Exhibit 10.11

 

EXECUTION VERSION

 

 

 

Published CUSIP Number: 83545FAR5

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 30, 2016


among

SONIC AUTOMOTIVE, INC.,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and an L/C Issuer,

Mercedes-Benz Financial Services USA LLC,

as Syndication Agent,

 

Toyota Motor Credit Corporation

and

BMW Group Financial Services NA, LLC

as Co-Documentation Agents,

 

THE OTHER LENDERS PARTY HERETO


and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Lead Arranger and Sole Bookrunner

 

 

 

 

 

--------------------------------------------------------------------------------

Table of Contents

 

SectionPage

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS1

 

 

1.01

Assignments and Allocations; Amendment and Restatement1

 

 

1.02

Defined Terms2

 

 

1.03

Other Interpretive Provisions49

 

 

1.04

Accounting Terms49

 

 

1.05

Rounding51

 

 

1.06

Times of Day51

 

 

1.07

Letter of Credit Amounts51

 

 

1.08

Rates51

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS51

 

 

2.01

Committed Loans51

 

 

2.02

Borrowings, Conversions and Continuations of Committed Loans52

 

 

2.03

Letters of Credit53

 

 

2.04

Swing Line Loans62

 

 

2.05

Prepayments66

 

 

2.06

Termination or Reduction of Commitments66

 

 

2.07

Repayment of Loans67

 

 

2.08

Interest67

 

 

2.09

Fees68

 

 

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate68

 

 

2.11

Evidence of Debt69

 

 

2.12

Payments Generally; Administrative Agent’s Clawback69

 

 

2.13

Sharing of Payments by Lenders71

 

 

2.14

Increase in Commitments72

 

 

2.15

Cash Collateral and Other Credit Support73

 

 

2.16

Defaulting Lenders74

 

ARTICLE IIA.

SECURITY76

 

 

2A.01.

Security76

 

 

2A.02.

Further Assurances76

 

 

2A.03.

Information Regarding Collateral77

 

--------------------------------------------------------------------------------

Table of Contents

 

SectionPage

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY77

 

 

3.01

Taxes77

 

 

3.02

Illegality82

 

 

3.03

Inability to Determine Rates83

 

 

3.04

Increased Costs; Reserves on Eurodollar Rate Loans83

 

 

3.05

Mitigation Obligations; Replacement of Lenders85

 

 

3.06

Survival86

 

ARTICLE IV.

CONDITIONS PRECEDENT TO amendment and restatement86

 

 

4.01

Amendment and Restatement86

 

 

4.02

Conditions to all Credit Extensions89

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES90

 

 

5.01

Existence, Qualification and Power; Compliance with Laws90

 

 

5.02

Authorization; No Contravention90

 

 

5.03

Governmental Authorization; Other Consents91

 

 

5.04

Binding Effect91

 

 

5.05

Financial Statements; No Material Adverse Effect; No Internal Control Event91

 

 

5.06

Litigation92

 

 

5.07

No Default92

 

 

5.08

Ownership of Property; Liens92

 

 

5.09

Environmental Compliance92

 

 

5.10

Insurance92

 

 

5.11

Taxes93

 

 

5.12

ERISA Compliance93

 

 

5.13

Subsidiaries; Equity Interests94

 

 

5.14

Margin Regulations; Investment Company Act94

 

 

5.15

Disclosure94

 

 

5.16

Compliance with Laws94

 

 

5.17

Intellectual Property; Licenses, Etc94

 

 

5.18

Books and Records95

 

ii

--------------------------------------------------------------------------------

Table of Contents

 

SectionPage

 

5.19

Franchise Agreements and Framework Agreements95

 

 

5.20

Collateral95

 

 

5.21

Solvency96

 

 

5.22

Labor Matters96

 

 

5.23

Acquisitions96

 

 

5.24

Real Estate Indebtedness96

 

 

5.25

Service Loaner Vehicles96

 

 

5.26

Permitted Third Party Service Loaner Indebtedness96

 

 

5.27

OFAC96

 

 

5.28

Anti-Corruption Laws96

 

 

5.29

EEA Financial Institutions97

 

 

5.30

Taxpayer Identification Number97

 

ARTICLE VI.

AFFIRMATIVE COVENANTS97

 

 

6.01

Financial Statements97

 

 

6.02

Certificates; Other Information100

 

 

6.03

Notices103

 

 

6.04

Payment of Obligations105

 

 

6.05

Preservation of Existence, Etc.; Maintenance of Vehicle Title Documentation105

 

 

6.06

Maintenance of Properties; Repairs105

 

 

6.07

Maintenance of Insurance105

 

 

6.08

Compliance with Laws and Contractual Obligations106

 

 

6.09

Books and Records106

 

 

6.10

Inspection Rights106

 

 

6.11

Use of Proceeds106

 

 

6.12

[Intentionally Omitted]106

 

 

6.13

Location of Collateral106

 

 

6.14

Additional Subsidiaries106

 

 

6.15

Further Assurances107

 

 

6.16

Landlord Waivers108

 

 

6.17

Notices regarding Indebtedness108

 

iii

--------------------------------------------------------------------------------

Table of Contents

 

SectionPage

 

6.18

Joinder of Additional Silo Lenders108

 

 

6.19

Deposit Accounts108

 

 

6.20

Anti-Corruption Laws108

 

ARTICLE VII.

NEGATIVE COVENANTS108

 

 

7.01

Liens109

 

 

7.02

Investments110

 

 

7.03

Indebtedness111

 

 

7.04

Fundamental Changes112

 

 

7.05

Dispositions113

 

 

7.06

Restricted Payments114

 

 

7.07

Change in Nature of Business115

 

 

7.08

Transactions with Affiliates115

 

 

7.09

Burdensome Agreements115

 

 

7.10

Use of Proceeds115

 

 

7.11

Financial Covenants116

 

 

7.12

Acquisitions116

 

 

7.13

Revolving Borrowing Base116

 

 

7.14

Amendments of Certain Indebtedness117

 

 

7.15

Prepayments, etc. of Certain Indebtedness117

 

 

7.16

Silo Subsidiaries117

 

 

7.17

Dual Subsidiaries117

 

 

7.18

Related Swap Contracts118

 

 

7.19

Disposition of Subsidiary or Franchise118

 

 

7.20

Additional Credit Support Documentation118

 

 

7.21

Perfection of Deposit Accounts118

 

 

7.22

Sanctions118

 

 

7.23

Certain Service Loaner Vehicles118

 

 

7.24

Anti-Corruption Laws119

 

 

7.25

Post-Closing Deliveries119

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES119

 

 

8.01

Events of Default119

 

iv

--------------------------------------------------------------------------------

Table of Contents

 

SectionPage

 

8.02

Remedies Upon an Event of Default121

 

 

8.03

Application of Funds122

 

ARTICLE IX.

ADMINISTRATIVE AGENT124

 

 

9.01

Appointment and Authority124

 

 

9.02

Rights as a Lender124

 

 

9.03

Exculpatory Provisions125

 

 

9.04

Reliance by Administrative Agent126

 

 

9.05

Delegation of Duties126

 

 

9.06

Resignation of Administrative Agent126

 

 

9.07

Non-Reliance on Administrative Agent and Other Lenders128

 

 

9.08

No Other Duties, Etc128

 

 

9.09

Administrative Agent May File Proofs of Claim; Credit Bidding128

 

 

9.10

Collateral and Guaranty Matters130

 

 

9.11

Secured Cash Management Arrangements and Related Swap Contracts130

 

 

9.12

Collateral131

 

ARTICLE X.

MISCELLANEOUS131

 

 

10.01

Amendments, Etc131

 

 

10.02

Notices; Effectiveness; Electronic Communication133

 

 

10.03

No Waiver; Cumulative Remedies; Enforcement135

 

 

10.04

Expenses; Indemnity; Damage Waiver136

 

 

10.05

Payments Set Aside138

 

 

10.06

Successors and Assigns139

 

 

10.07

Treatment of Certain Information; Confidentiality144

 

 

10.08

Right of Setoff145

 

 

10.09

Interest Rate Limitation145

 

 

10.10

Counterparts; Integration; Effectiveness146

 

 

10.11

Survival of Representations and Warranties146

 

 

10.12

Severability146

 

 

10.13

Replacement of Lenders147

 

 

10.14

Governing Law; Jurisdiction; Etc147

 

 

10.15

Waiver of Jury Trial148

 

v

--------------------------------------------------------------------------------

Table of Contents

 

SectionPage

 

10.16

USA PATRIOT Act Notice149

 

 

10.17

Designated Senior Indebtedness149

 

 

10.18

No Advisory or Fiduciary Responsibility149

 

 

10.19

Keepwell149

 

 

10.20

Electronic Execution of Assignments and Certain Other Documents150

 

 

10.21

Acknowledgment and Consent to Bail-In of EEA Financial Institutions150

 

SIGNATURESS-1

 

vi

--------------------------------------------------------------------------------

 

SCHEDULES

Schedule 1.01ASilo Subsidiaries

Schedule 1.01BDual Subsidiaries

Schedule 1.01CCertain ERISA Information

Schedule 2.01Commitments and Applicable Percentages

Schedule 2.03Existing Letters of Credit

Schedule 2A.03(a)Information Regarding Collateral

Schedule 4.01 Good Standing Jurisdictions and Foreign Qualifications

Schedule 5.05Material Indebtedness and Other Liabilities

Schedule 5.06Litigation

Schedule 5.13Subsidiaries; Equity Interests

Schedule 5.19Franchise Agreements and Framework Agreements

Schedule 6.13  Location of Collateral

Schedule 7.01Existing Liens

Schedule 7.03Existing Indebtedness

Schedule 7.25Post-Closing Deliveries

Schedule 10.02

Administrative Agent’s Office; Certain Addresses for Notices; Tax Identification
Number

 

 

EXHIBITSForm of:

Exhibit ACommitted Loan Notice

Exhibit BSwing Line Loan Notice

Exhibit CNote

Exhibit DAssignment and Assumption

Exhibit EFourth Amended and Restated Subsidiary Guaranty

Exhibit FCompliance Certificate

Exhibit GJoinder Agreement

Exhibit H-1Fourth Amended and Restated Pledge Agreement

Exhibit H-2Fourth Amended and Restated Escrow and Security Agreement

Exhibit IRevolving Borrowing Base Certificate

Exhibit JFourth Amended and Restated Security Agreement

Exhibit KOpinion Matters

Exhibit LMaster Intercreditor Agreement

Exhibit MLetters of Credit Reports

Exhibit NTax Compliance Certificates

Exhibit OForm of Notice of Loan Prepayment

 

 

viii

 

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of November 30, 2016, among SONIC AUTOMOTIVE, INC., a Delaware corporation
(the “Company”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer, and Wells Fargo Bank,
National Association, as an L/C Issuer.

The Company, certain of the Lenders (the “Existing Lenders”) and the
Administrative Agent entered into that certain Third Amended and Restated Credit
Agreement dated as of July 23, 2014 (as amended, supplemented or otherwise
modified prior to (but excluding) the date hereof, the “Existing Credit
Agreement”), pursuant to which certain of the Existing Lenders agreed to make a
revolving credit facility available to the Company in accordance with the terms
thereof.

The Company has requested that the Lenders amend and restate the Existing Credit
Agreement in order to continue to provide a revolving credit facility and extend
the maturity thereof and the Lenders are willing to do so on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

1.01Assignments and Allocations; Amendment and Restatement.  

(a)Simultaneously with the Closing Date, the parties hereby agree that (i) the
initial Aggregate Commitments are $250,000,000, the initial Commitment of each
of the Lenders hereunder shall be as set forth in Schedule 2.01, the outstanding
amount of the Revolving Loans (as defined in and under the Existing Credit
Agreement, without giving effect to any Borrowings of Loans under this Agreement
on the Closing Date, but after giving effect to any repayment or reduction
thereof with the proceeds of any applicable sources) shall be reallocated in
accordance with such Commitments and the requisite assignments shall be deemed
to be made in such amounts by and between the Lenders and from each Lender to
each other Lender (including from Lenders who increase or reduce their
Commitments in connection with this Agreement), with the same force and effect
as if such assignments were evidenced by applicable Assignments and Assumptions
(as defined in the Existing Credit Agreement) under the Existing Credit
Agreement but without the payment of any related assignment fee, and no other
documents or instruments, shall be, or shall be required to be, executed in
connection with such assignments (all of which requirements are hereby waived),
(ii) the Revolving Swing Line (as defined under the Existing Credit Agreement)
shall continue as the swing line subfacility hereunder, with the Swing Line
Sublimit set out herein, and the Revolving Swing Line Loans (as defined in the
Existing Credit Agreement), if any, shall continue as and deemed to be Swing
Line Borrowings hereunder and (iii) the letter of credit subfacility provided in
the Existing Credit Agreement shall continue as the Letter of Credit facility
hereunder with the Letter of Credit Sublimit set forth herein.

1

--------------------------------------------------------------------------------

 

(b)On the Closing Date, the applicable Lenders shall make full or net cash
settlement with one another and with any lender under the Existing Credit
Agreement that may not be a Lender under this Agreement, in each case through
the Administrative Agent, as the Administrative Agent may direct or approve,
with respect to all assignments, reallocations and other changes in Commitments,
such that after giving effect to such settlements, each Lender’s Applicable
Percentage of the Aggregate Commitments equals (with customary rounding) its
Applicable Percentage of (x) the Outstanding Amount of all Loans and (y) the
Outstanding Amount of all L/C Obligations.

(c)The Company, each Subsidiary Guarantor, the Administrative Agent and the
Lenders hereby agree that upon the effectiveness of this Agreement, the terms
and provisions of the Existing Credit Agreement that in any manner govern or
evidence the Obligations, the rights and interests of the Administrative Agent
and the Lenders, in any of their respective capacities, and any terms,
conditions or matters related to any thereof, shall be and hereby are amended
and restated in their entirety by the terms, conditions and provisions of this
Agreement, and the terms and provisions of the Existing Credit Agreement, except
as otherwise expressly provided herein, shall be superseded by this Agreement.

(d)Notwithstanding this amendment and restatement of the Existing Credit
Agreement, including anything in this Section 1.01, and certain of the related
“Loan Documents” as defined in the Existing Credit Agreement (the “Prior Loan
Documents”), (i) after giving effect to any repayments, commitment reductions
and commitment terminations on the date hereof, all of the indebtedness,
liabilities and obligations owing by the Company under the Existing Credit
Agreement and other Prior Loan Documents shall continue as Obligations
hereunder, as amended, supplemented or otherwise modified by the terms of this
Agreement, (ii) each of this Agreement and the Notes and the other Loan
Documents is given as a substitution or supplement of, as the case may be, and
not as a payment of, the indebtedness, liabilities and obligations of the
Company and the Subsidiary Guarantors (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement or any Prior Loan Document and is
not intended to constitute a novation thereof or of any of the other Prior Loan
Documents, and (iii) certain of the Prior Loan Documents will remain in full
force and effect, as set forth in this Agreement or in such Prior Loan
Document.  Upon the effectiveness of this Agreement, all Revolving Loans (as
defined in the Existing Credit Agreement) owing by the Company and outstanding
under the Existing Credit Agreement shall continue as Loans hereunder subject to
the terms hereof.  Revolving Loans which are Base Rate Loans, each as defined
and outstanding under the Existing Credit Agreement on the Closing Date, shall
continue to accrue interest at the Base Rate hereunder, and Revolving Loans
which are Eurodollar Rate Loans, each as defined and outstanding under the
Existing Credit Agreement on the Closing Date, shall continue to accrue interest
at the Eurodollar Rate hereunder; provided, that, on and after the Closing Date,
the margin applicable to any Loan or Letter of Credit hereunder shall be as set
forth in the definition of Applicable Rate below, without regard to any margin
applicable thereto under the Existing Credit Agreement prior to the Closing
Date.  All accrued but unpaid interest and fees owing under the Existing Credit
Agreement as of the date hereof shall be repaid on the date hereof at the
applicable rates set forth in the Existing Credit Agreement.  

1.02Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:

2

--------------------------------------------------------------------------------

 

“Account Debtor” means each Person obligated in any way on or in connection with
an Account, chattel paper or general intangibles (including a payment
intangible).

“Accounts” means, collectively, all of the following property of the Company or
any Grantor, whether now owned or hereafter acquired or arising, all accounts,
as defined in the UCC, including any rights to payment for the sale, lease or
license of goods or rendition of services, whether or not they have been earned
by performance.

“Acquisition” means the acquisition of (i) a controlling equity interest or
other controlling ownership interest in another Person (including the purchase
of an option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, (ii) assets of another Person which
constitute all or substantially all of the assets of such Person or of a line or
lines of business conducted by or a vehicle franchise or vehicle brand licensed
or owned by such Person, or (iii) assets constituting a vehicle dealership.

“Acquisition Arrangement” has the meaning specified in Section 7.12.

“Additional Unsecured Indebtedness” means Indebtedness of the Company (which may
be guaranteed by the Subsidiaries of  the Company on an unsecured basis);
provided that, (i) such Indebtedness is (A) not secured by any property of the
Company or any Subsidiary, (B) does not have a maturity, and does not require
any principal payments (whether by scheduled installment, mandatory prepayment
or redemption, or the exercise of any put right), earlier than six (6) months
following the Maturity Date, and (C) has terms (including terms of maturity and
amortization) that are typical for indebtedness of such type issued at such time
and such terms (other than applicable rates of interest) are otherwise no more
restrictive, or less advantageous to the Lenders, than the Loan Documents or are
otherwise on terms satisfactory to the Administrative Agent, and (ii) after
giving effect to the issuance of such Indebtedness, (A) no Event of Default
shall have occurred and be continuing or would occur as a result therefrom and
(B) all other requirements set forth in Section 7.03(k) shall have been met.

“Additional Unsecured Indebtedness Prepayment” means any prepayment, redemption,
purchase, defeasance, settlement in cash or other satisfaction prior to the
scheduled maturity thereof of any Additional Unsecured Indebtedness, provided,
however, that “Additional Unsecured Indebtedness Prepayment” shall not include
any amount prepaid with the proceeds of the refinancing of such Additional
Unsecured Indebtedness with new or additional Additional Unsecured Indebtedness.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.

3

--------------------------------------------------------------------------------

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Fourth Amended and Restated Credit Agreement.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16.  If the commitment of each Lender to make Loans or the
obligation of each L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Total Lease Adjusted Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(a)(i):

Applicable Rate

Pricing Level

Consolidated Total Lease Adjusted Leverage Ratio

Commitment

Fee

Eurodollar Rate Loans

Letter of Credit Fee

Base

Rate Loans

1

Less than 3.50:1.00

0.25%

1.50%

1.375%

0.50%

2

Less than  4.00:1.00 but greater than or equal to 3.50:1.00

0.30%

1.75%

1.625%

0.75%

3

Less than 4.50:1.00 but greater than or equal to 4.00:1.00

0.35%

2.00%

1.875%

1.00%

4

Less than 5.00:1.00 but greater than or equal to 4.50:1.00

0.40%

2.25%

2.125%

1.25%

5

Less than 5.50:1.00 but greater than or equal to 5.00:1.00

0.45%

2.50%

2.375%

1.50%

6

Greater than or equal to 5.50:1.00

0.50%

2.75%

2.625%

1.75%

 

 

 

 

 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Lease Adjusted Leverage Ratio shall become effective as of
the first Business Day of the calendar month immediately succeeding the date a
Compliance Certificate is delivered pursuant to Section 6.02(a)(i); provided,
however, that (i) if a Compliance Certificate is not delivered when due in
accordance with such Section, then, upon the request of the Required Lenders,
Pricing Level 6 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall remain
in effect until the date on which

4

--------------------------------------------------------------------------------

 

such Compliance Certificate is delivered and (ii) the Applicable Rate in effect
from the Closing Date through the first Business Day of the calendar month
immediately succeeding the date the Compliance Certificate with respect to the
fiscal quarter ended September 30, 2016 is delivered pursuant to Section
6.02(a)(i) shall be Pricing Level 3.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.  

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as sole lead arranger and sole bookrunner.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.  

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2015,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Autoborrow Advance” shall have the meaning specified in Section 2.04(b).  

“Autoborrow Agreement” shall have the meaning specified in Section 2.04(b).

“Automatic Debit Date” means the fifth day of a calendar month, provided that if
such day is not a Business Day, the respective Automatic Debit Date shall be the
next succeeding Business Day.

5

--------------------------------------------------------------------------------

 

“Availability Period” means, the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of each L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank of America Letter” means the letter agreement, dated October 20, 2016,
among the Company, the Administrative Agent and the Arranger.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%; provided that if the Base
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Borrowing Base Real Estate Permitted Liens” means, collectively:

(a) Liens created pursuant to the Loan Documents and securing the Obligations;
and

(b) zoning, easements and other restrictions on any real estate which do not
materially detract from the value of such real estate or (in the reasonable
discretion of the Administrative Agent) the mortgageability of such real estate,
and which do not materially impair the use of such real estate.

6

--------------------------------------------------------------------------------

 

“Builder Basket Amount” means, as of any date of determination, with respect to
any Restricted Payment or any Subordinated Indebtedness Prepayment, the sum of:

 

(A)

$110,000,000; plus

 

(B)

50% of the aggregate Consolidated Net Income of the Company accrued on a
cumulative basis during the period beginning September 30, 2016 and ending on
the last day of the Company's last fiscal quarter ending prior to the date of
such Restricted Payment or Subordinated Indebtedness Prepayment, or, if such
aggregate cumulative Consolidated Net Income shall be a loss, minus 100% of such
loss; plus

 

(C)

100% of the aggregate net cash proceeds and the fair market value of assets
other than cash received after September 30, 2016, and on or prior to such date
of determination, by the Company either (x) as capital contributions in the form
of common equity to the Company or (y) from the issuance or sale (other than to
any of its Subsidiaries) of Qualified Capital Stock of the Company or any
options, warrants or rights to purchase such Qualified Capital Stock of the
Company (except, in each case, to the extent such proceeds are used to purchase,
redeem or otherwise retire Capital Stock or Subordinated Indebtedness as set
forth below) (and excluding the net cash proceeds and the fair market value of
assets other than cash received from the issuance of Qualified Capital Stock
financed, directly or indirectly, using funds borrowed from the Company or any
Subsidiary until and to the extent such borrowing is repaid); plus

 

(D)

100% of the aggregate net cash proceeds and the fair market value of assets
other than cash received after September 30, 2016, and on or prior to such date
of determination, by the Company (other than from any of its Subsidiaries) upon
the exercise of any options, warrants or rights to purchase Qualified Capital
Stock of the Company (and excluding the net cash proceeds and the fair market
value of assets other than cash received from the exercise of any options,
warrants or rights to purchase Qualified Capital Stock financed, directly or
indirectly, using funds borrowed from the Company or any Subsidiary until and to
the extent such borrowing is repaid); plus

 

(E)

100% of the aggregate net cash proceeds and the fair market value of assets
other than cash received after September 30, 2016, and on or prior to such date
of determination, by the Company from the conversion or exchange, if any, of
debt securities or Redeemable Capital Stock of the Company or its Restricted
Subsidiaries into or for qualified Capital Stock of the Company plus, to the
extent such debt securities or Redeemable Capital Stock were issued after
September 30, 2016, upon the conversion or exchange of such debt securities or
Redeemable Capital Stock, the aggregate of net cash proceeds and the fair market
value of assets other than cash received from their original issuance (and
excluding the net cash proceeds and the fair market value of assets other than
cash received from the conversion or exchange of debt securities or Redeemable
Capital Stock

7

--------------------------------------------------------------------------------

 

 

financed, directly or indirectly, using funds borrowed from the Company or any
Subsidiary until and to the extent such borrowing is repaid); plus

 

(F)

in the case of the disposition or repayment of any Specified Investment made
after September 30, 2016, and on or prior to such date of determination, an
amount (to the extent not included in Consolidated Net Income) equal to (a) the
lesser of (i) the (return of capital with respect to such Investment and (ii)
the initial amount of such Investment, in either case, less the cost of the
disposition of such Investment and net of taxes.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Buyer Notes” means those promissory notes received by the Company or any
Subsidiary as partial or full payment consideration for Dispositions of vehicle
dealerships, associated dealership real estate or related businesses, or
Dispositions of Subsidiaries, by the Company or such Subsidiary to the obligors
of such promissory notes.

“Capital Stock” of any Person means any and all shares, interests,
participations, rights in or other equivalents (however designated) of such
Person's capital stock or other equity interests whether now outstanding or
issued after the date of this Agreement, including limited liability company
interests, partnership interests (whether general or limited), any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of assets of (other than a
distribution in respect of Indebtedness), the issuing Person, including any
Preferred Stock and any rights (other than debt securities convertible into
Capital Stock), warrants or options exchangeable for or convertible into such
Capital Stock.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the
respective L/C Issuer or Swing Line Lender (as applicable) and the Lenders, as
collateral for L/C Obligations, Obligations in respect of Swing Line Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if the applicable
L/C Issuer or Swing Line Lender benefitting from such collateral shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to (a) the Administrative Agent
and (b) the respective L/C Issuer or the Swing Line Lender (as applicable).
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Management Arrangement” means any arrangement or agreement to provide cash
management products and services, including treasury products, depository
products and services, overdrafts, credit or debit cards, merchant card
processing exposure, ACH and other electronic funds transfer products, immediate
credit facilities on deposited dealer drafts, check guarantee letters and other
cash management arrangements.

8

--------------------------------------------------------------------------------

 

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Arrangement, is a Lender or an Affiliate of a Lender, or (b) at
the time it (or its Affiliate) becomes a Lender, is a party to a Cash Management
Arrangement, in each case in its capacity as a party to such Cash Management
Arrangement (even if such Person ceases to be a Lender or such Person’s
Affiliate ceases to be a Lender).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.  

“Change of Control” means an event or series of events by which:

 

(a)

any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) (other
than (i) Sonic Financial, O. Bruton Smith or B. Scott Smith; (ii) any spouse or
immediate family member of O. Bruton Smith and B. Scott Smith (collectively with
O. Bruton Smith and B. Scott Smith, a “Smith Family Member”); or (iii)  any
trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners and owners of which are Smith Family Members, (the
persons and entities in “i”, “ii”, and “iii” being referred to, collectively and
individually, as the “Smith Group”) so long as in the case of clause (ii) and
(iii) O. Bruton Smith or B. Scott Smith retains a majority of the voting rights
associated with such ownership) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 25% or more of the equity securities of the
Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right);

 

(b)

during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above

9

--------------------------------------------------------------------------------

 

 

constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body;

 

(c)

any Person or two or more Persons (excluding members of the Smith Group so long
as O. Bruton Smith or B. Scott Smith retains a majority of the voting rights
associated with such equity securities) acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Company, or control over the equity securities of
the Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis (and taking into account
all such securities that such Person or group has the right to acquire pursuant
to any option right) representing 25% or more of the combined voting power of
such securities; or

 

(d)

the Company fails to own, directly or indirectly, 100% of the Equity Interests
of any Subsidiary other than as a result of the sale of all Equity Interests in
a Subsidiary pursuant to a Permitted Disposition.

“Closing Date” means November 30, 2016.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means, collectively, the assets and rights and interests in
property of any Person in which the Administrative Agent, on behalf of the
Secured Parties, is granted a Lien under any Security Instrument as security for
all or any portion of the Obligations.  

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Company pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Borrowing or (b) a conversion of
Committed Loans from one Type to the other, pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission

10

--------------------------------------------------------------------------------

 

system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Company.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Current Assets” means, as of any date of determination, the
current assets of the Company and its Subsidiaries on a consolidated basis as of
such date (but excluding in any event (i) any long-term assets of discontinued
operations held for sale, other than such assets which (x) are the subject of an
executed non-cancelable purchase and sale agreement between the applicable Loan
Party and a Person which is not an Affiliate of any Loan Party and (y) the
applicable Loan Party intends, in good faith, to Dispose of within 60 days of
such date of determination and (ii) any Investment described in Section
7.02(i)).

“Consolidated Current Liabilities” means, as of any date of determination, the
current liabilities of the Company and its Subsidiaries on a consolidated basis
as of such date.

“Consolidated EBITDAR” means for any period, on a consolidated basis for the
Company and its Subsidiaries, the sum of the amounts for such period, without
duplication, of (a) Consolidated Net Income, plus (b) to the extent deducted in
computing Consolidated Net Income for such period: (i) Consolidated Interest
Expense with respect to non-floorplan Indebtedness (including interest expense
not payable in cash), (ii) charges against income for foreign, Federal, state
and local income taxes, (iii) depreciation expense, (iv) amortization expense,
including, without limitation, amortization of other intangible assets and
transaction costs, (v) non-cash charges, (vi) all extraordinary losses, (vii)
legal fees, broker fees and other transaction expenses incurred in connection
with any Permitted Acquisition (not to exceed $1,000,000 in the aggregate for
each such Acquisition), (viii) Consolidated Rental Expense, and (ix) non-cash
lease termination charges, net of any amortization of such charges minus (c) to
the extent included in computing Consolidated Net Income for such period, (i)
extraordinary gains and (ii) all gains on repurchases of long-term
Indebtedness.  

“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Expense with respect to non-floorplan Indebtedness for such period
(excluding any interest expense not payable in cash and not payable as a result
of any default), plus (b) Consolidated Principal Payments for such period, plus
(c) Consolidated Rental Expenses for such period, plus (d) Federal, state, local
and foreign income taxes paid in cash by the Company and its Subsidiaries on a
consolidated basis during such period, plus (e) dividends and distributions paid
in cash by the Company and its Subsidiaries on a consolidated basis during such
period, minus (f) cash refunds of Federal, state, local and foreign income taxes
received by

11

--------------------------------------------------------------------------------

 

the Company and its Subsidiaries on a consolidated basis during such
period.  The calculation of “Consolidated Fixed Charges” is further described in
Section 1.04(e).

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the difference of (i) Consolidated EBITDAR for
the four fiscal quarter period ending on such date minus (ii) an amount equal to
$100,000 (representing assumed maintenance capital expenditures) multiplied by
the average daily number of physical dealership locations at which the
Subsidiaries operated  franchised vehicle dealerships during such period to (b)
Consolidated Fixed Charges for such period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e)
Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Company or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Company or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the Company
or such Subsidiary.

“Consolidated Interest Expense” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest (before
factory assistance or subsidy), premium payments, debt discount, fees, charges
and related expenses of the Company and its Subsidiaries in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b) the portion of rent expense of the
Company and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP.  

“Consolidated Liquidity Ratio” means, as of any date of determination, the ratio
of (a) the sum of Consolidated Current Assets (excluding Temporary Excess Cash)
plus the Revolving Facility Liquidity Amount to (b) the sum of (i) Consolidated
Current Liabilities (but excluding, without duplication and only to the extent
such amounts would otherwise have been included in this clause (b)(i), (A) such
Consolidated Current Liabilities consisting of any holder put right, balloon,
bullet or similar final scheduled principal payment that would repay any
Indebtedness permitted by Section 7.03 in full, other than any such holder put
right, balloon, bullet or final payment which is due within ninety (90) days
following such date of determination, and (B) any Temporary Indebtedness) plus
(ii) without duplication, Indebtedness (whether or not reflected as a
Consolidated Current Liability) under all floorplan financing arrangements.

12

--------------------------------------------------------------------------------

 

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries for such period.

“Consolidated Principal Payments” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, all scheduled payments of principal and
amortization of the Company and its Subsidiaries in connection with Indebtedness
for money borrowed (including Permitted Real Estate Indebtedness) or in
connection with the deferred purchase price of assets which payments are made or
are required to be made during such period, in each case to the extent treated
as principal in accordance with GAAP (other than any balloon, bullet or similar
final scheduled principal payment that repays such Indebtedness in full).  It is
acknowledged that payments permitted under Section 7.15 shall not be deemed to
be scheduled payments of principal for purposes of determining “Consolidated
Principal Payments”.

“Consolidated Rental Expense” means, for any period, on a consolidated basis for
the Company and its Subsidiaries, the aggregate amount of fixed and contingent
rentals payable in cash by the Company and its Subsidiaries with respect to
leases of real and personal property  (excluding capital lease obligations)
determined in accordance with GAAP for such period (subject to Section 1.04(b)).

“Consolidated Total Lease Adjusted Leverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated Total Outstanding Indebtedness
(excluding (v) Indebtedness under the New Vehicle Floorplan Facility, (w)
Permitted Silo Indebtedness for New Vehicle or Used Vehicle inventory, (x)
Indebtedness under the Used Vehicle Floorplan Facility, (y) Temporary
Indebtedness and (z) Permitted Third Party Service Loaner Indebtedness) as of
such date minus (ii) the aggregate amount as of the date of determination of
unrestricted domestic cash held in (x) accounts on the consolidated balance
sheet of the applicable Person and its Restricted Subsidiaries as of such date
to the extent the use thereof for application to payment of Indebtedness is not
prohibited by law or any contract to which any such Person is a party and such
cash is not subject to any Lien and (y) accounts established with Silo Lenders,
if any, as an offset to floor plan notes payable that are reflected on the
consolidated balance sheet of the applicable Person and its Restricted
Subsidiaries as of such date to the extent the use thereof is not prohibited or
restricted by law or any contract to which any such Person is a party and is not
subject to any Lien; provided that the aggregate amount of cash under clauses
(x) and (y) for purposes of this calculation shall in no event exceed
$50,000,000 at any time, plus (iii) eight (8) times Consolidated Rental Expense
for the period of four fiscal quarters most recently ended (excluding
Consolidated Rental Expense relating to any real property acquired during the
period of four fiscal quarters most recently ended but including as Consolidated
Rental Expense the “rental payments” for any real property Disposed of and
leased back to the Company or its Subsidiaries during the period of four fiscal
quarters most recently ended as if such sale-leaseback transaction had occurred
on and such “rental payments” began on the first day of such applicable four
fiscal quarter period) to (b) Consolidated EBITDAR for the period of four fiscal
quarters most recently ended.  

 

“Consolidated Total Outstanding Indebtedness” means, for any period, for the
Company and its Subsidiaries on a consolidated basis, the aggregate outstanding
principal amount of Consolidated Funded Indebtedness of the Company and its
Subsidiaries for such period.

13

--------------------------------------------------------------------------------

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.  

“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication):  (i) the value of the Equity Interests of the Company or any
Subsidiary to be transferred in connection with such Acquisition, (ii) the
amount of any cash and fair market value of other property (excluding property
described in clause (i) and the unpaid principal amount of any debt instrument)
given as consideration in connection with such Acquisition, (iii) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of any Indebtedness incurred, assumed or acquired by the
Company or any Subsidiary in connection with such Acquisition, (iv) all
additional purchase price amounts in the form of earnouts and other contingent
obligations that should be recorded on the financial statements of the Company
and its Subsidiaries in accordance with GAAP in connection with such
Acquisition, (v) all amounts paid in respect of covenants not to compete,
consulting agreements that should be recorded on the financial statements of the
Company and its Subsidiaries in accordance with GAAP, and other affiliated
contracts in connection with such Acquisition, and (vi) the aggregate fair
market value of all other consideration given by the Company or any Subsidiary
in connection with such Acquisition; provided that (x) the Cost of Acquisition
shall not include the purchase price of floored vehicles acquired in connection
with such Acquisition, (y) to the extent such Acquisition (or any other
Acquisition or proposed Acquisition included in the calculation of any threshold
set forth in Section 6.14 or 7.12) includes the purchase or leasing of any real
property, the consideration attributable to such real property shall be excluded
from the calculation of Cost of Acquisition, and (z) amounts under clause (iv)
above shall be excluded from the calculation of Cost of Acquisition to the
extent that such amounts as of the date of entering into any agreement with
respect to such Acquisition are not reasonably expected to exceed $5,000,000 in
the aggregate (each such determination for each applicable year of earnouts and
other contingent obligations with respect to the applicable Acquisition to be
based on the reasonably expected operations and financial condition of the
Company and its Subsidiaries during the first year after the date of the
applicable Acquisition).  For purposes of determining the Cost of Acquisition
for any transaction, the Equity Interests of the Company shall be valued in
accordance with GAAP.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

14

--------------------------------------------------------------------------------

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.21(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder including in respect of its Loans hereunder or
participations in  respect of Letters of Credit or Swing Line Loans, or has
failed to perform any of its funding obligations under the Floorplan Credit
Agreement including in respect of its Used Vehicle Floorplan Loans or New
Vehicle Floorplan Loans (each as defined in the Floorplan Credit Agreement)
thereunder, in each case within three Business Days of the date required to be
funded by it hereunder or thereunder unless such Lender notifies the
Administrative Agent and the Company in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in writing) has not been satisfied, (b) has notified
the Company or the Administrative Agent that it does not intend to comply with
any such funding obligations or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied) with respect to its funding
obligations hereunder, thereunder or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent, that it will comply with such funding obligations
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Company), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, a custodian appointed for it, or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in such Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding

15

--------------------------------------------------------------------------------

 

absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.21(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disposition Deliveries” has the meaning specified in Section 6.02(c).

“Dollar” and “$” mean lawful money of the United States.

“Dual Subsidiary” means a Subsidiary which (i) operates more than one franchised
vehicle dealership and (ii) has entered into separate floorplan financing
arrangements with either (A) more than one Silo Lender or (B) the Floorplan
Lenders and at least one Silo Lender.  The Dual Subsidiaries as of the Closing
Date are set forth on Schedule 1.01B.  The Company may designate other
Subsidiaries as Dual Subsidiaries from time to time in accordance with Section
7.17.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Eligible Accounts” means the Accounts, other than contracts-in-transit, of the
Company and the Grantors arising from the sale, lease or license of goods or
rendition of services in the ordinary course of business of the Company and the
Grantors, which the Administrative Agent, in the exercise of its reasonable
discretion, determines to be Eligible Accounts.  Without limiting the discretion
of the Administrative Agent to establish other criteria of ineligibility,
Eligible Accounts shall not (unless otherwise agreed to by the Administrative
Agent) include any Account:

16

--------------------------------------------------------------------------------

 

 

(a)

with respect to which more than 90 days have elapsed since the date of the
original invoice therefor or which is more than 60 days past due;

 

(b)

with respect to which any of the representations, warranties, covenants, and
agreements contained in the Loan Documents are incorrect or have been breached;

 

(c)

with respect to which Account (or any other Account due from such Account
Debtor), in whole or in part, a check, promissory note, draft, trade acceptance
or other instrument for the payment of money has been received, presented for
payment and returned uncollected for any reason;

 

(d)

which represents a progress billing (as hereinafter defined) or as to which the
Company or any Grantor has extended the time for payment without the consent of
the Administrative Agent; for the purposes hereof, “progress billing” means any
invoice for goods sold or leased or services rendered under a contract or
agreement pursuant to which the Account Debtor’s obligation to pay such invoice
is conditioned upon the Company’s or the applicable Subsidiary’s completion of
any further performance under the contract or agreement;

 

(e)

with respect to which any one or more of the following events has occurred to
the Account Debtor on such Account:  death or judicial declaration of
incompetency of an Account Debtor who is an individual; the filing by or against
the Account Debtor of a request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as a bankrupt, winding-up, or
other relief under Debtor Relief Laws; the making of any general assignment by
the Account Debtor for the benefit of creditors; the appointment of a receiver
or trustee for the Account Debtor or for any of the assets of the Account
Debtor, including, without limitation, the appointment of or taking possession
by a “custodian,” as defined in the Bankruptcy Code of the United States; the
institution by or against the Account Debtor of any other type of insolvency
proceeding (under Debtor Relief Laws or otherwise) or of any formal or informal
proceeding for the dissolution or liquidation of, settlement of claims against,
or winding up of affairs of, the Account Debtor; the sale, assignment, or
transfer of all or any material part of the assets of the Account Debtor; the
nonpayment generally by the Account Debtor of its debts as they become due; or
the cessation of the business of the Account Debtor as a going concern;

 

(f)

owed by an Account Debtor if twenty-five percent (25%) or more of the aggregate
Dollar amount of outstanding Accounts owed at such time by such Account Debtor
is classified as ineligible under clause (a) above;

 

(g)

owed by an Account Debtor which: (1) does not maintain its chief executive
office in the United States or Canada; (2) is not organized under the laws of
the United States, Canada or any state or province thereof; (3) is not, if a
natural person, a citizen of the United States or Canada residing therein; or
(4) is a Governmental Authority of any foreign country or sovereign state, or of
any state, province, municipality, or other political subdivision thereof;

17

--------------------------------------------------------------------------------

 

 

(h)

owed by an Account Debtor which is an Affiliate, officer, director or employee
of the Company or any Grantor;

 

(i)

except as provided in clause (k) below, with respect to which either the
perfection, enforceability, or validity of the Administrative Agent’s Liens in
such Account, or the Administrative Agent’s right or ability to obtain direct
payment to the Administrative Agent of the proceeds of such Account, is governed
by any federal, state, or local statutory requirements other than those of the
UCC;

 

(j)

owed by an Account Debtor to which the Company or any Grantor is indebted in any
way, or which is subject to any right of setoff or recoupment by the Account
Debtor (including, without limitation, all Accounts that are subject to any
agreement encumbering or limiting in any manner the Company’s or any Grantor
access to such Accounts), unless the Account Debtor has entered into an
agreement acceptable to the Administrative Agent to waive setoff rights; or if
the Account Debtor thereon has disputed liability or made any claim with respect
to any other Account due from such Account Debtor, but in each such case only to
the extent of such indebtedness, setoff, recoupment, dispute, or claim;

 

(k)

owed by any Governmental Authority, unless the Federal Assignment of Claims Act
of 1940, as amended (31 U.S.C. § 3727 et seq.), and any other steps necessary to
perfect the Administrative Agent’s Liens therein, have been complied with to the
Administrative Agent’s satisfaction with respect to such Account;

 

(l)

owed by any Governmental Authority and as to which the Administrative Agent
determines that its Lien therein is not or cannot be perfected;

 

(m)

which represents a sale on a bill-and-hold, guaranteed sale, sale and return,
sale on approval, consignment, or other repurchase or return basis;

 

(n)

which is evidenced by a promissory note or other instrument or by chattel paper;

 

(o)

with respect to which the Account Debtor is located in any state requiring the
filing of a Notice of Business Activities Report or similar report in order to
permit the Company or any Grantor to seek judicial enforcement in such state of
payment of such Account, unless the Company or any Grantor has qualified to do
business in such state or has filed a Notice of Business Activities Report or
equivalent report for the then current year;

 

(p)

which arises out of a sale not made in the ordinary course of the Company’s or
the applicable Grantor’s business or out of finance or similar charges;

 

(q)

with respect to which the goods giving rise to such Account have not been
shipped and delivered to and accepted by the Account Debtor or the services
giving rise to such Account have not been performed by the Company or the
applicable Grantor’s and, if applicable, accepted by the Account Debtor, or the
Account Debtor revokes its acceptance of such goods or services;

18

--------------------------------------------------------------------------------

 

 

(r)

owed by an Account Debtor which is obligated to the Company or the applicable
Grantor’s respecting Accounts the aggregate unpaid balance of which exceeds
twenty-five percent (25%) of the aggregate unpaid balance of all Accounts owed
to the Company or the applicable Grantor at such time by all of the Company’s or
the applicable Grantor’s Account Debtors, but only to the extent of such excess;

 

(t)

which is not subject to the Administrative Agent’s Liens, which are perfected as
to such Accounts, or which are subject to any other Lien whatsoever, other than
Liens permitted by Section 7.01(j) or (m) so long as such Liens are subject to
the Master Intercreditor Agreement;

 

(s)

in which the payment thereof has been extended, the Account Debtor has made a
partial payment, or such Account arises from a sale on a cash-on-delivery basis;
or

 

(t)

which includes a billing for interest, fees or late charges, provided that
ineligibility shall be limited to the extent of such billing.

The Company, by including an Account in any computation of the Revolving
Borrowing Base, shall be deemed to represent and warrant to the Administrative
Agent and the Lenders that such Account is not of the type described in any of
(a) through (t) above, and if any Account at any time ceases to be an Eligible
Account, then such Account shall promptly be excluded by the Company from the
calculation of Eligible Accounts.  For the sake of clarity, it is understood
that the term “Eligible Account” shall not include a loan, receivable,
instrument or chattel paper that has a maturity date or permits any payment more
than ninety (90) days after the date of the respective loan or advance.

“Eligible Borrowing Base Real Estate” means any real property of the Company or
a Subsidiary Guarantor that satisfies each of the following conditions:

(i)the property is owned in fee simple by the Company or a Subsidiary Guarantor;

(ii)the property has been designated by the Company from time to time as
property to be included in the Revolving Borrowing Base, unless the Company has
subsequently removed such property from the Revolving Borrowing Base and has not
thereafter re-designated it to be included in the Revolving Borrowing Base;

(iii)the property is not subject to any lien or encumbrances (other than
Borrowing Base Real Estate Permitted Liens);

(iv)the property (A) is the headquarters of the Company or (B) is utilized by
the Company or a Subsidiary Guarantor for a Permitted Borrowing Base Real Estate
Use, or (C) is being developed by the Company or a Subsidiary Guarantor for a
Permitted Borrowing Base Real Estate Use (provided that, with respect to
property described in the immediately preceding clauses (A), (B), or

19

--------------------------------------------------------------------------------

 

(C), such property is not occupied by any Person other than the Company or a
Subsidiary Guarantor;

(v)the address(es), tenant(s), value(s) and date(s) included for the property,
and whether or not such property is located in a flood hazard area, are detailed
quarterly in a Revolving Borrowing Base Certificate (and, if applicable, the Pro
Forma Revolving Borrowing Base Certificate first reflecting such property)
delivered to the Administrative Agent;

(vi)the Administrative Agent has received (A) a FIRREA-conforming appraisal for
such property of the current value of such property as of a date that is within
12 months before the date of the first Revolving Borrowing Base Certificate that
reflects such property, which appraisal shall be delivered by the Administrative
Agent to the Lenders upon receipt by the Administrative Agent, (B) a Phase I
(or, if necessary, a Phase II) environmental report for such property, and (C) a
title report for such property, provided that, for any real property included as
Eligible Borrowing Base Real Estate as of the Closing Date, the initial title
report relating to such property shall be due as described in clause (vii) below
;

(vii)the property is located in a state within the United States or in the
District of Columbia; and

 

(viii)

if the property has been deemed Eligible Borrowing Base Real Estate for 12
consecutive months or longer then (including as so deemed under the Existing
Credit Agreement), (a) with respect to each anniversary of the date such
property was first deemed Eligible Borrowing Base Real Estate, the
Administrative Agent has received (x) a limited updated appraisal as of a date
within sixty (60) days of such anniversary date, which appraisal shall be
delivered by the Administrative Agent to the Lenders upon receipt by the
Administrative Agent, (y) if requested by the Administrative Agent in its sole
discretion, an updated Phase I (or if necessary, a Phase II) environmental
report and (z) if requested by Administrative Agent, a title report for such
property, provided that, for any real property included as Eligible Borrowing
Base Real Estate as of the Closing Date, the initial title report relating to
such property shall be due upon the next succeeding 12 month anniversary of such
deemed inclusion and (b) the Administrative Agent, in its reasonable discretion,
deems the property to be acceptable and mortgageable each time a limited updated
appraisal or new FIRREA-conforming appraisal is provided, with sufficient
closing cost liquidity and market access available to the Company to consummate
a mortgage financing and recordation in the open market;

provided that if the Administrative Agent deems such real property not to be
acceptable or mortgageable, the Administrative Agent shall notify the Company in
writing of such determination (such notice being referred to as a “Real Estate
Exclusion Notice”) and such real property shall cease to be Eligible Borrowing
Base Real Estate at the time of delivery by the Company of the first Revolving
Borrowing Base Certificate after the Administrative Agent has

20

--------------------------------------------------------------------------------

 

delivered such Real Estate Exclusion Notice.  With respect to a limited updated
appraisal provided in connection with clause (viii)(x) above, (1) if the limited
updated appraisal shows that the value of the property has decreased in value,
the value of the Eligible Borrowing Base Real Estate will be reduced by a
corresponding amount and (2) if the limited updated appraisal shows that the
value of the property has increased in value (or at any other time in connection
with delivery of a quarterly Revolving Borrowing Base Certificate), the Company
may provide the Administrative Agent with a full FIRREA-conforming appraisal to
verify the increased value of the property (which appraisal shall be delivered
by the Administrative Agent to the Lenders upon receipt by the Administrative
Agent)  and the increased value (as set forth in such FIRREA-conforming
appraisal) will subsequently be added to the value of the Eligible Borrowing
Base Real Estate.  Each such FIRREA-conforming appraisal or limited updated
appraisal shall be performed by an appraiser engaged by the Administrative
Agent.  If the Company desires to remove any real property from the Revolving
Borrowing Base, the Company shall deliver to the Administrative Agent a Pro
Forma Revolving Borrowing Certificate (reflecting the exclusion of such
property), and the Revolving Borrowing Base and Revolving Advance Limit shall be
adjusted immediately in accordance with such certificate.

“Eligible Equipment” means Equipment of the Company or a Grantor which the
Administrative Agent, in the exercise of its reasonable commercial discretion,
determines to be Eligible Equipment.  Without limiting the discretion of the
Administrative Agent to establish other criteria of ineligibility, Eligible
Equipment shall not (unless otherwise agreed to by the Administrative Agent)
include any Equipment:

 

(a)

that is not legally owned by the Company or a Grantor;

 

(b)

that is not subject to the Administrative Agent’s Liens, which are perfected as
to such Equipment, or that are subject to any other Lien whatsoever, other than
Liens permitted by Section 7.01(j) or (m) so long as such Liens are subject to
the Master Intercreditor Agreement, and (without limiting the generality of the
foregoing) in no event shall “Eligible Equipment” include any Permitted Real
Estate Indebtedness Collateral;

 

(c)

that is not in good working condition for its intended use or for sale;

 

(d)

that is located outside the United States or at a location other than a place of
business of the Company or a Grantor; or

 

(e)

that is located in a facility leased by the Company or the applicable Grantor,
if the lessor has not delivered to the Administrative Agent, if requested by the
Administrative Agent, a Landlord Waiver in form and substance satisfactory to
the Administrative Agent.

The Company, by including Equipment in any computation of the Revolving
Borrowing Base, shall be deemed to represent and warrant to the Administrative
Agent that such Equipment is not of the type described in any of (a) through (e)
above, and if any Equipment at any time ceases to be Eligible Equipment, then
such Equipment shall promptly be excluded by the Company from the calculation of
Eligible Equipment.

21

--------------------------------------------------------------------------------

 

“Eligible Inventory” means Inventory consisting of parts and accessories which
the Administrative Agent, in its reasonable discretion, determines to be
Eligible Inventory.  Without limiting the discretion of the Administrative Agent
to establish other criteria of ineligibility, Eligible Inventory shall not
(unless otherwise agreed to by the Administrative Agent) include any Inventory:

(a)that is not owned by the Company or a Grantor;

(b)that is not subject to the Administrative Agent’s Liens, which are perfected
as to such Inventory, or that are subject to any other Lien whatsoever, other
than Liens permitted by Section 7.01(j) or (m) so long as such Liens are subject
to the Master Intercreditor Agreement, and (without limiting the generality of
the foregoing) in no event shall “Eligible Inventory” include any Permitted Real
Estate Indebtedness Collateral;

(c)that does not consist of finished goods;

(d)that consists of raw materials, work-in-process, chemicals, samples,
prototypes, supplies, or packing and shipping materials;

(e)that is not in good condition, is unmerchantable, or does not meet all
standards imposed by any Governmental Authority, having regulatory authority
over such goods, their use or sale;

(f)that is not currently either usable or salable, at prices approximating at
least cost, in the normal course of the Company’s or the applicable Grantor
business, or that is slow moving or stale;

(g)that is obsolete or returned or repossessed or used goods taken in trade;

(h)that is located outside the United States of America or Canada (or that is
in-transit from vendors or suppliers);

(i)that is located in a public warehouse or in possession of a bailee or in a
facility leased by the Company or the applicable Grantor, if the warehouseman,
or the bailee, or the lessor has not delivered to the Administrative Agent, if
requested by the Administrative Agent, a subordination agreement in form and
substance satisfactory to the Administrative Agent;

(j)that contains or bears any IP Rights licensed to the Company or the
applicable Grantor by any Person, if the Administrative Agent is not satisfied
that it may sell or otherwise dispose of such Inventory in accordance with the
terms of the Security Agreement and Section 9.10 without infringing the rights
of the licensor of such IP Rights or violating any contract with such licensor,
and, as to which the Company or the applicable Grantor has not delivered to the
Administrative Agent a consent or sublicense agreement from such licensor in
form and substance acceptable to the Administrative Agent if requested; or

(k)that is Inventory placed on consignment.

22

--------------------------------------------------------------------------------

 

The Company, by including Inventory in any computation of the Revolving
Borrowing Base, shall be deemed to represent and warrant to the Administrative
Agent and the Lenders that such Inventory is not of the type described in any of
(a) through (k) above, and if any Inventory at any time ceases to be Eligible
Inventory, such Inventory shall promptly be excluded by the Company from the
calculation of Eligible Inventory.  

“Eligible Used Vehicle Inventory” has the meaning specified for such term in the
Floorplan Credit Agreement.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, licenses, agreements or governmental restrictions relating to pollution
and the protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Equipment” means all of the Company’s and the Grantor’s now owned and hereafter
acquired machinery, equipment, furniture, furnishings, trade fixtures, and other
tangible personal property (except Inventory), including computer equipment,
embedded software, construction in progress, parts and accessories, motor
vehicles (which are not Inventory) with respect to which a certificate of title
has been issued, dies, tools, jigs, molds and office equipment, as well as all
of such types of property leased by the Company or any Grantor and all of the
Company’s and Grantors’ rights and interests with respect thereto under such
leases (including, without limitation, options to purchase); together with all
present and future additions and accessions thereto, replacements therefor,
component and auxiliary parts and supplies used or to be used in connection
therewith, and all substitutes for any of the foregoing, and all manuals,
drawings, instructions, warranties and rights with respect thereto; wherever any
of the foregoing is located.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

23

--------------------------------------------------------------------------------

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA that has resulted or could reasonably be expected to result in liability
of the Company under Title IV of ERISA in excess of $1,000,000; (c) a complete
or partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization, in either
case that has resulted or could reasonably be expected to result in liability of
the Company under Title IV of ERISA in excess of (i) in the case of the
Automotive Industries Pension Trust Fund (EIN # 94-1133245), Plan No. 001,
$25,000,000 and (ii) in all other cases, $1,000,000; (d) the filing of a notice
of intent to terminate or the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a Pension Plan, Multiemployer Plan or Multiple
Employer Plan; (f) any event or condition which is reasonably likely to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan of the Company or any
ERISA Affiliate; (g) except as set forth on Schedule 1.01C, the determination
that any Pension Plan, Multiemployer Plan or Multiple Employer Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon  the Company or any ERISA Affiliate in excess of (i) in the case of the
Automotive Industries Pension Trust Fund (EIN # 94-1133245), Plan No. 001,
$25,000,000 and (ii) in all other cases, $1,000,000.

“Escrow and Security Agreement” means that certain Fourth Amended and Restated
Escrow and Security Agreement dated as of the Closing Date made by the Company
and certain Loan Parties in favor of the Administrative Agent for the benefit of
the Secured Parties, substantially in the form of Exhibit H-2 attached hereto,
as supplemented from time to time by the execution and delivery of Joinder
Agreements pursuant to Section 6.14, and as otherwise supplemented, amended, or
modified from time to time.  

“Eurodollar Rate” means,

(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

24

--------------------------------------------------------------------------------

 

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and (ii) if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

A Loan bearing interest at the Eurodollar Rate may be (a) borrowed on a day
other than the first day of the applicable Interest Period and (b) repaid or
converted to a different Type of Loan on a day other than the last day of an
Interest Period without giving rise to any additional payment for “break
funding” losses.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate Committed Loan” means a Committed Loan that bears interest at a
rate based on clause (a) of the definition of “Eurodollar Rate.”

“Eurodollar Rate Loan” means a Eurodollar Rate Committed Loan or a Swing Line
Loan which bears interest at a rate based on clause (a) of the definition of
“Eurodollar Rate”.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Investment” means (i) any Investment in the Company, any Restricted
Subsidiary or any Person which, as a result of such Investment, (a) becomes a
Restricted Subsidiary or (b) is merged or consolidated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Company or any Restricted Subsidiary; (ii) Indebtedness of the Company owing
to a Restricted Subsidiary, Indebtedness of a Restricted Subsidiary owing to
another Restricted Subsidiary, or guarantees by a Restricted Subsidiary of the
Indenture Notes; (iii) Investments in any of the Indenture Notes; (iv) Temporary
Cash Investments; (v) Investments acquired by the Company or any Restricted
Subsidiary in connection with an asset sale permitted by any Indenture to the
extent such Investments are non-cash proceeds; (vi) any Investment to the extent
the consideration therefor consists of Qualified Capital Stock of the Company or
any Restricted Subsidiary; (vii) Investments representing Capital Stock or
obligations issued to the Company or any Restricted Subsidiary in the ordinary
course of the good faith settlement of claims against any other Person by reason
of a composition or readjustment of debt or a reorganization of any debtor or
any Restricted Subsidiary; (viii) prepaid expenses advanced to employees in the
ordinary course of business or other loans or advances to employees in the
ordinary course of business not to exceed $1.0 million in the aggregate at any
one time outstanding; (ix) Investments in existence on May 9, 2013; (x)
deposits, including interest-bearing deposits, maintained in the ordinary course
of business in banks or with floor plan lenders; endorsements for collection or
deposit in the ordinary course of business by such Person of bank drafts and
similar negotiable instruments of such other Person received as

25

--------------------------------------------------------------------------------

 

payment for ordinary course of business trade receivables; (xi) Investments
acquired in exchange for the issuance of Capital Stock (other than Redeemable
Capital Stock or Preferred Stock) of the Company or acquired with the net cash
proceeds received by the Company after the date of this Agreement from the
issuance and sale of Capital Stock (other than Redeemable Capital Stock or
Preferred Stock); provided that such net cash proceeds are used to make such
Investment within 10 days of the receipt thereof; (xii) Investments in prepaid
expenses, negotiable instruments held for collection and lease, utility and
worker’s compensation, performance and other similar deposits provided to third
parties in the ordinary course of business; (xiii) consumer loans and leases
entered into, purchased or otherwise acquired by the Company or its
Subsidiaries, as lender, lessor or assignee, as applicable, in the ordinary
course of business consistent with past practices; (xiv) items described in
clause (c) of the definition of “Investment”; and (xv) in addition to the
Investments described in clauses (i) through (xiv) above, Investments in an
amount not to exceed the greater of (a) $25.0 million and (b) 1% of the
Company’s consolidated tangible assets in the aggregate at any one time
outstanding.  

“Excluded Real Estate Collateral” shall mean Eligible Borrowing Base Real Estate
and any related contracts, real property rights, fixtures, or proceeds thereof
located at, attached to, or relating to any Eligible Borrowing Base Real Estate.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.19 and any other “keepwell,
support or other agreement” for the benefit of such Loan Party and any and all
guarantees of such Loan Party’s Swap Obligations by other Loan Parties) at the
time the guaranty of such Loan Party, or a grant by such Loan Party of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Recipient or required to be withheld or deducted from payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Company under
Section 10.13) or (ii) such Lender changes its Lending Office, except in each
such case to the extent that pursuant to Section 3.01(a)(ii), (a)(iii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender

26

--------------------------------------------------------------------------------

 

became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant
to FATCA.  

“Existing Credit Agreement” has the meaning specified in the recitals hereto.  

“Existing Letters of Credit” means those Letters of Credit described on Schedule
2.03.

“Facility Termination Date” means the date as of which all of the following
shall have occurred:  (a) the Company shall have permanently terminated the
credit facilities under the Loan Documents by final payment in full of all
Outstanding Amounts, together with all accrued and unpaid interest and fees
thereon, other than (i) the undrawn portion of Letters of Credit and (ii) all
letter of credit fees relating thereto accruing after such date (which fees
shall be payable solely for the account of the applicable L/C Issuer and shall
be computed (based on interest rates and the Applicable Rate then in effect) on
such undrawn amounts to the respective expiry dates of the Letters of Credit),
that have, in each case, been fully Cash Collateralized or as to which other
arrangements with respect thereto satisfactory to the Administrative Agent and
such L/C Issuer shall have been made; (b) all Commitments shall have terminated
or expired; and (c) the Company and each other Loan Party shall have fully,
finally and irrevocably paid and satisfied in full all of their respective
Obligations and liabilities arising under the Loan Documents (except for future
obligations consisting of continuing indemnities and other contingent
Obligations of the Company or any Loan Party that may be owing to the
Administrative Agent, any of its Related Parties or any Lender pursuant to the
Loan Documents and expressly survive termination of this Agreement or any other
Loan Document).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Flood Hazard Property” means any real property with respect to which the
Administrative Agent requests a flood hazard determination in its sole
discretion and which is

27

--------------------------------------------------------------------------------

 

determined to be in an area designated by the Federal Emergency Management
Agency as having special flood or mudslide hazards.

“Flood Requirements” means the following, with respect to any Flood Hazard
Property, in each case in form and substance satisfactory to the Lenders: (a)
the applicable Loan Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (i) as to the fact that such real
property is a Flood Hazard Property and (ii) as to whether the community in
which each such Flood Hazard Property is located is participating in the
National Flood Insurance Program and (b) such other flood hazard determination
forms, notices and confirmations thereof as requested by the Lenders and naming
the Administrative Agent as loss payee on behalf of the Lenders; and (c)
property level information sufficient for the Lenders to determine the adequacy
of flood insurance.

“Floorplan Administrative Agent” means, as applicable, Bank of America (in its
capacity as the administrative agent under the Floorplan Credit Agreement or any
successor administrative agent under the Floorplan Credit Agreement).  

“Floorplan Credit Agreement” means the Third Amended and Restated Syndicated New
and Used Floorplan Credit Agreement dated as of the date hereof among the
Company, the Subsidiaries of the Company party thereto from time to time, the
Floorplan Administrative Agent and the Floorplan Lenders (as amended,
supplemented or otherwise modified from time to time).  

“Floorplan Facility” means, collectively or individually, as the context may
require, the New Vehicle Floorplan Facility or the Used Vehicle Floorplan
Facility.

“Floorplan Default” has the meaning specified for the term “Default” in the
Floorplan Credit Agreement.

“Floorplan Event of Default” has the meaning specified for the term “Event of
Default” in the Floorplan Credit Agreement.

“Floorplan Lenders” means the lenders party from time to time to the Floorplan
Credit Agreement.

“Floorplan Loan Documents” has the meaning specified for the term “Loan
Documents” in the Floorplan Credit Agreement.

“Floorplan Secured Parties” has the meaning specified for the term “Secured
Parties” in the Floorplan Credit Agreement.  

“Foreign Lender” means (a) if the Company is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if the Company is not a U.S. Person, a Lender that is
resident or organized under laws of a jurisdiction other than that in which the
Company is resident for tax purposes.  For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“Foreign Person” means any Person that is organized under the laws of any
jurisdiction other than the District of Columbia or any of the states of the
United States.

28

--------------------------------------------------------------------------------

 

“Framework Agreement” means a framework agreement, in each case between a Loan
Party and a manufacturer or distributor of New Vehicles.

The term “franchise” when used with respect to any vehicle manufacturer or
distributor shall be deemed to include each dealership that is authorized by a
Franchise Agreement to sell New Vehicles manufactured or distributed by such
manufacturer or distributor, whether or not such dealership is expressly
referred to as a franchise in the respective Franchise Agreement or Framework
Agreement.

“Franchise Agreement” means a franchise agreement, in each case between a Loan
Party and a manufacturer or distributor of New Vehicles.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which (i) such Defaulting Lender’s
participation obligation has been reallocated pursuant to Section 2.16(a)(iv),
or (ii) Cash Collateral or other credit support acceptable to such L/C Issuer
shall have been provided in accordance with Section 2.04, and (b) with respect
to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage of
Swing Line Loans other than Swing Line Loans as to which (i) such Defaulting
Lender’s participation obligation has been reallocated pursuant to Section
2.16(a)(iv), or (ii) Cash Collateral or other credit support acceptable to the
Swing Line Lender shall have been provided in accordance with Section 2.05.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its
activities.  

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central
Bank).  

“Grantor” has the meaning specified in Section 2A.03.

29

--------------------------------------------------------------------------------

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract, is a Lender or an
Affiliate of a Lender, or (b) at the time it (or its Affiliate) becomes a
Lender, is a party to a Swap Contract, in each case, in its capacity as a party
to such Swap Contract (even if such Person ceases to be a Lender or such
Person’s Affiliate ceased to be a Lender); provided, in the case of a Related
Swap Contract with a Person who is no longer a Lender (or Affiliate of a
Lender), such Person shall be considered a Hedge Bank only through the stated
termination date (without extension or renewal) of such Related Swap Contract.

“Impacted Loans” has the meaning assigned to such term in Section 3.03.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)

all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

30

--------------------------------------------------------------------------------

 

 

(b)

all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)

net obligations of such Person under any Swap Contract;

 

(d)

all obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than 60 days after the date on which
such trade account payable was created);

 

(e)

indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

 

(f)

capital leases and Synthetic Lease Obligations;

 

(g)

all obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interest in such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

 

(h)

all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.  

“Indemnitees” has the meaning specified in Section 10.04(b).

“Indentures” means, individually or collectively as the context may require, the
2013-5.0% Indenture or the 2012-7.0% Indenture.  

“Indenture Notes” means, individually or collectively as the context may
require, the 2013-5.0% Indenture Notes or the 2012-7.0% Indenture Notes.

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means the Automatic Debit Date of each calendar month.

31

--------------------------------------------------------------------------------

 

“Interest Period” means a period of approximately one month commencing on the
first Business Day of each month and ending on the first Business Day of the
following month.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Company’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

“Inventory” has the meaning given such term in Section 9-102 of the UCC.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the respective L/C Issuer and the Company (or any Subsidiary) or in
favor of such L/C Issuer and relating to any such Letter of Credit.

“Joinder Agreement” means each Revolving Joinder Agreement, substantially in the
form of Exhibit G, executed and delivered by a Subsidiary or any other Person to
the Administrative Agent, for the benefit of the Secured Parties, pursuant to
Section 6.14.

“Landlord Waiver” means, as to any leasehold interest of a Loan Party, a
landlord waiver and consent agreement executed by the landlord of such leasehold
interest, in each case in form and substance satisfactory to the Administrative
Agent.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

32

--------------------------------------------------------------------------------

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America or Wells Fargo, each in its capacity as
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder.  All singular references to the L/C Issuer shall mean any L/C
Issuer, the L/C Issuer that has issued the applicable Letter of Credit or all
L/C Issuers, as the context may require.  

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.07.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.  Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is fifteen days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

33

--------------------------------------------------------------------------------

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Company under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means, collectively, this Agreement, each Note, each Issuer
Document, the Security Agreement, the Escrow and Security Agreement, the Pledge
Agreement, each Joinder Agreement, each other Security Instrument, the
Subsidiary Guaranty, the Bank of America Letter, any Autoborrow Agreement and
any agreement creating or perfecting rights in Cash Collateral or other credit
support pursuant to the provisions of Section 2.15 of this Agreement.

“Loan Parties” means, collectively, the Company, each Subsidiary Guarantor, and
each Person (other than the Administrative Agent, the Floorplan Administrative
Agent, any Lender, any Silo Lender or any landlord executing a Landlord Waiver)
executing a Security Instrument.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Intercreditor Agreement” means that certain Amended and Restated
Intercreditor Agreement dated as of July 8, 2011 among the Administrative Agent,
the Floorplan Administrative Agent and the Silo Lenders and acknowledged by the
Company on behalf of itself and its Subsidiaries substantially in the form of
Exhibit L, and the exhibits thereto, as such agreement may be supplemented from
time to time by execution and delivery of joinder agreements thereto and revised
exhibits in accordance with the terms thereof, and as otherwise supplemented,
amended or modified from time to time.  

“Material Adverse Effect” means (a) a material adverse effect on (i) the
business, assets, properties, liabilities (actual or contingent), operations or
condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole, or (ii) the ability of the Company, the Subsidiary Guarantors and the
other Loan Parties, taken as a whole, to perform their respective obligations
under any Loan Document to which any of them is a party (unless such Company,
Subsidiary Guarantor or other Loan Party has repaid in full all of its
respective Obligations and is no longer a Loan Party in accordance with the
terms of this Agreement and the other Loan Documents) or (b) an adverse effect
on the rights and remedies of the Administrative Agent or the Lenders under the
Loan Documents.

“Maturity Date” means November 30, 2021; provided that if any date determined to
be a “Maturity Date” is not a Business Day, such Maturity Date shall be the next
preceding Business Day.  

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to

34

--------------------------------------------------------------------------------

 

make contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Net Book Value” means, (i) for any Eligible Account, the gross amount of such
Eligible Account less sales, excise or similar taxes, and less returns,
discounts, claims, credits, allowances, accrued rebates, offsets, deductions,
counterclaims, disputes and other defenses of any nature at any time issued,
owing, granted, outstanding, available or claimed in respect of such Eligible
Account, (ii) for any Eligible Inventory, the lower of cost (on a first-in,
first-out basis) or market, (iii) for any Eligible Equipment, the then-current
book value of such Eligible Equipment (giving effect to any adjustments to such
book value on or prior to the date of measurement thereof) less all accumulated
depreciation and amortization of such Equipment through the date of measurement,
and (iv) for any contract-in-transit, the net book value of
such  contract-in-transit as reflected on the books of the Company in accordance
with GAAP; provided that, in no event shall “Net Book Value” of any asset
described herein exceed the value of such asset reflected on the books of the
Company and its Subsidiaries.

“Net Cash Proceeds” means, with respect to any Disposition by any Loan Party or
any of its Subsidiaries, the excess, if any, of:

(i)

the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over

(ii)

the sum of

(A) (1) any Indebtedness that is secured by the applicable asset and that is
required to be repaid in connection with such transaction (including any new or
used vehicle floorplan loans or any Permitted Real Estate Indebtedness required
to be repaid in connection therewith) and (2) any net obligations of such Person
under any Swap Contract that relates to such Indebtedness and is also required
by the terms of such Swap Contract to be repaid,

(B) the reasonable and customary out-of-pocket expenses incurred by such Loan
Party or such Subsidiary in connection with such transaction and

(C) income taxes reasonably estimated to be actually payable within two years of
the date of the relevant transaction as a result of any gain recognized in
connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition, the aggregate amount of such excess
shall constitute Net Cash Proceeds.

“New Vehicle” means a Vehicle which has never been owned except by a
manufacturer, distributor or dealer and (except in the case of Service Loaner
Vehicles) has never been registered, and (notwithstanding clause (c) of the
definition of “Vehicle”) includes Rental

35

--------------------------------------------------------------------------------

 

Vehicles and Demonstrators (each as defined in the Floorplan Credit Agreement)
and Service Loaner Vehicles, in each case whether or not held for sale.

“New Vehicle Borrower” has the meaning specified for such term in the Floorplan
Credit Agreement.

“New Vehicle Floorplan Facility” means the new vehicle floorplan facility
described in Section 2.01 through 2.05 of the Floorplan Credit Agreement
providing for revolving loans to certain Subsidiaries of the Company by the
lenders party thereto.

“New Vehicle Floorplan Lender” has the meaning specified for such term in the
Floorplan Credit Agreement.

“New Vehicle Floorplan Loan” has the meaning specified for such term in the
Floorplan Credit Agreement.  

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Note” means a promissory note made by the Company, in favor of a Lender
evidencing Loans made by such Lender to the Company, as applicable,
substantially in the form of Exhibit C.  

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit O or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Arrangement or any Related Swap Contract, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.  

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement,

36

--------------------------------------------------------------------------------

 

instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.05).

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Company of
Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).  

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” shall mean the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (other than a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means any Acquisition permitted by Section 7.12.  

37

--------------------------------------------------------------------------------

 

“Permitted Borrowing Base Real Estate Use” means, with respect to any property,
that such property is used by the Company or a Subsidiary Guarantor as a motor
vehicle dealership or as a facility for the sale, repair, service or storage of
motor vehicles or the provision of related goods or services.

“Permitted Disposition” means any Disposition permitted by Section 7.05.

“Permitted Real Estate Indebtedness” means Indebtedness of the Company or a
Subsidiary owing to non-Affiliated Persons secured solely by Liens on Permitted
Real Estate Indebtedness Collateral so long as the amount of such Indebtedness
(as measured for any specified real property parcel and improvements (if any)
financed thereby) is no greater than eighty-five percent (85%) of the value of
such parcel and improvements set forth in an appraisal thereof prepared by a
member of the Appraisal Institute and an independent appraisal firm satisfactory
to the Administrative Agent and commissioned in connection with such financing,
a copy of which such appraisal has been provided to the Administrative Agent
upon its request.

“Permitted Real Estate Indebtedness Collateral” means, with respect to any
particular Permitted Real Estate Indebtedness, the applicable real property used
(at the time of the incurrence of such Permitted Real Estate Indebtedness) by a
Subsidiary of the Company for the operation of a vehicle dealership or a
business ancillary thereto, together with related real property rights,
improvements, fixtures (other than trade fixtures), insurance payments, leases
and rents related thereto and proceeds thereof; provided that Permitted Real
Estate Indebtedness Collateral shall not include Excluded Real Estate
Collateral.

“Permitted Silo Guaranty” means, with respect to any Permitted Silo Indebtedness
provided by any Silo Lender, the guaranty of such Indebtedness by (a) the
Company or (b) any Subsidiary that operates one or more dealerships at which New
Vehicle floorplan financing is provided by such Silo Lender.

“Permitted Silo Indebtedness” means Indebtedness (including Permitted Silo
Guaranties but excluding Indebtedness provided pursuant to the Floorplan Credit
Agreement) incurred from time to time by any of the Company’s current or future
Subsidiaries consisting of floorplan financing for New Vehicles or Used Vehicles
provided by financial institutions or manufacturer-affiliated finance companies
(“Silo Lenders”) to such Subsidiaries, provided that (i) with respect to
financing of Used Vehicles, the proceeds of such financing are used for
purchasing and carrying Used Vehicles, (ii) such indebtedness is secured by, in
the case of Silo Lenders providing New Vehicle floorplan financing or New
Vehicle and Used Vehicle floorplan financing, a lien on certain assets of such
Subsidiaries (including New Vehicles and Used Vehicles financed (including
related contracts-in-transit) and the proceeds thereof and certain general
intangibles, but excluding real property and fixtures (other than trade
fixtures)), and (iii) such Silo Lender is a party to and bound by the Master
Intercreditor Agreement; provided that, Permitted Silo Indebtedness provided by
a Silo Lender may be cross-collateralized with other Permitted Silo Indebtedness
provided by such Silo Lender.

“Permitted Third Party Service Loaner Indebtedness” means Indebtedness incurred
from time to time by any of the Company’s current or future Subsidiaries
consisting of financing for Service Loaner Vehicles, which financing is provided
by manufacturers, manufacturer affiliated

38

--------------------------------------------------------------------------------

 

finance companies or other Persons to the Company or such Subsidiary (“Service
Loaner Lenders”) so long as (i) such Indebtedness is secured solely by a Lien on
said Service Loaner Vehicles so financed by the respective Service Loaner
Lenders and the proceeds of such Service Loaner Vehicles, (ii) such Indebtedness
is on terms (including pricing terms) that, taken as a whole, are more favorable
to the Company and its Subsidiaries than the terms of the Floorplan Credit
Agreement, and (iii) the Company has obtained and delivered to the
Administrative Agent an intercreditor agreement executed by such applicable
Service Loaner Lender, which intercreditor agreement (x) is in form and
substance reasonably satisfactory to the Administrative Agent, (y) acknowledges
that such Indebtedness is secured solely by a Lien on said Service Loaner
Vehicles so financed and the proceeds thereof and (z) does not conflict with or
violate the terms of the Master Intercreditor Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.  

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (generally including a Pension Plan, but excluding a Multiemployer Plan
and Multiple Employer Plan), maintained by the Company or, in the case of a
Pension Plan, by an ERISA Affiliate, for employees of the Company or any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means that certain Fourth Amended and Restated Securities
Pledge Agreement dated as of the Closing Date made by the Company and certain
Loan Parties in favor of the Administrative Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit H-1 attached hereto, as
supplemented from time to time by the execution and delivery of Joinder
Agreements pursuant to Section 6.14 and as otherwise supplemented, amended, or
modified from time to time.

“Preferred Stock” means, with respect to any Person, any Capital Stock of any
class or classes (however designated) which is preferred as to the payment of
dividends or distributions, or as to the distributions of assets upon any
voluntary or involuntary liquidation or dissolution of such Person, over the
Capital Stock of any other class in such Person.

“Pro Forma Compliance” means that the Company and its Subsidiaries are in pro
forma compliance with the financial covenants set forth in Section 7.11 and the
Revolving Borrowing Base, as applicable, in each case calculated as if the event
with respect to which Pro Forma Compliance is being tested had occurred on the
first day of each relevant period with respect to which current compliance with
such financial covenant and Revolving Borrowing Base would be determined (for
example, in the case of a financial covenant based on Consolidated EBITDAR, as
if such event had occurred on the first day of the four fiscal quarter period
ending on the last day of the most recent fiscal quarter in respect of which
financial statements have been delivered pursuant to Section 6.01(a) or
(b)).  Pro forma calculations made pursuant to this definition that require
calculations of Consolidated EBITDAR on a pro forma basis will be made in
accordance with Section 1.04(d).

39

--------------------------------------------------------------------------------

 

“Pro Forma Compliance Certificate” means, with respect to any event, a duly
completed Compliance Certificate demonstrating Pro Forma Compliance for such
event.

“Pro Forma Revolving Borrowing Base Certificate” means, with respect to any
event, a duly completed Revolving Borrowing Base Certificate demonstrating Pro
Forma Compliance for such event.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Capital Stock” of any Person means any and all Capital Stock of such
Person other than Redeemable Capital Stock.

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Estate Exclusion Notice” has the meaning specified in the definition of
Eligible Borrowing Base Real Estate.

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Redeemable Capital Stock” means any Capital Stock that, either by its terms or
by the terms of any security into which it is convertible or exchangeable (at
the option of the holders thereof), is or upon the happening of an event or
passage of time would be, required to be redeemed prior to May 15, 2023 or is
redeemable at the option of the holder thereof at any time prior to May 15, 2023
(other than upon a change of control of or sale of assets by the Company in
circumstances where a holder of any 2013-5.0% Indenture Notes would have similar
rights), or is convertible into or exchangeable for debt securities at any time
prior to any such stated maturity at the option of the holder thereof.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed in the Securities
Laws.

“Related Acquisition or Related Proposed Acquisition” means, with respect to any
specified Acquisition (a “Specified Acquisition”), any other Acquisition, or any
proposed Acquisition subject to an Acquisition Arrangement,  that in each case
(a) is part of a related series of Acquisitions or proposed Acquisitions that
includes the Specified Acquisition, (b) involves any seller or transferor that
is a seller or transferor (or an Affiliate of a seller or transferor) involved
in the Specified Acquisition and (c) occurs or is reasonably expected to occur
within six (6) months before or after the date of the Specified Acquisition.

40

--------------------------------------------------------------------------------

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, and representatives of such Person and of
such Person’s Affiliates.

“Related Swap Contract” means all Swap Contracts that are entered into or
maintained with a Hedge Bank that are not prohibited by the express terms of the
Loan Documents.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, or
conversion of Committed Loans, a Committed Loan Notice, (b) with respect to an
L/C Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, or conversion of Swing Line Loans, a Swing Line Loan Notice.

“Required Financial Information” has the meaning specified in the definition of
“Restricted Subsidiary”.

“Required Floorplan Lenders” has the meaning specified for the term “Required
Lenders” in the Floorplan Credit Agreement.

“Required Lenders” means, as of any date of determination, Lenders whose
Applicable Percentages aggregate more than 50% of the Aggregate Commitments or,
if the commitment of each Lender to make Loans or the obligation of each L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
8.02, Lenders holding in the aggregate more than 50% of the Total Outstandings
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans, as applicable, being
deemed “held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer or
controller of a Loan Party and solely for purposes of the delivery of incumbency
certificate pursuant to Section 4.01, the secretary or assistant secretary of a
Loan Party, and, solely for the purposes of notices given pursuant to Article
II, any other officer of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
of the applicable Loan Party designated in or pursuant to an agreement between
the applicable Loan Party and the Administrative Agent.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.  To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the

41

--------------------------------------------------------------------------------

 

Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to the stockholders, partners or members (or the equivalent Person
thereof) of the Company or any Subsidiary.

“Restricted Subsidiary” means each direct or indirect Subsidiary of the Company
that (i) has total assets (including Equity Interests in other Persons) of equal
to or greater than $10,000 (calculated as of the most recent fiscal period with
respect to which the Administrative Agent shall have received financial
statements required to be delivered pursuant to Sections 6.01(a) or (b) (or if
prior to delivery of any financial statements pursuant to such Sections, then
calculated based on the Audited Financial Statements) (the “Required Financial
Information”)), or (ii) has revenues (on a consolidated basis with its
Subsidiaries) equal to or greater than $10,000 for a period of four consecutive
fiscal quarters (calculated for the most recent four fiscal quarter period for
which the Administrative Agent has received the Required Financial Information);
provided, however, that notwithstanding the foregoing, the term “Restricted
Subsidiaries” (i) shall also include any Subsidiaries designated as “Restricted
Subsidiaries” pursuant to the definition of “Unrestricted Subsidiaries” and (ii)
shall not include any Special Purpose Insurance Captive.

“Revolving Advance Limit” means, as of any date of a Borrowing or other date of
determination, calculated as of the most recent date for which a Revolving
Borrowing Base Certificate has been delivered pursuant to the terms hereof, an
amount equal to the lesser of (i) the Aggregate Commitments and (ii) the
Revolving Borrowing Base.

“Revolving Borrowing Base” means as of any date of calculation, the lesser of
(1) the Aggregate Commitments and (2) the sum of:

(A) the sum of (i) 80% of the Net Book Value of Eligible Accounts which
constitute factory receivables, net of holdback, (ii) 80% of the Net Book Value
of Eligible Accounts which constitute current finance receivables, provided that
in no event shall Buyer Notes or the rights or obligations thereunder be
considered finance receivables or otherwise be included in the calculation of
the Revolving Borrowing Base, (iii) 80% of the Net Book Value of Eligible
Accounts which constitute receivables for parts and services (after netting any
amounts payable in connection with such parts and services), (iv) 65% of the Net
Book Value of Eligible Inventory which constitutes parts and accessories, and
(v) 40% of the Net Book Value of Eligible Equipment (the portion of the
Revolving Borrowing Base described in this clause (A) being referred to as the
“Personal Property Portion”);

plus (B) 75% of the appraised value of the Eligible Borrowing Base Real Estate
(as reflected in the most recent FIRREA-conforming appraisal that the
Administrative Agent has received with respect to such property); provided that
if the most recent limited updated appraisal received by the Administrative
Agent shows a lower value for any real estate than the value reflected in the
most recent FIRREA-conforming appraisal thereof, then such lower value shall be
deemed to be the value of such real estate, and provided, further that amounts
added to the Revolving Borrowing Base pursuant to this clause (B) shall not at
any time exceed 25% of the aggregate amount of the Personal Property Portion of
the Revolving Borrowing Base.

42

--------------------------------------------------------------------------------

 

“Revolving Borrowing Base Certificate” means a certificate by a Responsible
Officer of the Company, substantially in the form of Exhibit I (or another form
acceptable to the Administrative Agent) setting forth the calculation of the
Revolving Borrowing Base, including a calculation of each component thereof, all
in such detail as shall be reasonably satisfactory to the Administrative
Agent.  All calculations of the Revolving Borrowing Base in connection with the
preparation of any Revolving Borrowing Base Certificate shall originally be made
by the Company and certified to the Administrative Agent; provided, that the
Administrative Agent shall have the right to review and adjust, in the exercise
of its reasonable credit judgment, any such calculation to the extent that such
calculation is not in accordance with this Agreement.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Committed Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Revolving Facility Liquidity Amount” means, as of any date of determination,
the lesser of:

(c)the difference of the Revolving Advance Limit minus Total Outstandings, and

(d)the largest principal amount of Loans that may then be borrowed hereunder
without resulting in an Event of Default under Section 7.11(c) (on a pro forma
basis as of the last day of the most recent fiscal quarter for which a
Compliance Certificate was delivered or required to be delivered), after giving
pro forma effect to such Loans.

“Sanction(s)” means any sanction administered or enforced by the United States
government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Arrangement” means any Cash Management Arrangement that
is entered into by and between any Loan Party and any Cash Management Bank, in
each case, in such Cash Management Bank’s sole discretion.

“Secured Parties” means, collectively, with respect to each of the Security
Instruments, the Administrative Agent, the Lenders, the Cash Management Banks,
and each Affiliate of any Lender, which Affiliate is party to a Related Swap
Contract.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

43

--------------------------------------------------------------------------------

 

“Security Agreement” means that certain Fourth Amended and Restated Security
Agreement dated as of the Closing Date among the Company, each other Loan Party,
the Administrative Agent and the Floorplan Administrative Agent, substantially
in the form of Exhibit J attached hereto, as supplemented from time to time by
the execution and delivery of Joinder Agreements pursuant to Section 6.14, and
as otherwise supplemented, amended, or modified from time to time.  

“Security Instruments” means, collectively or individually as the context may
indicate, the Security Agreement, the Pledge Agreement, the Escrow and Security
Agreement, any Joinder Agreement, the Master Intercreditor Agreement, any
Landlord Waiver, and all other agreements (including control agreements),
instruments and other documents, whether now existing or hereafter in effect,
pursuant to which the Company, any other Loan Party, or any other Person shall
grant or convey to the Administrative Agent, for the benefit of the Secured
Parties a Lien in, or any other Person shall acknowledge any such Lien in,
property as security for all or any portion of the Obligations, any other
obligation under any Loan Document and any obligation or liability arising under
any Related Swap Contract.

“Service Loaner Lenders” has the meaning specified in the definition of
“Permitted Third Party Service Loaner Indebtedness.”

“Service Loaner Vehicles” means vehicles which are provided as service loaner
vehicles for customers of a Subsidiary that are having their vehicles serviced
by such Subsidiary.

“Silo Lenders” has the meaning specified in the definition of “Permitted Silo
Indebtedness.”

“Silo Subsidiaries” means, those Subsidiaries (other than Dual Subsidiaries)
from time to time obligated pursuant to Permitted Silo Indebtedness as permitted
pursuant to the terms of this Agreement, which such Subsidiaries as of the
Closing Date are set forth on Schedule 1.01A.  The Company may designate other
Subsidiaries as Silo Subsidiaries from time to time in accordance with Section
7.16.

“Solvent” means, when used with respect to any Person, that at the time of
determination:

 

(a)

the fair value of its assets (both at fair valuation and at present fair
saleable value on an orderly basis) is in excess of the total amount of its
liabilities, including contingent obligations; and

 

(b)

it is then able and expects to be able to pay its debts as they mature; and

 

(c)

it has capital sufficient to carry on its business as conducted and as proposed
to be conducted.

“Sonic Financial” means Sonic Financial Corporation, a North Carolina
corporation.

“Special Purpose Insurance Captive” means a Person which (a) at all times shall
remain a wholly-owned Subsidiary of the Company or a Subsidiary Guarantor, (b)
shall not engage in any business other than the provision of dealer physical
damage insurance for new vehicle inventory,

44

--------------------------------------------------------------------------------

 

workers compensation insurance or healthcare insurance to the Company and its
Subsidiaries, (c) if organized in North Carolina (or, in any other jurisdiction,
to the extent otherwise permitted by Law) has its Equity Interests pledged
pursuant to the Pledge Agreement and (d) has not and shall not (i) transfer any
funds to any Person other than (x) payment in the ordinary course of business
and on customary market terms of liability claims made by third parties against
the Company and its Subsidiaries, (y) payment of its own business expenses in
the ordinary course of business and on customary terms, and (z) distributions to
the Company or any Subsidiary Guarantor; (ii) make any Investment (other than
Investments permitted under applicable insurance guidelines and made in the
Company’s reasonable business judgment) in any Person, (iii) incur any
Indebtedness (other than Indebtedness from time to time owed to the Company or
any Subsidiary Guarantor) or grant a Lien on any of its assets (other than to
secure Indebtedness owed to the Company or any Subsidiary Guarantor), (iv)
provide any compensation to directors or employees other than on customary
market terms for captive insurance companies or (v) have its Equity Interests
pledged to any Person other than as described in clause (c) above. The parties
hereto acknowledge that as of the date hereof, SRM Assurance, Ltd. is a Special
Purpose Insurance Captive. A Special Purpose Insurance Captive shall not be
permitted to have, acquire or form any direct or indirect Subsidiary.

“Specified Investment” means any Investment in any Person other than an Excluded
Investment.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.19).

“Subordinated Indebtedness” means Indebtedness of the Company (which may be
guaranteed by the Subsidiaries of  the Company on an unsecured, subordinated
basis); provided that, (i) such Indebtedness is not secured by any property of
the Company or any Subsidiary and at the time of issuance, (A) does not have a
maturity, and does not require any principal payments (whether by scheduled
installment, mandatory prepayment or redemption, or the exercise of any put
right), earlier than six (6) months following the Maturity Date, (B) has terms
(including terms of maturity and amortization) that are typical for indebtedness
of such type issued at such time and such terms (other than applicable rates of
interest) are otherwise no more restrictive, or less advantageous to the
Lenders, than the Loan Documents or are otherwise on terms satisfactory to the
Administrative Agent, (C) is subordinated to the Obligations in a manner
reasonably acceptable to the Administrative Agent or has subordination terms
substantially similar to those in the 2013-5.0% Indenture and (D) has customary
standstill and blockage provisions with regard to payments and enforcement
actions and (ii) after giving effect to the issuance of such Indebtedness, (a)
no Event of Default shall have occurred and be continuing or would occur as a
result therefrom and (b) all other requirements set forth in Section 7.03(i)
shall have been met.

“Subordinated Indebtedness Prepayment” means any prepayment, redemption,
purchase, defeasance, settlement in cash or other satisfaction prior to the
scheduled maturity thereof of any Subordinated Indebtedness, provided, however,
that “Subordinated Indebtedness Prepayment” shall not include any amount prepaid
with the proceeds of the refinancing of such Subordinated Indebtedness with new
or additional Subordinated Indebtedness.

45

--------------------------------------------------------------------------------

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company and shall include, without limitation, the Unrestricted
Subsidiaries.

“Subsidiary Guarantors” means, collectively, all Restricted Subsidiaries
executing a Subsidiary Guaranty on the Closing Date and all other Subsidiaries
that enter into a Joinder Agreement.

“Subsidiary Guaranty” means the Fourth Amended and Restated Subsidiary Guaranty
Agreement made by the Subsidiary Guarantors in favor of the Administrative Agent
and the Lenders, substantially in the form of Exhibit E as supplemented from
time to time by execution and delivery of Joinder Agreements pursuant to Section
6.14 and as otherwise supplemented, amended, or modified from time to time.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or

46

--------------------------------------------------------------------------------

 

other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor revolving swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $35,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.  

“Temporary Cash Investments” means (a) cash or (b) Investments held in the form
of cash equivalents and short-term marketable securities.

“Temporary Excess Cash” means cash proceeds received by the Company from
the  issuance of Subordinated Indebtedness permitted by Section 7.03(i), which
cash (as set forth in a notice delivered by the Company to the Administrative
Agent within five (5) Business Days of the Company’s receipt of such cash
proceeds) is intended by the Company to be applied to the prepayment or purchase
(whether by open market purchase or pursuant to a tender offer) of other
Subordinated Indebtedness, but has not yet been so applied solely because the
Company has not completed such prepayment, repurchase or refinancing, so long as
such cash is so applied within six (6) months of receipt thereof.

“Temporary Indebtedness” means Subordinated Indebtedness the Company intends to
repay (whether by open market purchase or pursuant to a tender offer) using cash
proceeds received by the Company from the issuance of other Subordinated
Indebtedness permitted by Section 7.03(i); provided that, such applicable
Subordinated Indebtedness shall only qualify as

47

--------------------------------------------------------------------------------

 

“Temporary Indebtedness” for so long as such cash proceeds qualify as “Temporary
Excess Cash”.

“Threshold Amount” means $20,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code then in effect in the state of North
Carolina or, if the context so indicates, another applicable jurisdiction.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiaries” means all Subsidiaries of the Company other than the
Restricted Subsidiaries; provided that in no event shall the Unrestricted
Subsidiaries as a whole have more than $100,000 in total assets or more than
$100,000 in total revenues for a period of four consecutive fiscal quarters (in
each case) calculated as of the most recent four fiscal quarter period for which
the Administrative Agent has received the Required Financial Information; and if
either such threshold is exceeded, the Company shall immediately designate one
or more such Subsidiaries to be “Restricted Subsidiaries” and deliver to the
Administrative Agent all documents specified in Section 6.14 for such
Subsidiaries, so that after giving effect to such designation, the remaining
Unrestricted Subsidiaries shall satisfy such requirements; provided, however,
that notwithstanding the foregoing, the assets and revenues of Special Purpose
Insurance Captives shall not be taken into account for the purposes of
determining the Company’s compliance with, and its covenants relating to, the
thresholds described in this definition.

“Used Vehicle” means a Vehicle other than a New Vehicle.

“Used Vehicle Floorplan Facility” means the used vehicle floorplan facility
described in Sections 2.06 through 2.08 of the Floorplan Credit Agreement
providing for revolving loans to the Company by the lenders party thereto.

“Used Vehicle Floorplan Lender” has the meaning specified for such term in the
Floorplan Credit Agreement.

48

--------------------------------------------------------------------------------

 

“Used Vehicle Floorplan Loan” has the meaning specified for such term in the
Floorplan Credit Agreement.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

“Vehicle” means an automobile or truck with a gross vehicle weight of less than
16,000 pounds which satisfies the following requirements:  (a) the vehicle is
owned by a Grantor free of any title defects or any liens or interests of others
except (i) the security interest in favor of the Administrative Agent for the
benefit of the Secured Parties, (ii) the security interest in favor of the
Administrative Agent for the benefit of the Floorplan Secured Parties, (iii) the
security interests subject to the Master Intercreditor Agreement and (iv) other
Liens to which the Administrative Agent consents in writing in its sole
discretion; (b) except as set forth in Section 6.13, the vehicle is located at
one of the locations identified in Schedule 6.13; (c) the vehicle is held for
sale in the ordinary course of a Grantor’s business and is of good and
merchantable quality and (d) the vehicle is not a commercial truck designated as
Class 4 or above by the U.S. Department of Transportation, Federal Highway
Administration.

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

“Wells Fargo Letter” means any agreement among the Company and Wells Fargo
regarding the payment of fronting fees with respect to Letters of Credit issued
by Wells Fargo.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“2013-5.0% Indenture” means the Indenture dated as of May 13, 2013 between the
Company, the guarantors set forth therein and U.S. Bank National Association, as
Trustee.

“2013-5.0% Indenture Notes” means, collectively, the 5.0% Senior Subordinated
Notes due 2023, Series A, and the 5.0% Senior Subordinated Notes due 2023,
Series B, in each case issued pursuant to the 2013-5.0% Indenture.

 

“2012-7.0% Indenture” means the Indenture dated as of July 2, 2012 between the
Company, the guarantors set forth therein and U.S. Bank National Association, as
Trustee.  

“2012-7.0% Indenture Notes” means, collectively, the 7.0% Senior Subordinated
Notes due 2022 issued pursuant to the 2012-7.0% Indenture.

 

49

--------------------------------------------------------------------------------

 

1.03Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), provided that, any reference to a defined term
in any such agreement, instrument or other document (including the Floorplan
Credit Agreement) which has been terminated shall have the meaning set forth in
such document immediately prior to such termination, (ii) any reference herein
to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “hereto,” “herein,” “hereof” and “hereunder,” and words
of similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.  

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.04Accounting Terms.  

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein; provided that, all calculations of
financial covenants  shall reflect the results of both continuing operations and
discontinued operations of the Company and its Subsidiaries, and in the event of
any such discontinued operations, the Company shall provide subtotals for each
of “continuing operations”, “discontinued operations”

50

--------------------------------------------------------------------------------

 

and “consolidated operations”.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof and the effects of FASB ASC 825 on financial liabilities shall be
disregarded.  In connection with the Company’s delivery of financial statements
hereunder, the Company shall deliver a reconciliation of the calculations of the
financial covenants before and after giving effect to the adjustments from FASB
ASC 825 described in this Agreement.

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, for purposes of determining compliance with
Section 7.11, leases shall continue to be classified and accounted for on a
basis consistent with that reflected in the Audited Financial Statements for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.

(c)Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

(d)Calculation of Consolidated EBITDAR, Consolidated Fixed Charges and
Consolidated Rental Expense.  Consolidated EBITDAR shall be calculated for any
period by including the actual amount for such period, including the
Consolidated EBITDAR attributable to Acquisitions permitted hereunder and
occurring during such period and (to the extent otherwise included in
Consolidated Net Income) excluding the Consolidated EBITDAR attributable to
Permitted Dispositions of assets occurring during such period on a pro forma
basis for the period from the first day of the applicable period through the
date of the closing of each such permitted Acquisition or Permitted Disposition,
utilizing (i) where available or required pursuant to the terms of this
Agreement, historical audited and/or reviewed unaudited financial statements
obtained from the seller, broken down by fiscal quarter in the Company’s
reasonable judgment or (ii) unaudited financial statements (where no audited or
reviewed financial statements are required pursuant to the terms of this
Agreement) reviewed internally by the Company, broken down in the Company’s
reasonable judgment; provided, however, that (x) any such pro forma adjustment
of Consolidated EBITDAR shall reflect the Company’s and the Subsidiaries’ pro
forma rental payments related to the assets acquired in any applicable

51

--------------------------------------------------------------------------------

 

Acquisition (and shall not reflect any rental expense payments of the applicable
seller), and (y) any such pro forma adjustment of Consolidated EBITDAR shall not
result in an increase of more than 10% of Consolidated EBITDAR prior to such
adjustment, unless the Company provides to the Administrative Agent (A) the
supporting calculations for such adjustment and (B) such other information as
the Administrative Agent may reasonably request to determine the accuracy of
such calculations.  For purposes of determining “Consolidated Fixed Charges” for
any period, the Consolidated Interest Expense, Consolidated Principal Payments
and Consolidated Rental Expenses attributable to such Permitted Dispositions
described above during such period may, at the option of the Company and subject
to the consent of the Administrative Agent (which shall not be unreasonably
withheld), be excluded therefrom.

1.05Rounding.  Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.06Times of Day.  Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.07Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.08Rates.  The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01Committed Loans.  Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Committed Loan”) to
the Company from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the Total Outstandings shall not exceed the Revolving Advance
Limit, and (iii) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Company may borrow

52

--------------------------------------------------------------------------------

 

under this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01.  Committed Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.  

2.02Borrowings, Conversions and Continuations of Committed Loans.  

(a)Each Committed Borrowing and each conversion of Committed Loans from one Type
to the other, shall be made upon the Company’s irrevocable notice to the
Administrative Agent, which may be given by (A) telephone, or (B) a Committed
Loan Notice; provided that any telephonic notice must be confirmed immediately
by delivery to the Administrative Agent of a Committed Loan Notice.  Each such
Committed Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) one Business Day prior to the requested date of any
Borrowing of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans
to Base Rate Committed Loans or of any conversion of Base Rate Committed Loans
to Eurodollar Rate Loans, and (ii) one Business Day prior to the requested date
of any Borrowing of Base Rate Committed Loans.  Each Borrowing of, conversion to
or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Committed Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof.  Each Committed Loan Notice shall
specify (i) whether the Company is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, (ii) the requested
date of the Borrowing or conversion, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed or
converted, and (iv) the Type of Committed Loans to be borrowed or to which
existing Committed Loans are to be converted.  If the Company fails to provide a
timely Committed Loan Notice requesting a conversion of Eurodollar Rate Loans to
Base Rate Loans, such Loans shall, subject to Article III, continue as
Eurodollar Rate Loans.  If the Company fails to specify a Type of Committed Loan
in a Committed Loan Notice, then the applicable Committed Loans shall, subject
to Article III, be made as, or converted to, Eurodollar Rate Loans.  

(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly (and in any event, at least one Business Day prior to the requested
date of advance of the applicable Committed Loans) notify each Lender of the
amount of its Applicable Percentage of the applicable Committed Loans.  Each
Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 2:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is an initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Company in like funds as received by the
Administrative Agent by crediting the account of the Company on the books of
Bank of America with the amount of such funds; provided, however, that if, on
the date the Committed Loan Notice with respect to such Borrowing is given by
the Company, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Company as provided
above.

(c)The Administrative Agent shall promptly notify the Company and the Lenders of
the interest rate applicable to any Eurodollar Rate Loans upon determination of
such interest rate.  

53

--------------------------------------------------------------------------------

 

At any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Company and the Lenders of any change in Bank of America’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.

2.03Letters of Credit.  

(a)The Letter of Credit Commitment.

(i)Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Company or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Company or its Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (w) the Total Outstandings shall not exceed the Aggregate
Commitments, (x) the Total Outstandings shall not exceed the Revolving Advance
Limit, (y) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit.  Each request by the Company for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Company that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.    

(ii)No L/C Issuer shall issue any Letter of Credit, if:

(A)subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

54

--------------------------------------------------------------------------------

 

(iii)No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;  

(B)the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer;  

(C)such Letter of Credit is to be denominated in a currency other than Dollars;

(D)such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(E)any Lender is at that time a Defaulting Lender, unless (x) such L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Company or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(iv) with respect to such Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other L/C Obligations as to which each L/C Issuer has
actual or potential Fronting Exposure.  

(iv)No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v)No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi)Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and

55

--------------------------------------------------------------------------------

 

Issuer Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included each L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to each L/C Issuer.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.  

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Company.  Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by such L/C Issuer, by personal delivery or by any other means
acceptable to such L/C Issuer.  Such Letter of Credit Application must be
received by such L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least ten Business Days (or such later date and time as the
Administrative Agent and such L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to such L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as such
L/C Issuer may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to such L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
such L/C Issuer may require.  Additionally, the Company shall furnish to such
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Administrative Agent may
require.

(ii)Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application, in its final form, from the Company and, if not, such L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
applicable L/C Issuer has received written notice from any Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Company (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in

56

--------------------------------------------------------------------------------

 

each case in accordance with such L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.

(iii)If the Company so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the applicable L/C Issuer, the Company shall not be required to make
a specific request to such L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that such L/C Issuer
shall not permit any such extension if (A) such L/C Issuer has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is ten Business Days before the Non-Extension
Notice Date (1) from the Administrative Agent that the Required Lenders have
elected not to permit such extension or (2) from the Administrative Agent, any
Lender or the Company that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing such L/C
Issuer not to permit such extension.

(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)Drawings and Reimbursements; Funding of Participations.

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Company and the Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by the applicable L/C Issuer under a Letter of Credit (each
such date, an “Honor Date”), the Company shall reimburse such L/C Issuer through
the Administrative Agent in an amount equal to the amount of such drawing.  If
the Company fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof.  In such event, the Company
shall be deemed to have requested a Committed Borrowing of

57

--------------------------------------------------------------------------------

 

Eurodollar Rate Loans bearing interest at the Eurodollar Rate (or, if converted
in accordance herewith, at the Base Rate) to be disbursed on the Honor Date in
an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Eurodollar Rate
Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by the applicable L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

(ii)Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral and other
credit support provided for this purpose pursuant to Section 2.03(a)(iii)(E)) to
the Administrative Agent for the account of the applicable L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 2:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Eurodollar Rate Committed Loan to the Company in such
amount.  The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Eurodollar Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.  The
obligations of the Lenders to make such payments shall not be affected by, and
shall survive, any termination (pursuant to Section 8.02) of the commitment of
any Lender to make Loans.

(iv)Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of the applicable L/C
Issuer.

(v)Each Lender’s obligation to make Committed Loans or L/C Advances to reimburse
the applicable L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the applicable L/C Issuer, the Company or any other Person for any
reason whatsoever; (B) the occurrence or

58

--------------------------------------------------------------------------------

 

continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Company of a Committed Loan Notice).  No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Company to reimburse the
applicable L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi)If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing.  If such Lender
pays such amount (and such Lender has also paid such interest and fees as
aforesaid), such amount (other than any such interest and fees as aforesaid) so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be.  A certificate of the applicable L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

(d)Repayment of Participations.  

(i)At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Company or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii)If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each Lender
shall pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the

59

--------------------------------------------------------------------------------

 

Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e)Obligations Absolute.  The obligation of the Company to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)waiver by any L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Company or any waiver by any
L/C Issuer which does not in fact materially prejudice the Company;

(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)any payment made by any L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii)any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

(viii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

60

--------------------------------------------------------------------------------

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the applicable L/C Issuer.  The Company shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f)Role of L/C Issuer.  Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the applicable
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of such L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the applicable L/C Issuer, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of such L/C
Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Company may have a claim
against such L/C Issuer, and such L/C Issuer may be liable to the Company, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Company which the Company proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the applicable L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  Any L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g)Applicability of ISP. Unless otherwise expressly agreed by the applicable L/C
Issuer and the Company when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each standby Letter of Credit.  Notwithstanding the foregoing, no
L/C Issuer shall be responsible to the Company for, and any L/C Issuer’s rights
and remedies against the Company shall not be impaired by, any

61

--------------------------------------------------------------------------------

 

action or inaction of such L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Laws or any order of a jurisdiction
where such L/C Issuer or the beneficiary is located, the practice stated in the
ISP or UCP, as applicable, or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade – International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

(h)Letter of Credit Fees.  The Company shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage a Letter
of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to
the Applicable Rate times the daily amount available to be drawn under such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral or other credit
support arrangements satisfactory to the applicable L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.16(a)(iv), with the balance of such fee, if any, payable to such L/C
Issuer for its own account.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.07.  Letter of Credit
Fees shall be (i) computed on a quarterly basis in arrears, (ii) due and payable
on the Automatic Debit Date after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (iii) automatically debited from a deposit account maintained by the
Company with Bank of America (provided that if there are not sufficient funds in
such account to pay such Letter of Credit Fees, then the Company shall pay such
fees in cash when due).  If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

(i)Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Company shall pay directly to the applicable L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum specified (in the case of Bank of America) in the Bank of America Letter
and (in the case of Wells Fargo) in the Wells Fargo Letter, in each case
computed on the daily amount available to be drawn under such Letter of Credit
and on a quarterly basis in arrears.  Such fronting fee (i) shall be due and
payable on the Automatic Debit Date after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand, (ii) in the case of fronting fees
owing to Bank of America, may be automatically debited from a deposit account
maintained by the Company with Bank of America (provided that if there are not
sufficient funds in such account to pay such fronting fees, then the Company
shall pay such fees in cash when due) and (iii) in the

62

--------------------------------------------------------------------------------

 

case of fronting fees owing to Wells Fargo, shall be separately invoiced by
Wells Fargo.  For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.07.  In addition, the Company shall pay
directly to each L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect.  Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

(j)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the applicable L/C Issuer hereunder for any and all drawings under such Letter
of Credit.  The Company hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Company, and
that the Company’s business derives substantial benefits from the businesses of
such Subsidiaries.  

(l)Letters of Credit Reports.  For so long as any Letter of Credit issued by an
L/C Issuer is outstanding, such L/C Issuer shall deliver to the Administrative
Agent a report in the form of Exhibit M hereto (appropriately completed with the
information for every outstanding Letter of Credit issued by such L/C Issuer) on
the last Business Day of each fiscal quarter (or, at the request of the
Administrative Agent, on the last Business Day of each calendar month), on each
date that an L/C Credit Extension occurs with respect to any such Letter of
Credit, and on each date there is a change to the information set forth on such
report.  The Administrative Agent shall deliver to the Lenders on a quarterly
basis a report of all outstanding Letters of Credit.

2.04Swing Line Loans.  

(a)The Swing Line.  Subject to the terms and conditions set forth herein and in
any Autoborrow Agreement, if any, the Swing Line Lender may, in its sole
discretion and in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, make loans (each such loan, a “Swing Line Loan”) to the
Company from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Committed
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Outstandings shall not exceed the
Aggregate Commitments, (ii) the Total Outstandings shall not exceed the
Revolving Advance Limit and (iii) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and provided, further, that the Company shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan.  Within the foregoing limits, and subject to the other terms and

63

--------------------------------------------------------------------------------

 

conditions hereof, the Company, may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan may be
a Base Rate Loan or a Eurodollar Rate Loan.  Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(b)Borrowing Procedures.  At any time an Autoborrow Agreement under the
revolving credit facility provided herein is not in effect, each Swing Line
Borrowing and each conversion of Swing Line Loans from one type to the other
shall be made upon the Company’s irrevocable notice to the Swing Line Lender and
the Administrative Agent, which may be given by (A) telephone or (B) by a Swing
Line Loan Notice; provided that any telephonic notice must be confirmed
immediately by delivery to the Swing Line Lender and the Administrative Agent of
a Swing Line Loan Notice. Each such Swing Line Loan Notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on
the requested borrowing date or date of conversion of Eurodollar Rate Loans to
Base Rate Loans or of any conversion of Base Rate Loans to Eurodollar Rate
Loans, and in each case shall specify (i) the amount to be borrowed, (ii) the
requested borrowing date, which shall be a Business Day and (iii) the Type of
Swing Line Loan to be borrowed or to which existing Swing Line Loans are to be
converted.  Promptly after receipt by the Swing Line Lender of any Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents
thereof.  Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company at its office by crediting the account of the
Company on the books of the Swing Line Lender in immediately available
funds.  If the Company fails to provide a timely Swing Line Loan Notice
requesting a conversion of Eurodollar Rate Loans to Base Rate Loans, such Loans
shall, subject to Article III, continue as Eurodollar Rate Loans.  If the
Company fails to specify a Type of Swing Line Loan in a Swing Line Loan Notice,
then the applicable Swing Line Loan shall, subject to Article III, be made as a
Eurodollar Rate Loan.

In order to facilitate the borrowing of Swing Line Loans, the Swing Line Lender
may, in its sole discretion, agree with the Company to, (and the Swing Line
Lender and the Company are hereby authorized to) enter into an Autoborrow
Agreement in form and substance satisfactory to the Administrative Agent and the
Swing Line Lender (the “Autoborrow Agreement”) providing for the automatic
advance by the Swing Line Lender of Swing Line Loans under the conditions set
forth in such agreement, which shall be in addition to the conditions set forth
herein (each such advance, an “Autoborrow Advance”); provided that, (i) in no
event shall the Company be entitled to Autoborrow Advances pursuant to an
Autoborrow Agreement at any time an autoborrow arrangement is in effect under
the Used Vehicle Floorplan Facility (any such

64

--------------------------------------------------------------------------------

 

arrangement, a “Used Vehicle Autoborrow Arrangement”) and (ii) subject to the
Administrative Agent’s consent, the Company may, upon 30 days advance notice to
the Administrative Agent and the Swing Line Lender, alternate between the
autoborrow arrangement described herein and a Used Vehicle Autoborrow
Arrangement no more frequently than once in any calendar year.  At any time such
an Autoborrow Agreement is in effect, the requirements for Swing Line Borrowings
set forth in the immediately preceding paragraph shall not apply, and all Swing
Line Borrowings shall be made in accordance with the Autoborrow Agreement, until
the right to such Swing Line Borrowings is suspended or terminated hereunder or
in accordance with the terms of the Autoborrow Agreement.  For purposes of
determining the Outstanding Amount at any time during which an Autoborrow
Agreement is in effect, the Outstanding Amount of all Swing Line Loans shall be
deemed to be the amount of the Swing Line Sublimit.  For purposes of any Swing
Line Borrowing pursuant to the Autoborrow Agreement, all references to Bank of
America shall be deemed to be a reference to Bank of America, in its capacity as
Swing Line Lender hereunder.

(c)Refinancing of Swing Line Loans.

(i)The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Company (which hereby irrevocably authorizes the Swing Line Lender
to so request on its behalf), that each Lender make a Eurodollar Rate Committed
Loan in an amount equal to such Lender’s Applicable Percentage of the amount of
Swing Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of
Eurodollar Rate Loans, but subject to the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02.  The Swing Line Lender
shall furnish the Company with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Committed Loan Notice available (including for this purpose Cash
Collateral and other credit support made available with respect to the
applicable Swing Line Loan) to the Administrative Agent in immediately available
funds for the account of the Swing Line Lender at the Administrative Agent’s
Office not later than 1:00 p.m. on the day specified in such Committed Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Eurodollar Rate Committed Loan to
the Company in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for
Eurodollar Rate Committed Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii)If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender

65

--------------------------------------------------------------------------------

 

pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (and such Lender has also paid such
interest and fees as aforesaid), such amount (other than any such interest and
fees as aforesaid) so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv)Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay Swing
Line Loans, together with interest as provided herein.

(d)Repayment of Participations.  

(i)At any time after any Lender has purchased and funded a risk participation in
a Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Applicable Percentage of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The Administrative Agent will make such demand upon the request of the
Swing Line Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

66

--------------------------------------------------------------------------------

 

(e)Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line
Loans.  Until each Lender funds its Eurodollar Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

(f)Payments Directly to Swing Line Lender.  The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05Prepayments.  

(a)The Company may, upon notice to the Administrative Agent pursuant to delivery
to the Administrative Agent of a Notice of Loan Prepayment, at any time or from
time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be in a form acceptable
to the Administrative Agent and be received by the Administrative Agent not
later than 11:00 a.m. on the date of prepayment of such Loans; (ii) any
prepayment of Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding.  Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Loans to be prepaid.  The
Administrative Agent will promptly notify each applicable Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment.  If such notice is given by the Company, the Company shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Subject to Section 2.16, each such
prepayment of Committed Loans of the Lenders shall be applied in accordance with
their respective Applicable Percentages.  

(b)At any time during which an Autoborrow Agreement is not in effect, the
Company may, upon notice to the Swing Line Lender pursuant to delivery to the
Swing Line Lender of a Notice of Loan Prepayment (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c)If for any reason the Total Outstandings at any time exceed the Revolving
Advance Limit then in effect (including the Revolving Borrowing Base in effect
after giving pro forma effect to any Disposition required to be reported
pursuant to Sections 6.02(c) and 6.03(g)), the Company shall immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Company shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless
after the prepayment in full of the Loans the Total Outstandings exceed the
Revolving Advance Limit then in effect.

67

--------------------------------------------------------------------------------

 

(d)If for any reason the aggregate Outstanding Amount of Swing Line Loans
exceeds the Swing Line Sublimit, the Company shall immediately prepay Swing Line
Loans in an aggregate amount at least equal to such excess.

2.06Termination or Reduction of Commitments. The Company may, upon notice to the
Administrative Agent, terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five (5)
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Company shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Revolving Advance Limit and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess.    The Administrative Agent
will promptly notify the applicable Lenders of any such notice of termination or
reduction of the Aggregate Commitments.  Any reduction of the Aggregate
Commitments shall be applied to the Commitment of each Lender in accordance with
(x) its respective Applicable Percentage.  All fees and interest accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.

2.07Repayment of Loans.  

(a)The Company shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans outstanding on such date.

(b)The Company shall repay each Swing Line Loan (i) at any time on demand by the
Swing Line Lender and (ii) on the Maturity Date.

2.08Interest.  

(a)Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Eurodollar Rate plus
the Applicable Rate; and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b)(i)If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)If any amount (other than principal of any Loan) payable by the Company
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating

68

--------------------------------------------------------------------------------

 

interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(iii)Upon the request of the Required Lenders, while any Event of Default exists
(other than as set forth in clauses (b)(i) and (b)(ii) above), the Company shall
pay interest on the principal amount of all outstanding Obligations hereunder at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.  

(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

2.09Fees.  In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a)Commitment Fees.  The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Committed Loans and (ii) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.16.  The commitment fees shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the Automatic Debit Date after the end of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date.  The commitment fees shall be
calculated quarterly in arrears, and if there is any change in the respective
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by such Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.  Swing Line Loans shall not be
included in calculating the Outstanding Amount of Committed Loans used in
determining the commitment fees set forth above.

(b)Other Fees.  (i) The Company shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Bank of America Letter.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii)The Company shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

69

--------------------------------------------------------------------------------

 

2.10Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.  

(a)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b)If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i)(A) the Consolidated Total Lease Adjusted Leverage Ratio as
calculated by the Company as of any applicable date was inaccurate and (B) a
proper calculation of the Consolidated Total Lease Adjusted Leverage Ratio would
have resulted in higher pricing for such period, the Company shall immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of the applicable Lenders or the applicable L/C Issuer, as the case may
be, promptly on demand by the Administrative Agent (or, after the occurrence of
an actual or deemed entry of an order for relief with respect to the Company
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent, any Lender or any L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period; and (ii)(A) the Consolidated Total Lease Adjusted Leverage Ratio as
calculated by the Company as of any applicable date was inaccurate and (B) a
proper calculation of the Consolidated Total Lease Adjusted Leverage Ratio would
have resulted in lower pricing for such period, the Applicable Rate shall be
adjusted as of the date of receipt by the Administrative Agent of a Compliance
Certificate reflecting such proper calculation.  This paragraph shall not limit
the rights of the Administrative Agent, any Lender or any L/C Issuer, as the
case may be, under Section 2.03(c)(iii) or 2.03(i) or under Article VIII.  The
Company’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

2.11Evidence of Debt.  

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Company and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Company hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative

70

--------------------------------------------------------------------------------

 

Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Company shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b)In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.12Payments Generally; Administrative Agent’s Clawback.

(a)General.  All payments to be made by the Company shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff.  Except as otherwise expressly provided herein, all payments by the
Company hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage, (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Company shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

(b)

(i)Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to 12:00
noon on the date of any Committed Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 and may (but shall
be under no obligation to), in reliance upon such assumption, make available to
the Company a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Company jointly and
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Company but excluding the date of payment to the Administrative Agent, at (A) in
the case of a payment to be made by such Lender, the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees

71

--------------------------------------------------------------------------------

 

 

customarily charged by the Administrative Agent in connection with the foregoing
and (B) in the case of a payment to be made by the Company, the interest rate
applicable to Base Rate Loans.  If the Company and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Company the amount of such
interest paid by the Company for such period.  If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Committed
Borrowing.  Any payment by the Company shall be without prejudice to any claim
the Company may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii)Payments by Company; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Company prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Company will not make such
payment, the Administrative Agent may assume that the Company has made such
payment on such date in accordance herewith and may (but shall be under no
obligation to), in reliance upon such assumption, distribute to the Lenders or
such L/C Issuer, as the case may be, the amount due.  In such event, if the
Company has not in fact made such payment, then each of the Lenders or the
applicable L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Company as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Company by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

72

--------------------------------------------------------------------------------

 

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase from the other applicable Lenders (for cash at face value)
participations in the applicable Committed Loans and subparticipations in L/C
Obligations or Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that:

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Company pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral in respect of obligations relating to Letters of Credit or Swing Line
Loans provided for in Section 2.15, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans, as
the case may be to any assignee or participant, other than an assignment,
participation or subparticipation to the Company or any Subsidiary thereof (as
to which the provisions of this Section shall apply).

The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.

2.14Increase in Commitments.  

(a)Request for Increase.  Provided there exists no Default nor any Floorplan
Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Company may from time to time, request an increase in the
Aggregate Commitments by an amount (i) for all such requests, not exceeding
$50,000,000 in the aggregate; provided that the Company may make a maximum of
five (5) such requests.  At the time of sending such notice, the Company (in

73

--------------------------------------------------------------------------------

 

consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).  

(b)Lender Elections to Increase.  Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
respective Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase.  Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.  

(c)Notification by Administrative Agent; Additional Lenders.  The Administrative
Agent shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder.  To achieve the full amount of a requested increase and
subject to the approval of the Administrative Agent and the L/C Issuers (which
approvals shall not be unreasonably withheld), the Company may also invite
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance satisfactory to the Administrative Agent and its counsel.

(d)Effective Date and Allocations.  If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Company shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Company and the Lenders of the final allocation of such increase and the
Increase Effective Date.  

(e)Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party (i)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (ii) in the case of the Company, certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (B) no Default exists and (C) no Floorplan Default exists.  The
Company shall prepay any Committed Loans outstanding on the Increase Effective
Date to the extent necessary to keep the outstanding Committed Loans ratable
with any revised Applicable Percentages arising from any nonratable increase in
the Commitments under this Section.

(f)Conflicting Provisions.  This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

74

--------------------------------------------------------------------------------

 

2.15Cash Collateral and Other Credit Support.  

(a)Certain Credit Support Events.  Upon the request of the Administrative Agent
or an L/C Issuer, (i) if an L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of (A) the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Company shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, any L/C Issuer or the
Swing Line Lender, the Company shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).  

(b)[Intentionally Omitted.]

(c)Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America.  The Company, and to
the extent provided by any Lender, such Lender, hereby grants to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuers and the Lenders (including the Swing Line Lender), a security interest
in all such cash, deposit accounts and all balances therein, and all other
property so provided as collateral pursuant hereto, and in all proceeds of the
foregoing, all as security for the obligations to which such Cash Collateral may
be applied pursuant to Section 2.15(d).  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than that required to eliminate the applicable
Fronting Exposure, the Company or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate the
applicable Fronting Exposure. The Company shall pay on demand therefor from time
to time all customary account opening, activity and other administrative fees
and charges in connection with the maintenance and disbursement of Cash
Collateral.

(d)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.05 or 8.02 in respect of Letters of Credit or Swing Line Loans
shall be held and applied to the satisfaction of the specific L/C Obligations,
Swing Line Loans or obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, interest accrued on such
obligation) for which the Cash Collateral or other credit support was so
provided, prior to any other application of such property as may be provided for
herein.

(e)Release.  Cash Collateral provided pursuant to any of the Sections referred
to in Section 2.15(d) shall be released from the Lien granted under Section
2.15(c) (but without prejudice to any other Liens granted in such property under
any other Loan Document) (except (i) as may be agreed to among the parties
posting, and the applicable L/C Issuer or Swing Line Lender benefitting from,
such Cash Collateral and (ii) Cash Collateral provided by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default) promptly following (x) the payment, satisfaction or (as to Letters of
Credit) expiration of the

75

--------------------------------------------------------------------------------

 

obligations giving rise to delivery of such Cash Collateral or (y) as to Cash
Collateral provided pursuant to Sections 2.03 or 2.04, such earlier date as (A)
the status of the applicable Lender as a Defaulting Lender shall be terminated
or (B) the Administrative Agent shall determine in good faith that there remain
outstanding no actual or potential Defaulting Lender funding obligations as to
which the benefitted L/C Issuer or Swing Line Lender desires to maintain Cash
Collateral.

2.16Defaulting Lenders.  (a) Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by such Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows;
first, as to any payment made in respect of principal of Loans, ratably to the
principal amount of Committed Loans of other Lenders as if such Defaulting
Lender had no Loans outstanding, until such time as the Outstanding Amount of
Committed Loans of each Lender shall equal its pro rata share thereof based on
its Applicable Percentage (without giving effect to Section 2.16(a)(iv));
second, to any amounts (including interest thereon) owed hereunder by such
Defaulting Lender to the Administrative Agent; third, to any amounts (including
interest thereon) owed hereunder by such Defaulting Lender to an L/C Issuer or
Swing Line Lender (to the extent the Administrative Agent has received notice
thereof), ratably to the Persons entitled thereto, fourth, to the posting of
Cash Collateral (or funding of participations, as applicable) in respect of its
Applicable Percentage (without giving effect to Section 2.16(a)(iv)) of L/C
Obligations and Swing Line Loans, (x) ratably to all L/C Issuers and the Swing
Line Lender in accordance with their respective applicable Fronting Exposures
and (y) thereafter, to reduce ratably any reallocation of Applicable Percentages
of other Lenders previously effected under Section 2.16(a)(iv); and fifth, to
the Defaulting Lender or otherwise as required by applicable Law. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.16(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

(iii)Certain Fees.  Such Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which such
Lender is a Defaulting Lender (and the Company shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

76

--------------------------------------------------------------------------------

 

(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure.  During
any period in which there is a Defaulting Lender as to which an L/C Issuer or
Swing Line Lender (as applicable) has not received Cash Collateral pursuant to
Section 2.03 or 2.04, then upon the request of an L/C Issuer or Swing Line
Lender (as applicable) to the Administrative Agent, for purposes of computing
the amount of the obligation of each non-Defaulting Lender to acquire, refinance
or fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.04 and 2.05, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of such
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the initial date thereof, no Default or Event of Default
shall have occurred and be continuing; and (ii) in all cases, the obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit or Swing Line Loans shall not exceed the positive difference,
if any, between (1) the Commitment of such non-Defaulting Lender and (2) the
aggregate Outstanding Amount of the Committed Loans of such Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all other L/C
Obligations (prior to giving effect to such reallocation), plus such Lender’s
Applicable Percentage of the Outstanding Amount of all other Swing Line Loans
(prior to giving effect to such reallocation).

(b)Defaulting Lender Cure.  If the Company, the Administrative Agent, Swing Line
Lender and the L/C Issuers agree in writing in their reasonable discretion that
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase such portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender (and the Applicable Percentages of each Lender will
automatically be adjusted on a prospective basis to reflect the foregoing);
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Company while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

ARTICLE IIA
SECURITY

2A.01

Security.  As security for the full and timely payment and performance of all
Obligations, the Company shall, and shall cause all other Loan Parties to, on or
before the Closing Date, do or cause to be done all things reasonably necessary
in the opinion of the Administrative Agent and its counsel to grant to the
Administrative Agent for the benefit of the Secured Parties a duly perfected
security interest in all Collateral subject to no prior Lien or other
encumbrance except as expressly permitted hereunder or under the other Loan
Documents and with the priority identified in the Security Instruments.  Without
limiting the foregoing, the

77

--------------------------------------------------------------------------------

 

Company shall deliver, and shall cause each other applicable Loan Party to
deliver, to the Administrative Agent, in form and substance reasonably
acceptable to the Administrative Agent, (a) the Security Agreement, the Pledge
Agreement, the Escrow and Security Agreement and the Master Intercreditor
Agreement and (b) UCC financing statements in form, substance and number as
requested by the Administrative Agent, reflecting the Lien in favor of the
Administrative Agent for the benefit of the Secured Parties on the
Collateral.  In addition, and without limiting the foregoing, the Company shall
take and cause each other Loan Party to take such further action, and deliver or
cause to be delivered such further documents and instruments, as required by the
Security Instruments or otherwise as the Administrative Agent may reasonably
request to create, perfect and maintain the effectiveness and priority of the
Liens contemplated by this Article IIA and each of the Security Instruments.  

2A.02

Further Assurances.  At the request of the Administrative Agent from time to
time, the Company will or will cause all other Loan Parties, as the case may be,
to execute, by their respective Responsible Officers, alone or with the
Administrative Agent, any certificate, instrument, financing statement, control
agreement, statement or document, or to procure any certificate, instrument,
statement or document or to take such other action (and pay all related costs)
which the Administrative Agent reasonably deems necessary from time to time to
create, continue or preserve the Liens in Collateral (and the perfection and
priority thereof) of the Administrative Agent for the benefit of the Secured
Parties contemplated hereby and by the other Loan Documents and specifically
including all Collateral acquired by the Company or any other Loan Party after
the Closing Date and all Collateral moved to or from time to time located at
locations owned by third parties, including all leased locations, bailees,
warehousemen and third party processors.  The Administrative Agent is hereby
irrevocably authorized to execute and file or cause to be filed, with or if
permitted by applicable law without the signature of the Company or any Loan
Party appearing thereon, all UCC financing statements reflecting the Company or
any other Loan Party as “debtor” and the Administrative Agent as “secured
party”, and continuations thereof and amendments thereto, as the Administrative
Agent reasonably deems necessary or advisable to give effect to the transactions
contemplated hereby and by the other Loan Documents.

2A.03

Information Regarding Collateral.  The Company represents, warrants and
covenants that Schedule 2A.03(a) contains a true and complete list of (i) the
exact legal name, jurisdiction of formation and location of the chief executive
office of the Company and each other Person providing Collateral pursuant to a
Security Instrument on the Closing Date (such Persons, together with any other
Persons that provide Collateral at any time pursuant to a Security Instrument,
being referred to collectively as the “Grantors”), (ii) each trade name,
trademark or other trade style used by such Grantor on the Closing Date, (iii)
(as to each Grantor) each location in which goods constituting Collateral having
an aggregate value in excess of $100,000 are located as of the Closing Date,
whether owned, leased or third-party locations, and (iv) with respect to each
leased or third party location, the name of each owner of such location and a
summary description of the relationship between the applicable Grantor and such
Person.  The Company further covenants that it shall not change, and shall not
permit any other Grantor to change, its name, type of entity, jurisdiction of
formation (whether by reincorporation, merger or otherwise), or the location of
its chief executive office, or use or permit any other Grantor to use, any
additional trade name, trademark or other trade style, except upon giving not
less than 15 days’ prior written notice to the Administrative Agent and taking
or

78

--------------------------------------------------------------------------------

 

causing to be taken all such action at the Company’s or such other Grantor’s
expense as may be reasonably requested by the Administrative Agent to perfect or
maintain the perfection of the Lien of the Administrative Agent for the benefit
of the Secured Parties in Collateral.

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes.  

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

(ii)If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

79

--------------------------------------------------------------------------------

 

(b)Payment of Other Taxes by the Company.  Without limiting the provisions of
subsection (a) above, the Company shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c)Tax Indemnifications.  (i)  The Company shall, and does hereby, indemnify
each Recipient, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Company by a Lender or an L/C
Issuer (with a copy to the Administrative Agent, or by the Administrative Agent
on its own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive
absent manifest error.  The Company shall, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or an L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

(ii)Each Lender and each L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or such L/C Issuer (but only to the extent that the Company has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Company to do so), (y) the Administrative
Agent and the Company, as applicable, against any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.06(d) relating to
the maintenance of a Participant Register and (z) the Administrative Agent and
the Company, as applicable, against any Excluded Taxes attributable to such
Lender or such L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or the Company in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and each L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d)Evidence of Payments. Upon request by the Company or the Administrative
Agent, as the case may be, after any payment of Taxes by the Company or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Company shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other

80

--------------------------------------------------------------------------------

 

evidence of such payment reasonably satisfactory to the Company or the
Administrative Agent, as the case may be.

(e)Status of Lenders; Tax Documentation.  

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times reasonably requested
by the Company or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Company is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or W-8BENE, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or

81

--------------------------------------------------------------------------------

 

W-8BENE, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(II)executed copies of IRS Form W-8ECI;

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit N-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BENE, as applicable; or

(IV)to the extent a Foreign Lender is not the beneficial owner of the applicable
interest in any Credit Extension or Commitment, executed copies of IRS Form
W-8IMY, accompanied by IRS Form W-SECT, IRS Form W-8BEN or W-8BENE, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit N-2 or Exhibit N-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
N-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i)

82

--------------------------------------------------------------------------------

 

of the Code) and such additional documentation reasonably requested by the
Company or the Administrative Agent as may be necessary for the Company and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.  For purposes of determining
withholding Taxes imposed under FATCA from and after the effective date of this
Agreement, the Company and the Administrative Agent shall treat (and the Lenders
hereby authorize the Administrative Agent to treat) the Loans hereunder and this
Agreement as not qualifying as a "grandfathered obligation" within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may
be.  If any Recipient determines that it has received a refund of any Taxes as
to which it has been indemnified by the Company or with respect to which the
Company has paid additional amounts pursuant to this Section 3.01, it shall pay
to the Company an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Company under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Company, upon the request of the
Recipient, agrees to repay the amount paid over to the Company (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Company pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Company or any other Person.

(g)Survival.  Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

83

--------------------------------------------------------------------------------

 

3.02Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to perform any of its obligations hereunder or
make, maintain or fund or charge interest with respect to any Credit Extension,
or to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension, or
continue Eurodollar Rate Loans, or to convert Base Rate Committed Loans to
Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) the Company shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
such Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate) either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal  for
such Lender to determine or charge interest rates based upon the Eurodollar
Rate.  Upon any such prepayment or conversion, the Company shall also pay
accrued interest on the amount so prepaid or converted.

3.03Inability to Determine Rates.  If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof,  (a)  the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan  or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a)(i) above, “Impacted Loans”), or (b) the Administrative
Agent or the Required Lenders determine that for any reason  the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Company and each Lender.  Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent upon the instruction of

84

--------------------------------------------------------------------------------

 

the Required Lenders revokes such notice.  Upon receipt of such notice, the
Company may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Company and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Company that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Company written notice
thereof.

 

3.04Increased Costs; Reserves on Eurodollar Rate Loans.  

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or, in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or such L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or

85

--------------------------------------------------------------------------------

 

receivable by such Lender or such L/C Issuer hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or such L/C
Issuer, the Company will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.

(b)Capital Requirements.  If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Company will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender or such L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error.  The Company shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or such L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Company shall not be
required to compensate a Lender or such L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e)Reserves on Eurodollar Rate Loans.  The Company shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Company shall

86

--------------------------------------------------------------------------------

 

have received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

3.05Mitigation Obligations; Replacement of Lenders.  

(a)Designation of a Different Lending Office.  Each Lender may make any Credit
Extension to the Company through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Company to repay the
Credit Extension in accordance with the terms of this Agreement.  If any Lender
requests compensation under Section 3.04, or the Company is required to pay any
additional amount to any Lender, any L/C Issuer or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then at the request of the
Company such Lender or such L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or such L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such L/C Issuer, as the case may be.  The
Company hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or any L/C Issuer in connection with any such designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Company is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, and in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.05(a), the Company may replace such Lender in accordance with Section 10.13.

3.06Survival.  All of the Company’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.
CONDITIONS PRECEDENT TO amendment and restatement

4.01Amendment and Restatement.  The effectiveness of this Agreement and the
amendment and restatement of the Existing Credit Agreement is subject to
satisfaction or waiver of the following conditions precedent:

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in

87

--------------------------------------------------------------------------------

 

the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Administrative
Agent and each of the Lenders:  

(i)executed counterparts of (A) this Agreement, (B) the Security Agreement, (C)
the Pledge Agreement, (D) the Escrow and Security Agreement, and (E) the
Subsidiary Guaranty, in each case, sufficient in number for distribution to the
Administrative Agent, each Lender and the Company;

(ii)a Note executed by the Company in favor of each Lender requesting a Note;

(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(iv)subject to delivery as referenced on Schedule 7.25, such documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, and that each Loan Party is
validly existing, in good standing and qualified to engage in business in the
respective jurisdictions specified in Schedule 4.01, which includes each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

(v)a favorable opinion of Parker Poe Adams & Bernstein LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit K (which shall include matters of Delaware, North
Carolina, South Carolina and Federal Law) and such other matters concerning the
Loan Parties and the Loan Documents as the Required Lenders may reasonably
request;

(vi)a favorable opinion of local counsel to the Loan Parties in Florida, Texas,
California, Alabama, and Tennessee, addressed to the Administrative Agent and
each Lender in form and substance satisfactory to the Administrative Agent;

(vii)a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;

(viii)a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a), (b) and (c) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;

88

--------------------------------------------------------------------------------

 

(ix)a certificate signed by the chief executive officer, chief financial
officer, treasurer or chief accounting officer of each Loan Party certifying
that each Loan Party is Solvent, after giving effect to this Agreement and the
other Loan Documents and the Indebtedness pursuant hereto and thereto;

(x)a duly completed preliminary Compliance Certificate as of the last day of the
fiscal quarter of the Company ended on September 30, 2016, signed by a
Responsible Officer of the Company;

(xi)a duly completed preliminary Revolving Borrowing Base Certificate dated as
of the Closing Date certifying as to the Revolving Borrowing Base as of
September 30, 2016, signed by a Responsible Officer of the Company;

(xii)with respect to any Eligible Borrowing Base Real Estate that the Company
desires to be included in the Revolving Borrowing Base on the Closing Date,
FIRREA-conforming appraisals, Phase I (or if necessary, Phase II environmental
reports) and such other reports or certifications related to such Eligible
Borrowing Base Real Estate as the Administrative Agent may reasonably request;
provided that the addition of any such real property to the Revolving Borrowing
Base shall be subject to any other applicable requirements set forth in this
Agreement, including any requirements set forth in the definition of “Eligible
Borrowing Base Real Estate,” and the Administrative Agent (and its internal or
external consultants) must have sufficient time to analyze any documents
delivered pursuant to this paragraph; provided however (but without limitation
to deliver title reports after the Closing Date pursuant to the definition of
“Eligible Borrowing Base Real Estate”), no title reports shall be required for
any Eligible Borrowing Base Real Estate on the Closing Date;

(xiii)to the extent not otherwise delivered prior to the date hereof, a copy of
(A) each standard form of Franchise Agreement for each vehicle manufacturer or
distributor and (B) each executed Framework Agreement;

(xiv)duly executed consents and waivers required pursuant to any Franchise
Agreement or Framework Agreement;

(xv)evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, including endorsements naming the
Administrative Agent (on behalf of the Secured Parties) as an additional insured
and loss payee, as the case may be, on all such insurance policies maintained
with respect to properties of the Company or any Loan Party constituting part of
the Collateral;

(xvi)consolidating balance sheets (including a separate line item for Eligible
Used Vehicle Inventory) for the Company and each Subsidiary as at the end of
September 30, 2016, and the related consolidating statements of income or
operations, all in reasonable detail prepared by management of the Company or
such Subsidiary, in each case with subtotals for (a) each Subsidiary, (b) all
New Vehicle Borrowers (excluding the results of any Dual Subsidiaries) and (c)
all Silo Subsidiaries grouped by each Silo Lender, and in each case prior to
intercompany eliminations;

89

--------------------------------------------------------------------------------

 

(xvii)forecasts (including assumptions) prepared by the management of the
Company of consolidated balance sheets, income statements and cash flow
statements of the Company and its Subsidiaries in form and substance reasonably
satisfactory to the Administrative Agent for each of the first five years
following the Closing Date;

(xviii)if required by the Administrative Agent in its sole discretion,
satisfactory results of audits of the Collateral, provided that, whether or not
any such audit is performed, the Administrative Agent shall be entitled to rely
on information provided by any existing lender of the Company or its
Subsidiaries as to any Vehicles and existing new vehicle facilities being
refinanced or paid down on the Closing Date;  

(xix)to the extent not otherwise delivered prior to the date hereof, (x)
delivery by the Company and each applicable Loan Party owning any Equity
Interests required to be pledged pursuant to this Agreement or the Pledge
Agreement of all stock certificates evidencing such pledged Equity Interests,
accompanied in each case by duly executed stock powers (or other appropriate
transfer documents) in blank affixed thereto and (y) delivery by the Company and
each other applicable Loan Party owning any Equity Interests required to be
delivered in escrow pursuant to the Escrow and Security Agreement of all stock
certificates evidencing such Equity Interests;

(xx)UCC financing statements or amendments to previously filed UCC financing
statements for filing in all places required by applicable law to perfect the
Liens of the Administrative Agent for the benefit of the Secured Parties under
the Security Instruments as a valid and perfected Lien (with the priority
described therein) as to items of Collateral in which a security interest may be
perfected by the filing of financing statements, and such other documents and/or
evidence of other actions as may be necessary under applicable law to perfect
the Liens of the Administrative Agent for the benefit of the Secured Parties
under the Security Instruments as a valid and perfected Lien in and to such
other Collateral as the Administrative Agent may require;

(xxi)UCC search results with respect to the Company and the Loan Parties showing
only Liens acceptable to the Administrative Agent (or pursuant to which
arrangements satisfactory to the Administrative Agent shall have been made to
remove any unacceptable Liens promptly after the Closing Date);

(xxii)such duly executed Landlord Waivers for locations of the New Vehicle
Borrowers not already in effect pursuant to the Existing Credit Agreement, as
may be requested by the Administrative Agent in its sole discretion;

(xxiii)a certificate signed by a Responsible Officer of the Company certifying
as to the status of the Unrestricted Subsidiaries; and

(xxiv)such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, any L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

90

--------------------------------------------------------------------------------

 

(b)Any upfront fees or other fees required to be paid to the Collateral Agent,
the Administrative Agent, the Arranger, or any Lender on or before the Closing
Date pursuant to any Loan Document or the Existing Credit Agreement shall have
been paid.

(c)Unless waived by the Administrative Agent, the Company shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent).

(d)The Floorplan Facility shall have been amended and restated substantially
simultaneously with the consummation of this Agreement.  

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.  

4.02Conditions to all Credit Extensions.  The obligation of each Lender to honor
any Request for Credit Extension (other than pursuant to a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type) is subject to
the following conditions precedent:

(a)The representations and warranties of the Company and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b)No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c)No Floorplan Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(d)The Administrative Agent and, if applicable, the applicable L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof; provided that, with respect to Swing
Line Borrowings, for purposes of this Section 4.02(d) and the last sentence of
Section 4.02, while an Autoborrow Agreement is in effect, the Company shall be
deemed to have given a Swing Line Loan Notice (and reaffirmed the
representations and warranties described herein and satisfied all other
conditions to funding hereunder) as of each day on which an Autoborrow Advance
is made.

91

--------------------------------------------------------------------------------

 

(e)The Total Outstandings after giving effect to such Request for Credit
Extension shall not exceed the Revolving Advance Limit on such date.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type) submitted by the Company
shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a), (b) and (c) have been satisfied on and as of the
date of the applicable Credit Extension.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Administrative Agent and the Lenders
that:

5.01Existence, Qualification and Power; Compliance with Laws.  Each Loan Party
and each Subsidiary thereof (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
franchises and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

5.02Authorization; No Contravention.  The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.  Each Loan Party and each Subsidiary thereof is in
compliance with all Contractual Obligations referred to in clauses (b) and (c),
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

5.03Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document (other than
(i) any such filing necessary or advisable to perfect in favor of the
Administrative Agent, for the benefit of the Secured Parties, the Liens on the
Collateral and (ii) any such approval, consent, exemption, authorization, other
action, notice or filing that has been obtained, taken, given or made and is in
full force and effect), except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

92

--------------------------------------------------------------------------------

 

5.04Binding Effect.  This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto.  This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

5.05Financial Statements; No Material Adverse Effect; No Internal Control
Event.  

(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b)The unaudited consolidated and consolidating balance sheets of the Company
and its Subsidiaries dated September 30, 2016, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows, and
consolidating statements of income or operations, in each case for the fiscal
quarter ended on that date, and in each case prior to intercompany eliminations
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and (ii)
fairly present the consolidated financial condition of the Company and its
Subsidiaries as of the date thereof and their consolidated results of operations
for the period covered thereby, subject, in the case of clauses (i) and (ii), to
the absence of footnotes and to normal year-end audit adjustments.  Schedule
5.05 sets forth all material indebtedness and other liabilities, direct or
contingent, of the Company and its consolidated Subsidiaries not included in
such financial statements, including liabilities for taxes, material commitments
and Indebtedness.

(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d)To the Company’s best knowledge, no Internal Control Event, exists or has
occurred since the date of the Audited Financial Statements that has resulted in
or could reasonably be expected to result in a misstatement in any material
respect, in any financial information delivered or to be delivered to the
Administrative Agent or the Lenders, of (x) covenant compliance calculations
provided hereunder or (y) the assets, liabilities, financial condition or
results of operations of the Company and its Subsidiaries on a consolidated
basis.

5.06Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the

93

--------------------------------------------------------------------------------

 

transactions contemplated hereby, or (b) if determined adversely, could
reasonably be expected to have a Material Adverse Effect.  Schedule 5.06 (as
supplemented by any written notices provided by the Company after the Closing
Date pursuant to Section 6.02(a)) sets forth all actions, suits, proceedings,
claims or disputes pending, or to the knowledge of the Company after due and
diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority seeking damages or other
remedies in excess of the Threshold Amount or which if determined adversely,
could reasonably be expected to have a Material Adverse Effect.

5.07No Default.  Neither the Company nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08Ownership of Property; Liens.  Each of the Company and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The property of the
Company and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.

5.09Environmental Compliance.  The Company and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and any material claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Company has reasonably concluded
that such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.10Insurance.  The properties of the Company and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts, with such deductibles and covering such risks as (i)
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Subsidiary
operates and (ii) satisfy the requirements of the Security Instruments.  

5.11Taxes.  The Company and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against the Company or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.

94

--------------------------------------------------------------------------------

 

5.12ERISA Compliance.  

(a)Each Plan, and to the knowledge of the Company, each Multiemployer Plan and
Multiple Employer Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Pension Plan which is intended to be a qualified plan under Section 401(a) of
the Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Pension Plan is qualified under
Section 401(a) of the Code with respect to all plan document qualification
requirements for which the applicable remedial amendment period has closed and
that the trust related thereto has been determined to be exempt from federal
income tax under Section 501(a) of the Code or an application for such a letter
is currently being processed by the Internal Revenue Service.  To the best
knowledge of the Company, nothing has occurred that would prevent or cause the
loss of such tax-qualified status.  

(b)There are no pending or, to the best knowledge of the Company, threatened
claims, actions or  lawsuits, or action by any Governmental Authority, with
respect to any Plan or to the knowledge of the Company, any Multiemployer Plan
or Multiple Employer Plan that could reasonably be expected to have a Material
Adverse Effect.  Neither the Company nor any ERISA Affiliate has engaged in any
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan, Multiemployer Plan or Multiple Employer Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(c)(i) No ERISA Event has occurred with respect to any Pension Plan, or to the
knowledge of the Company, any Multiemployer Plan or Multiple Employer Plan, and
neither the Company nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event; (ii) the Company and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Company nor any
ERISA Affiliate knows of any facts or circumstances which would cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither the Company nor any ERISA Affiliate
has incurred any liability to the PBGC other than for the payment of premiums,
and there are no premium payments which have become due which are unpaid; and
(v) neither the Company nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or Section 4212(c) of ERISA.

5.13Subsidiaries; Equity Interests.  As of the Closing Date, the Company has no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by the Company or
its Subsidiaries in the amounts specified on Part (a) of Schedule 5.13 free and
clear of all Liens.  The Company has no equity investments in any other
corporation or entity other than those specifically disclosed in Part(b) of
Schedule 5.13.  All of the outstanding Equity Interests in the Company have been
validly issued and are fully paid and nonassessable.

95

--------------------------------------------------------------------------------

 

5.14Margin Regulations; Investment Company Act.  

(a)The Company is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  

(b)None of the Company, any Person Controlling the Company, or any Subsidiary is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.

5.15Disclosure.  The Company has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.  

5.16Compliance with Laws.  Each of the Company and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17Intellectual Property; Licenses, Etc.  The Company and its Subsidiaries own,
or possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, except where the failure to do so, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  To the best knowledge of the Company, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Company or any Subsidiary
infringes upon any rights held by any other Person.  No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Company, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

96

--------------------------------------------------------------------------------

 

5.18Books and Records.  Each of the Company and each Subsidiary maintains proper
books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied have been made of all financial
transactions and matters involving the assets and business of the Company or
such Subsidiary, as the case may be.

5.19Franchise Agreements and Framework Agreements.  The Company has provided to
the Administrative Agent true, correct and complete copies of (a) a standard
form of Franchise Agreement for each vehicle manufacturer or distributor and (b)
each Framework Agreement, in each case in effect as of the Closing Date.  Except
as set forth on Schedule 5.19 or with respect to any Franchise Agreement entered
into after the Closing Date and delivered to the Administrative Agent and each
Lender pursuant to Section 6.03(f), there is no material deviation in any
Franchise Agreement from the standard form of Franchise Agreements for the
applicable vehicle manufacturer or distributor delivered as of the Closing
Date.  Each Franchise Agreement and, on the date of this Agreement, Framework
Agreement is, other than as disclosed in writing to the Administrative Agent and
the Lenders, in full force and effect and is enforceable by the applicable Loan
Party in accordance with its terms.  To the knowledge of the Company, (a) no
party to any Franchise Agreement is in material breach of, or has failed to
perform in any material respect or is in material default under, such Franchise
Agreement and (b) no party to any Franchise Agreement has given or received any
notice of any proposed or threatened termination of such Franchise Agreement
(except any such notice that has been disclosed to the Administrative Agent and
each Lender, as the case may be, pursuant to Section 6.03(f)).  In the event of
any default or non-compliance under any Framework Agreement, the principal
remedy available to any manufacturer or distributor party thereto is to prohibit
the applicable Subsidiary from acquiring additional franchised vehicle
dealerships from such manufacturer or distributor (and not in any event to
terminate the operations at any existing vehicle dealership).

5.20Collateral.  

(a)The provisions of each of the Security Instruments are effective to create in
favor of the Administrative Agent for the benefit of the Secured Parties, a
legal, valid and enforceable, perfected security interest (with the priority
described therein) in all right, title and interest of each applicable Loan
Party in the Collateral described therein, except as otherwise permitted
hereunder.

(b)No Contractual Obligation to which any Loan Party is a party or by which the
property of any Loan Party is bound prohibits the filing or recordation of any
of the Loan Documents or any other action which is necessary or appropriate in
connection with the perfection of the Liens on Collateral evidenced and created
by any of the Loan Documents.

5.21Solvency.  Both before and after giving effect to the Loans hereunder, each
Loan Party is Solvent.  On the Closing Date, both before and after giving effect
to the Loans hereunder, each Loan Party is Solvent.

5.22Labor Matters.  As of the date hereof, to the Company’s and its
Subsidiaries’ knowledge, there are no material labor disputes to which the
Company or any of its Subsidiaries may become a party, including, without
limitation, any strikes, lockouts or other disputes relating to such Persons’
plants and other facilities.

97

--------------------------------------------------------------------------------

 

5.23Acquisitions.  As of the Closing Date and as of the date of each Permitted
Acquisition, all material conditions precedent to, all consents from applicable
Governmental Authorities, and all other material consents necessary to permit,
such Permitted Acquisition will have been obtained, satisfied, or waived (except
that (i) no conditions imposed by the Loan Documents are so waivable other than
with the consent of the Required Lenders and (ii) no other conditions shall be
waived if such waiver would materially adversely affect the benefits to be
obtained by the Company or the Secured Parties from such Acquisition), as the
case may be.

5.24Real Estate Indebtedness.  The amount of any Indebtedness of the Company and
its Subsidiaries secured by Liens on the real property and improvements financed
thereby is no greater than eighty-five percent (85%) of the value of such real
property and improvements as set forth in an appraisal of such real property and
improvements prepared by an independent Member of the Appraisal Institute
certified appraiser in connection with such Indebtedness (which appraisal shall
be delivered to Administrative Agent upon its request).

5.25Service Loaner Vehicles.  Any Service Loaner Vehicles that are financed by,
or constitute collateral for, any Permitted Third Party Service Loaner
Indebtedness are designated as Service Loaner Vehicles in the books of record
and account of the Company and its Subsidiaries.

5.26Permitted Third Party Service Loaner Indebtedness.  All Indebtedness for the
financing of Service Loaner Vehicles provided by Service Loaner Lenders is
secured solely by a Lien on said Service Loaner Vehicles so financed by the
respective Service Loaner Lenders and the proceeds of such Service Loaner
Vehicles.

5.27OFAC.  Neither the Company, nor any of its Subsidiaries, nor any director or
officer thereof, nor, to the knowledge of the Company and its Subsidiaries, any
employee, agent, affiliate or representative of the Company or any of its
Subsidiaries, is an individual or entity that is, or is owned or controlled by
any individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) located, organized or resident in a Designated Jurisdiction, or
(iii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority.

5.28Anti-Corruption Laws.  The Company and its Subsidiaries have conducted their
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act of 2010, and in all material respects with applicable
anti-corruption laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

5.29EEA Financial Institutions.  No Loan Party is an EEA Financial Institution.

5.30Taxpayer Identification Number.  The Company’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.

98

--------------------------------------------------------------------------------

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:

6.01Financial Statements.  Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a)as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Company (or if earlier, fifteen (15) days after the
date required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)):

(i)an audited consolidated balance sheet of the Company and its Subsidiaries as
at the end of such fiscal year, setting forth in comparative form the figures
for the previous fiscal year, in reasonable detail and prepared in accordance
with GAAP;

(ii)a consolidating balance sheet of the Company and its Subsidiaries as at the
end of such fiscal year, with subtotals for (x) each Subsidiary, (y) all New
Vehicle Borrowers (excluding the results of any Dual Subsidiaries), and (z) Silo
Subsidiaries and Dual Subsidiaries grouped by each Silo Lender (including for
such consolidating balance sheet, a separate line item for used vehicle
inventory for such Subsidiary groups, or in the case of New Vehicle Borrowers
(other than Dual Subsidiaries) Eligible Used Vehicle Inventory of such New
Vehicle Borrowers), in each case prior to intercompany eliminations (and, upon
request of the Administrative Agent, setting forth in comparative form the
figures for the previous fiscal year), all in reasonable detail and prepared in
accordance with GAAP;

(iii)the related audited consolidated statement of income or operations for such
fiscal year setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP;

(iv)the related consolidating statements of income or operations for such fiscal
year with subtotals for (x) each Subsidiary, (y) all New Vehicle Borrowers
(excluding the results of any Dual Subsidiaries), and (z) Silo Subsidiaries and
Dual Subsidiaries grouped by each Silo Lender, in each case prior to
intercompany eliminations (and, upon request of the Administrative Agent,
setting forth in comparative form the figures for the previous fiscal year), all
in reasonable detail and prepared in accordance with GAAP; and

(v)the related audited consolidated statements of stockholders’ equity and cash
flows for such fiscal year setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP;

such consolidated financial statements to be audited and accompanied by (x) a
report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable

99

--------------------------------------------------------------------------------

 

to the Required Lenders as to whether such financial statements are free of
material misstatement, which report and opinion shall be prepared in accordance
with audit standards of the Public Company Accounting Oversight Board and
applicable Securities Laws and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit or with respect to the absence of material misstatement; and
(y) (A) management’s assessment of the effectiveness of the Company’s internal
controls over financial reporting as of the end of such fiscal year of the
Company as required in accordance with Item 308 of SEC Regulation S-K expressing
a conclusion which contains no statement that there is a material weakness in
such internal controls, except for such material weaknesses as to which the
Required Lenders do not object, and (B) an attestation report of such Registered
Public Accounting Firm on management’s assessment of, and the opinion of the
Registered Public Accounting Firm independently assessing the effectiveness of,
the Company’s internal controls over financial reporting in accordance with Item
308 of SEC Regulation S-K, PCAOB Auditing Standard No. 2 and Section 404 of
Sarbanes-Oxley and expressing a conclusion which contains no statement that
there is a material weakness in such internal controls, except for such material
weakness as to which the Required Lenders do not object, and such consolidating
statements to be certified by a Responsible Officer of the Company to the effect
that such statements are fairly stated in all material respects when considered
in relation to the consolidated financial statements of the Company and its
Subsidiaries;

(b)as soon as available, but in any event within forty-five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of the
Company (or if earlier, five days after the date required to be filed with the
SEC (without giving effect to any extension permitted by the SEC)):

(i)an unaudited consolidated balance sheet of the Company and its Subsidiaries
as at the end of such fiscal quarter, setting forth in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year, in
reasonable detail and prepared in accordance with GAAP;

(ii)a consolidating balance sheet of the Company and its Subsidiaries as at the
end of such fiscal quarter, with subtotals for (x) each Subsidiary, (y) all New
Vehicle Borrowers (excluding the results of any Dual Subsidiaries), and (z) Silo
Subsidiaries and Dual Subsidiaries grouped by each Silo Lender (including for
such consolidating balance sheet, a separate line item for used vehicle
inventory for such Subsidiary groups, or in the case of New Vehicle Borrowers
(other than Dual Subsidiaries) Eligible Used Vehicle Inventory of such New
Vehicle Borrowers), in each case prior to intercompany eliminations (and, upon
the request of the Administrative Agent, setting forth in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year), all
in reasonable detail and prepared in accordance with GAAP;

(iii)the related unaudited consolidated statement of income or operations for
such fiscal quarter (and the portion of the Company’s fiscal year then ended)
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter (and portion) of the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP;

100

--------------------------------------------------------------------------------

 

(iv)the related consolidating statements of income or operations for such fiscal
quarter (and the portion of the Company’s fiscal year then ended) with subtotals
for (x) each Subsidiary, (y) all New Vehicle Borrowers (excluding the results of
any Dual Subsidiaries), and (z) Silo Subsidiaries and Dual Subsidiaries grouped
by each Silo Lender, in each case prior to intercompany eliminations (and, upon
the request of the Administrative Agent, setting forth in comparative form the
figures for the corresponding fiscal quarter (and portion) of the previous
fiscal year), all in reasonable detail and prepared in accordance with GAAP; and

(v)the related unaudited consolidated statements of stockholders’ equity and
cash flows for such fiscal quarter (and the portion of the Company’s fiscal year
then ended) setting forth in comparative form the figures for the corresponding
fiscal quarter (and portion) of the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP;

such consolidated and consolidating financial statements described in this
Section 6.01(b) to be unaudited and certified by a Responsible Officer of the
Company as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

(c)if requested by the Administrative Agent, as soon as available, but in any
event within thirty (30) days after the end of each calendar month (including
December, but excluding the last month of the fiscal quarter periods described
in Section 6.01(b)) of each fiscal year of the Company (or if earlier than such
30th day, five days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)):

(i)an unaudited consolidated balance sheet of the Company and its Subsidiaries
as at the end of such calendar month, setting forth in comparative form the
figures for the corresponding calendar month of the previous fiscal year, in
reasonable detail and prepared in accordance with GAAP;

(ii)a consolidating balance sheet of the Company and its Subsidiaries as at the
end of such calendar month, with subtotals for (x) each Subsidiary, (y) all New
Vehicle Borrowers (excluding the results of any Dual Subsidiaries), and (z) Silo
Subsidiaries and Dual Subsidiaries grouped by each Silo Lender (including for
such consolidating balance sheet, a separate line item for used vehicle
inventory for such Subsidiary groups, or in the case of New Vehicle Borrowers
(other than Dual Subsidiaries) Eligible Used Vehicle Inventory of such New
Vehicle Borrowers), in each case prior to intercompany eliminations (and, upon
the request of the Administrative Agent, setting forth in comparative form the
figures for the corresponding calendar month of the previous fiscal year), all
in reasonable detail and prepared in accordance with GAAP;

(iii)the related unaudited consolidated statement of income or operations for
such calendar month (and the portion of the Company’s fiscal year then ended)
setting forth in each case in comparative form the figures for the corresponding
calendar month

101

--------------------------------------------------------------------------------

 

(and portion) of the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP;

(iv)the related consolidating statements of income or operations for such
calendar month (and the portion of the Company’s fiscal year then ended) with
subtotals for (x) each Subsidiary, (y) all New Vehicle Borrowers (excluding the
results of any Dual Subsidiaries), and (z) Silo Subsidiaries and Dual
Subsidiaries grouped by each Silo Lender, in each case prior to intercompany
eliminations (and, upon the request of the Administrative Agent, setting forth
in comparative form the figures for the corresponding calendar month (and
portion) of the previous fiscal year), all in reasonable detail and prepared in
accordance with GAAP; and

(v)the related unaudited consolidated statements of stockholders’ equity and
cash flows for such calendar month (and the portion of the Company’s fiscal year
then ended) setting forth in comparative form the figures for the corresponding
calendar month (and portion) of the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP;

such consolidated and consolidating financial statements described in this
Section 6.01(c) to be unaudited and certified by a Responsible Officer of the
Company as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

(d)as requested by Administrative Agent, financial statements for any Special
Purpose Insurance Captives.

As to any information contained in materials furnished pursuant to Section
6.02(g), the Company shall not be separately required to furnish such
information under clause (a), (b), (c) or (d) above, but the foregoing shall not
be in derogation of the obligation of the Company to furnish the information and
materials described in clauses (a), (b), (c) and (d) above at the times
specified therein.

6.02Certificates; Other Information.  Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a)Concurrently with:

(i)the delivery of the financial statements referred to in Section 6.01(a) and
(b) and (if such monthly financial statements are requested by the
Administrative Agent) Section 6.01(c), (A) a duly completed Compliance
Certificate signed by a Responsible Officer of the Company, including the
calculation of the financial covenants set forth in Section 7.11(a), (b) and (c)
and (B) a schedule (which such schedule may be included in the Compliance
Certificate delivered with respect to such period) describing all actions,
suits, proceedings, claims or disputes pending, or to the knowledge of the
Company after due and diligent investigation, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority seeking
damages or other remedies in excess of the Threshold Amount;

102

--------------------------------------------------------------------------------

 

(ii)the delivery of the financial statements referred to in Section 6.01(c)
(with respect to each January, February, April, May, July, August, October and
November), if requested by the Administrative Agent, a duly completed Compliance
Certificate signed by a Responsible Officer of the Company, but only including
the calculation of the financial covenant set forth in Section 7.11(a);  

(iii)the delivery of the financial statements referred to in Section 6.01(a),
financial projections for the 12 months succeeding the date of such financial
statements, such projections to be prepared by management of the Company, in
form satisfactory to the Administrative Agent; and

(iv)any event described herein requiring Pro Forma Compliance, a duly completed
Pro Forma Compliance Certificate (including the calculation of the financial
covenants set forth in Section 7.11(a), (b) and (c)) or Pro Forma Revolving
Borrowing Base Certificate, as applicable, signed by a Responsible Officer of
the Company;

(b)concurrently with (and in no event later than the time required for) the
delivery of the financial statements referred to in Sections 6.01(a) and (b),
and if requested by the Administrative Agent, Section 6.01(c)), a duly completed
Revolving Borrowing Base Certificate as of the end of the respective fiscal
year, fiscal quarter or calendar month, signed by a Responsible Officer of the
Company; provided that, if any Event of Default shall have occurred and be
continuing, the Company shall deliver such Revolving Borrowing Base
Certificates, each signed by a Responsible Officer of the Company, at any other
time requested by the Administrative Agent;

(c)in the event of any Disposition resulting in Net Cash Proceeds in an amount
(A) greater than $15,000,000 (excluding the value of New Vehicles and real
property sold in such Disposition and reasonable costs associated with the
closing of such Disposition), the Company shall concurrently deliver a notice of
Disposition, as required pursuant to Section 6.03(g), and (B) causing a
reduction in the Revolving Borrowing Base of greater than 10%, the Company shall
deliver to the Administrative Agent a duly completed Pro Forma Revolving
Borrowing Base Certificate giving pro forma effect to such Disposition, based on
the prior quarter or month’s Revolving Borrowing Base Certificate, as
applicable, and subtracting sold assets but reflecting prepayments of Loans
required pursuant to Section 2.05(c) in connection with such Disposition and
delivery of such certificates (such notices and Pro Forma Revolving Borrowing
Base Certificates described in the immediately preceding clauses (A) and (B),
the “Disposition Deliveries”) and the Revolving Borrowing Base will immediately
be adjusted to reflect such Disposition;

(d)in the event of any Acquisition, the certificates and information required by
Section 7.12;

(e)upon removal of any real property from the Revolving Borrowing Base, a
revised Pro Forma Borrowing Base Certificate reflecting such removal;

(f)within a reasonable period of time after any request by the Administrative
Agent, detailed information regarding assets in the Revolving Borrowing Base,
including without

103

--------------------------------------------------------------------------------

 

limitation receivables aging reports, inventory and equipment listings for all
Vehicles, in each case in form and substance and containing such details as may
be reasonably requested by the Administrative Agent;

(g)promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Company by independent accountants in connection with the accounts or books
of the Company or any Subsidiary, or any audit of any of them;

(h)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Company, and copies of all annual, regular, periodic and special reports and
registration statements which the Company may file or be required to file with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(i)promptly, and in any event within five Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation by
such agency regarding financial or other operational results of any Loan Party
or any Subsidiary thereof;

(j)promptly after any request by the Administrative Agent, copies of any
non-cancelable purchase and sale agreement referenced in the definition of
“Consolidated Current Assets”;

(k)[Intentionally omitted]; and

(l)promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b) or (c) or
Section 6.02(g) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Company shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Company shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by

104

--------------------------------------------------------------------------------

 

electronic mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Company hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Company hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, the Company shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Company or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information”.  

6.03Notices.  Promptly notify the Administrative Agent and each Lender:

(a)of the occurrence of any Default;

(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary; (ii)
any notice or correspondence from or on behalf of the applicable franchisor,
distributor or manufacturer, the Company or any Subsidiary alleging that any
such event has occurred with respect to any Franchise Agreement or Framework
Agreement, (iii) any dispute, litigation, investigation, proceeding or
suspension between the Company or any Subsidiary and any Governmental Authority
which such dispute, litigation, investigation, proceeding or suspension arising
under this clause (iii) has resulted or could reasonably be expected to result
in a Material Adverse Effect; or (iv) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Subsidiary, including pursuant to any applicable Environmental Laws, where the
result of such

105

--------------------------------------------------------------------------------

 

event arising under this clause (iv) has resulted or could reasonably be
expected to result in a Material Adverse Effect;

(c)of the occurrence of any ERISA Event with respect to a Pension Plan, and
subject to notification to the Company, with respect to a Multiemployer Plan or
Multiple Employer Plan;

(d)of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary;

(e)of the Registered Public Accounting Firm’s determination (in connection with
its preparation of any report under Section 6.01(a)(ii)) or the Company’s
determination at any time of the occurrence or existence of any Internal Control
Event;

(f)of (i) any Franchise Agreement entered into after the Closing Date (and a
copy of such Franchise Agreement) which deviates in any material respect from
the Franchise Agreements for the applicable vehicle manufacturer or distributor
delivered on or prior to the Closing Date, (ii) any Framework Agreement (and a
copy of such Framework Agreement) entered into after the Closing Date (including
the subject matter and term of such Framework Agreement), (iii) the termination
or expiration of any Franchise Agreement or Framework Agreement, including the
expiration of a Franchise Agreement which has expired as described in Section
8.01(l) and has not been renewed within 30 days, (iv) any amendment or other
modification (and a copy of such amendment or modification) of any Framework
Agreement, and (v) any material adverse change in the relationship between the
Company or any Subsidiary and any vehicle manufacturer or distributor, including
the written threat of loss of a new vehicle franchise or the written threat of
termination of a Franchise Agreement or Framework Agreement;

(g)of the occurrence of any Disposition of property or assets resulting in Net
Cash Proceeds greater than $15,000,000 (such amount to exclude the value of New
Vehicles and real property sold in such Disposition and reasonable costs
associated with the closing of such Disposition), such notice pursuant to this
clause (g) to be given on the date of such Disposition and to include (i) a
statement of the date of the Disposition and the property or assets Disposed of,
and (ii) an itemized calculation of the Net Cash Proceeds from such Disposition
(including showing as a separate line item each category of payments, expenses
or taxes that are deducted as part of such calculation; and

(h)of the establishment of any program providing for Permitted Third Party
Service Loaner Indebtedness of the Company or any Subsidiary, including notice
of the name of each manufacturer or finance company providing such Indebtedness
and of each Person (including the Company or any Subsidiary) able to incur
Indebtedness under such program.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

106

--------------------------------------------------------------------------------

 

6.04Payment of Obligations.  Pay and discharge as the same shall become due and
payable (a) all tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, including Vehicles, unless the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by the
Company or such Subsidiary; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.

6.05Preservation of Existence, Etc.; Maintenance of Vehicle Title
Documentation.  (a) Preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect; and (d) if applicable,
preserve and maintain, in accordance with its standard policies and procedures,
all manufacturer statements of origin, certificates of origin, certificates of
title or ownership and other customary vehicle title documentation necessary or
desirable in the normal conduct of its business and maintain records evidencing
which Vehicles are being used as Demonstrators and Rental Vehicles (each as
defined in the Floorplan Credit Agreement).  

6.06Maintenance of Properties; Repairs.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

6.07Maintenance of Insurance.  (a) Maintain with financially sound and reputable
insurance companies not Affiliates of the Company or any Subsidiary, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
and otherwise as required by the Security Instruments; (b) maintain general
public liability insurance at all times with financially sound and reputable
insurance companies not Affiliates of the Company or any Subsidiary, against
liability on account of damage to persons and property; and (c) maintain
insurance to the extent required under all applicable workers’ compensation laws
and against loss by reason of business interruption with such insurance policies
to be in form reasonably satisfactory to the Administrative Agent.  Each of the
policies described in this Section 6.07 shall provide that the insurer shall
give the Administrative Agent not less than thirty (30) days’ (or ten (10) days’
in the case of termination for non-payment) prior written notice before any
material amendment to any such policy by endorsement or any lapse, termination
or cancellation thereof, each such policy of liability insurance shall list the
Administrative Agent as an additional insured, and each such policy of casualty
insurance shall list the Administrative Agent as loss payee pursuant to a loss
payee clause in form and substance satisfactory to the Administrative Agent.

107

--------------------------------------------------------------------------------

 

6.08Compliance with Laws and Contractual Obligations.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees and all Contractual Obligations applicable to it or to its business
or property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09Books and Records.  Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Company or such Subsidiary, as the case may be, including, if
applicable, books and records specifying the year, make, model, cost, price,
location and vehicle identification number of each Vehicle owned by the Company
or such Subsidiary.

6.10Inspection Rights.  Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties (including inspecting Vehicles and conducting random samples of the
Net Book Value of the Used Vehicles), to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Company at any time during normal business hours and without
advance notice.

6.11Use of Proceeds.  Use the proceeds of the Credit Extensions for
acquisitions, working capital, capital expenditures and other lawful corporate
purposes, in each case not in contravention of any Law or any Loan Document;
provided that no proceeds of any Credit Extension shall be paid to any
Unrestricted Subsidiary.

6.12[Intentionally Omitted].  

6.13Location of Collateral.  Keep the Collateral only at the locations set forth
on Schedule 6.13, as such schedule may be revised from time to time as set forth
in the Compliance Certificate delivered pursuant to Section 6.02(a), except that
Vehicles may, in the ordinary course of business, (a) be temporarily in transit
to or between such locations or (b) be temporarily removed from such locations
(i) for repair or (ii) when being test driven by potential customers.

6.14Additional Subsidiaries.  As soon as practicable but in any event within
thirty (30) days following the acquisition, creation or designation of any
Restricted Subsidiary (or the date a Subsidiary otherwise qualifies as a
Restricted Subsidiary) cause to be delivered to the Administrative Agent each of
the following:

(i)a Joinder Agreement duly executed by such Restricted Subsidiary with all
schedules and information thereto appropriately completed (including appropriate
indications if such Restricted Subsidiary is a Dual Subsidiary or a Silo
Subsidiary);

108

--------------------------------------------------------------------------------

 

(ii)a Joinder Agreement (or an amendment to a Joinder Agreement or a supplement
to the Pledge Agreement or Escrow and Security Agreement, as applicable) by the
direct owner of the Equity Interests in such Restricted Subsidiary, which
Joinder Agreement (or amendment or supplement) effects the pledge of the Equity
Interests of such Restricted Subsidiary pursuant to the Pledge Agreement or the
escrow of the Equity Interests of such Restricted Subsidiary pursuant to the
Escrow and Security Agreement, as the case may be;

(iii)UCC financing statements naming such Subsidiary as “Debtor” and naming the
Administrative Agent for the benefit of the Secured Parties as “Secured Party,”
in form, substance and number sufficient in the reasonable opinion of the
Administrative Agent and its counsel to be filed in all UCC filing offices in
which filing is necessary or advisable to perfect in favor of the Administrative
Agent for the benefit of the Secured Parties the Liens on the Collateral
conferred under such Joinder Agreement and other Security Instruments to the
extent such Lien may be perfected by UCC filings;

(iv)unless the Required Lenders expressly waive such requirement in accordance
with Section 10.01, in the case of any single Acquisition or any related series
of Acquisitions with an aggregate Cost of Acquisition of $25,000,000 or more, an
opinion or opinions of counsel to such Restricted Subsidiary dated as of the
date of delivery of such Joinder Agreements (and other Loan Documents) provided
for in this Section 6.14 and addressed to the Administrative Agent, in form and
substance acceptable to the Administrative Agent;

(v)the documents described in Sections 4.01(a)(iii), (iv), (vii), (xii), (xiii),
(xx), (xxi) and (xxii) with respect to such Restricted Subsidiary; and

(vi)evidence satisfactory to the Administrative Agent that all taxes, filing
fees, recording fees and other related transaction costs have been paid;
provided that, Sonic FFC 1, Inc., Sonic FFC 2, Inc. and Sonic FFC 3, Inc. shall
be excluded from the requirements in this Section 6.14 so long as such Persons
have no operations other than serving as special purpose entities for the
repayment of Indebtedness identified on Schedule 7.03 as of the Closing Date as
“Falcon Indebtedness” with proceeds of rental payments received by such Persons
in the amount of such payments.  

In addition, such Subsidiary shall also comply with Section 7.16 (in the case of
a Silo Subsidiary), Section 7.17 (in the case of a Dual Subsidiary) and Section
7.20.  

6.15Further Assurances.  Execute, acknowledge, deliver, and record or file such
further instruments, including, without limitation, further security agreements,
financing statements, and continuation statements, and do such further acts as
may be reasonably necessary, desirable, or proper to carry out more effectively
the purposes of this Agreement, to protect the Liens granted in this Agreement
or the Loan Documents to which any Loan Party is a party and against the rights
or interests of third Persons, including without limitation, if requested by any
Lender in its reasonable judgment or pursuant to its regulatory practice, flood
hazard certifications and, if any applicable real property or contents are in a
Flood Hazard Property,

109

--------------------------------------------------------------------------------

 

Flood Requirements, and the Company will pay all reasonable costs connected with
any of the foregoing.

6.16Landlord Waivers.  With respect to any real property leased by the Company
or any Loan Party, where requested by the Administrative Agent, the Company and
each Loan Party shall use commercially reasonable efforts (and shall deliver to
the Administrative Agent satisfactory evidence of such efforts) to deliver a
Landlord Waiver (to the extent not previously delivered to the Administrative
Agent) duly executed by the applicable landlord in form and substance reasonably
satisfactory to the Administrative Agent.

6.17Notices regarding Indebtedness.  At the time the Company or any Loan Party
enters into any Subordinated Indebtedness or Additional Unsecured Indebtedness,
the Company shall deliver to the Administrative Agent a certificate, in form and
substance acceptable to the Administrative Agent, attaching copies of all
material documentation relating to such Subordinated Indebtedness or Additional
Unsecured Indebtedness, stating the amount of such Indebtedness and certifying
that (i) such Indebtedness complies with the requirements of Sections 7.15 and
7.09 and the definition of “Subordinated Indebtedness” or “Additional Unsecured
Indebtedness”, as applicable, and (ii) no Event of Default shall have occurred
and be continuing or would occur as a result thereof.

6.18Joinder of Additional Silo Lenders.  To the extent not otherwise required to
be delivered pursuant to Sections 7.16 or 7.17 and as soon as practicable but in
any event within five (5) days following the initial incurrence of Permitted
Silo Indebtedness by any Subsidiary from a Silo Lender with respect to a
particular franchise, cause to be delivered to the Administrative Agent a
joinder agreement to the Master Intercreditor Agreement executed by the
applicable Silo Lender, along with any applicable revised exhibits thereto.

6.19Deposit Accounts.  Maintain with the Administrative Agent at all times the
depository arrangements in existence with the Administrative Agent on the
Closing Date (including the maintenance of all business, operating and
administrative deposit accounts) unless otherwise approved by the Administrative
Agent.  

6.20Anti-Corruption Laws.  Conduct its businesses in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act of 2010, and
other similar corruption legislation in other jurisdictions, and maintain
policies and procedures designed to promote and achieve compliance with such
laws.

ARTICLE VII.
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

110

--------------------------------------------------------------------------------

 

(a)Liens pursuant to any Loan Document;

(b)Liens existing on the date hereof and listed on Schedule 7.01 and any
refunding, refinancing, renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 7.03(b), (iii) the
direct or any contingent obligor with respect thereto is not changed, and (iv)
any refunding, refinancing, renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);

(c)Liens for taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(d)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

(e)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(g)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i)Liens securing Indebtedness permitted under Section 7.03(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(j)Liens securing Permitted Silo Indebtedness so long as the respective Silo
Lender (and each other party to the Master Intercreditor Agreement) has executed
and delivered the Master Intercreditor Agreement to the Administrative Agent and
such Liens are subject to the Master Intercreditor Agreement; provided that,
Permitted Silo Indebtedness provided by a Silo Lender may be
cross-collateralized with other Permitted Silo Indebtedness provided by such
Silo Lender;

111

--------------------------------------------------------------------------------

 

(k)Liens on Permitted Real Estate Indebtedness Collateral securing either
Permitted Real Estate Indebtedness permitted by Section 7.03(n) or permitted
Guarantees thereof;

(l)Liens securing Permitted Third Party Service Loaner Indebtedness;

(m)Liens securing the Floorplan Facility so long as the Floorplan Administrative
Agent (and each other party to the Master Intercreditor Agreement) has executed
and delivered the Master Intercreditor Agreement to the Administrative Agent and
such Liens are subject to the Master Intercreditor Agreement;

(n)Liens on dealer reserve accounts, participation accounts, premium purchase
accounts or other similar accounts related to sales of retail installment sales
contracts; and

(o)Liens not otherwise permitted under this Section 7.01; provided that (i) at
the time of the creation or incurrence of any such Lien, no Default shall exist
or would result from such Lien,  (ii) no such Lien attaches to any Collateral,
and (iii) the aggregate Indebtedness secured by (and the value of the assets
subject to) all Liens created or incurred in reliance on this clause (o) shall
not exceed $15,000,000 at any time.

Notwithstanding the foregoing, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly, create, incur, assume or suffer to exist
any Lien (other than a Borrowing Base Real Estate Permitted Lien) upon any
Excluded Real Estate Collateral, whether now owned or hereafter acquired.

7.02Investments.  Make any Investments, except:

(a)Investments held by the Company or such Subsidiary in the form of cash
equivalents or short-term marketable securities;

(b)advances to officers, directors and employees of the Company and Subsidiaries
in an aggregate amount not to exceed $5,000,000 at any time outstanding, for
travel, entertainment, relocation and analogous ordinary business purposes;

(c)Investments of the Company in any Subsidiary Guarantor and Investments of any
Subsidiary Guarantor in the Company or in another Subsidiary Guarantor;

(d)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e)Guarantees permitted by Section 7.03;

(f)Acquisitions permitted by Section 7.12;

(g)[Intentionally omitted];

112

--------------------------------------------------------------------------------

 

(h)Buyer Notes obtained by the Company or a Subsidiary in connection with a
Disposition permitted by Section 7.05(h), provided, however, that the aggregate
amount of all such Investments at any one time shall not exceed $10,000,000;

(i)Investments made in connection with the Company’s supplemental executive
retirement plan, as the same may be amended, so long as such Investments do not
exceed $5,000,000 in any given calendar year;

(j)Investments in Special Purpose Insurance Captives, such Investments not to
exceed $25,000,000 in the aggregate over the term of the Obligations hereunder;
and

(k)other Investments not exceeding $10,000,000 in the aggregate in any fiscal
year of the Company.

7.03Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:

(a)Indebtedness under the Loan Documents;

(b)Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that (i)
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;  

(c)Guarantees of the Company or any Subsidiary Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Company or any Subsidiary
Guarantor;

(d)obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

(e)Indebtedness in respect of retail installment contracts; provided, however,
that the aggregate principal amount of such Indebtedness at any one time
outstanding shall not exceed $5,000,000;

113

--------------------------------------------------------------------------------

 

(f)Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(i); provided, however, that the aggregate amount of
all such Indebtedness at any one time outstanding shall not exceed $10,000,000;

(g)Indebtedness in an aggregate principal amount not to exceed $10,000,000 at
any time outstanding;

(h)Permitted Silo Indebtedness so long as each Silo Lender holding such
Indebtedness (and each other party to the Master Intercreditor Agreement) has
executed and delivered the Master Intercreditor Agreement to the Administrative
Agent;

(i)Subordinated Indebtedness, provided that both immediately prior to the
issuance of any such Subordinated Indebtedness and after giving effect to such
Subordinated Indebtedness (A) no Default or Event of Default shall exist and (B)
the Company and its Subsidiaries shall be in Pro Forma Compliance, as evidenced
by a Pro Forma Compliance Certificate;

(j)[Intentionally omitted];

(k)[Intentionally omitted];

(l)Additional Unsecured Indebtedness if both immediately prior to the issuance
of such Additional Unsecured Indebtedness and after giving effect to such
Additional Unsecured Indebtedness (i) no Default or Event of Default shall
exist, and (ii) the Company and its Subsidiaries shall be in Pro Forma
Compliance, as evidenced by a Pro Forma Compliance Certificate; provided,
however, that the aggregate amount of all such Additional Unsecured Indebtedness
at any one time outstanding shall not exceed $50,000,000;

(m)[Intentionally omitted];

(n)Permitted Real Estate Indebtedness;

(o)Permitted Third Party Service Loaner Indebtedness;

(p)Indebtedness under the Floorplan Credit Agreement so long as the Floorplan
Administrative Agent (and each other party to the Master Intercreditor
Agreement) has executed and delivered the Master Intercreditor Agreement to the
Administrative Agent; and

(q)Indebtedness under any Secured Cash Management Arrangement.

7.04Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a)any Subsidiary may merge with (i) the Company, provided that the Company
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided

114

--------------------------------------------------------------------------------

 

that when any Subsidiary Guarantor is merging with another Subsidiary, the
Subsidiary Guarantor shall be the continuing or surviving Person;

(b)subject to Section 6.14, any Subsidiary may merge into or consolidate with
another Person in order to consummate an Acquisition permitted by Section 7.12;
provided that (i) if the Company is a party to any such merger or consolidation,
the Company is the survivor thereof, and (ii) except as described in clause (i)
above, if a Subsidiary Guarantor is a party to any such merger or consolidation,
a Subsidiary Guarantor is the survivor thereof;

(c)any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Company or to another Subsidiary;
provided that if the transferor in such a transaction is a Subsidiary Guarantor,
then the transferee must either be the Company or a Subsidiary Guarantor;

(d)any Subsidiary may Dispose of all or substantially all of its assets to or in
favor of any Person in one transaction or in a series of transactions, provided
that such Disposition or Dispositions satisfy the requirements of Section
7.05(h) and in the case of a Disposition of a dealership Subsidiary, Section
7.19; and

(e)any Subsidiary which has Disposed of all or substantially all of its assets
in accordance with the terms of this Agreement (i) may be dissolved or have its
entity status terminated or (ii) so long as such Subsidiary does not qualify as
a Restricted Subsidiary after giving effect to such Disposition, shall promptly
at the request of the Company be released by the Administrative Agent from its
obligations under the Subsidiary Guaranty and the other Loan Documents, provided
that, at any time such Subsidiary thereafter qualifies as a Restricted
Subsidiary, the Company shall cause to be delivered to the Administrative Agent
all documents required to be delivered by Section 6.14 with respect to such
Subsidiary in the timeframes set forth therein.

7.05Dispositions.  Make any Disposition or enter into any agreement to make any
Disposition, except:

(a)Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;

(b)Dispositions of inventory in the ordinary course of business;

(c)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d)Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Subsidiary Guarantor, the transferee thereof must either be the Company or a
Subsidiary Guarantor;

(e)Dispositions permitted by Section 7.04;

115

--------------------------------------------------------------------------------

 

(f)Dispositions by the Company and its Subsidiaries of property pursuant to
sale-leaseback transactions, provided that the book value of all property so
Disposed of shall not exceed $50,000,000 in any fiscal year;

(g)Dispositions of retail installment sales contracts and related intangible
property arising from the sale or lease of vehicles, assets, or services in the
ordinary course of business;

(h)Dispositions by the Company and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that at the time of such Disposition, (i) no
Default shall exist or would result from such Disposition and (ii) in the case
of a Disposition of a dealership Subsidiary, the requirements of Section 7.19
have been satisfied;

provided, however, that any Disposition pursuant to clauses (a) through (h)
shall be for fair market value.

7.06Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a)each Subsidiary may make Restricted Payments to the Company and any
Subsidiaries of the Company that are Subsidiary Guarantors;

(b)the Company may declare and make dividend payments or other distributions
payable solely in the common stock or other common Equity Interests of such
Person;

(c)any Loan Party may make “net share settlements” of vested restricted stock
for tax withholding;

(d)[Intentionally omitted];

(e)[Intentionally omitted];

(f)the Company may declare and make cash dividends in an aggregate amount per
fiscal quarter of up to $0.10 per share for each share of the Company’s
Qualified Capital Stock outstanding as of the quarterly record date for
dividends payable in respect of such fiscal quarter (as such amount shall be
adjusted for changes in the capitalization of the Company upon
recapitalizations, reclassifications, stock splits, stock dividends, reverse
stock splits, stock consolidations and similar transactions), provided, however,
in the event a Change of Control occurs (and without waiving any Default arising
from such Change of Control, or any condition to the payment of cash dividends
relating to such Default), the aggregate amounts (if any) permitted to be paid
in cash dividends per fiscal quarter shall not exceed the aggregate amounts of
such cash dividends paid in the same fiscal quarter most recently occurring
prior to such Change of Control; provided further that for the purposes of this
exception, shares of Qualified Capital Stock issued for less than fair market
value (other than shares issued pursuant to options or otherwise in accordance
with the Company’s stock option, employee stock purchase or other equity
compensation plans) shall not be deemed outstanding; and

116

--------------------------------------------------------------------------------

 

(g)the Company may make additional Restricted Payments (including cash dividends
not otherwise permitted by clause (f)), provided that the sum of (i) aggregate
amount of such Restricted Payments which are permitted solely by virtue of this
Section 7.06(g) and which are declared or made on or after the date of this
Agreement plus (ii) the aggregate amount of Subordinated Indebtedness
Prepayments and Additional Unsecured Indebtedness Prepayments that are made on
or after the date of this Agreement, plus (iii) the aggregate amount of
Investments (excluding (A) Loans and advances to the extent these have been
repaid and (B) items described in clause (c) of the definition of “Investment”,
provided that such items are related to the sale, service, or storage of
vehicles or other related services and products) that are made on or after the
date of this Agreement, does not exceed the Builder Basket Amount.  

7.07Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.  In addition, each Special Purpose Insurance Captive is
prohibited from engaging in any business other than the provision of business
insurance to the Company and its Subsidiaries.

7.08Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate (including with respect to any Special Purpose Insurance
Captive and any premiums paid thereto); provided that the foregoing restriction
shall not apply to transactions between or among the Company and any Subsidiary
Guarantor or between and among any Subsidiary Guarantors.

7.09Burdensome Agreements.  Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to the Company or any Loan Party or
to otherwise transfer property to the Company or any Loan Party, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Company, or (iii) of the Company
or any Subsidiary to create, incur, assume or suffer to exist Liens on property
of such Person; provided, however, that (x) clauses (i), (ii) and (iii) above
shall not prohibit any such restriction on Restricted Payments, Guarantees or
liens incurred or provided in favor of any Floorplan Secured Party under the
Floorplan Loan Documents, and (y) clause (iii) above shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.03(e), (g) or (n) solely to the extent any such
negative pledge relates to the property financed by or securing such
Indebtedness, or (z) manufacturer limitations on dividends set forth in
Franchise Agreements or Framework Agreements which limitations relate to minimum
capitalization requirements for dealerships; or (b) requires the grant of a Lien
to secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person.

7.10Use of Proceeds.  Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

117

--------------------------------------------------------------------------------

 

7.11Financial Covenants.

(a)Consolidated Liquidity Ratio.  Permit the Consolidated Liquidity Ratio as of
the end of any fiscal quarter (or at the request of the Administrative Agent, as
of the end of any calendar month) to be less than 1.05 to 1.00.

(b)Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated Fixed
Charge Coverage Ratio at any time to be less than 1.20 to 1.00.

(c)Consolidated Total Lease Adjusted Leverage Ratio.  Permit the Consolidated
Total Lease Adjusted Leverage Ratio at any time to be greater than 5.75 to 1.00.

7.12Acquisitions.  Enter into any agreement, contract, binding commitment or
other arrangement providing for a transaction which would, if consummated,
constitute an Acquisition, or take any action to solicit the tender of
securities or proxies in respect thereof in order to effect any Acquisition,
(each, an “Acquisition Arrangement”) unless (i) the Person to be (or whose
assets are to be) acquired does not oppose such Acquisition and the material
line or lines of business of the Person to be acquired are substantially the
same as one or more line or lines of business conducted by the Company and its
Subsidiaries, or substantially related or incidental thereto, (ii) no Default or
Floorplan Default shall have occurred and be continuing either immediately prior
to or immediately after giving effect to such Acquisition and, (iii) if the
aggregate Cost of Acquisition of all Acquisitions (including such Acquisition)
occurring in any fiscal year (together with any other Related Acquisition or
Related Proposed Acquisition with respect to such Acquisition, whether or not
occurring or expected to occur in the same fiscal year) is in excess of
$65,000,000, (x) no Default would exist immediately after giving effect to such
Acquisitions, (y) the Company shall have furnished to the Administrative Agent
pro forma historical financial statements as of the end of the most recently
completed fiscal year of the Company and most recent interim fiscal quarter, if
applicable, giving effect to such Acquisition and all other Acquisitions
consummated since such fiscal year end, and (z) the Company and its Subsidiaries
shall be in Pro Forma Compliance after giving effect to such Acquisition, as
evidenced by a Pro Forma Compliance Certificate and a Pro Forma Revolving
Borrowing Base Certificate, in each case delivered simultaneously with such pro
forma historical financial statements, (iv) the Person acquired shall be a
wholly-owned Subsidiary, or be merged into the Company or a wholly-owned
Subsidiary, immediately upon consummation of the Acquisition (or if assets are
being acquired, the acquiror shall be the Company or a wholly-owned Subsidiary),
and (v) after the consummation of such Acquisition, the Company or any
applicable Subsidiary shall have complied with the provisions of Section 6.14;
provided that, clause (iii) of this Section 7.12 shall not apply to any
agreement, contract, binding commitment or other arrangement providing for a
transaction which would, if consummated, constitute an Acquisition of a Person
with respect to which real property constitutes all or substantially all of the
such Person’s assets.

7.13Revolving Borrowing Base.  

(a)Permit at any time the sum of the Total Outstandings to exceed the Revolving
Advance Limit, unless the Company shall have immediately complied with Section
2.05(c) with respect to such excess; or

118

--------------------------------------------------------------------------------

 

(b)substantially change the method of valuation of the Collateral with respect
to the Revolving Borrowing Base from that used by the Company and its
Subsidiaries on the Closing Date.

7.14Amendments of Certain Indebtedness.  Amend, modify or change in any manner
any term or condition of any of the Subordinated Indebtedness or any Additional
Unsecured Indebtedness permitted by Section 7.03(i) or (l) or refinance or
replace any such Indebtedness so that the terms and conditions thereof are less
favorable to the Administrative Agent, the Lenders and the L/C Issuers than the
terms and conditions of the relevant Indebtedness as of the later of the Closing
Date or the date of incurrence thereof.

7.15Prepayments, etc. of Certain Indebtedness.  Make any Subordinated
Indebtedness Prepayment or Additional Unsecured Indebtedness Prepayment, except
that the Company may make such Subordinated Indebtedness Prepayment or
Additional Unsecured Indebtedness Prepayment, provided that (a) no Default shall
have occurred and be continuing at the time of any such Subordinated
Indebtedness Prepayment or Additional Unsecured Indebtedness Prepayment or would
result therefrom, and (b) the sum of (i) aggregate amount of such Subordinated
Indebtedness Prepayments and Additional Unsecured Indebtedness Prepayments made
on or after the date of this Agreement plus (ii) the aggregate amount of
Restricted Payments permitted by Section 7.06(g) that are declared or made on or
after the date of this Agreement, plus (iii) the aggregate amount of Investments
(excluding (A) Loans and advances to the extent these have been repaid and (B)
items described in clause (c) of the definition of “Investment”, provided that
such items are related to the sale, service, or storage of vehicles or other
related services and products) that are made on or after the date hereof, does
not exceed the Builder Basket Amount.

7.16Silo Subsidiaries.  Permit any Subsidiary to become a Silo Subsidiary unless
(i) any Silo Lender providing Permitted Silo Indebtedness to such Subsidiary has
delivered to the Administrative Agent a joinder agreement to the Master
Intercreditor Agreement (or if applicable, a revised exhibit to the Master
Intercreditor Agreement for such Silo Lender), (ii) such Subsidiary shall not be
designated a New Vehicle Borrower or entitled to the proceeds of any New Vehicle
Floorplan Loans, and (iii) prior to the time of designation of such Subsidiary
as a Silo Subsidiary, all outstanding New Vehicle Floorplan Loans with respect
to such Subsidiary shall have been repaid.

7.17Dual Subsidiaries.  Permit any Subsidiary to become a Dual Subsidiary unless
(i) any Silo Lender providing Permitted Silo Indebtedness to such Subsidiary has
delivered to the Administrative Agent a joinder agreement to the Master
Intercreditor Agreement (or if applicable, a revised exhibit to the Master
Intercreditor Agreement for such Silo Lender), (ii) in the event the New
Vehicles of any such Dual Subsidiary are financed by both the New Vehicle
Floorplan Facility and Permitted Silo Indebtedness (each, an “Applicable Vehicle
Floorplan”), each separate brand of New Vehicles of any such Dual Subsidiary
must be financed by the same Applicable Vehicle Floorplan, (iii) no Used
Vehicles of any such Dual Subsidiary shall be financed by the Used Vehicle
Floorplan Facility, and (iv) no Silo Lender may finance Used Vehicles at the
applicable dealership unless it finances New Vehicles at such dealership and (v)
prior to the time of designation of such Subsidiary as a Dual Subsidiary, all
outstanding New

119

--------------------------------------------------------------------------------

 

Vehicle Floorplan Loans with respect to such Subsidiary for New Vehicles of any
dealerships which will be financed by such Permitted Silo Indebtedness shall
have been repaid.

7.18Related Swap Contracts.  Permit the Company or any other Loan Party party to
any Related Swap Contract to amend, supplement or otherwise modify the terms of
any Related Swap Contract or any document relating thereto in any way to
advantage, or provide any incremental credit support to, any Hedge Bank without
amending, modifying or supplementing each other Related Swap Contract to equally
advantage, or to provide the same incremental credit support to, the Hedge
Bank.  Each Lender agrees to and acknowledges (on behalf of itself and its
Affiliates) the restrictions on amendments, supplements or other modifications
of Related Swap Contracts described herein.

7.19Disposition of Subsidiary or Franchise.  Sell to any Person other than the
Company or any of its Subsidiaries, dissolve, or transfer back to the
franchisor, any franchise (or Subsidiary that owns one or more franchises),
unless any applicable Silo Lender with respect to any Permitted Silo
Indebtedness of such franchise (or Subsidiary) has (a) taken any steps necessary
so that any remaining assets of the Company and its remaining Subsidiaries no
longer secure floorplan Indebtedness of such transferred franchise or Subsidiary
and (b) delivered to the Administrative Agent a revised Master Intercreditor
Agreement exhibit for such lender, deleting such franchise (or in the case of a
sale of a Subsidiary, any franchise owned by such Subsidiary) from such exhibit
or other evidence satisfactory to the Administrative Agent in its reasonable
discretion that such Silo Lender will deliver such revised exhibit upon payment
of amounts remaining under such transferred franchise or Subsidiary’s floorplan
Indebtedness.

7.20Additional Credit Support Documentation.  Permit any Subsidiary to Guarantee
or grant any Lien in favor of any Silo Lender in respect of Permitted Silo
Indebtedness except for such Guarantees by and Liens granted by Silo
Subsidiaries and Dual Subsidiaries which receive Permitted Silo Indebtedness
from such Silo Lender.  Without limiting the foregoing and without limiting the
generality of the Subsidiary Guaranty or Section 6.14, in the event any Silo
Lender receives a Guarantee or Lien in violation of the previous sentence, the
Company shall cause the applicable Subsidiaries to provide substantially similar
Guarantees to the Administrative Agent, each L/C Issuer and the Lenders or grant
substantially similar Liens in favor of the Administrative Agent (for the
benefit of the Secured Parties) to the same extent.

7.21Perfection of Deposit Accounts.  Permit any Person (other than the
Administrative Agent (on behalf of the Secured Parties) to obtain any deposit
account control agreement (or otherwise perfect any Lien in) any deposit account
of the Company or any of its Subsidiaries.

7.22Sanctions.  Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or
otherwise) of Sanctions.

120

--------------------------------------------------------------------------------

 

7.23Certain Service Loaner Vehicles.  Request any loan under the Floorplan
Credit Agreement with respect to any Vehicle, or include any Vehicle in the Used
Vehicle Borrowing Base (as defined in Floorplan Credit Agreement), if such
Vehicle is financed by, or constitutes collateral for, any Permitted Third Party
Service Loaner Indebtedness.

7.24Anti-Corruption Laws.  Directly or indirectly use the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act of 2010, and other similar
anti-corruption legislation in other jurisdictions.

7.25Post-Closing Deliveries.  Fail to satisfy any of the requirements set forth
on Schedule 7.25 within the time period specified therein.

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

8.01Events of Default.  Any of the following shall constitute an Event of
Default (each an “Event of Default”):

(a)Non-Payment.  The Company or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within five (5) days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b)Specific Covenants.  The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02(a), (b), (c) or
(d), 6.03, 6.05, 6.10, 6.11 or 6.12 or Article VII; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the giving of written notice to such Loan
Party specifying the alleged default; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e)Cross-Default.  (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts but
including Permitted Silo Indebtedness) having a principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement), either
individually or in the aggregate for all Indebtedness for which a payment
default then exists, of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating

121

--------------------------------------------------------------------------------

 

to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs
(each, an “Other Event”), the effect of which default or Other Event is to
cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness in excess of the Threshold
Amount (either individually or in the aggregate for all Indebtedness for which a
covenant default then exists) to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; provided that, the mere fact that
any Indebtedness is a “demand obligation” and payment thereof may be demanded at
any time (whether or not any Person has defaulted thereunder) shall not, by
itself, constitute an “Other Event,” but the demand for payment thereof shall
constitute an “Other Event”; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Company or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Company or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Company or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

(f)Insolvency Proceedings, Etc.  The Company, any Loan Party or any of their
respective Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

(g)Inability to Pay Debts; Attachment.  (i) The Company or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or

(h)Judgments.  There is entered against the Company or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (in each case, to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten (10) consecutive days during which a

122

--------------------------------------------------------------------------------

 

stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan,
Multiemployer Plan or Multiple Employer Plan which has resulted or could
reasonably be expected to result in liability of the Company under Title IV of
ERISA to the Pension Plan, Multiemployer Plan, Multiple Employer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) the
Company or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $25,000,000; or

(j)Invalidity of Loan Documents.  (i) Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect;  (ii) any Security Instrument shall for any
reason (other than pursuant to the terms thereof) cease to create a valid
security interest in the Collateral purported to be covered thereby or such
security interest shall for any reason cease to be a perfected security interest
with the priority provided therefor in such Security Instrument and as
contemplated in the Master Intercreditor Agreement subject only to those Liens
permitted by Section 7.01; or (iii) any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligations under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

(k)Change of Control.  There occurs any Change of Control; or

(l)Franchise Agreements.  (i) Any Franchise Agreement is terminated or suspended
or expires and a replacement for such Franchise Agreement is not entered into
within 30 days of such termination, suspension or expiration, (ii) there occurs
a default by any Person in the performance or observance of any term of any
Franchise Agreement which is not cured within any applicable cure period
therein, or (iii) there occurs any change in any Franchise Agreement, except in
each case referred to in clauses (i), (ii) and (iii) to the extent such
termination, suspension, expiration, default or change (either individually or
in the aggregate) could not reasonably be expected to have a Material Adverse
Effect; provided that, in the event a Franchise Agreement expires in accordance
with its terms, if and for so long as the respective dealership Subsidiary and
manufacturer or distributor are negotiating in good faith to renew such
Franchise Agreement, and the respective manufacturer or distributor has not
taken (and is not reasonably expected to take) any action to terminate such
Franchise Agreement, such expiration shall not by itself be considered an Event
of Default under this Section 8.01(l); or

(m)Floorplan Event of Default. A Floorplan Event of Default shall occur and be
continuing.

123

--------------------------------------------------------------------------------

 

8.02Remedies Upon an Event of Default.  

(a)If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(i)declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company;

(iii)require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv)exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

(b)In addition to the foregoing, if any Floorplan Event of Default or Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders or the Required Floorplan
Lenders, take any or all of the following actions:

(i)foreclose upon, take possession of, or otherwise exercise any remedies
available to it under any Security Instrument with respect to, any of the
Collateral securing any of the obligations under the Floorplan Loan Documents,
or  

(ii)take any action to perfect or preserve the rights of the Administrative
Agent with respect to any Collateral described in clause (i) above, including
filing any appropriate claim or document with respect to any such Collateral in
any proceeding under any Debtor Relief Law.

8.03Application of Funds.  After the exercise of remedies provided for in this
Article VIII (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso

124

--------------------------------------------------------------------------------

 

to Section 8.02), any amounts received on account of the Obligations shall,
subject to the provisions of Sections 2.15 and 2.16 (and unless the
Administrative Agent determines in good faith that any such amount should be
delivered to another Person pursuant to the Master Intercreditor Agreement), be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III but excluding amounts payable under Related Swap Contracts or
Secured Cash Management Arrangements) payable to the Administrative Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting accrued and
unpaid interest and principal of the Swing Line Loans due to the Swing Line
Lender;

Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and amounts payable in respect of Related Swap Agreements or Secured Cash
Management Arrangements) payable to the Lenders and the L/C Issuers (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuers (including fees and time charges for attorneys who may be employees of
any Lender or the L/C Issuers) and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations (other than such Obligations under Related Swap Contracts or Secured
Cash Management Arrangements), ratably among the Lenders and the L/C Issuers in
proportion to the respective amounts described in this clause Fourth payable to
them;

Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fifth
held by them;

Sixth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Company pursuant to Sections 2.03 and 2.16;

Seventh, to payment of that portion of the Obligations constituting unpaid
Obligations then owing under Related Swap Contracts and Secured Cash Management
Arrangements, ratably among Hedge Banks and Cash Management Banks, as the case
may be, in proportion to the respective amounts described in this clause Seventh
held by them;

Eighth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties, or any of them, on such
date, ratably based on the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

125

--------------------------------------------------------------------------------

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Subject to Section 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Seventh above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Arrangements and Related Swap Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX for itself and its
Affiliates as if a “Lender” party hereto.

ARTICLE IX.
ADMINISTRATIVE AGENT

9.01Appointment and Authority.

(a)Each of the Lenders and each L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither the Company nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.  It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and each L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto.  In this connection, the Administrative
Agent, as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any

126

--------------------------------------------------------------------------------

 

portion thereof) granted under the Security Instruments, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Article IX and
Article X (including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

9.02Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law;

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

(d)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders or
(under the circumstances described in Section 8.02(c)) either the Required
Lenders or the Required Floorplan Lenders) (or, in each case, such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by a final and nonappealable

127

--------------------------------------------------------------------------------

 

judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Company, a Lender or an L/C Issuer; and

(e)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Instruments, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the applicable L/C Issuer, the Administrative Agent may presume that
such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance, extension,
renewal or increase of such Letter of Credit.  The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

128

--------------------------------------------------------------------------------

 

9.06Resignation of Administrative Agent.  The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Company.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders and the L/C
Issuers, appoint a successor Administrative Agent meeting the qualifications set
forth above, provided that in no event shall any successor Administrative Agent
be a Defaulting Lender.  Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(a)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Company and such Person
remove such Person as Administrative Agent and, in consultation with the
Company, appoint a successor.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(b)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken

129

--------------------------------------------------------------------------------

 

by any of them (i) while the retiring or removed Administrative Agent was acting
as Administrative Agent and (ii) after such resignation or removal for as long
as any of them continues to act in any capacity hereunder or under the other
Loan Documents, including (a) acting as collateral agent or otherwise holding
any collateral security on behalf of any of the Lenders and (b) in respect of
any actions take in connection with transferring the agency to any successor
Administrative Agent.

(c)Any resignation or removal by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as an L/C Issuer
and Swing Line Lender.  If Bank of America resigns as an L/C Issuer, it shall
retain all the rights, powers, privileges and duties of an L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment by the Company of a successor L/C Issuer or Swing
Line Lender hereunder (which successor shall in all cases be a Lender other than
a Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

9.07Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08No Other Duties, Etc.  Anything herein to the contrary notwithstanding, none
of the Bookrunner, Arranger, Syndication Agent or Co-Documentation Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.

9.09Administrative Agent May File Proofs of Claim; Credit Bidding.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding

130

--------------------------------------------------------------------------------

 

relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered, by intervention in such proceeding or otherwise.

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers, the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.10 and 10.04) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law.  In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt

131

--------------------------------------------------------------------------------

 

instruments of the acquisition vehicle or vehicles that are used to consummate
such purchase).  In connection with any such bid (i) the Administrative Agent
shall be authorized to form one or more acquisition vehicles to make a bid, (ii)
the Administrative Agent shall be authorized to adopt documents providing for
the governance of the acquisition vehicle or vehicles (provided that any actions
by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or Equity Interests thereof
shall be governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (h) of Section 10.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Equity Interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

9.10Collateral and Guaranty Matters.  Without limiting the provision of Section
9.09, each of the Lenders (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) and each of the L/C Issuers
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Arrangements and Related Swap Contracts) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the applicable
L/C Issuer shall have been made), (ii) that is sold or otherwise disposed of or
to be sold or otherwise disposed of as part of or in connection with any sale or
other disposition permitted hereunder or under any other Loan Document to a
Person that is not a Loan Party, or (iii) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Lenders;

(b)to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents; and

(c)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

132

--------------------------------------------------------------------------------

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section 9.10.  In each case as specified in this Section 9.10,
the Administrative Agent will, at the Company’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Instruments or to subordinate
its interest in such item, or to release such Subsidiary Guarantor from its
obligations under the Subsidiary Guaranty, in each case in accordance with the
terms of the Loan Documents and this Section 9.10.

9.11Secured Cash Management Arrangements and Related Swap Contracts.  Except as
otherwise expressly set forth herein or in any Subsidiary Guaranty or any
Security Instrument, no Cash Management Bank or Hedge Bank that obtains the
benefits of Section 8.02, any Subsidiary Guaranty or any Collateral by virtue of
the provisions hereof or of the Subsidiary Guaranty or any Security Instrument
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Arrangements
and Related Swap Agreements unless the Administrative Agent has received written
notice of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  The Administrative Agent shall not be required
to verify the payment of, or that any other satisfactory arrangements have been
made with respect to, obligations arising under Secured Cash Management
Agreements and Related Swap Contracts in the case of a Facility Termination
Date.

9.12Collateral.  The Lenders further acknowledge that the Administrative Agent
is serving as collateral agent under the Floorplan Loan Documents solely as a
convenience to the Floorplan Administrative Agent and the Floorplan Lenders in
the handling and disposition of collateral.  The Administrative Agent shall not
be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Administrative Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral.

ARTICLE X.
MISCELLANEOUS

10.01Amendments, Etc.  No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Company or the applicable Loan Party, as the case
may be, and acknowledged by the

133

--------------------------------------------------------------------------------

 

Administrative Agent (such acknowledgement not to be unreasonably withheld or
delayed), and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:  

(a)waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) or any scheduled or mandatory reduction of the Aggregate Commitments
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;

(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Company to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e)change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;  

(f)change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;  

(g)release all or substantially all of the value of the Subsidiary Guaranty
without the written consent of each Lender; or

(h)release all or substantially all of the Collateral in any transaction or
series of related transactions, except as specifically required by the Loan
Documents, without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or

134

--------------------------------------------------------------------------------

 

any other Loan Document; (iv) the Bank of America Letter and the Wells Fargo
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the respective parties thereto, (v) no amendment, waiver or
consent shall modify Section 8.02(b) or any voting requirement under this clause
(v) or clause (vi) below, in a manner adverse to any Floorplan Lender or the
Floorplan Administrative Agent, unless in writing and signed by such Floorplan
Lender or Floorplan Administrative Agent, and (vi) notwithstanding the
foregoing, if the Security Agreement expressly requires the consent of the
Required Floorplan Lenders or the acknowledgment of the Floorplan Administrative
Agent for any amendment, consent or waiver with respect thereto if such
amendment, consent or waiver would be adverse in any respect to any Floorplan
Lender or the Floorplan Administrative Agent (a “Floorplan Adverse Amendment,
Consent or Waiver"), then no such Floorplan Adverse Amendment, Consent or Waiver
with respect to any term of the Security Agreement shall be effective unless (in
addition to the requirements set forth in this Section 10.01) such amendment,
consent or waiver is signed by the Required Floorplan Lenders and acknowledged
by the Floorplan Administrative Agent.  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of all Lenders other than Defaulting Lenders),
except that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or the
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, the Company and the other Loan Parties (i) to
add one or more additional revolving credit or term loan facilities to this
Agreement, in each case subject to the limitations in Section 2.13, and to
permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or in a subordinated position to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (ii) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent and approved by the Required Lenders,
the Lenders providing such additional credit facilities to be included in any
required vote or action required to be approved by the Required Lenders or by
any other number or percentage of the Lenders hereunder.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Company may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Company to be made pursuant to this paragraph).

135

--------------------------------------------------------------------------------

 

10.02Notices; Effectiveness; Electronic Communication.  

(a)Notices; Effectiveness; Electronic Communications.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i)if to the Company, any other Loan Party, the Administrative Agent, Bank of
America as an L/C Issuer or the Swing Line Lender to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, the
Swingline Lender, any L/C Issuer, or the Company may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing

136

--------------------------------------------------------------------------------

 

clause (i) of notification that such notice or communication is available and
identifying the website address therefor;  provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Company’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic messaging service, or through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Company, any Loan Party, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d)Change of Address, Etc.  Each of the Company, the Administrative Agent, Bank
of America, as L/C Issuer and the Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender or L/C Issuer may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Company, the Administrative Agent, the L/C Issuers
and the Swing Line Lender.  In addition, each Lender and each L/C Issuer (other
than Bank of America) agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender or L/C Issuer.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States Federal or state securities laws.

137

--------------------------------------------------------------------------------

 

(e)Reliance by Administrative Agent, L/C Issuer and Lenders.  The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic notices, Committed Loan Notices, Letter of
Credit Applications, Notice of Loan Prepayment and Swing Line Loan Notices)
purportedly given by or on behalf of the Company even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation
thereof.  The Company shall indemnify the Administrative Agent, each L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Company.  All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) Bank of
America as an L/C Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

10.04Expenses; Indemnity; Damage Waiver.  

(a)Costs and Expenses.  The Company shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and each of its Affiliates
(including the

138

--------------------------------------------------------------------------------

 

reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or any L/C Issuer, in
connection with the enforcement or protection of its rights, including any audit
fees incurred when conducting any audit of any Loan Party or any Collateral
during the continuance of any Event of Default (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of
Credit.  The Company shall also pay for (or reimburse the Administrative Agent
for any costs of) any real estate appraisals, limited updated appraisals, and
environmental reports, and any review of such appraisals, limited updated
appraisals, and environmental reports by the Administrative Agent’s internal or
external consultants relating to Eligible Borrowing Base Real Estate, real
estate that is included in the calculation of the Revolving Borrowing Base, or
real estate that the Company seeks at any point to have included in the
calculation of the Revolving Borrowing Base, in each case to the extent any such
appraisal, limited updated appraisal, or environmental report is required to be
delivered to (or received by) the Administrative Agent pursuant to the terms of
the Agreement, or is otherwise delivered or requested by the Company or any
Subsidiary.

(b)Indemnification by the Company.  The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Company or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the applicable L/C Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials at, on,
under or emanating from any property owned, leased or operated by the Company or
any of its Subsidiaries, or any Environmental Liability related in

139

--------------------------------------------------------------------------------

 

any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Company or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Company or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.  Without limiting the provisions of Section
3.01(c), this Section 10.4(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

(c)Reimbursement by Lenders.  To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), each L/C Issuer, the Swing Line Lender, or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender, or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the Swing Line Lender,
or such L/C Issuer in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
such L/C Issuer, or the Swing Line Lender in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Company shall not assert, and the Company hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan

140

--------------------------------------------------------------------------------

 

Documents or the transactions contemplated hereby or thereby, except to the
extent such damages are found in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnitee’s gross negligence
or willful misconduct.

(e)Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f)Survival.  The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
Swing Line Lender and Bank of America as an L/C Issuer, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

10.05Payments Set Aside.  To the extent that any payment by or on behalf of the
Company is made to the Administrative Agent, any L/C Issuer, the Swing Line
Lender or any other Lender, or the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
such L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders and the L/C Issuers
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

10.06Successors and Assigns.  

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Company nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the

141

--------------------------------------------------------------------------------

 

Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:  

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
Assignments) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $2,500,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans.

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a

142

--------------------------------------------------------------------------------

 

Lender, an Affiliate of a Lender or an Approved Fund; provided that the Company
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C)the consent of the L/C Issuers (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D)the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv)Assignment and Assumption.  The parties to each permitted assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500, provided
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v)No Assignment to Certain Persons.  No such assignment shall be made (A) to
any Loan Party or any Affiliates or Subsidiaries of any Loan Party, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or a holding company
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person).  

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer,
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations

143

--------------------------------------------------------------------------------

 

of any Defaulting Lender hereunder shall become effective under applicable Law
without compliance with the provisions of this paragraph, then the assignee of
such interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Company (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Company (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Company, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender.  The Register shall be
available for inspection by the Company and any L/C Issuer at any reasonable
time and from time to time upon reasonable prior notice.  In addition, at any
time that a request for a consent for a material or substantive change to the
Loan Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Company, the Swing Line Lender, any L/C Issuer or the
Administrative Agent, sell participations to any Person (other than a natural
Person, or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of a natural Person, a Defaulting Lender or the
Company or any of the Company’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement

144

--------------------------------------------------------------------------------

 

(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Company,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Company agrees that each Participant shall be entitled to the
benefits of Sections 3.01 and 3.04 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section (it being understood that the documentation required under Section
3.01(e) shall be delivered to the Lender who sells the participation) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 3.05 and 10.13 as if it were
an assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 3.05 with respect to any Participant.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as non-fiduciary agent of the Company,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and .stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e)[Intentionally omitted].

145

--------------------------------------------------------------------------------

 

(f)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under any of its Note, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(g)Electronic Execution of Assignments and Certain Other Documents.  The words
“delivery,” “execute,” “execution,” “signed,” “signature,” and words of like
import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent, any L/C Issuer nor any
Lender is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent,
such L/C Issuer or such Lender pursuant to procedures approved by it and
provided further without limiting the foregoing, upon the request of any party,
any electronic signature shall be promptly followed by such manually executed
counterpart.

(h)Resignation as an L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, (i) if
at any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (A) upon 30 days’ notice to the
Company and the Lenders, resign as an L/C Issuer and/or (B) upon 30 days’ notice
to the Company, resign as Swing Line Lender, and (ii) if at any time Wells Fargo
assigns all of its Commitment and Loans pursuant to subsection (b) above, Wells
Fargo may, upon 30 days’ notice to the Company and the Lenders, resign as an L/C
Issuer.  In the event of any such resignation by Bank of America or Wells Fargo
as an L/C Issuer or Swing Line Lender, the Company shall be entitled to appoint
from among the Lenders a successor L/C Issuer or Swing Line Lender (as
applicable) hereunder; provided, however, that no failure by the Company to
appoint any such successor shall affect the resignation of (x) Bank of America
as an L/C Issuer or Swing Line Lender or (y) Wells Fargo as an L/C Issuer, as
the case may be.  If Bank of America or Wells Fargo resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Committed
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Eurodollar Rate
Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and

146

--------------------------------------------------------------------------------

 

duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) such successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, of the resigning L/C Issuer outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America or Wells Fargo, as the case may be, to effectively assume the
obligations of Bank of America or Wells Fargo, as the case may be, with respect
to such Letters of Credit.

10.07Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement  or any Eligible Assignee invited to
be a Lender pursuant to Section 2.14(c) or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other  transaction under
which payments are to be made by reference to the Company and its obligations,
this Agreement or payments hereunder, (g) on a confidential basis to (i) any
rating agency in connection with rating the Company or its Subsidiaries or the
credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
of other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Company or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
any L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Company.  In addition, the Administrative Agent and
the Lenders may disclose the existence of this Agreement and information
contained in this Agreement to market data collectors, similar service providers
to the lending industry and service providers to the Administrative Agent and
the Lenders in connection with the administration of this Agreement, the other
Loan Documents, and the Commitments.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has

147

--------------------------------------------------------------------------------

 

exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

10.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Company against any and all of the obligations of the Company now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or such L/C Issuer, irrespective of whether or not such Lender or such
L/C Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Company may be contingent or
unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have.  Each Lender and each
L/C Issuer agrees to notify the Company and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

10.09Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

148

--------------------------------------------------------------------------------

 

10.10Counterparts; Integration; Effectiveness.  This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement and the other Loan
Documents shall become effective when they shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement or any other Loan Document by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement or such other Loan Document.

10.11Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuers or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

10.13Replacement of Lenders.  If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.05, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

149

--------------------------------------------------------------------------------

 

(a)the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Company (in the case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)such assignment does not conflict with applicable Laws; and

(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14Governing Law; Jurisdiction; Etc.  

(a)GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA.

(b)SUBMISSION TO JURISDICTION.  THE COMPANY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NORTH CAROLINA SITTING IN MECKLENBURG COUNTY AND OF THE
UNITED STATES FOR THE WESTERN DISTRICT, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NORTH CAROLINA STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON

150

--------------------------------------------------------------------------------

 

THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT
OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE
AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
COMPANY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)WAIVER OF VENUE.  THE COMPANY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Company that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Company, which information includes the name and address of the
Company and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Company in accordance with the Act.  The
Company shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in

151

--------------------------------------------------------------------------------

 

order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

10.17Designated Senior Indebtedness.  Each party acknowledges and agrees that
the Indebtedness under the Loan Documents is “Designated Senior Indebtedness”
(or any similar term) under, and as defined in, the Subordinated Indebtedness or
any Additional Unsecured Indebtedness.

10.18No Advisory or Fiduciary Responsibility.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger are arm’s-length
commercial transactions between the Company and its Affiliates, on the one hand,
and the Administrative Agent and the Arranger, on the other hand, (B) the
Company has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Company is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Company or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent nor the Arranger has any obligation to the Company or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and its Affiliates, and
neither the Administrative Agent nor the Arranger has any obligation to disclose
any of such interests to the Company or its Affiliates.  To the fullest extent
permitted by law, the Company hereby waives and releases any claims that it may
have against the Administrative Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

10.19Keepwell.  Each Loan Party that is a Qualified ECP Guarantor at the time
the guaranty or the grant of the security interest under the Loan Documents, in
each case, by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under its
Guaranty and the other Loan Documents in respect of such Swap Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article X voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.

152

--------------------------------------------------------------------------------

 

10.20Electronic Execution of Assignments and Certain Other Documents.  The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, Swing
Line Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

10.21Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.    Solely to the extent any Lender or L/C Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGES FOLLOW.]

 

 

153

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

COMPANY:

SONIC AUTOMOTIVE, INC.

 

By:

/s/ Heath R. Byrd

 

Name:

Heath R. Byrd

 

Title:

Executive Vice President and Chief

 



Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:

/s/ Reneé Marion

 

Name:

Reneé Marion

 

Title:

Assistant Vice President

 

 

 

BANK OF AMERICA, N.A.,

as Revolving Administrative Agent (as collateral agent under the Loan Documents)

 

By:

/s/ Reneé Marion

 

Name:

Reneé Marion

 

Title:

Assistant Vice President

 

 




 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

LENDERS:

 

BANK OF AMERICA, N.A., as Swing Line Lender, L/C Issuer and as a Lender

 

By:

/s/ M. Patricia Kay

 

Name:

M. Patricia Kay

 

Title:

Senior Vice President

 

 




 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

MERCEDES-BENZ FINANCIAL SERVICES USA LLC,

as a Lender

 

By:

/s/ Michele Nowak

 

Name:

Michele Nowak

 

Title:

Credit Director, National Accounts




 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

BMW FINANCIAL SERVICES NA, LLC,

as a Lender

 

By:

/s/ Alex Calcasola

 

Name:

Alex Calcasola

 

Title:

Commercial Finance Credit Manager

 

 

By:

/s/ Patrick Sullivan

 

Name:

Patrick Sullivan

 

Title:

General Manager, Commercial Finance

 




 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

TOYOTA MOTOR CREDIT CORPORATION,

as a Lender

 

By:

/s/ Steven W. Gordon

 

Name:

Steven W. Gordon

 

Title:

National Accounts Manager




 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

as a Lender

 

By:

/s/ Jeffrey G. Calder

 

Name:

Jeffrey G. Calder

 

Title:

Executive Director




 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

COMERICA BANK,

as a Lender

 

By:

/s/ David M. Garbarz

 

Name:

David M. Garbarz

 

Title:

SVP




 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

VW CREDIT, INC.,

as a Lender

 

By:

/s/ Donald Harding

 

Name:

Donald Harding

 

Title:

Senior Manager Commercial Credit

 




 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

U.S. BANK, NATIONAL ASSOCIATION,

as a Lender

 

By:

/s/ Katherine Taylor

 

Name:

Katherine Taylor

 

Title:

Vice President




 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

 

By:

/s/ Jeffrey E. Bullard

 

Name:

Jeffrey E. Bullard

 

Title:

Senior Vice President




 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

WORLD OMNI FINANCIAL CORP.,

as a Lender

 

By:

/s/ Michael J. Tiufekchiev

 

Name:

Michael J. Tiufekchiev

 

Title:

Group Vice President, Originations




 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

AMERICAN HONDA FINANCE CORPORATION,

as a Lender

 

By:

/s/ Vijay Raman

 

Name:

Vijay Raman

 

Title:

AM DFS AHFC




 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

CAPITAL ONE, N.A.,

as a Lender

 

By:

/s/ Brian Farley

 

Name:

Brian Farley

 

Title:

SVP




 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

MASSMUTUAL ASSET FINANCE LLC,

as a Lender

 

By:

/s/ Don Buttler

 

Name:

Don Buttler

 

Title:

SVP




 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

 

By:

/s/ Benjamin C. Brown

 

Name:

Benjamin C. Brown

 

Title:

Assistant Vice President




 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

TD BANK, N.A.,

as a Lender

 

By:

/s/ Bruce Tuckey

 

Name:

Bruce Tuckey

 

Title:

Director of Credit Management

 

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01A

SILO SUBSIDIARIES

1.

Autobahn, Inc.

2.

FAA Beverly Hills, Inc.

3.

FAA Concord T, Inc.

4.

FAA San Bruno, Inc.

5.

FAA Serramonte L, Inc.

6.

Fort Mill Ford, Inc.

7.

Marcus David Corporation

8.

Ontario L, LLC

9.

SAI Atlanta B, LLC

10.

SAI Clearwater T, LLC

11.

SAI Columbus T, LLC

12.

SAI Denver B, Inc.

13.

SAI Denver M, Inc.

14.

SAI Fairfax B, LLC

15.

SAI Fort Myers B, LLC

16.

SAI Fort Myers M, LLC

17.

SAI Fort Myers VW, LLC

18.

SAI Irondale L, LLC

19.

SAI Long Beach B, Inc.

20.

SAI McKinney M, LLC

21.

SAI Monrovia B, Inc.

22.

SAI Montgomery B, LLC

23.

SAI Nashville M, LLC

24.

SAI Philpott T, LLC

25.

SAI Rockville L, LLC

26.

SAI Stone Mountain T, LLC

27.

SAI West Houston B, LLC

28.

Sonic-Clear Lake Volkswagen, L.P.

29.

Sonic - Denver T, Inc.

30.

Sonic - Fort Worth T, L.P.

31.

Sonic-Jersey Village Volkswagen, L.P.

32.

Sonic - Richardson F, L.P.

33.

Sonic - Stevens Creek B, Inc.

34.

Sonic Automotive - 4701 I-10 East, TX, L.P.

35.

Sonic Automotive 2752 Laurens Rd., Greenville, Inc.

36.

Sonic Automotive of Chattanooga, LLC

37.

Sonic Automotive of Nashville, LLC

38.

Sonic Automotive of Texas, L.P.

39.

Sonic Calabasas M, Inc.

40.

Sonic Momentum B, L.P.

41.

Sonic Santa Monica M, Inc.

42.

Sonic Walnut Creek M, Inc.

43.

Town and Country Ford, Incorporated

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01B

DUAL SUBSIDIARIES

1.

Philpott Motors, Ltd.

2.

SAI Columbus VWK, LLC

3.

SAI Irondale Imports, LLC

4.

Sonic Momentum VWA, L.P.




 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01C

CERTAIN ERISA INFORMATION

Six dealership subsidiaries of Sonic Automotive, Inc. located in Northern
California are contributing employers to the Automotive Industries Pension Trust
Fund (EIN # 94-1133245), Plan No. 001 (the “Plan”), pursuant to collective
bargaining agreements with the International Association of Machinists and
Aerospace Workers District Lodge 190 in Northern California (the “IAM Local
190”).  The Plan is a “Multiemployer Plan” (as defined in the Agreement) with
numerous participating contributing employers primarily located in the State of
California.

 

The federal Pension Protection Act of 2006 (the “Act”) requires multiemployer
defined benefit pension plans to engage an actuary to annually evaluate the
particular pension plan’s funding status, and to determine the extent to which
the particular plan is projected to meet its obligations.  A determination by
the actuary that the particular plan is in “critical status” pursuant to the Act
triggers requirements for the particular plan to adopt a rehabilitation plan
designed to improve the plan’s financial condition over time and improve the
plan’s ability to meet pension obligations in the future.  In 2008, the Board of
Trustees of the Plan formally notified participants, beneficiaries,
participating employers and the IAM Local 190 that the Plan’s actuary certified
the Plan to be in critical status pursuant to the Act.  The Board of Trustees of
the Plan also adopted a Rehabilitation Plan to address such status pursuant to
the requirements of the Act, including suspension or elimination of certain
benefits that were previously available under the Plan and requirements to
increase participating employer contributions for a seven-year period that began
with the 2013 plan year.  The Form 5500 recently filed for the Plan for the 2015
plan year indicates that the Plan is in critical and declining status.

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

COMMITMENTS AND
APPLICABLE PERCENTAGES

Lender

 

 

Commitment

 

Applicable
Percentage

Mercedes-Benz Financial Services USA LLC

 

$

53,000,000.00

 

21.200000000%

BMW Financial Services NA, LLC

 

$

43,000,000.00

 

17.200000000%

Toyota Motor Credit Corporation

 

$

27,000,000.00

 

10.800000000%

Bank of America, N.A.

 

$

26,000,000.00

 

10.400000000%

JPMorgan Chase Bank, N.A.

 

$

17,500,000.00

 

7.000000000%

Comerica Bank

 

$

17,000,000.00

 

6.800000000%

VW Credit, Inc.

 

$

15,000,000.00

 

6.000000000%

U.S. Bank National Association

 

$

12,000,000.00

 

4.800000000%

Wells Fargo Bank, National Association

 

$

10,000,000.00

 

4.000000000%

World Omni Financial Corp.

 

$

7,000,000.00

 

2.800000000%

American Honda Finance Corporation

 

$

4,500,000.00

 

1.800000000%

Capital One, N.A.

 

$

4,500,000.00

 

1.800000000%

MassMutual Asset Finance LLC

 

$

4,500,000.00

 

1.800000000%

PNC Bank, National Association

 

$

4,500,000.00

 

1.800000000%

TD Bank, N.A.

 

$

4,500,000.00

 

1.800000000%

Total

 

$

250,000,000.00

 

100.000000000%

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2.03

EXISTING LETTERS OF CREDIT

LC Number

Amount

Maturity

Beneficiary

T00000003055014

$ 210,000.00

08/01/14

  Arrowood Indemnity Company

T00000003061353

$ 1,463,000.00

08/01/14

  The Travelers Indemnity Company

T00000003086579

$ 19,490,560.00

08/01/14

  Hartford Fire Insurance Company

T00000068128218

$ 15,770.00

09/03/18

City of Brentwood

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2A.03(a)

INFORMATION REGARDING COLLATERAL

See attached.

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2A.03(a)

INFORMATION REGARDING COLLATERAL

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

1.Sonic Automotive, Inc.

Delaware

Corporation

2714319

The chief executive office for all entities is 4401 Colwick Rd., Charlotte, NC

 

4401 Colwick Rd.

Charlotte, NC

 

In addition to the locations listed below, books and records for all entities
are located at 4401 Colwick Rd., Charlotte, NC.

 

 

 

2.AM GA, LLC

Georgia Limited Liability Company

16063806

 

AutoMatch

8805 Abercorn Street

Savannah GA  31406

 

 

3.AM Realty GA, LLC

Georgia Limited Liability Company

16063850

 

N/A

 

 

 

4.AnTrev, LLC

North Carolina

Limited Liability

Company

0659676

 

 

4401 Colwick Rd.

Charlotte, NC  

 

 

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

5.EchoPark NC, LLC

North Carolina Limited Liability Company

1436923

 

EchoPark

13231 Statesville Road

Huntersville, NC  28078

 

 

6.EchoPark SC, LLC

South Carolina Limited Liability Company

 

EchoPark

107 Duvall Drive

Greenville, SC  29067

 

 

7.EchoPark TX, LLC

Texas Limited Liability Company

802448793

 

EchoPark

N/A

 

 

8.EchoPark Realty TX, LLC

Texas Limited Liability Company

802302813

 

 

N/A

 

 

9.EP Realty NC, LLC

North Carolina Limited Liability Company

1436919

 

 

N/A

 

 

10.EP Realty SC, LLC

South Carolina Limited Liability Company

 

 

N/A

 

 

2

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

11.Arngar, Inc.

North Carolina

Corporation

0005612

 

Cadillac of South Charlotte

 

 

10725 Pineville Rd.

Pineville, NC

 

CAR SON MAS, L.P.

 

All Owners of Collateral Locations (if other than Grantor) are unrelated
lessors, except where noted.

3

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

12.Autobahn, Inc.

 

 

 

 

 

 




California

Corporation

C1548941

 

Autobahn Motors

Main Facility

Airspace Lease

 



Remnant Parcel


 

 

Autobahn Motors-Service / Storage


Autobahn Motors Vehicle Storage/Detailing

 

 

 

 

 

 

 

 

 

 

 

 

 

Autobahn Motors – Lot Parking

 

700 Island Pkwy.

Belmont, CA

Beneath Island Pkwy. north of Ralston Ave.

Belmont, CA

 

East of Island Pkwy. and north of Ralston Ave.
Belmont, CA

 

500-510 Harbor Blvd.
Belmont, CA

 

1315 Elmer St.
Belmont, CA

 

 

 

 

 

 

 

 

 

 

 

 

 

Elmer Street Lot

Belmont, CA

SRE California – 3, LLC



City of Belmont, CA



 

SRE California – 3, LLC


 

 

David S. Lake Trust

 

 

George W. Williams III, Co-Trustee, George W. Williams III G.S. Trust

 

George W. Williams III and Borel Bank, Co-Trustees, Hortense Williams Trust

 

Lois Hortense Rosebrook Trust

 

Katherine B. Woodlard, Robert P. Berryman and  Mark A. Berryman

 

G.W. Williams Co.

SRE California – 3, LLC is an indirect subsidiary of Sonic Automotive, Inc.

13.FAA Beverly Hills, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

California

Corporation

C2069519

 

Beverly Hills BMW

Sales

 

 

Service

 

 

 

Service & CPO Facility

 

 

8850 Wilshire Blvd. (BMW Beverly Hills – Storage and Service Overflow

 

8844 Wilshire Blvd. (BMW Beverly Hills Storage & Service Overflow)


Parking Lot

 

 

5050 – 5070 Wilshire Blvd.

Beverly Hills, CA

 

5151 Wilshire Blvd.

Beverly Hills, CA

 

 

8833 Wilshire Blvd.

Beverly Hills, CA

 

8850 Wilshire Blvd.

Beverly Hills, CA

 

 

8844 Wilshire Blvd.

Beverly Hills, CA


 

NE Corner Citrus Ave. & Carling Way

Beverly Hills, CA

 

 

Ehlers Enterprises, Ltd.

 

 

Ehlers Investment Co.

 

 

 

Duesenberg Investment Company

 

8850 Wilshire Partners, LLC

 

 

 

Illoulian Properties



 

DSG Wilshire LLC and

JW Wilshire LLC

 

 

 

4

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

14.FAA Concord H, Inc.

California

Corporation

C2004304

 

Concord Honda

 

 

Main

 

 

Parking

1300 Concord Ave.

Concord, CA

 

1461 Concord Ave.

Concord, CA

 

2655 Stanwell Drive

Concord, CA

Rosewood Village Associates

 

SRE California – 6, LLC

 

 

SVC Properties, LLC

 

 

 

 

SRE California – 6, LLC is an indirect subsidiary of Sonic Automotive, Inc.

15.FAA Concord T, Inc.

California

Corporation

C0613543

 

 

Concord Toyota

Concord Scion

 

Parking

1090 Concord Ave.

Concord, CA

 

Buchanan Field Airport, Area 7 West of Solano Way

1090 Concord Associates, LLC

 

County of Contra Costa

 

16.FAA Holding Corp.

California

Corporation

C2174202

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

17.FAA Las Vegas H, Inc.

Nevada

Corporation

C13186-1999

 

Honda West

7615 W. Sahara Ave.

Las Vegas, NV

CARS CNI-2 L.P.

 

18.FAA Poway H, Inc.

California

Corporation

C2006230

 

Poway Honda

 

 

Parking

13747 Poway Rd.

Poway, CA

 

13875 Kirkham Way

Poway, CA

Bay Automotive Properties, LLC

 

Poway Auto Dealers Association LLC

 

5

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

19.FAA San Bruno,

Inc.

 

 

 

 

 




 

 

California

Corporation

C2004303

 

Melody Toyota

Melody Scion

(Main Facility)

 

 

(Service and Parts Facility)

 

 

(Parking Lot – New and Used)

 

 

(Main Facility)

 

 

(Used Car Facility)

 

 

 

(Parking – Used Cars)

 

 

 

(Used Cars)

 

 

 

(Parking Lot)

 

 

 

750 El Camino Real

San Bruno, CA

 

222 E. San Bruno Ave.

San Bruno, CA

 

732 El Camino Real

San Bruno, CA

 

750 El Camino Real

San Bruno, CA

 

650 El Camino Real

San Bruno, CA

 

 

650 and 660 El Camino Real

San Bruno, CA

 

650 and 660 El Camino Real

San Bruno, CA

 

692 El Camino Real

San Bruno, CA

 

 

Bill & Sylvia Wilson

 

 

L & P Kaplan

 

 

Peter J. Mandell and Susan Gootnick

 

Chapman Hui California, LLC

 

Martha E. Bishop, Helen J.

Carey,  The Mary Colter McDonald Trust

 

Bill Malkason

 

 

 

Sonic Development, LLC

 

 

 

Tommie Carol Ann Mobley and Larry Malasoma

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sonic Development, LLC is a direct subsidiary of Sonic Automotive, Inc

20.FAA Serramonte H, Inc.

California

Corporation

C2069465

 

Honda of Serramonte

485 Serramonte Blvd.

Colma, CA

Price Trust

 

6

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

21.FAA Serramonte L, Inc.

California

Corporation

C2004222

 

Lexus of Serramonte

Lexus of Marin

 

Main

 

 

Used Car

 

700 Serramonte Blvd.

Colma, CA

 

513 Francisco Blvd. E.

San Rafael, CA

 

535 Francisco Blvd. E.

San Rafael, CA

Price Trust

 

 

CAR FAA II LLC

 

 

Hendrickson Development, Inc.

 

22.FirstAmerica Automotive, Inc.

Delaware

Corporation

2761294

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

23.Fort Mill Ford, Inc.

South Carolina

Corporation

 

 

Fort Mill Ford

801 Gold Hill Rd.

Fort Mill, SC

SRE South Carolina-1, LLC

SRE South Carolina-1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

24.Franciscan Motors, Inc.

California

Corporation

C1532758

 

Acura of Serramonte

 

465/475 Serramonte Blvd.

Colma, CA

Price Trust

 

7

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

25.Kramer Motors Incorporated

California

Corporation

C0392185

 

Honda of Santa Monica

 

 

Honda of Santa Monica

 

 

 

Honda of Santa Monica (other)

 

 

Honda of Santa Monica (storage)

 

Honda of Santa Monica (Fleet)

 

 

Parking

1720 – 1726 Santa Monica Blvd. Santa Monica, CA

 

1801 Santa Monica Blvd. and 1347 - 18th St.

Santa Monica CA

 

1411 - 17th St.

Santa Monica, CA

 

1819 Santa Monica Blvd.

Santa Monica, CA

 

1714 Santa Monica Blvd.

Santa Monica, CA

 

1718 Santa Monica Blvd.

Santa Monica, CA

 

1205 Colorado Ave.

Santa Monica, CA

Lone Eagle Partners, LLC

 

 

Sully Three SM, LLC

 

 

 

Sully Three SM, LLC

 

 

Sully Three SM, LLC

 

 

Adele Coury and Lucille Almir

 

Alley Properties, LLC

 

26.L Dealership Group, Inc.

Texas

Corporation

151278900

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

8

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

27.Marcus David Corporation

North Carolina

Corporation

0272880

 

Town and Country Toyota Certified Used Cars

Lot

 

CPO and Truck Sales

 

 

Town and Country Toyota-Scion

Town and Country Toyota

9900 South Blvd.
Charlotte, NC  

 

 

1300 Cressida Dr.

Charlotte, NC

 

9101 South Blvd.

Charlotte, NC

Jessco Ltd.

 

 

 

National Retail Properties, LP

 

MMR Holdings, LLC

 

 

28.Ontario L, LLC

California

Limited Liability Company

200330110050

 

Crown Lexus

1125 Kettering Dr.

Ontario, CA

M.F. Salta Co., Inc.

 

29.Philpott Motors, Ltd.

Texas

Limited Partnership

12223010

 

Philpott Motors Hyundai

 

 

(Hangar Lease)

 

 

Philpott Ford

Philpott Toyota

 

Philpott Ford-Toyota (Fleet/Body Shop)

1900 U.S. Hwy. 69

Nederland, TX

 

4605 Third St. Airport

Beaumont, TX

 

1400 U.S. Hwy. 69

Nederland, TX

 

2727 Nall St.

Port Neches, TX

Rustin B. Penland

 

 

Jefferson County, Texas

 

 

Philpott Properties, Ltd.

 

 

Philpott Properties, Ltd.

 

 

30.SAI AL HC1, Inc.

Alabama

Corporation

D/C 206-272

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

9

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

31.SAI AL HC2, Inc.

Alabama

Corporation

D/C 199-217

 

Tom Williams Collision Center

1874 Grants Mill Rd.

Irondale, AL

SRE Alabama–2, LLC

 

SRE Alabama–2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

32.SAI AM Florida, LLC

Florida Limited Liability Company

L16000202910111

 

AutoMatch

AutoMatch Jacksonville MAIN BUILDING:

9012 Beach Boulevard

Jacksonville, FL 32216

 

PARKING LOT:

9020 Beach Boulevard

Jacksonville, FL  32216

                

AutoMatch Fort Myer    8900 Colonial Center Drive

Fort Meyers, FL  33905

 

                

AutoMatch Ocala             MAIN BUILDING:

3550 S. Pine Avenue

Ocala, FL  34471

 

PARKING LOT:

3620 S. Pine Avenue

Ocala, FL  34471

 

 

10

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

33.SAI Atlanta B, LLC

Georgia
Limited Liability Company
08083814

 

Global Imports BMW

Global Imports MINI

 

 

 

 

Parking (BMW)

 

 

Collision Center (MINI)

500 Interstate North Pkwy. SE
Atlanta, GA

 

 

 

2100-2120 Powers Ferry Rd

Atlanta, GA

 

5925 Peachtree Industrial Blvd.

Atlanta, GA

MMR Holdings, LLC
c/o Capital Automotive REIT
McLean, VA 22102
Attn: Portfolio Manager

 

Shadowood Office Park, LLC

 

SRE Georgia 4, LLC

 

 

 

 

 

 

 

 

 

SRE Georgia 4, LLC is an indirect subsidiary of Sonic Automotive, Inc.

34.SAI Chattanooga N, LLC

Tennessee Limited Liability Company

000767923

 

Nissan of Chattanooga East

2121 Chapman Road

Chattanooga TN  37421

 

 

35.SAI Chamblee V, LLC

Georgia

Limited Liability Company

K734665

 

Dyer and Dyer Volvo

(Chamblee location)

5260 Peacthree Industrial Blvd., Chamblee, GA

D & R Investments

200 Branch Hill Lane

Columbia, SC 29223

 

36.SAI Clearwater T, LLC

Florida Limited Liability Company

L08000116713

 

Clearwater Toyota

Clearwater Scion

21799 U.S. Hwy. 19 N.

Clearwater, FL                      

 

 

11

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

37.SAI Cleveland N, LLC

Tennessee Limited Liability Company

000770235

 

Nissan of Cleveland

131 Pleasant Grove Road

McDonald, TN 37353

 

 

38.SAI Columbus Motors, LLC

Ohio Limited Liability Company

CP13127

 

 

Hatfield Subaru

Hatfield Hyundai

 

1400 Auto Mall Dr.

Columbus, OH

 

1395 Auto Mall Dr.

Columbus, OH

SRE Ohio – 2, LLC

SRE Ohio - 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

39.SAI Columbus T, LLC

Ohio Limited Liability Company

CP13128

 

 

Toyota West

Scion West

Hatfield Automall

 

1500 Auto Mall Dr.

Columbus, OH

SRE Ohio - 1, LLC

SRE Ohio - 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

40.SAI Columbus VWK, LLC

Ohio Limited Liability Company

CP13130

 

 

Hatfield Kia

 

 

Hatfield Volkswagen

1455 Auto Mall Drive

Columbus, OH

 

1495 Auto Mall Drive

Columbus, OH

SRE Ohio -2, LLC

 

 

CARS CNI-2, LLC

SRE Ohio – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

12

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

41.SAI Denver B, Inc.

Colorado Corporation

20131294528

 

Murray BMW of Denver

Bodyworks

Murray Motorworks

 

 

 

 

 

 

 

 

 

Sales - Used

 

 

Parking

900 S. Colorado Blvd.

Denver, CO

 

2201 S. Wabash St.

Denver, CO

 

4300 E. Kentucky Ave.

Denver, CO

 

7750 E. Cherry Creek South Dr. Denver, CO

 

4677 S. Broadway

Denver, CO

 

4651 S. Broadway

Denver, CO

SRE Colorado – 2, LLC

 

 

SRE Colorado – 2, LLC

 

 

SRE Colorado – 2, LLC

 

 

SRE Colorado – 2, LLC

 

 

Moreland Properties, LLC

 

 

William J. Markel

SRE Colorado – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

42.SAI Denver M, Inc.

Colorado Corporation

20131291339

 

Mercedes-Benz of Denver

 

CPO & Service

 

 

 

Sales

 

 

4300 E. Kentucky Ave.

4677 S. Broadway

 

 

940 S. Colorado Blvd.

4677 S. Broadway

 

 

SRE Colorado 2, LLC

 

 

 

SRE Colorado 2, LLC

SRE Colorado – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

13

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

43.SAI Fairfax B, LLC

Virginia

Limited Liability Company

S4346344

 

 

BMW of Fairfax

 

Main

 

 

Body Shop

 

 

Service

 

 

Parking

 

 

Parking

 

 

Body Shop

 

 

8427 Lee Hwy.

Fairfax, VA

 

2730 Dorr Avenue

Fairfax, VA

 

2805 Old Lee Hwy.

Fairfax, VA

 

8431 Lee Hwy.

Fairfax, VA

 

8111 Gatehouse Rd.

Falls Church, VA

 

8504 Lee Hwy.

Fairfax, VA

 

 

MMR Holdings, LLC

 

 

Craven, LLC

 

 

Holman @ Merrifield, LLC

 

 

8431 Lee Highway, LLC

 

 

8111 Gatehouse Road Investors, LLC

 

Euridiki and Nicholas Myseros

 

44.SAI FL HC2, Inc.

Florida
Corporation
P98000016038

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

45.SAI FL HC3, Inc.

Florida
Corporation
P98000064012

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

46.SAI FL HC4, Inc.

Florida
Corporation
P98000064009

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

14

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

47.SAI FL HC7, Inc.

Florida

Corporation

F86660

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

48.SAI Fort Myers B, LLC

Florida Limited Liability Company

L08000116712

 

BMW of Fort Myers

 

 

 

MINI of Fort Myers

 

15421 S. Tamiami Tr.

Fort Myers, FL

 

 

13880 S. Tamiami Tr.

Fort Myers, FL

SRE Florida – 1, LLC

 

 

 

CARS (SON-064)

SRE Florida – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc..

49.SAI Fort Myers H, LLC

Florida Limited Liability Company

L08000116710

 

Honda of Fort Myers

14020 S. Tamiami Tr.

Fort Myers, FL

CAR SONFREE, LLC

(also tenant for VW of Fort Myers)

 

50.SAI Fort Myers M, LLC

Florida

Limited Liability Company

L98000002089

 

Mercedes-Benz of Fort Myers

 

 

 

15461 S. Tamiami Tr.

Fort Myers, FL

 

 

SRE Florida – 1, LLC

 

 

 

SRE Florida – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

51.SAI Fort Myers VW, LLC

Florida Limited Liability Company

L08000116709

 

Volkswagen of Fort Myers

14060 S. Tamiami Tr.

Fort Myers, FL

CAR SONFREE, LLC

 

52.SAI GA HC1, LLC

Georgia

Limited Partnership

0224680

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

15

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

53.SAI Irondale Imports, LLC

Alabama Limited Liability Company

428-744

 

Tom Williams Imports (BMW)

 

 

Tom Williams Audi

Tom Williams Porsche

 

Land Rover Birmingham

 

 

MINI of Birmingham

 

 

Jaguar Birmingham

1000 Tom Williams Way

Irondale, AL

 

3001 Tom Williams Way

Irondale, AL

 

3000 Tom Williams Way

Irondale, AL

 

2001 Tom Williams Way

Irondale, AL

 

1001 Tom Williams Way

Irondale, AL

 

1314 Grants Mill Way

Irondale, AL

SRE Alabama–2, LLC

 

 

SRE Alabama–2, LLC

 

 

SRE Alabama–2, LLC

 

 

SRE Alabama–2, LLC

SRE Alabama–2, LLC is an indirect subsidiary of Sonic Automotive, Inc..

54.SAI Irondale L, LLC

Alabama

Corporation

DLL 662-073

 

Tom Williams Lexus

1001 Tom Williams Way

Irondale, AL

SRE Alabama–2, LLC

 

 

55.SAI Long Beach B, Inc.

California Corporation C2998588

 

 

Long Beach BMW

Long Beach MINI

 

 

 

 

2998 Cherry Ave.

Signal Hill, CA 90755

 

1660 E. Spring Street

Signal Hill, CA  90756

 

 

Velma M. Robinett, Trustee of the Alda C. Jones Trust

c/o Signal Hill Redevelopment Agency

2175 Cherry Ave.

Signal Hill, CA 90806

 

16

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

56.SAI McKinney M, LLC

Texas Limited Liability Company

 

Mercedes-Benz of McKinney

2080 North Central Expressway

McKinney, TX 75069

 

 

57.SAI MD HC1, Inc.

Maryland
Corporation
D05310776


 

 

4401 Colwick Rd.

Charlotte, NC

 

 

58.SAI Monrovia B, Inc.

California Corporation C2979304


 

BMW of Monrovia

MINI of Monrovia

 

 

 

 

Parking

1425-1451 South Mountain Ave.

Monrovia, CA

 

 

 

550 E. Huntington Drive

Monrovia, CA

DMSA, LLC

c/o Dennis D. and Charyl A. Assael, Trustees

222 Heliotrope Ave.

Corona del Mar, CA 92625

 

Foothill Technology Center, LLC

 

 

 

 

 

 

 

59.SAI Montgomery B, LLC

Alabama Limited Liability Company

428-746

 

BMW of Montgomery

731 Eastern Blvd.

Montgomery, AL

CARS – DB5, LP

 

60.SAI Montgomery BCH, LLC

Alabama Limited Liability Company

428-745

 

Classic Buick GMC Cadillac

 

 

833 Eastern Blvd.

Montgomery, AL

 

 

Rouse Bricken, LLC

 

 

 

 

17

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

61.SAI Montgomery CH, LLC

Alabama Limited Liability Company

428-747

 

Capitol Chevrolet

 

 

 

Capitol Hyundai

711 Eastern Blvd.

Montgomery, AL

 

 

2820 Eastern Blvd.

Montgomery, AL

CARS-DB5, LP

 

 

 

CAR BSC L.L.C.

 

62.SAI Nashville CSH, LLC

Tennessee

Limited Liability Company

0336183

 

Crest Cadillac

Crest Saab

2121 Rosa L. Parks Blvd.

Nashville, TN

CAR SON MAS TN L.L.C.

 

63.SAI Nashville H, LLC

Tennessee

Limited Liability Company

0336180

 

Crest Honda

 

2215 Rosa L. Parks Blvd.

Nashville, TN

CAR SON MAS TN L.L.C.

 

64.SAI Nashville M, LLC

Tennessee

Limited Liability Company

0336182

 

Mercedes-Benz of Nashville

smart center of Nashville

630 Bakers Bridge Ave.

Franklin, TN

BKB Properties LLC

 

18

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

65.SAI Nashville Motors, LLC

Tennessee Limited Liability Company 0566970

 

Audi Nashville

 

 

Porsche of Nashville

1576 Mallory Lane

Brentwood, TN

 

1580 Mallory Lane

Brentwood, TN

SRE Tennessee – 1, LLC

 

 

SRE Tennessee – 2, LLC

SRE Tennessee – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

 

SRE Tennessee – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

66.SAI OK HC1, Inc.

Oklahoma
Corporation
1900632183


 

 

4401 Colwick Rd.

Charlotte, NC

 

 

19

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

67.SAI Orlando CS, LLC

Florida Limited Liability Company

L08000116711

 

 

Massey Cadillac [North]

Massey Saab of Orlando

 

 

Massey Cadillac South

 

 

 

(Vehicle storage)

4241 N. John Young Pkwy.

Orlando, FL

 

 

8819 S. Orange Blossom Tr.

Orlando, FL

 

1851 Landstreet Rd.

Orlando, FL

CAR SON MAS, L.P.

 

 

 

CAR SON MAS, L.P.

 

 

 

Sonic Development, LLC

 

 

 

 

 

 

 

 

 

Sonic Development, LLC is a direct subsidiary of Sonic Automotive, Inc.

68.SAI Peachtree, LLC

Georgia

Limited Liability Company

12101436

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

69.SAI Pensacola A, LLC

Florida Limited Liability Company

L15000038068

 

Audi Pensacola

6303 Pensacola Blvd.

Penscaola FL

 

 

70.SAI Philpott T, LLC

Texas Limited Liability Company

802278062

 

Philpott Toyota

Philpott Scion

2229 Highway 69

Nederland TX  77627

 

 

20

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

71.SAI Rockville Imports, LLC

Maryland
Limited Liability
Company
W12791083

 

Rockville Audi

Rockville Porsche-Audi

Porsche of Rockville

 

(Parking Lot)

 

 

 

Vehicle Storage

1125 Rockville Pike
Rockville, MD

 

 

1542 & 1550 Rockville Pike

Rockville, MD

 

1190 Rockville Pike

Rockville, MD

SRE-Virginia 1, LLC


 

 

1500 Rockville Pike, LLC

 

 

 

Everett A. Hellmuth, III

SRE-Virginia 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

72.SAI Roaring Fork LR, Inc.

Colorado Corporation

2014156978

 

Land Rover Roaring Fork

52876 Two Rivers Plaza Road

Glenwood Springs CO

 

 

73.SAI Rockville L, LLC

Maryland
Limited Liability Company
W12796074

 

Lexus of Rockville

 

 

 

 

 

15501 & 15515 Frederick Rd.
Rockville, MD


15814-A and B Paramount Dr.
Rockville, MD

Royco, Inc.
8121 Georgia Ave.
Suite 500
Silver Spring, MD 20910

Beltway Cable Services Inc.
15815 Paramount Dr.
Rockville, MD 20855

 

74.SAI Stone Mountain T, LLC

Georgia

Limited Liability Company

0342795

 

Stone Mountain Toyota

Stone Mountain Scion

4400 Stone Mountain Hwy

Stone Mountain, GA

National Retail Properties, LP

 

21

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

75.SAI S. Atlanta JLR, LLC

Georgia Limited Liability Company

16070312

 

 

 

 

 

76.SAI TN HC1, LLC

Tennessee
Limited Liability Company
0336184


 

 

4401 Colwick Rd.

Charlotte, NC

 

 

77.SAI TN HC2, LLC

Tennessee Limited Liability Company 0336185

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

78.SAI TN HC3, LLC

Tennessee
Limited Liability Company
0336181

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

22

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

79.SAI Tysons Corner H, LLC

Virginia

Limited Liability Company

S4346369

 

Honda of Tysons Corner

 

 

(Body Shop)

 

 

(Storage Lot)

 

 

 

 

(Storage Lot)

 

 

(Parking)

 

 

 

(Parking)

1580 Spring Hill Rd.

Vienna, VA

 

1548 Spring Hill Rd.

Vienna, VA

 

1596 Spring Hill Rd. - Two acres adjacent to 1592 Spring Hill Rd.

Vienna, VA

 

8521 Leesburg Pike

Vienna, VA

 

8401-8405 Greensboro Dr.

McLean, VA

 

 

1593-1595 Spring Hill Rd.

Vienna, VA

CARS-DB1, LLC

 

 

CARS-DB1, LLC

 

 

CARS-DB1, LLC

 

 

 

 

Brandywine Realty Trust

 

 

Greensboro Center Limited Partnership

 

 

California State Teachers’ Retirement System

 

80.SAI VA HC1, Inc.

Virginia Corporation

07019870

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

81.SAI West Houston B, LLC

Texas Limited Liability Company

802152114

 

BMW of West Houston

20822 Katy Freeway

Katy TX

 

 

23

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

82.Santa Clara Imported Cars, Inc.

California

Corporation

C0587296

 

 

Honda of Stevens Creek

 

 

Stevens Creek Honda – Offsite Vehicle Storage

4590 Stevens Creek Blvd.

San Jose, CA

 

1507 South 10th St.

San Jose, CA

SRE California – 8 SCH, LLC

 

10th Street Land Management

SRE California – 8 SCH, LLC is an indirect subsidiary of Sonic Automotive, Inc.

83.Sonic – 2185 Chapman Rd., Chattanooga, LLC

Tennessee

Limited Liability Company

0366281

 

 

Economy Honda Superstore

2135 Chapman Rd.

Chattanooga, TN

Standefer Investment Company

 

84.Sonic Advantage PA, L.P.

Texas

Limited Partnership

800235623

 

 

Porsche of West Houston

 

 

Audi West Houston

 

 

Momentum Luxury Cars

11890 Katy Fwy.

Houston, TX

 

11850 Katy Fwy., Houston, TX

 

15865 Katy Fwy.

Houston, TX

SRE Texas – 2, L.P.

 

 

SRE Texas – 2, L.P.

 

 

 

SRE Texas – 2, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

24

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

85.Sonic Automotive 2752 Laurens Rd., Greenville, Inc.

South Carolina

Corporation

 

 

Century BMW

Century MINI

 

(Parking Lot)

 

 

 

Century BMW Mini

2750 Laurens Rd.

Greenville, SC

 

17 Duvall and 2758 Laurens Rd.

Greenville, SC

 

2930-2934 Laurens Rd.

Greenville, SC

MMR Holdings, LLC

 

 

Brockman Real Estate, LLC

 

 

 

SRE South Carolina – 2, LLC

 

 

 

 

 

 

 

SRE South Carolina-2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

86.Sonic Automotive – 3401 N. Main, TX, L.P.

Texas

Limited Partnership

11376510

 

Ron Craft Chevrolet Cadillac

Baytown Auto Collision Center

4114 Hwy. 10 E.

Baytown, TX

CAR SON BAY, L.P.

 

87.Sonic Automotive – 4701 I-10 East, TX, L.P.

Texas

Limited Partnership

11345010

 

Baytown Ford

4110 Hwy. 10 E.

Baytown, TX

CAR SON BAY, L.P.

 

88.Sonic Automotive – 9103 E. Independence, NC, LLC

North Carolina

Limited Liability Company

0470751

 

Infiniti of Charlotte

 

 

 

Infiniti of Charlotte Parking Lot

9103 E. Independence Blvd.

Matthews, NC

 

 

9009 E. Independence Blvd.

Matthews, NC

MMR Holdings, LLC

 

 

 

CAR SON CHAR L.L.C.

 

25

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

89.Sonic Automotive Aviation, LLC

North Carolina Limited Liability Company

1320781

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

90.Sonic Automotive F&I, LLC

Nevada

Limited Liability Company

LLC8620-1999

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

 

 

91.Sonic Automotive of Chattanooga, LLC

Tennessee

Limited Liability Company

0336188

 

BMW of Chattanooga

6806 E. Brainerd Rd.

Chattanooga, TN

75 Pointe Centre Partners, LLC

 

92.Sonic Automotive of Nashville, LLC

Tennessee

Limited Liability Company

0336186

 

BMW of Nashville

MINI of Nashville

 

Parking

 

4040 Armory Oaks Dr.

Nashville, TN

 

4010 Armory Oaks Dr.

Nashville, TN

 

1572 Mallory Lane

Brentwood, TN  37027

H.G. Hill Realty Company, LLC

 

H.G. Hill Realty Company, LLC

 

93.Sonic Automotive of Nevada, Inc.

Nevada

Corporation

C18014-1997

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

26

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

94.Sonic Automotive of Texas, L.P.

Texas

Limited Partnership

11324210

 

Lone Star Ford

8477 North Fwy.

Houston, TX

MMR Viking Investment Associates, LP

 

95.Sonic Automotive Support, LLC

Nevada

Limited Liability Company

LLC19412-2003

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

 

 

96.Sonic Automotive West, LLC

Nevada

Limited Liability Company

LLC9139-1999

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

 

 

97.Sonic-Buena Park H, Inc.

California

Corporation

C2356456

 

Buena Park Honda

- Employee Parking

 

Buena Park Honda – Main

 

 

Parking

 

 

Vehicle Storage

7697 Beach Blvd.

Buena Park, CA

 

6411 Beach Blvd.

Buena Park, CA

 

6841 Western Avenue

Buena Park, CA

 

6291 Auto Center Drive

Buena Park, CA

Abbott Investments

 

 

Saltalamacchia Land Company

 

Buena Park Masonic Temple Board

 

Orange County Transportation Authority

 

27

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

98.Sonic – Integrity Dodge LV, LLC

Nevada Limited Liability Company

LLC4879-1999

 

N/A

N/A

N/A

 

99.Sonic – Cadillac D, L.P.

Texas

Limited Partnership

800061917

 

Massey Cadillac

11675 LBJ Fwy.

Dallas, TX

CAR SON MAS GAR, L.P.

 

100.Sonic Calabasas M, Inc.

California Corporation C2975101

 

Mercedes-Benz of Calabasas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parking

24181 Calabasas Rd.

Calabasas, CA 91302

 

 

 

 

 

 

 

 

Parking lot north of and abutting above address containing 20,036 square feet,
more or less

 

21800 Oxnard Street

Woodland Hills, CA

Arthur D’Egidio and Assunta D’Egidio, as Trustees of the D’Egidio Trust dated
May 13, 1985 and Maria A. D’Egidio, as Trustee of the D’Egidio Trust dated April
29, 1985

17401 Gresham St.

Northridge, CA 91325

 

City of Calabasas, California

26135 Mureau Rd.

Calabasas, CA 91302

Attn: City Manager

 

Ampco System Parking

 

101.Sonic-Capitol Imports, Inc.

South Carolina

Corporation

 

 

Capitol Imports

Capitol Hyundai

101 Newland Rd.

Columbia, SC

CAR SON NEWSOME II L.L.C.

 

28

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

102.Sonic-Clear Lake Volkswagen, L.P.

Texas

Limited Partnership

800207889

 

Momentum Volkswagen of Clear Lake

 

15100 Gulf Fwy.

Houston, TX

CARS-DB4, LP

 

103.Sonic – Denver T, Inc.

Colorado

Corporation

20021350687

 

Mountain States Toyota and Scion

 

Mountain States Toyota

201 W. 70th Ave.

Denver, CO

SRE Colorado – 1, LLC

SRE Colorado – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

104.Sonic Development, LLC

North Carolina Limited Liability Company

0483658

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

105.Sonic Divisional Operations, LLC

Nevada

Limited Liability Company

LLC26157-2004

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

Nevada Speedway, LLC

 

29

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

106.Sonic - Fort Worth T, L.P.

Texas

Limited Partnership

13920710

 

 

Toyota of Fort Worth

Scion of Fort Worth

 

Main

 

 

Used Car

 

 

 

9001 Camp Bowie W.

Fort Worth, TX

 

8901 US Hwy 80 West

Fort Worth, TX

 

 

 

SON MCKNY II, L.P.

 

 

SON MCKNY II, L.P.

 

107.Sonic - Harbor City H, Inc.

California

Corporation

C2356454

 

Carson Honda

 

1435 E. 223rd St.

Carson, CA

ENRI 2, LLC

 

 

 

108.Sonic Houston JLR, LP

Texas Limited Partnership 800735509

 

Jaguar Houston North

Land Rover Houston North

18205 Interstate 45 N

Houston, TX  

SRE Texas – 1, L.P.

SRE Texas – 1, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

109.Sonic Houston LR, L.P.

Texas

Limited Partnership

800236309

 

Land Rover Houston Central

 

 

Jaguar Houston Central

 

7019 Old Katy Rd.

Houston, TX

 

7025 Old Katy Rd.

Houston, TX

Capital Automotive, LP

 

 

SRE Texas – 7, L.P.

SRE Texas – 7, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

110.Sonic - Houston V, L.P.

Texas

Limited Partnership

15286810

 

Volvo of Houston

 

 

(Body Shop)

11950 Old Katy Rd.

Houston, TX

 

1321 Sherwood Forest Dr.

Houston, TX

Mark Miller, Trustee

 

 

Mark Miller, Trustee

 

 

30

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

111.Sonic-Jersey Village Volkswagen, L.P.

Texas

Limited Partnership

800207902

 

Momentum Volkswagen of Jersey Village

 

Parking

19550 Northwest Fwy.

Houston, TX

 

11411 FM 1960 Road West

Houston, TX

CAR 2 MOM, LP

 

 

Cyfair Developments, LP

 

112.Sonic - Las Vegas C West, LLC

Nevada

Limited Liability Company

LLC7434-2000

 

Cadillac of Las Vegas

Cadillac of Las Vegas - West

5185 W. Sahara Ave.

Las Vegas, NV

SRE Nevada – 2, LLC

 

SRE Nevada – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

113.Sonic - LS Chevrolet, L.P.

Texas

Limited Partnership

11958210

 

Lone Star Chevrolet

 

 

 

Lone Star Chevrolet Parking Lot

18800 & 18900 North Fwy. and 9110 N. Eldridge Parkway, Houston, TX

 

18990 Northwest Fwy.

Houston, TX

CARS-DB4, L.P.

 

 

 

CAR SON STAR, L.P.

 

 

114.Sonic - LS, LLC

Delaware

Limited Liability Company

3440418

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

31

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

115.Sonic - Lute Riley, L.P.

Texas

Limited Partnership

11869810

 

 

Lute Riley Honda

 

 

(Body Shop)

 

 

Storage

 

 

Storage

 

 

Service/Car Wash

1331 N. Central Expy.

Richardson, TX

 

13561 Goldmark Dr.

Richardson, TX

 

331 Melrose Drive

Richardson, TX

 

816 S. Sherman Street

Richardson, TX

 

820 S. Sherman Street

Richardson, TX

MMR Viking Investment Associates, LP

 

CARS (SON-105)

 

 

CCI-Melrose 1, L.P.

 

 

HLN Enterprises, Inc.

 

 

A. Kenneth Moore

 

116.Sonic Momentum B, L.P.

Texas

Limited Partnership

800235477

 

Momentum BMW

Momentum MINI

 

(Momentum BMW/MINI  Body Shop)

 

 

Momentum BMW (West)

 

 

Momentum BMW West - Parking

 

 

Momentum Collision Center

10000 Southwest Fwy.

Houston, TX

 

10002 Southwest Fwy.

Houston, TX

 

9911 Centre Pkwy.

Houston, TX

 

 

15865 Katy Fwy.

Houston, TX

 

11777 Katy Fwy.

Houston, TX

 

 

CARS CNI-2, LP

 

 

CARS CNI-2, L.P.

 

 

 

RMC AutoSonic BMWN, L.P.

 

Kirkwood Partners, LP

 

 

32

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

117.Sonic Momentum JVP, L.P.

Texas

Limited Partnership

800235475

 

Jaguar Southwest Houston

Land Rover Southwest Houston

Momentum Volvo

 

Momentum Porsche

10150 Southwest Fwy.

Houston, TX

 

 

 

10155 Southwest Fwy.

Houston, TX

CARS CNI-2, LP

 

 

 

 

SRE Texas – 3, L.P.

 

 

 

 

 

SRE Texas – 3, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

33

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

118.Sonic Momentum VWA, L.P.

Texas

Limited Partnership

800207910

 

Momentum Volkswagen

 

 

Audi Central Houston Certified Pre-Owned Sales

 

 

Momentum Audi

 

 

Momentum Audi Back Lot (Storage)

 

Momentum Audi – Parking

 

 

Momentum Audi – Garage Parking

 

 

Momentum Audi - Parking

 

2405 Richmond Ave.

Houston, TX

 

 

2309 Richmond Ave.

Houston, TX

 

2315 Richmond Ave.

Houston, TX

 

3717-3725 Revere St.

Houston, TX

 

2401 Portsmouth

Houston, TX

 

2211 Norfolk Street

Houston, TX

 

 

2600 Southwest Fwy.

Houston, TX

 

2120 Southwest Fwy.

Houston, TX

RMC Auto Sonic VWA, LP

 

 

 

RMC Auto Sonic VWA, LP

 

 

CAR 2 MOM, LP

 

 

La Mesa Properties Limited

 

 

La Mesa Properties Limited

 

 

The Realty Associates Fund IX, LP

 

 

Yarico, Inc.

 

119.Sonic - Newsome Chevrolet World, Inc.

South Carolina

Corporation

 

 

 

Capitol Chevrolet

 

111 Newland Rd.

Columbia, SC

CAR SON NEWSOME II L.L.C.

 

34

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

120.Sonic of Texas, Inc.

Texas

Corporation

150782300

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

121.Sonic Resources, Inc.

Nevada

Corporation

C24652-2001

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

 

 

122.Sonic - Richardson F, L.P.

Texas

Limited Partnership

14037410

 

North Central Ford

1819 N. Central Expy.

Richardson, TX

SRE Texas 10, LLC

SRE Texas 10, LLC is an indirect subsidiary of Sonic Automotive, Inc.

35

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

123.Sonic Santa Monica M, Inc.

 

 

 

 

 

 

 

California

Corporation

C2727452

 

W.I. Simonson

 

 

 

 

 

(Service)

 

 

(Parking)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parking

 

 

Office

 

 

Parts/Service

 

1626 Wilshire Blvd.

Santa Monica, CA

 

1330 Colorado Ave.

Santa Monica, CA

 

1215 – 17th St.

Santa Monica, CA

 

1415 Euclid & 1308 Santa Monica Blvd.

Santa Monica, CA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11766 Wilshire Blvd.

Santa Monica, CA

 

1301 Santa Monica Blvd.

Santa Monica, CA

 

1337 Euclid Street

Santa Monica, CA

17th & Wilshire Partnership

 

 

Investment Co. of Santa Monica

 

7R Apartments

 

 

Frances M. Rehwald, Trustee, Frances M. Rehwald Family Trust

 

Judith A. Richards, Trustee, Judity a. Richards Separate Property Trust

 

William J.S. Rehwald, Trustee, William J.S. Rehwald Separate Property Trust

 

Frances M. Rehwald, Judith a. Richards, William J.S. Rehwald, Trustees, Mary F.
Rehwald Separate Property Trust

 

Ampco System Parking

 

 

Sully Three SM, LLC

 

 

Sully Three SM, LLC

 

124.Sonic - Shottenkirk, Inc.

Florida

Corporation

P99000043291

 

Pensacola Honda

5600 Pensacola Blvd.

Pensacola, FL

MMR Holdings, LLC

 

125.Sonic - Stevens Creek B, Inc.

California

Corporation

C0723787

 

Stevens Creek BMW

 

 

 

 

4343 Stevens Creek Blvd.

San Jose, CA

 

 

4333 Stevens Creek Blvd.

San Jose, CA

SRE California – 7 SCB, LLC

 

 

SRE California – 7 SCB, LLC

SRE California – 7 SCB, LLC is an indirect subsidiary of Sonic Automotive, Inc.

36

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

126.Sonic-Volvo LV, LLC

Nevada

Limited Liability Company

LLC6829-1999

 

Volvo of Las Vegas

7705 W. Sahara Ave.

Las Vegas, NV

Berberian Properties, LLC

 

127.Sonic Walnut Creek M, Inc.

California

Corporation

C2508517

 

 

Mercedes-Benz of Walnut Creek

 

(Jensen Lease - Service)

 

 

 

 

 

(Parking Lot)

 

 

Parking

 

 

Parking

1301 Parkside Dr.

Walnut Creek, CA

 

1360 Pine St.

Walnut Creek, CA

 

 

 

 

1300 Pine St.

Walnut Creek, CA

 

2650 Cloverdale Avenue

Concord, CA

 

2198 N. Main Street

Walnut Creek, CA

Stead Leasing, Inc.

 

 

Peter C. Jensen, Trustee of the Peter Cole Jensen and Sharon A. Jensen Living
Trust dated December 23, 1986

 

Testamentary Trust of Paul W. Muller

 

Robert M. Sherman

 

 

2002 Frederick D. Wertheim Revocable Trust

 

128.SRE Alabama - 2, LLC

Alabama Limited Liability Company

670-275

 

N/A

N/A

N/A

N/A

37

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

129.SRE Alabama-5, LLC

Alabama  Limited Liability Company

DLL 691-622  

 

N/A

N/A

N/A

N/A

130.SRE California - 1, LLC

California Limited Liability Company

200202910110

 

N/A

N/A

N/A

N/A

131.SRE California – 2, LLC

California Limited Liability Company

 

 

N/A

N/A

N/A

N/A

132.SRE California – 3, LLC

California Limited Liability Company

200202810141

 

N/A

N/A

N/A

N/A

133.SRE California – 5, LLC

California Limited Liability Company

200203110006

 

N/A

N/A

N/A

N/A

38

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

134.SRE California – 6, LLC

California Limited Liability Company

200203110007

 

N/A

N/A

N/A

N/A

135.SRE California -7 SCB, LLC

California Limited Liability Company

201033410181

 

N/A

N/A

N/A

N/A

136.SRE California – 8 SCH, LLC

California Limited Liability Company

201033510021

 

N/A

N/A

N/A

N/A

137.SRE California – 9 BHB, LLC

California Limited Liability Company

201126410082

 

N/A

N/A

N/A

N/A

138.SRE California 10 LBB, LLC

California Limited Liability Company

201413910313

 

N/A

N/A

N/A

N/A

39

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

139.SRE Colorado - 1, LLC

Colorado Limited Liability Company

20021330518

 

N/A

N/A

N/A

N/A

140.SRE Colorado – 2, LLC

Colorado Limited Liability Company

20021330523

 

N/A

N/A

N/A

N/A

141.SRE Colorado – 3, LLC

Colorado Limited Liability Company

20021330530

 

 

N/A

N/A

N/A

N/A

142.SRE Colorado – 4 RF, LLC

Colorado Limited Liability Company

20141516951

 

 

N/A

N/A

N/A

N/A

40

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

143.SRE Colorado – 5 CC, LLC

Colorado Limited Liability Company

2014154868552876 Two Rivers Plaza Road

Glenwood Springs CO

 

N/A

N/A

N/A

N/A

144.SRE Florida - 1, LLC

Florida Limited Liability Company

L00000006050

 

N/A

N/A

N/A

N/A

145.SRE Georgia – 4, LLC

Georgia Limited Liability Company

11091238

 

N/A

N/A

N/A

N/A

146.SRE Holding, LLC

North Carolina Limited Liability Company

0551475

 

N/A

N/A

N/A

N/A

41

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

147.SRE Maryland – 1, LLC

Maryland Limited Liability Company

200162227

 

N/A

N/A

N/A

N/A

148.SRE Nevada – 2, LLC

Nevada Limited Liability Company

LLC5021-2000

 

N/A

N/A

N/A

N/A

149.SRE North Carolina – 2, LLC

North Carolina Limited Liability Company

0682830

 

N/A

N/A

N/A

N/A

150.SRE North Carolina – 3, LLC

North Carolina Limited Liability Company

0682833

 

N/A

N/A

N/A

N/A

151.SRE Ohio 1, LLC

Ohio Limited Liability Company

2146293

 

N/A

N/A

N/A

N/A

42

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

152.SRE Ohio 2, LLC

Ohio Limited Liability Company

2146292

 

N/A

N/A

N/A

N/A

153.SRE Oklahoma -2, LLC

Oklahoma Limited Liability Company 3500697105

 

N/A

N/A

N/A

N/A

154.SRE South Carolina – 2, LLC

South Carolina Limited Liability Company

N/A

 

N/A

N/A

N/A

N/A

155.SRE South Carolina-3, LLC

South Carolina Limited Liability Company

N/A

 

N/A

N/A

N/A

N/A

156.SRE South Carolina – 4, LLC

South Carolina Limited Liability Company

N/A

 

N/A

N/A

N/A

N/A

43

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

157.SRE Tennessee – 1, LLC

Tennessee Limited Liability Company

000390360

 

N/A

N/A

N/A

N/A

158.SRE Tennessee – 2, LLC

Tennessee Limited Liability Company

000390358

 

N/A

N/A

N/A

N/A

159.SRE Tennessee – 3, LLC

Tennessee Limited Liability Company

000390359

 

N/A

N/A

N/A

N/A

160.SRE Tennessee-4, LLC

Tennessee Limited Liability Company 0450279

 

N/A

N/A

N/A

N/A

161.SRE Tennessee – 5, LLC

Tennessee Limited Liability Company

000450278

 

N/A

N/A

N/A

N/A

44

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

162.SRE Tennessee – 6, LLC

Tennessee Limited Liability Company

000797947

 

 

N/A

N/A

N/A

N/A

163.SRE Texas – 1, L.P.

Texas Limited Partnership

00135233-10

 

N/A

N/A

N/A

N/A

164.SRE Texas – 2, L.P.

Texas Limited Partnership

00135234-10

 

N/A

N/A

N/A

N/A

165.SRE Texas – 3, L.P.

Texas Limited Partnership

00135235-10

 

N/A

N/A

N/A

N/A

166.SRE Texas – 4, L.P.

Texas Limited Partnership

800048705

 

N/A

N/A

N/A

N/A

167.SRE Texas – 5, L.P.

Texas Limited Partnership 800048740

 

N/A

N/A

N/A

N/A

168.SRE Texas – 6, L.P.

Texas Limited Partnership

800048741

 

N/A

N/A

N/A

N/A

45

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

169.SRE Texas – 7, L.P.

Texas Limited Partnership

800048742 

 

N/A

N/A

N/A

N/A

170.SRE Texas – 8, L.P.

Texas Limited Partnership

800048743

 

N/A

N/A

N/A

N/A

171.SRE Texas 9, LLC

Texas Limited Liability Company

801419276

 

N/A

N/A

N/A

N/A

172.SRE Texas 10, LLC

Texas Limited Liability Company

801675082

 

N/A

N/A

N/A

N/A

173.SRE Texas 11, LLC

Texas Limited Liability Company

801723757

 

N/A

N/A

N/A

N/A

174.SRE Texas 12, LLC

Texas Limited Liability Company

801807250

 

N/A

N/A

N/A

N/A

46

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

175.SRE Texas 13, LLC

Texas Limited Liability Company

13-802180003

 

 

N/A

N/A

N/A

N/A

176.SRE Texas 14, LLC

Texas Limited Liability Company

14-802402987

 

 

N/A

N/A

N/A

N/A

177.SRE Texas 15, LLC

Texas Limited Liability Company

15-802570108

 

 

N/A

N/A

N/A

N/A

178.SRE Virginia – 1, LLC

Virginia Limited Liability Company 5050246-0

 

N/A

N/A

N/A

N/A

179.SRE Virginia – 2, LLC

Virginia Limited Liability Company

S1012154

 

 

N/A

N/A

N/A

N/A

47

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

180.Stevens Creek Cadillac, Inc.

California

Corporation

C1293380

 

 

St. Claire Cadillac

3737 Stevens Creek Blvd.

Santa Jose, CA

SRE California – 5, LLC

SRE California – 5, LLC is an indirect subsidiary of Sonic Automotive, Inc.

181.Town and Country Ford, Incorporated

North Carolina

Corporation

0148959

 

Town and County Ford

5401 E. Independence Blvd.

Charlotte, NC

SRE North Carolina - 2, LLC

SRE North Carolina - 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

182.EchoPark Automotive, Inc.

Delaware Corporation

5387434

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

48

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

183.TT Denver, LLC

Colorado Limited Liability Company

20131462193

 

 

500 E. 104th Ave

Thornton, CO

 

10330 Grant Ave

Thornton, CO  80229

 

10401 E. Arapahoe Rd Centennial, CO

 

1500 E. County Line Rd Highlands Ranch, CO

 

13412 West Coal Mine Ave.

Littleton, CO  80127

 

9575 E. 40th Ave.

Denver, CO  80230

TTRE CO 1, LLC

 

 

TTRE CO 1, LLC

 

 

TTRE CO 1, LLC

 

 

TTRE CO 1, LLC

TTRE CO 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

184.TTRE CO 1, LLC

Colorado Limited Liability Company

20131504490

 

N/A

N/A

N/A

N/A

49

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

185.Windward, Inc.

Hawaii

Corporation

41788D1

 

Honda of Hayward

(Service)

 

Ground Lease

(Sales)

 

 

(Vehicle Display)

 

 

(Vehicle Storage)

 

 

Ground Lease

(Sales)

24895 Mission Blvd.

Hayward, CA

 

24947-24975 Mission Blvd.

Hayward, CA

 

 

24919 Mission Blvd.

Hayward, CA

 

900 Fletcher Ln.

Hayward, CA

 

24933 Mission Blvd.

Hayward, CA

SRE California – 2, LLC

 

 

Barbara Harrison and Marie Hinton, Trustee of the Marie Hinton Revocable Trust

 

SRE California – 2, LLC

 

 

SRE California – 2, LLC

 

 

Paul Y. Fong

 

SRE California – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

 

 

50

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4.01

GOOD STANDING JURISDICTIONS

AND FOREIGN QUALIFICATIONS

 

Name of Entity

Formed in:

Qualified in

Trade Names

1.SAI AL HC1, Inc.

AL

 

 

2.SAI AL HC2, Inc.

AL

 

 

3.SAI Irondale Imports, LLC

AL

 

Tom Williams Imports

Tom Williams Audi

Tom Williams Porsche

Land Rover Birmingham

MINI of Birmingham

Jaguar Birmingham

4.SAI Irondale L, LLC

 

AL

 

Tom Williams Lexus

5.SAI Montgomery B, LLC

AL

 

BMW of Montgomery

6.SAI Montgomery BCH, LLC

AL

 

Classic Buick GMC Cadillac

Classic Cadillac

Classic Cadillac Buick

Classic Hummer

7.SAI Montgomery CH, LLC

AL

 

Capitol Chevrolet

Capitol Hyundai

8.SRE Alabama-2, LLC

AL

 

 

9.SRE Alabama-5, LLC

AL

 

 

10.Autobahn, Inc.

CA

 

Autobahn Motors

11.FAA Beverly Hills, Inc.

CA

 

Beverly Hills BMW

12.FAA Concord H, Inc.

CA

 

Concord Honda

13.FAA Concord T, Inc.

CA

 

Concord Toyota

Concord Scion

 

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Formed in:

Qualified in

Trade Names

14.
FAA Holding Corp.

CA

 

 

15.FAA Poway H, Inc.

CA

 

Poway Honda

16.FAA San Bruno, Inc.

CA

 

Melody Toyota

Melody Scion

17.FAA Serramonte H, Inc.

CA

 

Honda of Serramonte

18.FAA Serramonte L, Inc.

CA

 

Lexus of Serramonte

Lexus of Marin

19.Franciscan Motors, Inc.

CA

 

Acura of Serramonte

20.Kramer Motors Incorporated

CA

 

Honda of Santa Monica

21.Ontario L, LLC

CA

 

Crown Lexus

22.SAI Long Beach B, Inc.

CA

 

Long Beach BMW

Long Beach MINI

23.SAI Monrovia B, Inc.

CA

 

BMW of Monrovia

MINI of Monrovia

24.Santa Clara Imported Cars, Inc.

CA

 

Honda of Stevens Creek

25.Sonic-Buena Park H, Inc.

CA

 

Buena Park Honda

26.Sonic - Harbor City H, Inc.

CA

 

Carson Honda

27.Sonic - Stevens Creek B, Inc.

CA

 

Stevens Creek BMW

28.Sonic Calabasas M, Inc.

CA

 

Mercedes-Benz of Calabasas

29.Sonic Santa Monica M, Inc.

CA

 

W.I. Simonson

 

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Formed in:

Qualified in

Trade Names

30.Sonic Walnut Creek M, Inc.

CA

 

Mercedes-Benz of Walnut Creek

31.SRE California – 1, LLC

CA

 

 

32.SRE California-2, LLC

CA

 

 

33.SRE California – 3, LLC

CA

 

 

34.SRE California – 5, LLC

CA

 

 

35.SRE California – 6, LLC

CA

 

 

36.SRE California – 7 SCB, LLC

CA

 

 

37.SRE California – 8 SCH, LLC

CA

 

 

38.SRE California – 9 BHB, LLC

CA

 

 

39.SRE California 10 LBB, LLC

CA

 

 

40.Stevens Creek Cadillac, Inc.

CA

 

St. Claire Cadillac

41.SAI Denver B, Inc.

CO

 

Murray MW of Denver

Bodyworks

Murray Motorworks

42.SAI Denver M, Inc.

CO

 

Mercedes-Benz of Denver

43.SAI Roaring  Fork LR, Inc.

CO

 

Land Rover Roaring Fork

44.Sonic - Denver T, Inc.

CO

 

Mountain States Toyota

Mountain States Toyota and Scion

45.SRE Colorado – 1, LLC

CO

 

 

46.SRE Colorado – 2, LLC

CO

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Formed in:

Qualified in

Trade Names

47.SRE Colorado – 3, LLC

CO

 

 

48.SRE Colorado – 4 RF, LLC

CO

 

 

49.SRE Colorado – 5 CC, LLC

CO

 

 

50.TT Denver, LLC

CO

 

 

51.TTRE CO 1, LLC

CO

 

 

52.FirstAmerica Automotive, Inc.

DE

CA

 

53.Sonic - LS, LLC

DE

TX

 

54.Sonic Automotive, Inc.

DE

NC

 

55.EchoPark Automotive, Inc.

 

f/k/a Tree Trunk, Inc.

DE

CO

FL

NC

 

56.SAI AM Florida, LLC

FL

 

AutoMatch Fort Myers

AutoMatch Jacksonville

AutoMatch Ocala

57.SAI Clearwater T, LLC

 

FL

 

Clearwater Toyota

Clearwater Scion

58.SAI FL HC2, Inc.

 

FL

 

 

59.SAI FL HC3, Inc.

FL

 

 

60.SAI FL HC4, Inc.  

FL

 

 

61.SAI FL HC7, Inc.

FL

 

 

62.SAI Fort Myers B, LLC

FL

 

BMW of Fort Myers

MINI of Fort Myers

63.SAI Fort Myers H, LLC

FL

 

Honda of Fort Myers

64.SAI Fort Myers M, LLC

FL

 

Mercedes-Benz of Fort Myers

 

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Formed in:

Qualified in

Trade Names

65.SAI Fort Myers VW, LLC

FL

 

Volkswagen of Fort Myers

66.SAI Orlando CS, LLC

FL

 

Massey Cadillac [North]

Massey Saab of Orlando

67.SAI Pensacola A, LLC

FL

 

Audi Pensacola

68.Sonic - Shottenkirk, Inc.

FL

 

Pensacola Honda

69.SRE Florida - 1, LLC

FL

 

 

70.AM GA, LLC

GA

 

 

71.AM Realty GA, LLC

GA

 

 

72.SAI Atlanta B, LLC

GA

 

Global Imports BMW

Global Imports MINI

73.SAI Chamblee V, LLC

GA

 

Dyer and Dyer Volvo

(Chamblee location)

74.SAI GA HC1, LLC

 

GA

 

 

75.SAI Peachtree, LLC

 

GA

 

 

76.SAI S. Atlanta JLR, LLC

GA

 

Jaguar South Atlanta

Land Rover South Atlanta

77.SAI Stone Mountain T, LLC

 

GA

 

Stone Mountain Toyota

Stone Mountain Scion

78.SRE Georgia 4, LLC

 

 

 

79.Windward, Inc.

 

HI

CA

Honda of Hayward

80.SAI MD HC1, Inc.

MD

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Formed in:

Qualified in

Trade Names

81.SAI Rockville Imports, LLC

MD

 

Rockville Audi

Porsche of Rockville

Rockville Porsche-Audi

82.SAI Rockville L, LLC

MD

 

Lexus of Rockville

83.SRE Maryland – 1, LLC

MD

 

 

84.AnTrev, LLC

NC

 

 

85.Arngar, Inc.

NC

 

Cadillac of South Charlotte

86.EchoPark NC, LLC

NC

 

 

87.EP Realty NC, LLC

NC

 

 

88.Marcus David Corporation

NC

 

Town and Country Toyota

Town and Country Toyota Certified Used Cars

Town and Country Toyota-Scion

89.Sonic Automotive-9103 E. Independence, NC, LLC

NC

 

Infiniti of Charlotte

90.Sonic Automotive Aviation, LLC

NC

 

 

91.Sonic Development, LLC

NC

AL

CA

CO

FL

GA

MD

MI

NV

OH

OK

SC

TN

TX

VA

 

 

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Formed in:

Qualified in

Trade Names

92.SRE Holding, LLC

NC

TX

CO

AZ

AL

 

93.SRE North Carolina – 2, LLC

NC

 

 

94.SRE North Carolina – 3, LLC

NC

 

 

95.Town and Country Ford, Incorporated

NC

 

 

96.FAA Las Vegas H, Inc.

NV

 

Honda West

97.Sonic - Las Vegas C West, LLC

NV

 

Cadillac of Las Vegas – West

Cadillac of Las Vegas

98.Sonic Automotive F&I, LLC

NV

 

 

99.Sonic Automotive of Nevada, Inc.

NV

 

 

100.Sonic Automotive Support, LLC

NV

 

 

101.Sonic Automotive West, LLC

NV

 

 

102.Sonic Divisional Operations, LLC

NV

AL

AZ

CA

CO

FL

GA

MD

MI

NC

OH

OK

SC

TN

TX

VA

WI

 

103.Sonic Resources, Inc.

NV

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Formed in:

Qualified in

Trade Names

104.Sonic-Volvo LV, LLC

NV

 

Volvo of Las Vegas

105.SRE Nevada-2, LLC

NV

 

 

106.SAI Columbus Motors, LLC

 

OH

 

Hatfield Hyundai

Hatfield Subaru

107.SAI Columbus T, LLC

OH

 

Toyota West

Hatfield Automall

Scion West

108.SAI Columbus VWK, LLC

OH

 

Hatfield Kia

Hatfield Volkswagen

109.SRE Ohio 1, LLC

OH

 

 

110.SRE Ohio 2, LLC

OH

 

 

111.SAI OK HC1, Inc.

OK

 

 

112.SRE Oklahoma-2, LLC

OK

 

 

113.EchoPark SC, LLC

SC

 

 

114.EP Realty SC, LLC

SC

 

 

115.Fort Mill Ford, Inc.

SC

 

 

116.Sonic-Capitol Imports, Inc.

SC

 

Capitol Imports

Capitol Hyundai

117.Sonic - Newsome Chevrolet World, Inc.

SC

 

Capitol Chevrolet

118.Sonic Automotive 2752 Laurens Rd., Greenville, Inc.

SC

 

Century BMW

Century MINI

119.SRE South Carolina- 2, LLC

SC

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Formed in:

Qualified in

Trade Names

120.SRE South Carolina - 3, LLC

SC

 

 

121.SRE South Carolina - 4, LLC

SC

 

 

122.SAI Chattanooga N, LLC

TN

 

Nissan of Chattanooga East

123.SAI Cleveland N, LLC

TN

 

Nissan of Cleveland

124.SAI Nashville CSH, LLC

TN

 

Crest Saab

Crest Cadillac

Crest Hummer

125.SAI Nashville H, LLC

TN

 

Crest Honda

126.SAI Nashville M, LLC

TN

 

Mercedes-Benz of Nashville

smart center of Nashville

127.SAI Nashville Motors, LLC

TN

 

Audi Nashville

Jaguar Nashville

Porsche of Nashville

128.SAI TN HC1, LLC

TN

 

 

129.SAI TN HC2, LLC

TN

 

 

130.SAI TN HC3, LLC

TN

 

 

131.Sonic-2185 Chapman Rd., Chattanooga, LLC

TN

 

Economy Honda Superstore

132.Sonic Automotive of Chattanooga, LLC

TN

 

BMW of Chattanooga

133.Sonic Automotive of Nashville, LLC

TN

 

BMW of Nashville

MINI of Nashville

134.SRE Tennessee-4, LLC

TN

 

 

135.SRE Tennessee-1, LLC

TN

 

 

136.SRE Tennessee-2, LLC

TN

 

 

137.SRE Tennessee-3, LLC

TN

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Formed in:

Qualified in

Trade Names

138.SRE Tennessee-5, LLC

TN

 

 

139.SRE Tennessee-6, LLC

TN

 

 

140.EchoPark TX, LLC

TX

 

 

141.EchoPark Realty TX, LLC

TX

 

 

142.L Dealership Group, Inc.

TX

CA

 

143.Philpott Motors, Ltd.

TX

 

Philpott Ford

Philpott Motors Hyundai

144.SAI McKinney M, LLC

TX

 

Mercedes-Benz of McKinney

145.SAI Philpott T, LLC

TX

 

Philpott Toyota

Philpott Scion

146.SAI West Houston B, LLC

TX

 

BMW of West Houston

147.Sonic - Cadillac D, L.P.

TX

 

Massey Cadillac

148.Sonic-Clear Lake Volkswagen, L.P.

TX

 

Clear Lake Volkswagen

Momentum Volkswagen of Clear Lake

149.Sonic - Fort Worth T, L.P.

TX

 

Toyota of Fort Worth

Scion of Fort Worth

150.Sonic - Houston V, L.P.

TX

 

Volvo of Houston

151.Sonic-Jersey Village Volkswagen, L.P.

TX

 

Momentum Volkswagen of Jersey Village

152.Sonic - LS Chevrolet, L.P.

TX

 

Lone Star Chevrolet

153.Sonic - Lute Riley, L.P.

TX

 

Lute Riley Honda

 

 

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Formed in:

Qualified in

Trade Names

154.Sonic - Richardson F, L.P.

TX

 

North Central Ford

155.Sonic Advantage PA, L.P.

TX

 

Audi West Houston

Porsche of West Houston

Momentum Luxury Cars

156.Sonic Automotive - 3401 N. Main, TX, L.P.

TX

 

Ron Craft Chevrolet Cadillac

Baytown Auto Collision Center

157.Sonic Automotive - 4701 I-10 East, TX, L.P..

TX

 

Baytown Ford

158.Sonic Automotive of Texas, L.P.

TX

 

Lone Star Ford

159.Sonic Houston JLR, L.P.

TX

 

Jaguar Houston North

Land Rover Houston North

160.Sonic Houston LR, L.P.

TX

 

Land Rover Houston Central

Jaguar Houston Central

161.Sonic – Integrity Dodge LV, LLC

NV

 

 

162.Sonic Momentum B, L.P.

TX

 

Momentum BMW

Momentum MINI

Momentum Collision Center

163.Sonic Momentum JVP, L.P.

TX

 

Land Rover Southwest Houston

Jaguar Southwest Houston

Momentum Volvo

Momentum Porsche

164.Sonic Momentum VWA, L.P.

TX

 

Momentum Volkswagen

Momentum Audi

Audi Central Houston

165.Sonic of Texas, Inc.

TX

 

 

166.SRE Texas - 1, L.P.

TX

 

 

167.SRE Texas - 2, L.P.

TX

 

 

168.SRE Texas - 3, L.P.

TX

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Formed in:

Qualified in

Trade Names

169.SRE Texas - 4, L.P.

TX

 

 

170.SRE Texas – 5, L.P.

TX

 

 

171.SRE Texas – 6, L.P.

TX

 

 

172.SRE Texas – 7, L.P.

TX

 

 

173.SRE Texas – 8, L.P.

TX

 

 

174.SRE Texas 10, LLC

TX

 

 

175.SRE Texas 9, LLC

TX

 

 

176.SRE Texas 11, LLC

TX

 

 

177.SRE Texas 12, LLC

TX

 

 

178.SRE Texas 13, LLC

TX

 

 

179.SRE Texas 14, LLC

TX

 

 

180.SRE Texas 15, LLC

TX

 

 

181.SAI Fairfax B, LLC

 

VA

 

BMW of Fairfax

182.SAI Tysons Corner H, LLC

 

VA

 

Honda of Tysons Corner

183.SAI VA HC1, Inc.

VA

 

 

184.SRE Virginia - 1, LLC

VA

MD

 

185.SRE Virginia – 2, LLC

VA

 

 

 

 




 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.05

MATERIAL INDEBTEDNESS AND OTHER LIABILITIES

None.

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.06

LITIGATION

CALIFORNIA

 

Hall v. Sonic Automotive, Inc., et al.

 

Lawsuit filed by a consumer and then a former employee alleging that one of
Sonic’s California dealerships improperly recorded telephone conversations with
customers and employees without providing advance warnings or notice required by
applicable law.  The lawsuit purports to be a class action on behalf of
allegedly similarly affected consumers and employees against all of Sonic’s
California dealerships.  On April 23, 2012, the trial court granted our Motion
for Summary Judgment and dismissed Plaintiffs’ case.  Plaintiff has filed an
appeal of the Order granting Summary Judgment.  

In February 2014, the California Court of Appeals issued its opinion which
affirmed the summary judgment order for Sonic against plaintiff Hall, but
reversed the summary judgment as to one of the claims for plaintiff
Bornstein.  The case was remanded to the trial court and it may proceed as a
claim by the former employee Bornstein as to whether his consent was required to
a recording, or if Sonic’s consent was all that was needed.  Plaintiff has filed
his Motion and Brief for Class Certification in February 2016.  Plaintiffs
Motion for Class Certification was denied and the Order denying it was signed on
June 30, 2016.  Plaintiff Bornstein filed an appeal of the denial of the Class
Certification Motion.  Defendants filed a Motion to Dismiss the Appeal on
September 7, 2016.

Esqueda, et al v. Buena Park Honda

 

Lawsuit filed in state court in California and the Second Amended Complaint was
filed January 27, 2015.  Plaintiff, a salespersons sought a class action for
misclassification of salespersons as exempt, failure to permit meal and rest
periods, failure to reimburse for employee expenses (cell phones, etc.), and
itemized wage statement violations.  He attempted to pursue those claims on
behalf of all employees for some claims, and salespersons for the exemption
issues.  We moved to Compel Arbitration of Plaintiff’s individual claims and to
defeat the class claims.  Plaintiff filed an Amended Complaint which deleted all
class claims and sought to pursue a Private Attorney General Act (PAGA) claim on
behalf of all California employees of Sonic Automotive, alleging wage and hour
violations along the same lines as the first claims.  Because diversity exists
between Plaintiff and Sonic, we removed the action to federal court and filed a
petition to compel arbitration of the PAGA claims.  Plaintiff moved to remand
the case to state court.

This case has been dismissed without leave to amend following Sonic’s Motion for
Judgment on the Pleadings.  Plaintiffs have filed an appeal.  Plaintiffs also
filed a nearly similar matter on September 28, 2016, asserting the same claims.

Two similar cases were very recently filed in CA state court: Delgado v. Poway
Honda and Chan v. BMW of Monrovia.  Plaintiffs in both actions assert PAGA
claims for meal and rest periods

 

 

--------------------------------------------------------------------------------

 

 

and potentially failure to pay overtime.  The Sonic dealerships have filed
Petitions to Compel Arbitration in both Delgado and Chan.

Ferrari & Keynejad, et al v. MBUSA, Autobahn, Inc., David Ahlheim & Sonic
Automotive

Putative class action filed September 24, 2015 in Federal Court in the Northern
District of CA.  Claims include: Violation of RICO, Misleading Advertising,
Fraud – Intentional Misrepresentation, Fraud – Concealment, Negligent
Misrepresentation, Unfair Competition and Negligence.  This putative class
action lawsuit is related to other existing legal actions between Autobahn and
an independent collision center (Eurotech) with which Autobahn ceased doing
business in 2010.  One of the named plaintiffs in this case (Keynejad) is the
owner of Eurotech.  

Plaintiffs claim Autobahn falsely advertises that it only uses OEM parts, while
actually using non-OEM parts to save money.  Autobahn denies the accusations.  A
Second Amended Complaint was filed by Plaintiffs on May 31, 2016.  A Motion to
Dismiss the Second Amended Complaint was filed and briefed.  The Judge cancelled
the oral argument scheduled for August 30, 2016 and will issue a ruling.




 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.13

SUBSIDIARIES;
OTHER EQUITY INVESTMENTS

See attached.

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.13

SUBSIDIARIES;
OTHER EQUITY INVESTMENTS

Part (a).Subsidiaries.

 

Name of Entity

Ownership

Sonic Automotive, Inc.

 

AM GA, LLC

Member: EchoPark Automotive, Inc.  -  100%

AM Realty GA, LLC

Member: EchoPark Automotive, Inc.  -  100%

AnTrev, LLC

Member: SRE Holding, LLC - 100%

Arngar, Inc.

Sonic Automotive, Inc.  - 100%, 1,333 shares

Autobahn, Inc.

L Dealership Group, Inc. – 100%, 400,000 shares

Avalon Ford, Inc.

Sonic Automotive, Inc. – 100% - 4,164 shares

Cornerstone Acceptance Corporation

Sonic Automotive, Inc. – 100% - 100 shares

EchoPark NC, LLC

Member:  EchoPark Automotive, Inc.  -  100%

EchoPark SC, LLC

Member:  EchoPark Automotive, Inc.  -  100%

EchoPark TX, LLC

Member:  EchoPark Automotive, Inc.  -  100%

EchoPark Realty TX, LLC

Member:  EchoPark Automotive, Inc.  -  100%

EP Realty NC, LLC

Member:  EchoPark Automotive, Inc.  -  100%

EP Realty SC, LLC

Member:  EchoPark Automotive, Inc.  -  100%

FAA Beverly Hills, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Capitol N, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Concord H, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Concord T, Inc.

FirstAmerica Automotive, Inc.  – 100%, 1,000 shares

FAA Dublin N, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Dublin VWD, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

 

Schedule 5.13 – Page 1

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

FAA Holding Corp.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Las Vegas H, Inc.

FAA Holding Corp. – 100%, 10,000 shares

FAA Poway H, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Poway T, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA San Bruno, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Santa Monica V, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Serramonte H, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Serramonte L, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Serramonte, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Stevens Creek, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Torrance CPJ, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FirstAmerica Automotive, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Fort Mill Ford, Inc.

Sonic Automotive, Inc. – 100%, 2,700 shares

Franciscan Motors, Inc.

L Dealership Group, Inc. – 100%, 700,000 shares

Frontier Oldsmobile Cadillac, Inc.

Sonic Automotive, Inc. – 100%, 200 shares

Kramer Motors Incorporated

FAA Holding Corp. – 100%, 250 shares

L Dealership Group, Inc.

FAA Holding Corp. – 100%, 1,000 shares

Marcus David Corporation

Sonic Automotive, Inc. – 100%, 579,000 shares

Massey Cadillac, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Mountain States Motors Co., Inc.

Sonic Automotive, Inc. – 100%, 30,000 shares

Ontario L, LLC

Member:  Sonic Automotive, Inc.  100%

Philpott Motors, Ltd.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SAI AL HC1, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

 

Schedule 5.13 – Page 2

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

SAI AL HC2, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SAI AM Florida, LLC

EchoPark Automotive, Inc.  -  100%

SAI Ann Arbor Imports, LLC

Member: Sonic Automotive, Inc. – 100%

SAI Atlanta B, LLC

Member:  SAI OK HC1, Inc.  100%

SAI Broken Arrow, LLC

Member:  SAI OK HC1, Inc.  100%

SAI Chamblee V, LLC

Member:  SAI Peachtree, LLC  100%

SAI Charlotte M, LLC

   Member:  Sonic Automotive, Inc. - 100%

SAI Chattanooga N, LLC

   Member:  SAI TN HC1, LLC - 100%

SAI Clearwater T, LLC

Member:  SAI FL HC2, Inc.  100%

SAI Cleveland N, LLC

   Member: SAI TN HC1, LLC  -  100%

SAI Columbus Motors, LLC

Member:  Sonic Automotive, Inc.  100%

SAI Columbus T, LLC

Member:  Sonic Automotive, Inc.  100%

SAI Columbus VWK, LLC

Member:  Sonic Automotive, Inc.  100%

SAI Denver B, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SAI Denver M, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SAI Fairfax B, LLC

Member:  SAI VA HC1, Inc.  100%

SAI FL HC1, Inc

Sonic Automotive, Inc.  100% - 100 shares

SAI FL HC2, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SAI FL HC3, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SAI FL HC4, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SAI FL HC7, Inc.

Sonic Automotive, Inc.  – 100%, 500 shares

SAI Fort Myers B, LLC

Member:  SAI FL HC2, Inc.  100%

SAI Fort Myers H, LLC

Member:  SAI FL HC4, Inc.  100%

SAI Fort Myers M, LLC

Member:  SAI FL HC7, Inc.  100%

 

Schedule 5.13 – Page 3

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

SAI Fort Myers VW, LLC

Member:  SAI FL HC4, Inc.  100%

SAI GA HC1, LLC

Member:  Sonic Automotive of Nevada, Inc.  100%

SAI Irondale Imports, LLC

Member:  SAI AL HC2, Inc.  100%

SAI Irondale L, LLC

Member:  SAI AL HC2, Inc.  100%

SAI Long Beach B, Inc.

Sonic Automotive, Inc. – 100%,  100 shares

SAI McKinney M, LLC

Member: Sonic Automotive, Inc. – 100%

SAI MD HC1, Inc.

Sonic Automotive, Inc. – 100%,  100 shares

SAI Monrovia B, Inc.

Sonic Automotive, Inc. – 100%,  100 shares

SAI Montgomery B, LLC

Member:  SAI AL HC1, Inc.  100%

SAI Montgomery BCH, LLC

Member:  SAI AL HC1, Inc.  100%

SAI Montgomery CH, LLC

Member:  SAI AL HC1, Inc.  100%

SAI Nashville CSH, LLC

Member:  SAI TN HC1, LLC  100%

SAI Nashville H, LLC

Member:  SAI TN HC3, LLC  100%

SAI Nashville M, LLC

Member:  SAI TN HC1, LLC  100%

SAI Nashville Motors, LLC

Member:  SAI TN HC2, LLC  100%

SAI OK HC1, Inc.

Sonic Automotive, Inc. – 25%, 100 shares

Sonic Automotive of Nevada, Inc. – 75%, 300 shares

SAI Oklahoma City C, LLC

Member:  SAI OK HC1, Inc. – 100%

SAI Oklahoma City H, LLC

Member:  SAI OK HC1, Inc. – 100%

SAI Oklahoma City T, LLC

Member:  SAI OK HC1, Inc. – 100%

SAI Orlando CS, LLC

Member:  SAI FL HC3, Inc.  100%

SAI Peachtree, LLC

Member:  SAI GA HC1, LLC  100%

SAI Pensacola A, LLC

Member: SAI FL HC2, Inc.  -  100%

SAI Riverside C, LLC

Member:  SAI OK HC1, Inc. – 100%

 

Schedule 5.13 – Page 4

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

SAI Philpott T, LLC

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SAI Roaring Fork LR, Inc.

Sonic Automotive, Inc.- 100% - shares

SAI Rockville Imports, LLC

Member:  SAI MD HC1, Inc.  100%

SAI Rockville L, LLC

Member:  SAI MD HC1, Inc.  - 100%

SAI Santa Clara K, Inc..

Sonic Automotive, Inc.- 100% - shares

SAI S. Atlanta JLR, LLC

Member:  SAI GA HC1, LLC - 100%

SAI Stone Mountain T, LLC

Member:  SAI GA HC1, LLC  100%

SAI TN HC1, LLC

Member:  Sonic Automotive of Nevada, Inc.  100%

SAI TN HC2, LLC

Member:  Sonic Automotive of Nevada, Inc.  100%

SAI TN HC3, LLC

Member:  Sonic Automotive of Nevada, Inc.  100%

SAI Tulsa N, LLC

Member:  SAI OK HC1, Inc.  100%

SAI Tulsa T, LLC

Member:  SAI OK HC1, Inc.  100%

SAI Tysons Corner H, LLC

Member:  SAI VA HC1, Inc.  100%

SAI Tysons Corner I, LLC

Member:  SAI VA HC1, Inc.  100%

SAI VA HC1, Inc.

Sonic Automotive, Inc.- 100%, 100 shares

SAI West Houston B, LLC

Member:  Sonic Momentum B, L.P. - 100%

Santa Clara Imported Cars, Inc.

L Dealership Group, Inc. – 100%, 1,082 shares

Sonic–2185 Chapman Rd., Chattanooga, LLC

Members:

Sonic Automotive of Nevada, Inc.   1 Class A Unit

Sonic Automotive of Nevada, Inc.   99 Class B Units

Sonic – Cadillac D, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., partner    99%

Sonic Calabasas M, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic Calabasas V, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

 

Schedule 5.13 – Page 5

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

Sonic – Camp Ford, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic – Carrollton V, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic – Carson F, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic – Denver T, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic – Downey Cadillac, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic – Fort Mill Chrysler Jeep, Inc.

Sonic Automotive, Inc.  – 100%, 1,000 shares

Sonic – Fort Mill Dodge, Inc.

Sonic Automotive, Inc.  – 100%, 1,000 shares

Sonic – Fort Worth T, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic – Frank Parra Autoplex, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic – Harbor City H, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic – Houston V, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic - Integrity Dodge LV, LLC

Member: Sonic Automotive, Inc. – 100%

Sonic – Lake Norman Chrysler Jeep, LLC

Member: Sonic Automotive, Inc. – 100%

Sonic - Las Vegas C West, LLC

Member:  Sonic Automotive, Inc.100%

Sonic – Lloyd Nissan, Inc.

Sonic Automotive, Inc. - 100% - 100 shares

Sonic – Lloyd Pontiac - Cadillac, Inc.

Sonic Automotive, Inc. - 100% - 100 shares

Sonic – Lone Tree Cadillac, Inc.

Sonic Automotive, Inc. - 100% - 100 shares

Sonic – LS Chevrolet, L.P.

Partners:

Sonic – LS, LLC, general partner     .1%

Sonic Automotive West, LLC, limited partner   99.9%

 

Schedule 5.13 – Page 6

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

Sonic – LS, LLC

Member: Sonic of Texas, Inc.  100%

Sonic - Lute Riley, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic – Massey Cadillac, L.P

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic – Massey  Chevrolet, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic – Mesquite Hyundai, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic - Newsome Chevrolet World, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic - Newsome of Florence, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic – North Charleston Dodge, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic – North Charleston, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic – Richardson F, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic – Sanford Cadillac, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic - Shottenkirk, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic - Stevens Creek B, Inc.

L Dealership Group, Inc. – 100%, 300,000 shares

Sonic – Williams Cadillac, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Advantage PA, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Automotive – 1720 Mason Ave, DB, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Automotive – 1720 Mason Ave, DB, LLC

Member:

Sonic Automotive – 1720 Mason Ave, DB, Inc. – 100%

Sonic Automotive – 2490 South Lee Highway, LLC

Members:

Sonic Automotive of Nevada, Inc. – 1 Class A Unit

Sonic Automotive of Nevada, Inc. – 99 Class B Units

 

Schedule 5.13 – Page 7

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

Sonic Automotive - 3401 N. Main, TX, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Automotive - 4701 I-10 East, TX, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Automotive – 6008 N. Dale Mabry, FL, Inc.

Sonic Automotive, Inc.  100% - 100 shares

Sonic Automotive-9103 E. Independence, NC, LLC

Member: Sonic Automotive, Inc.  100%

Sonic Automotive 2424 Laurens Rd., Greenville, Inc.

Sonic Automotive, Inc.  100% - 100 shares

Sonic Automotive 2752 Laurens Rd., Greenville, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Automotive Aviation, LLC

Member:  Sonic Automotive, Inc.  100%

Sonic Automotive F&I, LLC

Member:  Sonic Automotive, Inc.  100%

Sonic Automotive of Chattanooga, LLC

Member: Sonic Automotive of Nevada, Inc.  100%

Sonic Automotive of Nashville, LLC

Member: Sonic Automotive of Nevada, Inc.  100%

Sonic Automotive of Nevada, Inc.

Sonic Automotive, Inc. – 100%, 1,000 shares

Sonic Automotive of Texas, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Automotive Support, LLC

Member:  Sonic Automotive, Inc.  100%

Sonic Automotive West, LLC

Member: Sonic Automotive, Inc.  100%

Sonic Automotive 1495 Automall Drive, Columbus, Inc.

Sonic Automotive, Inc.  100% - shares

Sonic Clear Lake N, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Development, LLC

Member:  Sonic Automotive, Inc.  100%

Sonic Divisional Operations, LLC

Member:  Sonic Automotive, Inc.  100%

Sonic eStore, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

 

Schedule 5.13 – Page 8

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

Sonic FFC 1, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic FFC 2, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic FFC 3, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic Fremont, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic Houston JLR, LP

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Houston LR, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Momentum B, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Momentum JVP, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Momentum VWA, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic of Texas, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Resources, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Santa Monica M, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Santa Monica S, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Walnut Creek M, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Wilshire Cadillac, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic-Buena Park H, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic-Calabasas A, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic-Capitol Cadillac, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic-Carson LM, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

 

Schedule 5.13 – Page 9

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

Sonic-Capitol Imports, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic-Clear Lake Volkswagen, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic-Jersey Village Volkswagen, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic-Plymouth Cadillac, Inc.

Sonic Automotive, Inc.  100%  -  100 shares

Sonic-Volvo LV, LLC

Member:  Sonic Automotive, Inc.  100%

Sonic-West Covina T, Inc.

Sonic Automotive, Inc.  100% - 100 shares

SRE Alabama–2, LLC

Member: SRE Holding, LLC   100%

SRE Alabama-5, LLC

Member: SRE Holding, LLC   100%

SRE California – 1, LLC

Member: SRE Holding LLC     100%

SRE California–2, LLC

Member: SRE Holding LLC     100%

SRE California – 3, LLC

Member: SRE Holding LLC     100%

SRE California – 4, LLC

Member: SRE Holding LLC     100%

SRE California – 5, LLC

Member: SRE Holding LLC     100%

SRE California – 6, LLC

Member: SRE Holding LLC     100%

SRE California – 7 SCB, LLC

Member: SRE Holding LLC     100%

SRE California – 8, SCH, LLC

Member: SRE Holding LLC     100%

SRE California – 9 BHB, LLC

Member: SRE Holding LLC     100%

SRE California 10 LBB, LLC

Member: SRE Holding LLC     100%

SRE Colorado – 1, LLC

Member: SRE Holding LLC     100%

SRE Colorado – 2, LLC

Member: SRE Holding LLC     100%

SRE Colorado – 3, LLC

Member: SRE Holding LLC     100%

SRE Colorado – 4 RF, LLC

Member: SRE Holding LLC     100%

 

Schedule 5.13 – Page 10

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

SRE Colorado – 5 CC, LLC

Member: SRE Holding LLC     100%

SRE Florida – 1, LLC

Member: SRE Holding LLC     100%

SRE Florida – 2, LLC

Member: SRE Holding LLC     100%

SRE Georgia 4, LLC

Member: SRE Holding LLC     100%

SRE Holding, LLC

Member:  Sonic Automotive, Inc.  100%

SRE Maryland – 1, LLC

Member: SRE Holding LLC     100%

SRE Nevada–2, LLC

Member: SRE Holding LLC     100%

SRE North Carolina – 2, LLC

Member: SRE Holding LLC     100%

SRE North Carolina – 3, LLC

Member: SRE Holding LLC     100%

SRE Ohio 1, LLC

Member: SRE Holding LLC     100%

SRE Ohio 2, LLC

Member: SRE Holding LLC     100%

SRE Oklahoma-1, LLC

Member: SRE Holding LLC     100%

SRE Oklahoma-2, LLC

Member: SRE Holding LLC     100%

SRE Oklahoma–5, LLC

Member: SRE Holding LLC     100%

SRE South Carolina–2, LLC

Member: SRE Holding LLC     100%

SRE South Carolina – 3, LLC

Member: SRE Holding LLC     100%

SRE South Carolina – 4, LLC

Member: SRE Holding LLC     100%

SRE Tennessee – 1, LLC

Member: SRE Holding LLC     100%

SRE Tennessee – 2, LLC

Member: SRE Holding LLC     100%

SRE Tennessee – 3, LLC

Member: SRE Holding LLC     100%

SRE Tennessee-4, LLC

Member: SRE Holding LLC     100%

SRE Tennessee-5, LLC

Member: SRE Holding LLC     100%

SRE Tennessee 6, LLC

Member: SRE Holding LLC     100%

 

Schedule 5.13 – Page 11

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

SRE Texas – 1, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas – 2, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas – 3, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas – 4, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas – 5, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas – 6, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas – 7, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas – 8, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas 9, LLC

Member:   SRE Holdings LLC     100%

SRE Texas 10, LLC

Member:   SRE Holdings LLC     100%

SRE Texas 11, LLC

Member:   SRE Holdings LLC     100%

SRE Texas 12, LLC

Member:   SRE Holdings LLC     100%

SRE Texas 13, LLC

Member: SRE Holding LLC     100%

SRE Texas 14, LLC

Member: SRE Holding LLC     100%

SRE Texas 15, LLC

Member: SRE Holding LLC     100%

SRE Virginia – 1, LLC

Member:   SRE Holdings LLC     100%

SRE Virginia – 2, LLC

Member: SRE Holding LLC     100%

 

Schedule 5.13 – Page 12

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

SRM Assurance, Ltd.

Sonic Automotive, Inc. – 100%, 5,000 shares

Stevens Creek Cadillac, Inc.

L Dealership Group, Inc.  – 100%, 230,000 shares

Town and Country Ford, Incorporated

Sonic Automotive, Inc. – 100%, 471.25 shares

EchoPark Automotive, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

TT Denver, LLC

Member:   Tree Trunk, Inc.     100%

TTRE CO 1, LLC

Member:   Tree Trunk, Inc.     100%

Windward, Inc.

L Dealership Group, Inc. – 100%, 140,500 shares

 

 




 

Schedule 5.13 – Page 13

--------------------------------------------------------------------------------

 

 

Part (b).Other Equity Investments.

 

North Point Imports, LLC

Members:

SAI Peachtree, LLC – 50%

Chris Auto Group, LLC 50%

1.

 

Schedule 5.13 – Page 14

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.19

FRANCHISE AND FRAMEWORK AGREEMENT MATTERS

None.

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.13

LOCATION OF COLLATERAL

See attached.

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.13

INFORMATION REGARDING COLLATERAL

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

1.Sonic Automotive, Inc.

 

4401 Colwick Rd.

Charlotte, NC

 

In addition to the locations listed below, books and records for all entities
are located at 4401 Colwick Rd., Charlotte, NC.

 

2.AM GA, LLC

AutoMatch

8805 Abercorn Street

Savannah GA  31406

3.AM Realty GA, LLC

N/A

 

4.AnTrev, LLC

 

4401 Colwick Rd.

Charlotte, NC  

5.EchoPark NC, LLC

EchoPark

13231 Statesville Road

Huntersville, NC  28078

6.EchoPark SC, LLC

EchoPark

107 Duvall Drive

Greenville, SC  29067

7.EchoPark TX, LLC

EchoPark

N/A

8.EchoPark Realty TX, LLC

 

N/A

9.EP Realty NC, LLC

 

N/A

10.EP Realty SC, LLC

 

N/A

11.Arngar, Inc.

Cadillac of South Charlotte

 

 

10725 Pineville Rd.

Pineville, NC

 

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

12.Autobahn, Inc.

 

 

 

 

 

 




Autobahn Motors

Main Facility

Airspace Lease

 



Remnant Parcel


 

 

Autobahn Motors-Service / Storage


Autobahn Motors Vehicle Storage/Detailing

 

 

 

 

 

 

 

 

 

 

 

 

 

Autobahn Motors – Lot Parking

 

700 Island Pkwy.

Belmont, CA

Beneath Island Pkwy. north of Ralston Ave.

Belmont, CA

 

East of Island Pkwy. and north of Ralston Ave.
Belmont, CA

 

500-510 Harbor Blvd.
Belmont, CA

 

1315 Elmer St.
Belmont, CA

 

 

 

 

 

 

 

 

 

 

 

 

 

Elmer Street Lot

Belmont, CA

13.FAA Beverly Hills, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beverly Hills BMW

Sales

 

 

Service

 

 

 

Service & CPO Facility

 

 

8850 Wilshire Blvd. (BMW Beverly Hills – Storage and Service Overflow

 

8844 Wilshire Blvd. (BMW Beverly Hills Storage & Service Overflow)


Parking Lot

 

5050 – 5070 Wilshire Blvd.

Beverly Hills, CA

 

5151 Wilshire Blvd.

Beverly Hills, CA

 

 

8833 Wilshire Blvd.

Beverly Hills, CA

 

8850 Wilshire Blvd.

Beverly Hills, CA

 

 

8844 Wilshire Blvd.

Beverly Hills, CA


 

NE Corner Citrus Ave. & Carling Way

Beverly Hills, CA

 

2

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

14.FAA Concord H, Inc.

Concord Honda

 

 

Main

 

 

Parking

1300 Concord Ave.

Concord, CA

 

1461 Concord Ave.

Concord, CA

 

2655 Stanwell Drive

Concord, CA

15.FAA Concord T, Inc.

Concord Toyota

Concord Scion

 

Parking

1090 Concord Ave.

Concord, CA

 

Buchanan Field Airport, Area 7 West of Solano Way

16.FAA Holding Corp.

 

4401 Colwick Rd.

Charlotte, NC

17.FAA Las Vegas H, Inc.

Honda West

7615 W. Sahara Ave.

Las Vegas, NV

18.FAA Poway H, Inc.

Poway Honda

 

 

Parking

13747 Poway Rd.

Poway, CA

 

13875 Kirkham Way

Poway, CA

3

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

19.FAA San Bruno, Inc.

 

 

 

 

 




 

 

Melody Toyota

Melody Scion

(Main Facility)

 

 

(Service and Parts Facility)

 

 

(Parking Lot – New and Used)

 

 

(Main Facility)

 

 

(Used Car Facility)

 

 

 

(Parking – Used Cars)

 

 

 

(Used Cars)

 

 

 

(Parking Lot)

 

 

 

750 El Camino Real

San Bruno, CA

 

222 E. San Bruno Ave.

San Bruno, CA

 

732 El Camino Real

San Bruno, CA

 

750 El Camino Real

San Bruno, CA

 

650 El Camino Real

San Bruno, CA

 

 

650 and 660 El Camino Real

San Bruno, CA

 

650 and 660 El Camino Real

San Bruno, CA

 

692 El Camino Real

San Bruno, CA

20.FAA Serramonte H, Inc.

Honda of Serramonte

485 Serramonte Blvd.

Colma, CA

21.FAA Serramonte L, Inc.

Lexus of Serramonte

Lexus of Marin

 

Main

 

 

Used Car

 

700 Serramonte Blvd.

Colma, CA

 

513 Francisco Blvd. E.

San Rafael, CA

 

535 Francisco Blvd. E.

San Rafael, CA

22.FirstAmerica Automotive, Inc.

 

4401 Colwick Rd.

Charlotte, NC

23.Fort Mill Ford, Inc.

Fort Mill Ford

801 Gold Hill Rd.

Fort Mill, SC

24.Franciscan Motors, Inc.

Acura of Serramonte

 

465/475 Serramonte Blvd.

Colma, CA

4

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

25.Kramer Motors Incorporated

Honda of Santa Monica

 

 

Honda of Santa Monica

 

 

 

Honda of Santa Monica (other)

 

 

Honda of Santa Monica (storage)

 

Honda of Santa Monica (Fleet)

 

 

Parking

1720 – 1726 Santa Monica Blvd. Santa Monica, CA

 

1801 Santa Monica Blvd. and 1347 - 18th St.

Santa Monica CA

 

1411 - 17th St.

Santa Monica, CA

 

1819 Santa Monica Blvd.

Santa Monica, CA

 

1714 Santa Monica Blvd.

Santa Monica, CA

 

1718 Santa Monica Blvd.

Santa Monica, CA

 

1205 Colorado Ave.

Santa Monica, CA

26.L Dealership Group, Inc.

 

4401 Colwick Rd.

Charlotte, NC

27.Marcus David Corporation

Town and Country Toyota Certified Used Cars

Lot

 

CPO and Truck Sales

 

 

Town and Country Toyota-Scion

Town and Country Toyota

9900 South Blvd.
Charlotte, NC  

 

 

1300 Cressida Dr.

Charlotte, NC

 

9101 South Blvd.

Charlotte, NC

28.Ontario L, LLC

Crown Lexus

1125 Kettering Dr.

Ontario, CA

5

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

29.Philpott Motors, Ltd.

Philpott Motors Hyundai

 

 

(Hangar Lease)

 

 

Philpott Ford

Philpott Toyota

 

Philpott Ford-Toyota (Fleet/Body Shop)

1900 U.S. Hwy. 69

Nederland, TX

 

4605 Third St. Airport

Beaumont, TX

 

1400 U.S. Hwy. 69

Nederland, TX

 

2727 Nall St.

Port Neches, TX

30.SAI AL HC1, Inc.

 

4401 Colwick Rd.

Charlotte, NC

31.SAI AL HC2, Inc.

Tom Williams Collision Center

1874 Grants Mill Rd.

Irondale, AL

32.SAI AM Florida, LLC

AutoMatch

AutoMatch Jacksonville MAIN BUILDING:

9012 Beach Boulevard

Jacksonville, FL 32216

 

PARKING LOT:

9020 Beach Boulevard

Jacksonville, FL  32216

                

AutoMatch Fort Myer    8900 Colonial Center Drive

Fort Meyers, FL  33905

 

                

AutoMatch Ocala             MAIN BUILDING:

3550 S. Pine Avenue

Ocala, FL  34471

 

PARKING LOT:

3620 S. Pine Avenue

Ocala, FL  34471

6

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

33.SAI Atlanta B, LLC

Global Imports BMW

Global Imports MINI

 

 

 

 

Parking (BMW)

 

 

Collision Center (MINI)

500 Interstate North Pkwy. SE
Atlanta, GA

 

 

 

2100-2120 Powers Ferry Rd

Atlanta, GA

 

5925 Peachtree Industrial Blvd.

Atlanta, GA

34.SAI Chattanooga N, LLC

Nissan of Chattanooga East

2121 Chapman Road

Chattanooga TN  37421

35.SAI Chamblee V, LLC

Dyer and Dyer Volvo

(Chamblee location)

5260 Peacthree Industrial Blvd., Chamblee, GA

36.SAI Clearwater T, LLC

Clearwater Toyota

Clearwater Scion

21799 U.S. Hwy. 19 N.

Clearwater, FL                      

37.SAI Cleveland N, LLC

Nissan of Cleveland

131 Pleasant Grove Road

McDonald, TN 37353

38.SAI Columbus Motors, LLC

Hatfield Subaru

Hatfield Hyundai

 

1400 Auto Mall Dr.

Columbus, OH

 

1395 Auto Mall Dr.

Columbus, OH

39.SAI Columbus T, LLC

Toyota West

Scion West

Hatfield Automall

 

1500 Auto Mall Dr.

Columbus, OH

40.SAI Columbus VWK, LLC

Hatfield Kia

 

 

Hatfield Volkswagen

1455 Auto Mall Drive

Columbus, OH

 

1495 Auto Mall Drive

Columbus, OH

7

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

41.SAI Denver B, Inc.

Murray BMW of Denver

Bodyworks

Murray Motorworks

 

 

 

 

 

 

 

 

 

Sales - Used

 

 

Parking

900 S. Colorado Blvd.

Denver, CO

 

2201 S. Wabash St.

Denver, CO

 

4300 E. Kentucky Ave.

Denver, CO

 

7750 E. Cherry Creek South Dr. Denver, CO

 

4677 S. Broadway

Denver, CO

 

4651 S. Broadway

Denver, CO

42.SAI Denver M, Inc.

Mercedes-Benz of Denver

 

CPO & Service

 

 

 

Sales

 

 

4300 E. Kentucky Ave.

4677 S. Broadway

 

 

940 S. Colorado Blvd.

4677 S. Broadway

43.SAI Fairfax B, LLC

BMW of Fairfax

 

Main

 

 

Body Shop

 

 

Service

 

 

Parking

 

 

Parking

 

 

Body Shop

 

 

8427 Lee Hwy.

Fairfax, VA

 

2730 Dorr Avenue

Fairfax, VA

 

2805 Old Lee Hwy.

Fairfax, VA

 

8431 Lee Hwy.

Fairfax, VA

 

8111 Gatehouse Rd.

Falls Church, VA

 

8504 Lee Hwy.

Fairfax, VA

8

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

44.SAI FL HC2, Inc.

 

4401 Colwick Rd.

Charlotte, NC

45.SAI FL HC3, Inc.

 

4401 Colwick Rd.

Charlotte, NC

46.SAI FL HC4, Inc.

 

4401 Colwick Rd.

Charlotte, NC

47.SAI FL HC7, Inc.

 

4401 Colwick Rd.

Charlotte, NC

48.SAI Fort Myers B, LLC

BMW of Fort Myers

 

 

 

MINI of Fort Myers

 

15421 S. Tamiami Tr.

Fort Myers, FL

 

 

13880 S. Tamiami Tr.

Fort Myers, FL

49.SAI Fort Myers H, LLC

Honda of Fort Myers

14020 S. Tamiami Tr.

Fort Myers, FL

50.SAI Fort Myers M, LLC

Mercedes-Benz of Fort Myers

 

 

 

15461 S. Tamiami Tr.

Fort Myers, FL

 

 

51.SAI Fort Myers VW, LLC

Volkswagen of Fort Myers

14060 S. Tamiami Tr.

Fort Myers, FL

52.SAI GA HC1, LLC

 

4401 Colwick Rd.

Charlotte, NC

9

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

53.SAI Irondale Imports, LLC

Tom Williams Imports (BMW)

 

 

Tom Williams Audi

Tom Williams Porsche

 

Land Rover Birmingham

 

 

MINI of Birmingham

 

 

Jaguar Birmingham

1000 Tom Williams Way

Irondale, AL

 

3001 Tom Williams Way

Irondale, AL

 

3000 Tom Williams Way

Irondale, AL

 

2001 Tom Williams Way

Irondale, AL

 

1001 Tom Williams Way

Irondale, AL

 

1314 Grants Mill Way

Irondale, AL

54.SAI Irondale L, LLC

Tom Williams Lexus

1001 Tom Williams Way

Irondale, AL

55.SAI Long Beach B, Inc.

Long Beach BMW

Long Beach MINI

 

 

 

 

2998 Cherry Ave.

Signal Hill, CA 90755

 

1660 E. Spring Street

Signal Hill, CA  90756

 

 

56.SAI McKinney M, LLC

Mercedes-Benz of McKinney

2080 North Central Expressway

McKinney, TX 75069

57.SAI MD HC1, Inc.

 

4401 Colwick Rd.

Charlotte, NC

58.SAI Monrovia B, Inc.

BMW of Monrovia

MINI of Monrovia

 

 

 

 

Parking

1425-1451 South Mountain Ave.

Monrovia, CA

 

 

 

550 E. Huntington Drive

Monrovia, CA

59.SAI Montgomery B, LLC

BMW of Montgomery

731 Eastern Blvd.

Montgomery, AL

10

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

60.SAI Montgomery BCH, LLC

Classic Buick GMC Cadillac

 

 

833 Eastern Blvd.

Montgomery, AL

 

 

61.SAI Montgomery CH, LLC

Capitol Chevrolet

 

 

 

Capitol Hyundai

711 Eastern Blvd.

Montgomery, AL

 

 

2820 Eastern Blvd.

Montgomery, AL

62.SAI Nashville CSH, LLC

Crest Cadillac

Crest Saab

2121 Rosa L. Parks Blvd.

Nashville, TN

63.SAI Nashville H, LLC

Crest Honda

 

2215 Rosa L. Parks Blvd.

Nashville, TN

64.SAI Nashville M, LLC

Mercedes-Benz of Nashville

smart center of Nashville

630 Bakers Bridge Ave.

Franklin, TN

65.SAI Nashville Motors, LLC

Audi Nashville

 

 

Porsche of Nashville

1576 Mallory Lane

Brentwood, TN

 

1580 Mallory Lane

Brentwood, TN

66.SAI OK HC1, Inc.

 

4401 Colwick Rd.

Charlotte, NC

67.SAI Orlando CS, LLC

Massey Cadillac [North]

Massey Saab of Orlando

 

 

Massey Cadillac South

 

 

 

(Vehicle storage)

4241 N. John Young Pkwy.

Orlando, FL

 

 

8819 S. Orange Blossom Tr.

Orlando, FL

 

1851 Landstreet Rd.

Orlando, FL

68.SAI Peachtree, LLC

 

4401 Colwick Rd.

Charlotte, NC

11

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

69.SAI Pensacola A, LLC

Audi Pensacola

6303 Pensacola Blvd.

Penscaola FL

70.SAI Philpott T, LLC

Philpott Toyota

Philpott Scion

2229 Highway 69

Nederland TX  77627

71.SAI Rockville Imports, LLC

Rockville Audi

Rockville Porsche-Audi

Porsche of Rockville

 

(Parking Lot)

 

 

 

Vehicle Storage

1125 Rockville Pike
Rockville, MD

 

 

1542 & 1550 Rockville Pike

Rockville, MD

 

1190 Rockville Pike

Rockville, MD

72.SAI Roaring Fork LR, Inc.

Land Rover Roaring Fork

52876 Two Rivers Plaza Road

Glenwood Springs CO

73.SAI Rockville L, LLC

Lexus of Rockville

 

 

 

 

 

15501 & 15515 Frederick Rd.
Rockville, MD


15814-A and B Paramount Dr.
Rockville, MD

74.SAI Stone Mountain T, LLC

Stone Mountain Toyota

Stone Mountain Scion

4400 Stone Mountain Hwy

Stone Mountain, GA

75.SAI S. Atlanta JLR, LLC

 

 

76.SAI TN HC1, LLC

 

4401 Colwick Rd.

Charlotte, NC

77.SAI TN HC2, LLC

 

4401 Colwick Rd.

Charlotte, NC

78.SAI TN HC3, LLC

 

4401 Colwick Rd.

Charlotte, NC

12

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

79.SAI Tysons Corner H, LLC

Honda of Tysons Corner

 

 

(Body Shop)

 

 

(Storage Lot)

 

 

 

 

(Storage Lot)

 

 

(Parking)

 

 

 

(Parking)

1580 Spring Hill Rd.

Vienna, VA

 

1548 Spring Hill Rd.

Vienna, VA

 

1596 Spring Hill Rd. - Two acres adjacent to 1592 Spring Hill Rd.

Vienna, VA

 

8521 Leesburg Pike

Vienna, VA

 

8401-8405 Greensboro Dr.

McLean, VA

 

 

1593-1595 Spring Hill Rd.

Vienna, VA

80.SAI VA HC1, Inc.

 

4401 Colwick Rd.

Charlotte, NC

81.SAI West Houston B, LLC

BMW of West Houston

20822 Katy Freeway

Katy TX

82.Santa Clara Imported Cars, Inc.

Honda of Stevens Creek

 

 

Stevens Creek Honda – Offsite Vehicle Storage

4590 Stevens Creek Blvd.

San Jose, CA

 

1507 South 10th St.

San Jose, CA

83.Sonic – 2185 Chapman Rd., Chattanooga, LLC

Economy Honda Superstore

2135 Chapman Rd.

Chattanooga, TN

84.Sonic Advantage PA, L.P.

Porsche of West Houston

 

 

Audi West Houston

 

 

Momentum Luxury Cars

11890 Katy Fwy.

Houston, TX

 

11850 Katy Fwy., Houston, TX

 

15865 Katy Fwy.

Houston, TX

13

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

85.Sonic Automotive 2752 Laurens Rd., Greenville, Inc.

Century BMW

Century MINI

 

(Parking Lot)

 

 

 

Century BMW Mini

2750 Laurens Rd.

Greenville, SC

 

17 Duvall and 2758 Laurens Rd.

Greenville, SC

 

2930-2934 Laurens Rd.

Greenville, SC

86.Sonic Automotive – 3401 N. Main, TX, L.P.

Ron Craft Chevrolet Cadillac

Baytown Auto Collision Center

4114 Hwy. 10 E.

Baytown, TX

87.Sonic Automotive – 4701 I-10 East, TX, L.P.

Baytown Ford

4110 Hwy. 10 E.

Baytown, TX

88.Sonic Automotive – 9103 E. Independence, NC, LLC

Infiniti of Charlotte

 

 

 

Infiniti of Charlotte Parking Lot

9103 E. Independence Blvd.

Matthews, NC

 

 

9009 E. Independence Blvd.

Matthews, NC

89.Sonic Automotive Aviation, LLC

 

4401 Colwick Rd.

Charlotte, NC

90.Sonic Automotive F&I, LLC

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

91.Sonic Automotive of Chattanooga, LLC

BMW of Chattanooga

6806 E. Brainerd Rd.

Chattanooga, TN

92.Sonic Automotive of Nashville, LLC

BMW of Nashville

MINI of Nashville

 

Parking

 

4040 Armory Oaks Dr.

Nashville, TN

 

4010 Armory Oaks Dr.

Nashville, TN

 

1572 Mallory Lane

Brentwood, TN  37027

93.Sonic Automotive of Nevada, Inc.

 

4401 Colwick Rd.

Charlotte, NC

14

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

94.Sonic Automotive of Texas, L.P.

Lone Star Ford

8477 North Fwy.

Houston, TX

95.Sonic Automotive Support, LLC

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

96.Sonic Automotive West, LLC

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

97.Sonic-Buena Park H, Inc.

Buena Park Honda

- Employee Parking

 

Buena Park Honda – Main

 

 

Parking

 

 

Vehicle Storage

7697 Beach Blvd.

Buena Park, CA

 

6411 Beach Blvd.

Buena Park, CA

 

6841 Western Avenue

Buena Park, CA

 

6291 Auto Center Drive

Buena Park, CA

98.Sonic – Integrity Dodge LV, LLC

N/A

N/A

99.Sonic – Cadillac D, L.P.

Massey Cadillac

11675 LBJ Fwy.

Dallas, TX

100.Sonic Calabasas M, Inc.

Mercedes-Benz of Calabasas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parking

24181 Calabasas Rd.

Calabasas, CA 91302

 

 

 

 

 

 

 

 

Parking lot north of and abutting above address containing 20,036 square feet,
more or less

 

21800 Oxnard Street

Woodland Hills, CA

15

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

101.Sonic-Capitol Imports, Inc.

Capitol Imports

Capitol Hyundai

101 Newland Rd.

Columbia, SC

102.Sonic-Clear Lake Volkswagen, L.P.

Momentum Volkswagen of Clear Lake

 

15100 Gulf Fwy.

Houston, TX

103.Sonic – Denver T, Inc.

Mountain States Toyota and Scion

 

Mountain States Toyota

201 W. 70th Ave.

Denver, CO

104.Sonic Development, LLC

 

4401 Colwick Rd.

Charlotte, NC

105.Sonic Divisional Operations, LLC

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

106.Sonic - Fort Worth T, L.P.

Toyota of Fort Worth

Scion of Fort Worth

 

Main

 

 

Used Car

 

 

 

9001 Camp Bowie W.

Fort Worth, TX

 

8901 US Hwy 80 West

Fort Worth, TX

107.Sonic - Harbor City H, Inc.

Carson Honda

 

1435 E. 223rd St.

Carson, CA

108.Sonic Houston JLR, LP

Jaguar Houston North

Land Rover Houston North

18205 Interstate 45 N

Houston, TX  

109.Sonic Houston LR, L.P.

Land Rover Houston Central

 

 

Jaguar Houston Central

 

7019 Old Katy Rd.

Houston, TX

 

7025 Old Katy Rd.

Houston, TX

16

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

110.Sonic - Houston V, L.P.

Volvo of Houston

 

 

(Body Shop)

11950 Old Katy Rd.

Houston, TX

 

1321 Sherwood Forest Dr.

Houston, TX

111.Sonic-Jersey Village Volkswagen, L.P.

Momentum Volkswagen of Jersey Village

 

Parking

19550 Northwest Fwy.

Houston, TX

 

11411 FM 1960 Road West

Houston, TX

112.Sonic - Las Vegas C West, LLC

Cadillac of Las Vegas

Cadillac of Las Vegas - West

5185 W. Sahara Ave.

Las Vegas, NV

113.Sonic - LS Chevrolet, L.P.

Lone Star Chevrolet

 

 

 

Lone Star Chevrolet Parking Lot

18800 & 18900 North Fwy. and 9110 N. Eldridge Parkway, Houston, TX

 

18990 Northwest Fwy.

Houston, TX

114.Sonic - LS, LLC

 

4401 Colwick Rd.

Charlotte, NC

115.Sonic - Lute Riley, L.P.

Lute Riley Honda

 

 

(Body Shop)

 

 

Storage

 

 

Storage

 

 

Service/Car Wash

1331 N. Central Expy.

Richardson, TX

 

13561 Goldmark Dr.

Richardson, TX

 

331 Melrose Drive

Richardson, TX

 

816 S. Sherman Street

Richardson, TX

 

820 S. Sherman Street

Richardson, TX

17

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

116.Sonic Momentum B, L.P.

Momentum BMW

Momentum MINI

 

(Momentum BMW/MINI  Body Shop)

 

 

Momentum BMW (West)

 

 

Momentum BMW West - Parking

 

 

Momentum Collision Center

10000 Southwest Fwy.

Houston, TX

 

10002 Southwest Fwy.

Houston, TX

 

9911 Centre Pkwy.

Houston, TX

 

 

15865 Katy Fwy.

Houston, TX

 

11777 Katy Fwy.

Houston, TX

 

 

117.Sonic Momentum JVP, L.P.

Jaguar Southwest Houston

Land Rover Southwest Houston

Momentum Volvo

 

Momentum Porsche

10150 Southwest Fwy.

Houston, TX

 

 

 

10155 Southwest Fwy.

Houston, TX

18

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

118.Sonic Momentum VWA, L.P.

Momentum Volkswagen

 

 

Audi Central Houston Certified Pre-Owned Sales

 

 

Momentum Audi

 

 

Momentum Audi Back Lot (Storage)

 

Momentum Audi – Parking

 

 

Momentum Audi – Garage Parking

 

 

Momentum Audi - Parking

 

2405 Richmond Ave.

Houston, TX

 

 

2309 Richmond Ave.

Houston, TX

 

2315 Richmond Ave.

Houston, TX

 

3717-3725 Revere St.

Houston, TX

 

2401 Portsmouth

Houston, TX

 

2211 Norfolk Street

Houston, TX

 

 

2600 Southwest Fwy.

Houston, TX

 

2120 Southwest Fwy.

Houston, TX

119.Sonic - Newsome Chevrolet World, Inc.

Capitol Chevrolet

 

111 Newland Rd.

Columbia, SC

120.Sonic of Texas, Inc.

 

4401 Colwick Rd.

Charlotte, NC

121.Sonic Resources, Inc.

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

122.Sonic - Richardson F, L.P.

North Central Ford

1819 N. Central Expy.

Richardson, TX

19

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

123.Sonic Santa Monica M, Inc.

 

 

 

 

 

 

 

W.I. Simonson

 

 

 

 

 

(Service)

 

 

(Parking)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parking

 

 

Office

 

 

Parts/Service

 

1626 Wilshire Blvd.

Santa Monica, CA

 

1330 Colorado Ave.

Santa Monica, CA

 

1215 – 17th St.

Santa Monica, CA

 

1415 Euclid & 1308 Santa Monica Blvd.

Santa Monica, CA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11766 Wilshire Blvd.

Santa Monica, CA

 

1301 Santa Monica Blvd.

Santa Monica, CA

 

1337 Euclid Street

Santa Monica, CA

124.Sonic - Shottenkirk, Inc.

Pensacola Honda

5600 Pensacola Blvd.

Pensacola, FL

125.Sonic - Stevens Creek B, Inc.

Stevens Creek BMW

 

 

 

 

4343 Stevens Creek Blvd.

San Jose, CA

 

 

4333 Stevens Creek Blvd.

San Jose, CA

126.Sonic-Volvo LV, LLC

Volvo of Las Vegas

7705 W. Sahara Ave.

Las Vegas, NV

20

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

127.Sonic Walnut Creek M, Inc.

Mercedes-Benz of Walnut Creek

 

(Jensen Lease - Service)

 

 

 

 

 

(Parking Lot)

 

 

Parking

 

 

Parking

1301 Parkside Dr.

Walnut Creek, CA

 

1360 Pine St.

Walnut Creek, CA

 

 

 

 

1300 Pine St.

Walnut Creek, CA

 

2650 Cloverdale Avenue

Concord, CA

 

2198 N. Main Street

Walnut Creek, CA

128.SRE Alabama - 2, LLC

N/A

N/A

129.SRE Alabama-5, LLC

N/A

N/A

130.SRE California - 1, LLC

N/A

N/A

131.SRE California – 2, LLC

N/A

N/A

132.SRE California – 3, LLC

N/A

N/A

133.SRE California – 5, LLC

N/A

N/A

134.SRE California – 6, LLC

N/A

N/A

135.SRE California -7 SCB, LLC

N/A

N/A

136.SRE California – 8 SCH, LLC

N/A

N/A

137.SRE California – 9 BHB, LLC

N/A

N/A

138.SRE California 10 LBB, LLC

N/A

N/A

139.SRE Colorado - 1, LLC

N/A

N/A

21

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

140.SRE Colorado – 2, LLC

N/A

N/A

141.SRE Colorado – 3, LLC

N/A

N/A

142.SRE Colorado – 4 RF, LLC

N/A

N/A

143.SRE Colorado – 5 CC, LLC

N/A

N/A

144.SRE Florida - 1, LLC

N/A

N/A

145.SRE Georgia – 4, LLC

N/A

N/A

146.SRE Holding, LLC

N/A

N/A

147.SRE Maryland – 1, LLC

N/A

N/A

148.SRE Nevada – 2, LLC

N/A

N/A

149.SRE North Carolina – 2, LLC

N/A

N/A

150.SRE North Carolina – 3, LLC

N/A

N/A

151.SRE Ohio 1, LLC

N/A

N/A

152.SRE Ohio 2, LLC

N/A

N/A

153.SRE Oklahoma -2, LLC

N/A

N/A

154.SRE South Carolina – 2, LLC

N/A

N/A

155.SRE South Carolina-3, LLC

N/A

N/A

156.SRE South Carolina – 4, LLC

N/A

N/A

157.SRE Tennessee – 1, LLC

N/A

N/A

158.SRE Tennessee – 2, LLC

N/A

N/A

159.SRE Tennessee – 3, LLC

N/A

N/A

22

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

160.SRE Tennessee-4, LLC

N/A

N/A

161.SRE Tennessee – 5, LLC

N/A

N/A

162.SRE Tennessee – 6, LLC

N/A

N/A

163.SRE Texas – 1, L.P.

N/A

N/A

164.SRE Texas – 2, L.P.

N/A

N/A

165.SRE Texas – 3, L.P.

N/A

N/A

166.SRE Texas – 4, L.P.

N/A

N/A

167.SRE Texas – 5, L.P.

N/A

N/A

168.SRE Texas – 6, L.P.

N/A

N/A

169.SRE Texas – 7, L.P.

N/A

N/A

170.SRE Texas – 8, L.P.

N/A

N/A

171.SRE Texas 9, LLC

N/A

N/A

172.SRE Texas 10, LLC

N/A

N/A

173.SRE Texas 11, LLC

N/A

N/A

174.SRE Texas 12, LLC

N/A

N/A

175.SRE Texas 13, LLC

N/A

N/A

176.SRE Texas 14, LLC

N/A

N/A

177.SRE Texas 15, LLC

N/A

N/A

178.SRE Virginia – 1, LLC

N/A

N/A

179.SRE Virginia – 2, LLC

N/A

N/A

180.Stevens Creek Cadillac, Inc.

St. Claire Cadillac

3737 Stevens Creek Blvd.

Santa Jose, CA

181.Town and Country Ford, Incorporated

Town and County Ford

5401 E. Independence Blvd.

Charlotte, NC

23

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

182.EchoPark Automotive, Inc.

 

4401 Colwick Rd.

Charlotte, NC

183.TT Denver, LLC

 

500 E. 104th Ave

Thornton, CO

 

10330 Grant Ave

Thornton, CO  80229

 

10401 E. Arapahoe Rd Centennial, CO

 

1500 E. County Line Rd Highlands Ranch, CO

 

13412 West Coal Mine Ave.

Littleton, CO  80127

 

9575 E. 40th Ave.

Denver, CO  80230

184.TTRE CO 1, LLC

N/A

N/A

185.Windward, Inc.

Honda of Hayward

(Service)

 

Ground Lease

(Sales)

 

 

(Vehicle Display)

 

 

(Vehicle Storage)

 

 

Ground Lease

(Sales)

24895 Mission Blvd.

Hayward, CA

 

24947-24975 Mission Blvd.

Hayward, CA

 

 

24919 Mission Blvd.

Hayward, CA

 

900 Fletcher Ln.

Hayward, CA

 

24933 Mission Blvd.

Hayward, CA

 

 

24

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.01

EXISTING LIENS

See attached.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.01

EXISTING LIENS

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

Sonic Automotive, Inc.

Delaware Secretary of State

Dell Financial Services L.L.C.

 

Amendment: Continuation

 

Amendment: Change S/P from Dell Financial Services L.P.

 

05/19/2006

 

04/20/2011

 

04/18/2012

61708031

 

20111474157

 

20121493073

 

Leased equipment

Dell Financial Services L.L.C.

 

Amendment: Continuation

 

Amendment: Change S/P from Dell Financial  Services L.P.

 

05/19/2006

 

04/20/2011

 

04/18/2012

61708049

 

20111474140

 

20121493081

 

Leased equipment




Autobahn, Inc., d/b/a Autobahn Motors

California Secretary of State

 

Mercedes-Benz of North America, LLC

 

 

Amendment: Continuation

 

Amendment: Change Debtor address

 

Amendment: Change S/P name from Inc. to LLC

 

Amendment: Continuation

 

Amendment: Continuation

 

Amendment: Continuation

 

12/10/1991

 

 

08/21/1996

 

01/21/1997

 

09/27/2000

 

10/30/2001

 

10/10/2006

 

08/22/2011

 

91261652

 

 

96234C0412

 

97021C0292

 

00273C0058

 

01304C0008

 

06-70880947

 

11-72818029

 

 

Motor vehicles, parts and accessories for which payment has not been received by
Mercedes-Benz North America, Inc. in accordance with the provisions of the
Mercedes-Benz Dealer Agreement

Schedule 7.01 - Page 1

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

FAA Beverly Hills, Inc., d/b/a Beverly Hills BMW

California Secretary of State

BMW of North America, LLC

 

Amendment: Continuation

 

Amendment: Change S/P name from Inc. to LLC

 

Amendment: Restate collateral to delete Inc. and add LLC

 

Amendment: Delete Debtor d/b/a

 

Amendment:  Change Debtor information

 

Amendment:  Change Debtor information

 

Amendment:  Change Debtor information

 

Amendment:  Change Debtor information

 

Amendment:  Continuation

 

Amendment: Change Debtor information

 

Amendment: Change Debtor information

 

Amendment: Continuation

10/27/1999

 

08/20/2004

 

05/10/2005

 

05/10/2005

 

 

05/10/2005

 

10/30/2007

 

10/30/2007

 

10/30/2007

 

12/04/2007

 

08/04/2009

 

02/10/2011

 

12/13/2011

 

05/07/2014

9930660594

 

04-10021858

 

05-70262321

 

05-70262327

 

 

05-70262328

 

07-71348214

 

07-71348217

 

07-71348201

 

07-71389993

 

09-72045370

 

11-72603191

 

11-72939269

 

14-74109558

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, tools,
special tools, equipment, signage, warranty advances, holdbacks, incentives,
warranty credits, parts and accessories, Lifestyle products and gift articles
that are manufactured or sold by Bayerische Motoren Werks AG and/or BMW of North
America, Inc. and/or bear trademarks of BMW, all accessions and additions
thereto and all proceeds of any of the foregoing, including insurance proceeds,
and a security interest in and right of setoff with respect to all credits and
right to payment (e.g. holdbacks, bonuses, incentives, warranty credits and the
like) held by BMW, its subsidiaries and affiliates for the account of debtor,
and as to the foregoing whether now owned or hereafter acquired

Schedule 7.01 - Page 2

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

FAA Serramonte, Inc., d/b/a Serramonte Auto Plaza, Serramonte Mitsubishi,
Serramonte Nissan

California Secretary of State

 

Nissan Motor Acceptance Corporation

 

Amendment:  Change S/P address

 

Amendment:  Change S/P address

 

Amendment:  Continuation

 

05/05/2005

 

11/06/2006

 

02/25/2008

 

12/04/2009

 

05-7025737733

 

06-70909112

 

08-71483201

 

09-72160741

 

 

Signs, together with all related materials, tools, parts, fittings, supports,
fixings, attachments, illumination, electrical cables, connections and
equipment, and concrete foundations

 

FAA Stevens Creek, Inc., d/b/a Stevens Creek Nissan

California Secretary of State

Nissan Motor Acceptance Corporation

 

Amendment: Continuation

08/21/2007

 

03/07/2012

07-7126162527

 

12-73037533

Signs, together with all related materials, tools, parts, fittings, supports,
fixings, attachments, illumination, electrical cables, connections and
equipment, and concrete foundations.

 

 

SAI Atlanta B, LLC, d/b/a Global Imports BMW, Global Imports MINI

Georgia Central Filing

BMW of North America, LLC

 

 

 

 

 

 

 

 

 

 

 

Amendment:  Change Debtor name

 

Amendment: Change Debtor information

 

Amendment: Continuation

09/04/2007

 

 

 

 

 

 

 

 

 

 

 

03/02/2009

 

10/21/2011

 

05/25/2012

0602007-10773

 

 

 

 

 

 

 

 

 

 

 

0602009-01822

 

0602011-09110

 

0602012-04691

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired

Schedule 7.01 - Page 3

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

Manheim Remarketing, Inc. for itself and as agent

04/25/2013

67-2013-002712

All motor vehicle inventory now or hereafter acquired by Debtor from S/P

including the proceeds and produces therefrom and all increase, substitutions,
replacements, additions and accessions thereto, as well as proceeds from
insurance policies insuring any of the foregoing.

 

SAI Chattanooga N, LLC

Tennessee Secretary of State

Nissan Motor Acceptance Corporation

10/28/2014

422324079

Signs together with all related materials, tools, parts, fittings, supports,
fixings, attachments, illumination, electrical cables, connections and
equipment, and concrete foundations.

 

 

SAI Columbus T, LLC

Ohio Secretary of
State                                                                                                                                                                                              

Vesco Oil Corporation

04/20/2016

OH00200012613

Equipment on loan: 1 – M94850 Refurb Machine Trans s/adapter; 1 – RM94350 Refurb
machine coolant; 1 – RM98250 Refurb Machine Brake Fluid Exc.

 

Vesco Oil Corporation

02/29/2015

OH00198246441

Equipment on loan: 1 – M98250 Machine Brake Fluid Exc.

 

 

SAI Columbus VWK, LLC d/b/a Volkswagen West, Hatfield Kia, Hatfield Volkswagen

Ohio Secretary of State

Vesco Oil Corporation

 

(Under Debtor name Hatfield Volkswagen)

 

04/11/2013

OH00166230197

Equipment on loan: 1 RM94000 Refurb Machine Collant w/Adapter, 1 M75006 tool
Foaming Intake Audi/VW

 

SAI Denver B, LLC

Colorado Secretary of State

Schedule 7.01 - Page 4

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

BMW of North America, LLC

 

Amendment: Add Debtor address

 

Amendment: Add Debtor address

 

Amendment: Add Debtor address

 

Amendment: Add Debtor address

08/09/2013

 

09/03/2013

 

09/03/2013

 

01/06/2014

 

01/07/2014

20132070604

 

20132077140

 

20132077141

 

2014001400

 

20142001812

A Purchase Money Security Interest in all unpaid BMW motor vehicles, including
but not limited to all unpaid BMW automobiles, Sport Activity Vehicles/light
trucks, motorcycles, MINI vehicles, tools, special tools, equipment, signage,
warranty advances, holdbacks, incentives, warranty credits, parts and
accessories, lifestyle products and gift articles that are manufactured or sold
by Bayerische Moteren Werks AG and/or BMW of North America, LLC and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds and a security interest in and
right of setoff with respect to all credits and rights to payments held by BMW,
its subsidiaries and affiliates for the account of Debtor and as to all of the
foregoing whether

now owned or hereafter acquired.

 

SAI Denver M, LLC

Colorado Secretary of State

Mercedes-Benz USA, LLC

08/30/2013

20132076420

In accordance with the terms and conditions of the Mercedes-Benz Passenger Car
and Light Truck Dealer Agreement and, where applicable, the Maybach Dealer
Agreement, Commercial Vehicle Dealer Agreement and smart Passenger Car Dealer
Agreement, the Debtor has granted to MBUSA a purchase money security interest in
all new Mercedes-Benz automobiles, light trucks, Maybach automobiles, commercial
vehicles and smart automobiles and Mercedes-Benz, Maybach, commercial vehicle
and smart parts, accessories and special tools sold by MBUSA to Debtor for which
MBUSA has not received payment.

 

 

SAI Fort Myers B, LLC

Florida Secretary of State

 

BMW of North America, LLC

 

Amendment: Continuation

 

Amendment:  Change Debtor information

 

Amendment:  Change Debtor name

 

Amendment: Add collateral

 

Amendment: Change Debtor information

 

Amendment: Continuation

 

04/05/2002

 

01/29/2007

 

03/10/2008

 

02/27/2009

 

06/01/2010

 

08/26/2010

 

01/26/2012

 

200200808778

 

200704690533

 

200807835615

 

200900101049

 

201002611537

 

201003111295

 

201206072162

 

 

A purchase money security interest in all unpaid BMW motor vehicles, including
but not limited to BMW automobiles, sports activity vehicles/light trucks,
motorcycles, tools, special tools, equipment, signage, warranty advances, parts
and accessories, Lifestyle products and gift articles that are manufactured or
sold by Bayerische Motoren Werks AG and/or BMW of North America, LLC and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds, and a security interest in and
right of setoff with respect to all credits and right to payment (e.g.
holdbacks, bonuses, incentives, warranty credits and the like) held by BMW, its
subsidiaries and affiliates for the account of debtor, and as to the foregoing
whether now owned or hereafter acquired.

 

 

SAI Fort Myers M, LLC, d/b/a Mercedes-Benz of Fort Myers

Florida Secretary of State

Schedule 7.01 - Page 5

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

Mercedes-Benz USA, LLC

 

Amendment: Change S/P name from Inc. to LLC

 

Amendment: Continuation

 

Amendment:  Change Debtor information

 

Amendment:  Change Debtor name

 

Amendment:  Continuation

 

02/29/2000

 

02/16/2001

 

11/19/2004

 

12/21/2006

 

02/11/2009

 

01/20/2010

 

200000050147-6

 

200100036392-5

 

20040835754X

 

200604417827

 

200900014006

 

20100187531X

 

 

In accordance with the terms and conditions of the Mercedes-Benz Passenger Car
and Light Truck Dealer Agreement and, where applicable, the Maybach Dealer
Agreement, Commercial Vehicle Dealer Agreement and smart Passenger Car Dealer
Agreement, Debtor has granted to MBUSA a PMSI in all new Mercedes-Benz
automobiles, light trucks, Maybach automobiles, Commercial Vehicles and smart
automobiles and parts, accessories and special tools sold by MBUSA related to
the above for which MBUSA has not received payment

 

 

 

SAI Irondale Imports, LLC, d/b/a Tom Williams Imports, Audi, BMW, Porsche, Land
Rover

Alabama Secretary of State  

 

BMW of North America, LLC

 

Amendment: Change Debtor address

 

Amendment: Change Debtor name to delete d/b/a

 

Amendment: Change S/P name from BMW of North America, Inc.

 

Amendment: Continuation

 

 

 

Amendment: Restate collateral

 

Amendment:  Change Debtor name

 

Amendment:  Change Debtor address

 

Amendment:  Continuation

 

02/17/2000

 

03/23/2004

 

02/01/2005

 

02/01/2005

 

 

02/01/2005

 

 

 

01/17/2006

 

04/02/2009

 

10/01/2009

 

12/10/2009

 

B2000-07123 FS

 

B2000-07123AM

 

B2000-07123AM

 

B2000-07123AM

 

 

B2000-07123 CS

 

 

 

B2000-07123 AM

 

B2000-07123AM

 

B2000-07123AM

 

B2000-07123CS

 

 

A Purchase Money Security Interest in all unpaid BMW motor vehicles, including
but not limited to BMW automobiles, sports activity vehicles/light trucks,
motorcycles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America LLC (collectively “BMW”) and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds, and a security interest in and
right to set off with respect to all credits and rights to payments held by BMW,
its subsidiaries and affiliates for the account of debtor, and as to all of the
foregoing whether now owned or hereafter acquired.

 

 

SAI Long Beach B, Inc., d/b/a Long Beach BMW, Long Beach MINI

California Secretary of State

Schedule 7.01 - Page 6

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

BMW of North America, LLC

 

Amendment: Continuation

08/13/2007

 

06/25/2012

07-7125294239

 

12-73181533

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired .

 

SAI McKinney M, LLC

Mercedes-Benz USA, LLC

09/26/2016

16-0031744713

In accordance with the terms and conditions of the Mercedes-Benz Passenger Car
and Light Truck Dealer Agreement and, where applicable, the Maybach Dealer
Agreement, Commercial Vehicle Dealer Agreement and smart Passenger Car Dealer
Agreement, the Debtor has granted to MBUSA a purchase money security interest in
all new Mercedes-Benz automobiles, light trucks, Maybach automobiles, commercial
vehicles and smart automobiles and Mercedes-Benz, Maybach, commercial vehicle
and smart parts, accessories and special tools sold by MBUSA to Debtor for which
MBUSA has not received payment.

 

 

SAI Monrovia B, Inc., d/b/a BMW of Monrovia, MINI of Monrovia

California Secretary of State

BMW of North America, LLC

 

Amendment: Change Debtor information

12/05/2013

 

01/30/2014

13-7389419136

 

14-73972817

A Purchase Money Security Interest in all unpaid BMW motor vehicles, including
but not limited to all unpaid BMW automobiles, Sport Activity Vehicles/light
trucks, motorcycles, MINI vehicles, tools, special tools, equipment, signage,
warranty advances, holdbacks, incentives, warranty credits, parts and
accessories, lifestyle products and gift articles that are manufactured or sold
by Bayerische Moteren Werks AG and/or BMW of North America, LLC and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds and a security interest in and
right of setoff with respect to all credits and rights to payments held by BMW,
its subsidiaries and affiliates for the account of Debtor and as to all of the
foregoing whether now owned or hereafter acquired.

 

Schedule 7.01 - Page 7

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

Internal Revenue Service

12/1/2013

14-7394160904

940 Tax Lien for period ending 12/31/2007 totaling $25,509.49

 

State of California – Employment Development Department

 

07/29/2016

16-7539183750

Tax lien totaling $118.37 in penalty and interest for 4th quarter 2015

 

SAI Montgomery B, LLC, d/b/a BMW of Montgomery

Alabama Secretary of State

BMW of North America, LLC

 

Amendment:  Change Debtor name

 

Amendment:  Continuation

 

Amendment: Change Debtor information

06/27/2005

 

04/02/2009

 

03/10/2010

 

10/10/2013

B05-0489290 FS

 

B05-0489290AM

 

B05-0489290CS

 

B05-0489290AM

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired.

 

 

SAI Montgomery CH, LLC, d/b/a Capitol Chevrolet, Capitol Hyundai

Alabama Secretary of State

SLP Performance Parts Inc.

01/24/2013

B13-7021877FS

All products purchased from SLP Performance Parts, vehicles modified with SLP
Performance Parts products, and all proceeds therefrom.

 

 

SAI Nashville M, LLC, d/b/a Mercedes-Benz of Nashville, smart Center of
Nashville

Tennessee Secretary of State

Schedule 7.01 - Page 8

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

Mercedes-Benz USA, LLC

 

 

Amendment: Change Debtor name

 

Amendment:  Continuation

 

Amendment: Restate collateral

 

04/07/2005

 

 

02/12/2009

 

01/21/2010

 

05/15/2013

 

305-020582

 

 

209-007725

 

210-008425

 

313-503573

 

 

Motor vehicles, parts, and accessories for which payment has not been received
by Mercedes-Benz USA, LLC in accordance with the provisions of the Mercedes-Benz
Dealer Agreements

 

 

 

 

In accordance with the terms and conditions of the Mercedes-Benz Passenger Car
and Light Truck Dealer Agreement and, where applicable, the Maybach Dealer
Agreement, Commercial Vehicle Dealer Agreement and smart Passenger Car Dealer
Agreement, the Debtor has granted to

MBUSA a purchase money security interest in all new Mercedes-Benz automobiles,
light trucks, Maybach automobiles, commercial vehicles and smart automobiles and
Mercedes-Benz, Maybach, commercial vehicle and smart parts, accessories and
special tools sold by MBUSA to Debtor for which MBUSA has not received payment.

 

Daimler Vehicle Innovations USA LLC

05/07/2012

212-023435

(a)In accordance with the terms and conditions of the Daimler Vehicle
Innovations USA LLC smart Passenger Car Vehicle Dealer Agreement Debtor has
granted to DVIUSA a purchase money security interest in all new smart Passenger
Car Vehicles, smart Passenger Car Vehicle parts, accessories and special tools
sole by DVIUSA to Debtor for which DVIUSA has not received payment.

 

Sonic Automotive-9103 E. Independence, NC, LLC, d/b/a Infiniti of Charlotte

North Carolina Secretary of State

Nissan Motor Acceptance Corporation

 

Amendment: Change Debtor information

 

Amendment: Change S/P from Infiniti Financial Services, a division of Nissan
Motor Acceptance Corporation

 

Amendment: Continuation

 

12/04/2007

 

07/06/2012

 

07/09/2012

 

 

 

07/09/2012

20070113213A

 

20120063687G

 

20120063905K

 

 

 

20120063998A

Leased Equipment:  Signs, together with all related materials, tools, parts,
fittings, supports, fixings, attachments, illumination, electrical cables,
connections and equipment, and concrete foundations.

 

 

Sonic Automotive Aviation, LLC

North Carolina Secretary of State

Millrock Aviation Financial, L.L.C.

07/29/2013

20130073295C

Leased Equipment: Dassault Aviation model Falcon 2000EX aircraft s/n 200 and
U.S. Reg. Nos. N501RR; and 2 – Pratt & Whitney Canada model PW308C aircraft
engines s/n’s PCE-CF0431 and PCE-CF0435; together with all other property
essential and appropriate to the operation of the Aircraft, including all
instruments, avionics, auxiliary power units, engines, equipment and accessories
attached to and connected with the Aircraft,; all log books, manuals and other
documents issued for, or reflecting use or maintenance of the Aircraft together
with all other attachments, accessories, accessions, additions, replacements,
exchanges and substitutions now or hereafter attached thereto and made a part
thereof, and all insurance or other proceeds.

 

Schedule 7.01 - Page 9

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

SAI West Houston B, LLC

Texas Secretary of
State                                                                                                                                                                                        

BMW of North America, LLC

01/19/2016

16-0001946603

All unpaid BMW motor vehicles, including BMW automobiles, motorcycles and
scooters, warranty advances, holdbacks, incentives, warranty credits, parts and
accessories that are manufactured or sold by Bayerische Moteren Werks AG (BMW)
and/or BMW of North America, LLC and/or bear trademarks of BMW, all accessions
and additions, thereto and all proceeds thereof.

 

BMW of North America, LLC

01/19/2016

16-0001948625

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired .

 

Millrock Aviation Financial, L.L.C.

 

07/29/2013

 

20130073295C

 

Leased Equipment: Dassault Aviation model Falcon 2000EX aircraft s/n 200 and
U.S. Reg. Nos. N501RR; and 2 – Pratt & Whitney Canada model PW308C aircraft
engines s/n’s PCE-CF0431 and PCE-CF0435; together with all other property
essential and appropriate to the operation of the Aircraft, including all
instruments, avionics, auxiliary power units, engines, equipment and accessories
attached to and connected with the Aircraft,; all log books, manuals and other
documents issued for, or reflecting use or maintenance of the Aircraft together
with all other attachments, accessories, accessions, additions, replacements,
exchanges and substitutions now or hereafter attached thereto and made a part
thereof, and all insurance or other proceeds.

 

 

Sonic Automotive of Chattanooga, LLC, d/b/a BMW of Chattanooga

Tennessee Secretary of State

Schedule 7.01 - Page 10

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

BMW of North America, LLC

 

Amendment:  Change Debtor information

 

Amendment:  Continuation

 

Amendment: Continuation

10/28/2002

 

11/21/2006

 

07/24/2007

 

09/26/2012

302-060389

 

206-073733

 

107-039829

 

212-060018

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired .

 

 

Sonic Automotive of Nashville, LLC, d/b/a BMW of Nashville, MINI of Nashville,
Sonic Automotive Body Shop

Tennessee Secretary of State

BMW of North America, Inc.

 

Amendment: Add Debtor information

11/29/2012

 

01/16/2014

312-344637

 

U0030.3049

A Purchase Money Security Interest in all unpaid BMW motor vehicles, including
but not limited to all unpaid BMW automobiles, Sport Activity Vehicles/light
trucks, motorcycles, MINI vehicles, tools, special tools, equipment, signage,
warranty advances, holdbacks, incentives, warranty credits, parts and
accessories, lifestyle products and gift articles that are manufactured or sold
by Bayerische Moteren Werks AG and/or BMW of North America, LLC and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds and a security interest in and
right of setoff with respect to all credits and rights to payments held by BMW,
its subsidiaries and affiliates for the account of Debtor and as to all of the
foregoing whether now owned or hereafter acquired.

 

 

Sonic Automotive of Texas, L.P., d/b/a Lone Star Ford

Texas Secretary of State

Ford Motor Company

 

(Debtor name of Lone Star Ford, Inc.)

04/03/2012

12-0010279870

Industrial equipment – Rotunda general service equipment tools and fixtures
including but not limited to equipment now in possession or hereafter acquired
by Debtor and all proceeds

 

 

Sonic-2185 Chapman Rd., Chattanooga, LLC, d/b/a Economy Honda Cars, Economy
Honda Superstore

Tennessee Secretary of State

Ally Financial

 

Amendment: Change S/P from GMAC

 

Amendment: Continuation

02/22/2008

 

09/26/2012

 

09/10/2012

308-015486

 

312-340110

 

212-054476

Motor vehicles purchased by Debtor through the Smart Auction or
UsedVehicleAuction.com (SM) web site service and all proceeds thereof.

 

Schedule 7.01 - Page 11

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

Sonic-Calabasas A, Inc.

California Secretary of
State                                                                                                                                                                                    

State of California, Employment Development Department

 

12/04/2015

15-7499045822

State tax lien totaling $84.32 for penalties and interest for 4th quarter 2015

 

Sonic-Calabasas M, Inc., d/b/a Mercedes-Benz of Calabasas

California Secretary of State

Mercedes-Benz USA, LLC

 

Amendment: Continuation

07/31/2007

 

05/04/2012

07-7124004691

 

12-73117907

New motor vehicles, parts and accessories for which payment has not been
received by Mercedes-Benz USA LLC, in accordance with the provisions of the
Mercedes-Benz Dealer Agreements

 

 

SAI Fairfax B, LLC, f/k/a Sonic-Manhattan Fairfax, Inc., d/b/a BMW of Fairfax

Virginia Secretary of State

 

BMW of North America, LLC

 

Amendment: Continuation

 

Amendment: Change S/P name from Inc. to LLC

 

Amendment: Delete d/b/a as additional debtor

 

Amendment: Restate collateral

 

Amendment:  Change Debtor information

 

Amendment:  Change Debtor information

 

Amendment:  Continuation

 

Amendment: Change Debtor name

 

Amendment: Continuation

 

09/27/1999

 

07/09/2004

 

07/14/2005

 

07/14/2005

 

12/28/2005

 

01/25/2007

 

09/22/2008

 

06/08/2009

 

10/26/2012

 

04/01/2014

 

990927-7803

 

040709-7310-4

 

050714-7028-8

 

050714-7026-4

 

051228-7173-5

 

070125-7270-6

 

080922-7434-6

 

090608-7346-5

 

121026-3977-2

 

14-01-01-6331-1

 

 

All unpaid BMW Motor Vehicles, including BMW automobiles and motorcycles,
warranty advances, holdbacks, incentives, warranty credits, parts and
accessories that are manufactured or sold by Bayerische Motoren Werks AG and/or
BMW of North America, Inc. and or bear trademarks of BMW, all accessions and
additions thereto and all proceeds of any of the foregoing whether now owned or
hereafter acquired

 

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired.

 

 

Sonic Momentum B, L.P., d/b/a Momentum BMW, Momentum MINI, Momentum Collision
Center

Texas Secretary of State

Schedule 7.01 - Page 12

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

BMW of North America, LLC

 

Amendment:  Continuation

 

Amendment: Change Debtor information

 

Amendment: Continuation

09/24/2004

 

04/20/2009

 

10/17/2011

 

05/19/2014

04-0082933655

 

09-00112142

 

11-00303846

 

14-00158173

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired.

 

 

Sonic Santa Monica M, Inc., d/b/a W.I. Simonson

California Secretary of  State

Mercedes-Benz USA, LLC

 

Amendment: Continuation

06/02/2005

 

04/16/2010

05-7029278010

 

1072291571

 

Motor vehicles, parts and accessories for which payment has not been received by
Mercedes-Benz USA, LLC in accordance with the provisions of the Mercedes-Benz
Dealer Agreement.

 

Manheim Remarketing, Inc. for itself and as agent

05/09/2013

13-7359741474

All motor vehicle inventory now or hereafter acquired by Debtor from S/P
including the proceeds and produces therefrom and all increase, substitutions,
replacements, additions and accessions thereto, as well as proceeds from
insurance policies insuring any of the foregoing.

 

 

Sonic-Stevens Creek B, Inc., d/b/a Stevens Creek BMW

California Secretary of State

Schedule 7.01 - Page 13

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

BMW of North America, Inc.

 

Amendment: Change Debtor address

 

Amendment: Continuation

 

Amendment: Change Debtor name from f/k/a

 

Amendment: Change Debtor address

 

Amendment: Change S/P address

 

 

Amendment:  Restate collateral

 

Amendment: Delete Debtor d/b/a

 

Amendment:  Change Debtor information

 

Amendment:  Continuation

 

01/31/2000

 

01/30/2001

 

11/23/2004

 

11/23/2004

 

03/07/2005

 

05/10/2005

 

 

05/10/2005

 

12/01/2005

 

02/26/2009

 

12/22/2009

 

0003360313

 

01031C0242

 

04-70065566

 

04-70065565

 

05-70182663

 

05-70282350

 

 

05-70262352

 

05-70503928

 

09-71889092

 

09-72177363

 

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired

 

A Purchase Money Security Interest in all unpaid BMW motor vehicles, including
but not limited to BMW automobiles, sports activity vehicles/light trucks,
motorcycles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America LLC (collectively “BMW”) and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds, and a security interest in and
right to set off with respect to all credits and rights to payments held by BMW,
its subsidiaries and affiliates for the account of debtor, and as to all of the
foregoing whether now owned or hereafter acquired

 

SAI Tysons Corner I, LLC, f/k/a Sonic Tysons Corner Infiniti, Inc., d/b/a
Infiniti of Tysons Corner

Virginia State Corporation Commission

Nissan Motor Acceptance Corporation

 

Amendment: Change S/P name from Infiniti Financial Services, a division of
Nissan Motor Acceptance Corporation

 

Amendment: Continuation

 

Amendment: Change Debtor name

05/20/2008

 

01/14/2013

 

 

 

02/01/2013

 

03/05/2013

080520-7396-2

 

130114-3896-8

 

 

 

130201-3900-4

 

130305-3887-4

 

Signs, together with all related materials, tools, parts, fittings, supports,
footings, attachments, documentation, electrical cables, connections and
equipment, and concrete foundations

 

 

Sonic Walnut Creek M, Inc., d/b/a Mercedes-Benz of Walnut Creek

California Secretary of State

Mercedes-Benz USA, LLC

 

 

Amendment: Continuation

03/16/2006

 

 

01/18/2011

06-7062844976

 

 

11-72579286

 

Motor vehicles, parts and accessories for which payment has not been received by
Mercedes-Benz USA LLC, in accordance with the provisions of the Mercedes-Benz
Dealer Agreements

 

Town and Country Ford, Incorporated

North Carolina Secretary of State

Ford Motor Company

10/30/2013

2013010781G

Industrial equipment – Rotunda general service equipment tools and fixtures
including equipment now in possession or hereafter acquired by Debtor and all
proceeds.

 

Town and Country Ford Incorporated

Schedule 7.01 - Page 14

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

Ford Motor Company

10/31/2014

20140101824E

 

Ford Motor Company

05/10/2016

20160047176F

Industrial equipment – Rotunda general service equipment tools and fixtures
including but not limited to equipment now in possession or hereafter acquired
by the Debtor and all proceeds from any disposition thereof.

 

 

Schedule 7.01 - Page 15

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 7.03

EXISTING INDEBTEDNESS

Description

Creditor

Original Principal Balance

Principal Balance

as of 5/31/14

Maturity Date

Advantage Lease Holdings*

iStar Financial

$8,213,445

$3,404,950

09/01/2016

Richmond Lease Holdings*

iStar Financial

$5,622,157

$1,169,838

11/01/2015

Momentum Lease Holdings*

iStar Financial

$12,735,033

$2,770,623

12/01/2015

Capital Lease – Concord Toyota Facility

1090 Concord Associates, LLC

$6,514,841

$5,004,519

12/01/2025

 

*Indicates indebtedness constituting “Falcon Indebtedness”

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.25

POST-CLOSING DELIVERIES

The Borrower shall, within sixty (60) days of the Closing Date (or such later
date as reasonably determined by the Administrative Agent), deliver:

 

(1)

good standing certificate for SAI TN HC2, LLC from the Tennessee Secretary of
State

 

 

 




 

--------------------------------------------------------------------------------

 

 

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

BORROWER:

Sonic Automotive, Inc.

4401 Colwick Road

Charlotte, North Carolina 28211

Attention:  Stephen K. Coss and Heath R. Byrd

Telephone:704-566-2420 and 704-566-2482

Facsimile:  704-927-3412 and 704-973-0798

Email:  steve.coss@sonicautomotive.com and heath.byrd@sonicautomotive.com

Website Address:  www.sonicautomotive.com

U.S. Taxpayer ID Number:  56-2010790

 

 

ADMINISTRATIVE AGENT:

For Payments and Requests for Credit Extensions:

Bank of America, N.A.

Credit Services

101 N. Tryon Street

Mailcode:  NC1-001-04-39

Charlotte, NC 28255

Attention:     Kimberly Foster

Telephone:  980-386-2881

Telecopier:  704-208-2140

Email: kfoster2@baml.com

 

Wire Instructions:

Bank of America, N. A.

ABA Number:  026009593

Account Name:  Wire Clearing Acct for Syn Loans – LIQ

Account Number:136607-2250600

Reference:   Sonic Automotive, Inc.

 




 

--------------------------------------------------------------------------------

 

 

For Credit Related Matters:

Bank of America, N.A.

100 N. Westshore Boulevard

Mail Code:  FL2-399-02-05

Tampa, Florida 33609

Attention:Kenneth W. Winston

Telephone:  813-384-3638

Facsimile:800-851-6341

Email: kenneth.winston@baml.com

 

with copy to:

Bank of America, N.A.

800 Hingham Street

Mail Code:  MA1-600-01-01

Rockland, Massachusetts  02370

Attention:M. Patricia Kay

Telephone:  781-878-2109

Email: patty.kay@baml.com

 

Bank of America, N.A.

Attention: Gregory Eatrides

Telecopier:  212-843-0882

Email:  gregory.eatrides@baml.com

 

Bank of America, N.A.

Attention: Jevera Perdue

Telephone:  336-854-7526

Email:  Jevera.K.Perdue@baml.com

 

Other Notices as Administrative Agent
(financial reporting requirements and bank group communications, at all times):

Bank of America, N.A.

Agency Management

135 South LaSalle Street

Mailcode: IL4-135-09-61

Chicago, Illinois  60603

Attention: Renee’ Marion, Agency Officer

Telephone:  312-828-3972

Telecopier:  877-206-8433

Email:  renee.marion@baml.com

 

--------------------------------------------------------------------------------

 

 

L/C ISSUER:

Bank of America, N.A. - Trade Finance

1 Fleet Way

Mailcode:  CA9-705-07-05

Scranton, Pennsylvania 18507

Attention: Al Malave, Trade Operations Officer

Telephone:  570-330-4212

Telecopier:  570-330-4186

Email:  alfonso.malave@baml.com

 

 

SWING LINE LENDER:

Bank of America, N.A.

Credit Services

101 N. Tryon Street

Mailcode:  NC1-001-04-39

Charlotte, NC 28255

Attention:     Kimberly Foster

Telephone:  980-386-2881

Telecopier:  704-208-2140

Email: kfoster2@baml.com

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:  ___________, _____

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of November 30, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement” the
terms defined therein being used herein as therein defined), among Sonic
Automotive, Inc., a Delaware corporation (the “Company”), the Lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer, and Wells Fargo Bank, National Association, as an
L/C Issuer.  

The undersigned hereby requests (select one):

☐  A Borrowing of Committed Loans

☐  A conversion of Committed Loans

1.On _________________________ (a Business Day).

2.In the amount of $_______________.

3.Comprised of _______________________________________.

[Type of Committed Loan requested]

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Credit Agreement.

SONIC AUTOMOTIVE, INC.

By: Name:

Title:

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:  ___________, _____

To:Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of November 30, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement” the
terms defined therein being used herein as therein defined), among Sonic
Automotive, Inc., a Delaware corporation (the “Company”), the Lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer, and Wells Fargo Bank, National Association, as an
L/C Issuer.  

The undersigned hereby requests (select one):

☐  A Swing Line Borrowing

☐  A conversion of Swing Line Loans

1.On _______________ (a Business Day).

2.In the amount of $_______________.

3.Comprised of _________________________________________________.

[Type of Swing Line Loan requested]

The Swing Line Borrowing, if any, requested herein complies with the
requirements of the provisos to the first sentence of Section 2.04(a) of the
Credit Agreement.

SONIC AUTOMOTIVE, INC.

By: Name:

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF NOTE

_______________

FOR VALUE RECEIVED, the undersigned (the “Company”) hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Loan from time to time made by the Lender to the Company under
that certain Fourth Amended and Restated Credit Agreement, dated as of November
30, 2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among the Company, the Lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer, and Wells Fargo Bank, National Association, as an
L/C Issuer.  

The Company promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Credit Agreement.  Except as
otherwise provided in Section 2.04(f) of the Credit Agreement with respect to
Swing Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein.  This Note is also entitled to the
benefits of the Subsidiary Guaranty and is secured by the Collateral.  [This
Note is issued in replacement of a Note dated July 23, 2014, issued to the
Lender pursuant to the Credit Agreement (the “Existing Note”), and does not
effect any refinancing or extinguishment of the indebtedness and obligations of
such Existing Note and is not a novation but is a replacement of such Existing
Note.]  Upon the occurrence and continuation of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Note shall (if required by the Credit Agreement) become, or may be declared
to be, immediately due and payable all as provided in the Credit
Agreement.  Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.




 

 

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NORTH CAROLINA.

SONIC AUTOMOTIVE, INC.

By: Name:

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS WITH RESPECT THERETO

Date

Type of Loan Made

Amount of Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] 1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.
2  Capitalized terms used but not defined herein shall have the meanings given
to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit or the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

1.Assignor[s]:______________________________

______________________________

 

 

 

 

 

 

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

2 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

 

--------------------------------------------------------------------------------

 

2.

Assignee[s]:______________________________

______________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

•

3.Borrower or the Company:Sonic Automotive, Inc., a Delaware corporation

•

4.Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

5.

Credit Agreement:Fourth Amended and Restated Credit Agreement, dated as of
November 30, 2016 among Sonic Automotive, Inc., a Delaware corporation, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer, and Wells Fargo Bank,
National Association, as an L/C Issuer.  

 

•

6.Assigned Interest:

 

 

 

Assignor[s]1

 

 

 

Assignee[s]2

Aggregate

Amount of Commitment

for all Lenders*

Amount of Commitment Assigned*

Percentage
Assigned of Commitment3

CUSIP Number

 

 

$________

$________

________%

 

 

 

$________

$________

________%

 

 

 

$________

$________

________%

 

 

•

[7.Trade Date:__________________]4

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

 

 

 

 

 

 

 

 

 

1 List each Assignor, as appropriate.

2 List each Assignee, as appropriate.

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR:

[NAME OF ASSIGNOR]

By: __________________________________
       Title:

 

ASSIGNEE:

[NAME OF ASSIGNEE]

By: __________________________________
       Title:

[Consented to and]1 Accepted:

 

BANK OF AMERICA, N.A., as Administrative

Agent [, an L/C Issuer and Swing Line Lender]

 

By: _________________________________
      Title:

 

[Consented to:]2

 

WELLS FARGO BANK, NATIONAL

ASSOCATION, as an L/C Issuer

By: _________________________________
      Title:

 

[Consented to:]3

SONIC AUTOMOTIVE, INC.

By: _________________________________
      Title:

 

 

 

 

 

 

1 To be added only if the consent of the Administrative Agent, such L/C Issuer
or Swing Line Lender, as applicable,  is required by the terms of the Credit
Agreement.

2 To be added only if the consent of the applicable L/C Issuer is required by
the terms of the Credit Agreement.  

3 To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

 

--------------------------------------------------------------------------------

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

         1.Representations and Warranties.

1.1.Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

 

--------------------------------------------------------------------------------

 

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of North
Carolina.

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

FORM OF FOURTH AMENDED AND RESTATED

SUBSIDIARY GUARANTY

See attached.

 

 

 

--------------------------------------------------------------------------------

 

 

 

FOURTH AMENDED AND RESTATED

SUBSIDIARY GUARANTY AGREEMENT

 

THIS FOURTH AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT (this “Guaranty
Agreement”), dated as of November 30, 2016, is made by EACH OF THE UNDERSIGNED
AND EACH OTHER PERSON WHO SHALL BECOME A PARTY HERETO BY EXECUTION OF A JOINDER
AGREEMENT WHICH IDENTIFIES SUCH PERSON THEREIN AS A “GUARANTOR” (each a
“Guarantor” and collectively the “Guarantors”) to BANK OF AMERICA, N.A., a
national banking association organized and existing under the laws of the United
States, as administrative agent (in such capacity, the “Administrative Agent”)
for each of the lenders (the “Lenders”) now or hereafter party to the Revolving
Credit Agreement defined below (collectively with the Administrative Agent, and
certain other Persons parties to Related Swap Contracts and Secured Treasury
Management Arrangements as more particularly described in Section 19 hereof, the
“Revolving Secured Parties”).  All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Revolving
Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, Sonic Automotive, Inc., a Delaware corporation (“the Company”), certain
of the Lenders (the “Existing Lenders”) and the Administrative Agent entered
into that certain Third Amended and Restated Credit Agreement dated July 23,
2014 (as amended prior to (but excluding) the date hereof, the “Existing Credit
Agreement”), pursuant to which certain of the Existing Lenders agreed to make
available to the Company, a revolving credit facility, including a letter of
credit subfacility and a swingline subfacility; and

 

WHEREAS, certain Subsidiaries of the Company (the “Existing Guarantors”) entered
into a Third Amended and Restated Subsidiary Guaranty Agreement dated as of July
23, 2014 (the “Existing Guaranty Agreement”) pursuant to which the Existing
Guarantors have guaranteed the payment and performance of the obligations of the
Company under the Existing Credit Agreement and other loan documents related
thereto; and

 

WHEREAS, the Company has requested that the Existing Credit Agreement be amended
and restated in order to, among other things, (a) extend the maturity date of
the revolving credit facility provided therein, (b) increase the maximum
aggregate amount of the revolving credit facility provided therein, and (c) make
certain other amendments to the Existing Credit Agreement on the terms and
conditions set forth in that certain Fourth Amended and Restated Credit
Agreement dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Revolving Credit Agreement”) among
the Company, the Administrative Agent and the Lenders; and

 

WHEREAS, the Company, the Administrative Agent and the Lenders have agreed to
enter into the Revolving Credit Agreement, subject to, among other things, a
condition that the parties amend and restate the Existing Guaranty Agreement as
provided herein; and

 

WHEREAS, each Guarantor is, directly or indirectly, a Subsidiary of the Company;
and




 

 

--------------------------------------------------------------------------------

 

WHEREAS, each Guarantor will materially benefit from the Loans to be made, and
the Letters of Credit to be issued, under the Revolving Credit Agreement; and

 

WHEREAS, each Guarantor is required to enter into this Guaranty Agreement
pursuant to the terms of the Revolving Credit Agreement; and

 

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Revolving Credit Agreement by
the Revolving Secured Parties was the obligation of the Company to cause each
Guarantor to enter into this Guaranty Agreement, and the Revolving Secured
Parties are unwilling to extend and maintain the credit facilities provided
under the Loan Documents unless the Guarantors enter into this Guaranty
Agreement;

 

NOW, THEREFORE, in order to induce (i) the Lenders to amend and restate the
Existing Credit Agreement and (ii) the Revolving Secured Parties to make
available to the Company or maintain the credit facilities provided for in the
Revolving Credit Agreement, the parties hereto agree that the Existing Guaranty
Agreement is hereby amended and restated in this Guaranty Agreement as
follows:  

1.Guaranty.  Each Guarantor hereby jointly and severally, unconditionally,
absolutely, continually and irrevocably guarantees to the Administrative Agent
for the benefit of the Revolving Secured Parties the payment and performance in
full of the Guaranteed Liabilities (as defined below).  For all purposes of this
Guaranty Agreement, “Guaranteed Liabilities” means:  (a) the Company’s prompt
payment in full, when due or declared due and at all such times, of all
Obligations and all other amounts pursuant to the terms of the Revolving Credit
Agreement, the Notes, and all other Loan Documents heretofore, now or at any
time or times hereafter owing, arising, due or payable from the Company to any
one or more of the Revolving Secured Parties, including principal, interest,
premiums and fees (including, but not limited to, loan fees and reasonable fees,
charges and disbursements of counsel (“Attorney Costs”)); (b) each Loan Party’s
prompt, full and faithful performance, observance and discharge of each and
every agreement, undertaking, covenant and provision to be performed, observed
or discharged by such Loan Party under the Revolving Credit Agreement, the Notes
and all other Loan Documents; and (c) the prompt payment in full by each Loan
Party, when due or declared due and at all such times, of obligations and
liabilities now or hereafter arising under Related Swap Contracts and Secured
Cash Management Arrangements; provided, however, that the “Guaranteed
Liabilities” shall exclude any Excluded Swap Obligations.  The Guarantors’
obligations to the Revolving Secured Parties under this Guaranty Agreement are
hereinafter collectively referred to as the “Guarantors’ Obligations” and, with
respect to each Guarantor individually, the “Guarantor’s
Obligations”.  Notwithstanding the foregoing, the liability of each Guarantor
individually with respect to its Guarantor’s Obligations shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.

 

Each Guarantor agrees that it is jointly and severally, directly and primarily
liable (subject to the limitation in the immediately preceding sentence) for the
Guaranteed Liabilities.

 

2

 

--------------------------------------------------------------------------------

 

The Guarantors’ Obligations are secured by various Security Instruments referred
to in the Revolving Credit Agreement, including without limitation, the Security
Agreement and the Pledge Agreement.

 

2.Payment.If the Company or any other Loan Party shall default in payment or
performance of any of the Guaranteed Liabilities, whether principal, interest,
premium, fee (including, but not limited to, loan fees and Attorney Costs), or
otherwise, when and as the same shall become due, and after expiration of any
applicable grace period, whether according to the terms of the Revolving Credit
Agreement, by acceleration, or otherwise, or upon the occurrence and during the
continuance of any Event of Default under the Revolving Credit Agreement, then
any or all of the Guarantors will, upon demand thereof by the Administrative
Agent, fully pay to the Administrative Agent, for the benefit of the Revolving
Secured Parties, subject to any restriction on each Guarantor’s Obligations set
forth in Section 1 hereof, an amount equal to all the Guaranteed Liabilities
then due and owing or declared or deemed to be due and owing. For purposes of
this Section 2, the Guarantors acknowledge and agree that “Guaranteed
Liabilities” shall be deemed to include any amount (whether principal, interest,
premium, fees) which would have been accelerated in accordance with Section 8.02
of the Revolving Credit Agreement but for the fact that such acceleration could
be unenforceable or not allowable under any Debtor Relief Law.

 

3.Absolute Rights and Obligations.  This is a guaranty of payment and not of
collection.  The Guarantors’ Obligations under this Guaranty Agreement shall be
joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent permitted by law, any defense
to its obligations under this Guaranty Agreement and all Security Instruments to
which it is a party by reason of:

 

(a)any lack of legality, validity or enforceability of the Revolving Credit
Agreement, of any of the Notes, of any other Loan Document, or of any other
agreement or instrument creating, providing security for, or otherwise relating
to any of the Guarantors’ Obligations, any of the Guaranteed Liabilities, or any
other guaranty of any of the Guaranteed Liabilities (the Loan Documents and all
such other agreements and instruments being collectively referred to as the
“Related Agreements”);

 

(b)any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

 

(c)any acceleration of the maturity of any of the Guaranteed Liabilities, of the
Guarantor’s Obligations of any other Guarantor, or of any other obligations or
liabilities of any Person under any of the Related Agreements;

 

(d)any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Guarantor’s Obligations of any Guarantor, or for any
other obligations or liabilities of any Person under any of the Related
Agreements;

3

 

--------------------------------------------------------------------------------

 

(e)any dissolution of the Company or any Guarantor or any other party to a
Related Agreement, or the combination or consolidation of the Company or any
Guarantor or any other party to a Related Agreement into or with another entity
or any transfer or disposition of any assets of the Company or any Guarantor or
any other party to a Related Agreement;

 

(f)any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, any acceptance of late or
partial payments under, or any change in the amount of any borrowings or any
credit facilities available under, the Revolving Credit Agreement, any of the
Notes or any other Loan Document or any other Related Agreement, in whole or in
part;

 

(g)the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Guaranteed Liabilities (including without limitation the Guarantor’s Obligations
of any other Guarantor and obligations arising under any other Guaranty now or
hereafter in effect);

 

(h)any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Revolving
Credit Agreement, any other Loan Document or any other Related Agreement,
including without limitation any term pertaining to the payment or performance
of any of the Guaranteed Liabilities, any of the Guarantor’s Obligations of any
other Guarantor, or any of the obligations or liabilities of any party to any
other Related Agreement;

 

(i)any other circumstance whatsoever (with or without notice to or knowledge of
any Guarantor) which may or might in any manner or to any extent vary the risks
of such Guarantor, or might otherwise constitute a legal or equitable defense
available to, or discharge of, a surety or a guarantor, including without
limitation any right to require or claim that resort be had to the Company or
any other Loan Party or to any collateral in respect of the Guaranteed
Liabilities or Guarantors’ Obligations, whether arising under North Carolina
General Statutes Sections 26-7 and 26-9 or otherwise.

 

It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantors’ Obligations hereunder and under each Joinder
Agreement shall be absolute and unconditional under any and all circumstances
and shall not be discharged except by payment as herein provided.

 

4.Currency and Funds of Payment.  All Guarantors’ Obligations will be paid in
lawful currency of the United States of America and in immediately available
funds, regardless of any law, regulation or decree now or hereafter in effect
that might in any manner affect the Guaranteed Liabilities, or the rights of any
Revolving Secured Party with respect thereto as against any Loan Party, or cause
or permit to be invoked any alteration in the time, amount or manner of payment
by any Loan Party of any or all of the Guaranteed Liabilities.

 

 

4

 

--------------------------------------------------------------------------------

 

5.Events of Default.  Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, the Guarantors’ Obligations shall immediately
be and become due and payable.

 

6.Subordination.  Until this Guaranty Agreement is terminated in accordance with
Section 22 hereof, each Guarantor hereby unconditionally subordinates all
present and future debts, liabilities or obligations now or hereafter owing to
such Guarantor (i) of the Company, to the payment in full of the Guaranteed
Liabilities, (ii) of every other Guarantor (an “obligated guarantor”), to the
payment in full of the Guarantors’ Obligations of such obligated guarantor, and
(iii) of each other Person now or hereafter constituting a Loan Party, to the
payment in full of the obligations of such Loan Party owing to any Revolving
Secured Party and arising under the Loan Documents, Related Swap Contracts or
Secured Cash Management Arrangements.  All amounts due under such subordinated
debts, liabilities, or obligations shall, upon the occurrence and during the
continuance of an Event of Default, be collected and, upon request by the
Administrative Agent, paid over forthwith to the Administrative Agent for the
benefit of the Revolving Secured Parties on account of the Guaranteed
Liabilities, the Guarantors’ Obligations, or such other obligations, as
applicable, and, after such request and pending such payment, shall be held by
such Guarantor as agent and bailee of the Revolving Secured Parties separate and
apart from all other funds, property and accounts of such Guarantor.

 

7.Suits.  Each Guarantor from time to time shall pay to the Administrative Agent
for the benefit of the Revolving Secured Parties, on demand, at the
Administrative Agent’s Office or such other address as the Administrative Agent
shall give notice of to such Guarantor, the Guarantors’ Obligations as they
become or are declared due, and in the event such payment is not made forthwith,
the Administrative Agent may proceed to suit against any one or more or all of
the Guarantors.  At the Administrative Agent’s election, one or more and
successive or concurrent suits may be brought hereon by the Administrative Agent
against any one or more or all of the Guarantors, whether or not suit has been
commenced against the Company, any other Guarantor, or any other Person and
whether or not the Revolving Secured Parties have taken or failed to take any
other action to collect all or any portion of the Guaranteed Liabilities or have
taken or failed to take any actions against any collateral securing payment or
performance of all or any portion of the Guaranteed Liabilities, and
irrespective of any event, occurrence, or condition described in Section 3
hereof.

 

8.Set-Off and Waiver.  Each Guarantor waives any right to assert against any
Revolving Secured Party as a defense, counterclaim, set-off, recoupment or cross
claim in respect of its Guarantor’s Obligations, any defense (legal or
equitable) or other claim which such Guarantor may now or at any time hereafter
have against the Company or any or all of the Revolving Secured Parties without
waiving any additional defenses, set-offs, counterclaims or other claims
otherwise available to such Guarantor.  Each Guarantor agrees that each
Revolving Secured Party shall have a lien for all the Guarantor’s Obligations
upon all deposits or deposit accounts, of any kind, or any interest in any
deposits or deposit accounts, now or hereafter pledged, mortgaged, transferred
or assigned to such Revolving Secured Party or otherwise in the possession or
control of such Revolving Secured Party for any purpose (other than solely for

5

 

--------------------------------------------------------------------------------

 

safekeeping) for the account or benefit of such Guarantor, including any balance
of any deposit account or of any credit of such Guarantor with the Revolving
Secured Party, whether now existing or hereafter established, and hereby
authorizes each Revolving Secured Party from and after the occurrence of an
Event of Default at any time or times with or without prior notice to apply such
balances or any part thereof to such of the Guarantor’s Obligations to the
Revolving Secured Parties then due and in such amounts as provided for in the
Revolving Credit Agreement or otherwise as they may elect.  For the purposes of
this Section 8, all remittances and property shall be deemed to be in the
possession of a Revolving Secured Party as soon as the same may be put in
transit to it by mail or carrier or by other bailee.

 

9.Waiver of Notice; Subrogation.

 

(a)Each Guarantor hereby waives to the extent permitted by law notice of the
following events or occurrences:  (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and issuing Letters of Credit and otherwise loaning monies or giving or
extending credit to or for the benefit of the Company or any other Loan Party,
or otherwise entering into arrangements with any Loan Party giving rise to
Guaranteed Liabilities, whether pursuant to the Revolving Credit Agreement or
the Notes or any other Loan Document or Related Agreement or any amendments,
modifications, or supplements thereto, or replacements or extensions thereof;
(iii) presentment, demand, default, non-payment, partial payment and protest;
and (iv) any other event, condition, or occurrence described in Section 3
hereof.  Each Guarantor agrees that each Revolving Secured Party may heretofore,
now or at any time hereafter do any or all of the foregoing in such manner, upon
such terms and at such times as each Revolving Secured Party, in its sole and
absolute discretion, deems advisable, without in any way or respect impairing,
affecting, reducing or releasing such Guarantor from its Guarantor’s
Obligations, and each Guarantor hereby consents to each and all of the foregoing
events or occurrences.

 

(b)Each Guarantor hereby agrees that payment or performance by such Guarantor of
its Guarantor’s Obligations under this Guaranty Agreement may be enforced by the
Administrative Agent on behalf of the Revolving Secured Parties upon demand by
the Administrative Agent to such Guarantor without the Administrative Agent
being required, such Guarantor expressly waiving to the extent permitted by law
any right it may have to require the Administrative Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against the Company or
any other Guarantor or any other guarantor of the Guaranteed Liabilities, or
(ii) seek to enforce or resort to any remedies with respect to any security
interests, Liens or encumbrances granted to the Administrative Agent or any
Lender or other party to a Related Agreement by the Company, any other Guarantor
or any other Person on account of the Guaranteed Liabilities or any guaranty
thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO BY SUCH
GUARANTOR THAT DEMAND UNDER THIS GUARANTY AGREEMENT MAY BE MADE BY THE
ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE ADMINISTRATIVE
AGENT, EFFECTIVE AS OF THE FIRST DATE

6

 

--------------------------------------------------------------------------------

 

ANY EVENT OF DEFAULT OCCURS AND IS CONTINUING UNDER THE REVOLVING CREDIT
AGREEMENT.

(c)Each Guarantor further agrees with respect to this Guaranty Agreement that it
shall not exercise any of its rights of subrogation, reimbursement, contribution
or indemnity, nor any right of recourse to security for the Guaranteed
Liabilities unless and until 93 days immediately following the Facility
Termination Date shall have elapsed without the filing or commencement, by or
against any Loan Party, of any state or federal action, suit, petition or
proceeding seeking any reorganization, liquidation or other relief or
arrangement in respect of creditors of, or the appointment of a receiver,
liquidator, trustee or conservator in respect to, such Loan Party or its
assets.  This waiver is expressly intended to prevent the existence of any claim
in respect to such subrogation, reimbursement, contribution or indemnity by any
Guarantor against the estate of any other Loan Party within the meaning of
Section 101 of the Bankruptcy Code, in the event of a subsequent case involving
any other Loan Party.  If an amount shall be paid to any Guarantor on account of
such rights at any time prior to termination of this Guaranty Agreement in
accordance with the provisions of Section 22 hereof, such amount shall be held
in trust for the benefit of the Revolving Secured Parties and shall forthwith be
paid to the Administrative Agent, for the benefit of the Revolving Secured
Parties, to be credited and applied upon the Guarantors’ Obligations, whether
matured or unmatured, in accordance with the terms of the Revolving Credit
Agreement or otherwise as the Revolving Secured Parties may elect.  The
agreements in this subsection shall survive repayment of all of the Guarantors’
Obligations, the termination or expiration of this Guaranty Agreement in any
manner, including but not limited to termination in accordance with Section 22
hereof, and occurrence of the Facility Termination Date.

 

10.Effectiveness; Enforceability.  This Guaranty Agreement shall be effective as
of the date first above written and shall continue in full force and effect
until termination in accordance with Section 22 hereof.  Any claim or claims
that the Revolving Secured Parties may at any time hereafter have against a
Guarantor under this Guaranty Agreement may be asserted by the Administrative
Agent on behalf of the Revolving Secured Parties by written notice directed to
such Guarantor in accordance with Section 24 hereof.

 

11.Representations and Warranties.  Each Guarantor warrants and represents to
the Administrative Agent, for the benefit of the Revolving Secured Parties, that
it is duly authorized to execute and deliver this Guaranty Agreement (or the
Joinder Agreement to which it is a party, as applicable), and to perform its
obligations under this Guaranty Agreement, that this Guaranty Agreement (or the
Joinder Agreement to which it is a party, as applicable) has been duly executed
and delivered on behalf of such Guarantor by its duly authorized
representatives; that this Guaranty Agreement (and any Joinder Agreement to
which such Guarantor is a party) is legal, valid, binding and enforceable
against such Guarantor in accordance with its terms except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles; and that such Guarantor’s execution, delivery and
performance of this Guaranty Agreement (and any Joinder Agreement to which such
Guarantor is a party) do not violate or constitute a breach of any of its
Organizational Documents, any agreement or instrument to

7

 

--------------------------------------------------------------------------------

 

which such Guarantor is a party, or any law, order, regulation, decree or award
of any governmental authority or arbitral body to which it or its properties or
operations is subject.

 

12.Expenses.  Each Guarantor agrees to be jointly and severally liable for the
payment of all reasonable fees and expenses, including Attorney Costs, incurred
by any Revolving Secured Party in connection with the enforcement of this
Guaranty Agreement, whether or not suit be brought.

 

13.Reinstatement.  Each Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Revolving Secured Party in respect of any Guaranteed
Liabilities is rescinded or must be restored for any reason, or is repaid by any
Revolving Secured Party in whole or in part in good faith settlement of any
pending or threatened avoidance claim.

 

14.Attorney-in-Fact.  To the extent permitted by law, each Guarantor hereby
appoints the Administrative Agent, for the benefit of the Revolving Secured
Parties, as such Guarantor’s attorney-in-fact for the purposes of carrying out
the provisions of this Guaranty Agreement and taking any action and executing
any instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is coupled with an interest
and is irrevocable; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default.

 

15.Reliance.  Each Guarantor represents and warrants to the Administrative
Agent, for the benefit of the Revolving Secured Parties, that:  (a) such
Guarantor has adequate means to obtain on a continuing basis (i) from the
Company, information concerning the Loan Parties and the Loan Parties’ financial
condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty Agreement
and any Joinder Agreement (“Other Information”), and has full and complete
access to the Loan Parties’ books and records and to such Other Information; (b)
such Guarantor is not relying on any Revolving Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, to provide
any such information, now or in the future; (c) such Guarantor has been
furnished with and reviewed the terms of the Revolving Credit Agreement and such
other Loan Documents and Related Agreements as it has requested, is executing
this Guaranty Agreement (or the Joinder Agreement to which it is a party, as
applicable) freely and deliberately, and understands the obligations and
financial risk undertaken by providing this Guaranty Agreement (and any Joinder
Agreement); (d) such Guarantor has relied solely on the Guarantor’s own
independent investigation, appraisal and analysis of each Loan Party, each Loan
Party’s financial condition and affairs, the “Other Information”, and such other
matters as it deems material in deciding to provide this Guaranty Agreement (and
any Joinder Agreement) and is fully aware of the same; and (e) such Guarantor
has not depended or relied on any Revolving Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, for any
information whatsoever concerning any Loan Party or any Loan Party’s financial
condition and affairs or any other matters material to such Guarantor’s decision
to provide this Guaranty Agreement (and any Joinder Agreement), or for any
counseling, guidance, or special consideration or any promise therefor with
respect to such decision.  Each Guarantor agrees that no Revolving Secured Party

8

 

--------------------------------------------------------------------------------

 

has any duty or responsibility whatsoever, now or in the future, to provide to
such Guarantor any information concerning any Loan Party or any Loan Party’s
financial condition and affairs, or any Other Information, other than as
expressly provided herein, and that, if such Guarantor receives any such
information from any Revolving Secured Party or its or their employees,
directors, agents or other representatives or Affiliates, such Guarantor will
independently verify the information and will not rely on any Revolving Secured
Party or its or their employees, directors, agents or other representatives or
Affiliates, with respect to such information.

 

16.Rules of Interpretation.  The rules of interpretation contained in Sections
1.03 and 1.06 of the Revolving Credit Agreement shall be applicable to this
Guaranty Agreement and each Joinder Agreement and are hereby incorporated by
reference.  All representations and warranties contained herein shall survive
the delivery of documents and any extension of credit referred to herein or
guaranteed hereby.

 

17.Entire Agreement.  This Guaranty Agreement and each Joinder Agreement,
together with the Revolving Credit Agreement and other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements, understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein
contained.  The express terms hereof control and supersede any course of
performance or usage of the trade inconsistent with any of the terms
hereof.  Except as provided in Section 22, neither this Guaranty Agreement nor
any Joinder Agreement nor any portion or provision hereof or thereof may be
changed, altered, modified, supplemented, discharged, canceled, terminated, or
amended orally or in any manner other than as provided in the Revolving Credit
Agreement.

 

18.Binding Agreement; Assignment.  This Guaranty Agreement, each Joinder
Agreement and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto and thereto, and to
their respective heirs, legal representatives, successors and assigns; provided,
however, that no Guarantor shall be permitted to assign any of its rights,
powers, duties or obligations under this Guaranty Agreement, any Joinder
Agreement or any other interest herein or therein except as expressly permitted
herein or in the Revolving Credit Agreement.  Without limiting the generality of
the foregoing sentence of this Section 18, any Lender may assign to one or more
Persons, or grant to one or more Persons participations in or to, all or any
part of its rights and obligations under the Revolving Credit Agreement (to the
extent permitted by the Revolving Credit Agreement); and to the extent of any
such permitted assignment or participation such other Person shall, to the
fullest extent permitted by law, thereupon become vested with all the benefits
in respect thereof granted to such Lender herein or otherwise, subject however,
to the provisions of the Revolving Credit Agreement, including Article IX
thereof (concerning the Administrative Agent) and Section 10.06 thereof
concerning assignments and participations.  All references herein to the
Administrative Agent shall include any successor thereof.

 

19.Related Swap Contracts and Secured Cash Management Arrangements.  All
obligations of any Loan Party under or in respect of Related Swap Contracts and
Secured Cash Management Arrangements shall be deemed to be Guaranteed
Liabilities, and each Hedge Bank or Cash Management Bank party to any such
Related Swap Contract or Secured Cash

9

 

--------------------------------------------------------------------------------

 

Management Arrangement shall be deemed to be a Revolving Secured Party hereunder
with respect to such Guaranteed Liabilities; provided, however, that such
obligations under or in respect of any Related Swap Contract shall cease to be
Guaranteed Liabilities at such time, prior to the Facility Termination Date, as
the applicable Hedge Bank (or Affiliate of such Person) shall cease to be a
“Hedge Bank” under the Revolving Credit Agreement.

 

No Person who obtains the benefit of this Guaranty Agreement by virtue of the
provisions of this Section shall have, prior to the Facility Termination Date,
any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Guarantors’ Obligations (including the release or modification of any
Guarantors’ Obligations or security therefor) other than in its capacity as a
Lender and only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provisions of this Guaranty Agreement to
the contrary, the Administrative Agent shall only be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, the Guaranteed Liabilities arising under Related Swap Contracts and Secured
Cash Management Arrangements to the extent the Administrative Agent has received
written notice of  such Obligations, together with such supportive documentation
as it may request from the applicable Lender or Affiliate of a Lender. The
Administrative Agent shall not be required to verify the payment of, or that any
other satisfactory arrangements have been made with respect to, obligations
arising under Secured Cash Management Agreements and Related Swap Contracts in
the case of a Facility Termination Date.  Each Revolving Secured Party not a
party to the Revolving Credit Agreement who obtains the benefit of this Guaranty
Agreement by virtue of the provisions of this Section shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of the Revolving Credit Agreement, and that with respect to the
actions and omissions of the Administrative Agent hereunder or otherwise
relating hereto that do or may affect such Revolving Secured Party, the
Administrative Agent and each of its Related Parties shall be entitled to all
the rights, benefits and immunities conferred under Article IX of the Revolving
Credit Agreement.

 

20.Severability.  The provisions of this Guaranty Agreement are independent of
and separable from each other.  If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Guaranty Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

 

21.Counterparts.  This Guaranty Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantors against whom enforcement is sought.  Without limiting the
foregoing provisions of this Section 21, the provisions of Section 10.10 of the
Revolving Credit Agreement shall be applicable to this Guaranty Agreement.

 

22.Termination.  Subject to reinstatement pursuant to Section 13 hereof, this
Guaranty Agreement and each Joinder Agreement, and all of the Guarantors’
Obligations hereunder (excluding those Guarantors’ obligations relating to
Guaranteed Liabilities that expressly survive such termination) shall terminate
on the Facility Termination Date.




10

 

--------------------------------------------------------------------------------

 

23.Remedies Cumulative; Late Payments.  All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Administrative
Agent or any other Secured Party provided by law or under the Revolving Credit
Agreement, the other Loan Documents or other applicable agreements or
instruments.  The making of the Loans and other credit extensions pursuant to
the Revolving Credit Agreement and other Related Agreements shall be
conclusively presumed to have been made or extended, respectively, in reliance
upon each Guarantor’s guaranty of the Guaranteed Liabilities pursuant to the
terms hereof.  Any amounts not paid when due under this Guaranty Agreement shall
bear interest at the Default Rate.

 

24.Notices.  Any notice required or permitted hereunder or under any Joinder
Agreement shall be given, (a) with respect to each Guarantor, at the address of
the Company indicated in Schedule 10.02 of the Revolving Credit Agreement and
(b) with respect to the Administrative Agent or any other Revolving Secured
Party, at the Administrative Agent’s address indicated in Schedule 10.02 of the
Revolving Credit Agreement.  All such addresses may be modified, and all such
notices shall be given and shall be effective, as provided in Section 10.02 of
the Revolving Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.

 

25.Joinder.  Each Person who shall at any time execute and deliver to the
Administrative Agent a Joinder Agreement and who is identified therein as a
“Guarantor” shall thereupon irrevocably, absolutely and unconditionally become a
party hereto and obligated hereunder as a Guarantor, and all references herein
and in the other Loan Documents to the Guarantors or to the parties to this
Guaranty Agreement shall be deemed to include such Person as a Guarantor
hereunder.

 

26.Governing Law; Venue; Waiver of Jury Trial.

 

(a)THIS GUARANTY AGREEMENT AND EACH JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE
TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

(b)EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT
OR ANY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN MAY
BE INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING MECKLENBURG COUNTY, STATE OF
NORTH CAROLINA, UNITED STATES OF AMERICA AND, BY THE EXECUTION AND DELIVERY OF
THIS GUARANTY AGREEMENT OR A JOINDER AGREEMENT, SUCH GUARANTOR EXPRESSLY WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN, OR TO
THE EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY, ANY SUCH COURT IN ANY
SUCH SUIT, ACTION OR

11

 

--------------------------------------------------------------------------------

 

PROCEEDING, AND EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS GENERALLY AND
UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION
OR PROCEEDING.

 

(c)EACH GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE
OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO
THE ADDRESS FOR NOTICES TO SUCH GUARANTOR IN EFFECT PURSUANT TO SECTION 24
HEREOF, OR BY ANY OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS
IN EFFECT IN THE STATE OF NORTH CAROLINA.

 

(d)NOTHING CONTAINED IN SUBSECTIONS (b) or (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY AGREEMENT OR ANY JOINDER AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION WHERE ANY GUARANTOR OR ANY OF
SUCH GUARANTOR’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED.  TO THE EXTENT
PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES,
IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF
JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH OTHER COURT OR COURTS WHICH
NOW OR HEREAFTER MAY BE AVAILABLE UNDER APPLICABLE LAW.

 

(e)IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER
OR RELATED TO THIS GUARANTY AGREEMENT OR ANY JOINDER AGREEMENT OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE
DELIVERED IN CONNECTION THEREWITH, EACH GUARANTOR AND THE ADMINISTRATIVE AGENT
ON BEHALF OF THE REVOLVING SECURED PARTIES HEREBY AGREE, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY IRREVOCABLY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT ANY SUCH PERSON MAY HAVE TO TRIAL BY JURY
IN ANY SUCH ACTION, SUIT OR PROCEEDING.

 

(f)EACH GUARANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

 

12

 

--------------------------------------------------------------------------------

 

27.Amendment and Restatement.  The parties hereto agree that the Existing
Guaranty Agreement is hereby amended and restated in this Guaranty Agreement,
and this Guaranty Agreement shall constitute neither a release nor novation of
any obligation or liability arising under the Existing Guaranty Agreement nor a
refinancing of any indebtedness or obligations arising thereunder or under the
Existing Credit Agreement or related documents, but rather the obligations and
liabilities in effect under the Existing Guaranty Agreement shall continue in
effect on the terms hereof.

 

28.Keepwell.  Each Loan Party that is a Qualified ECP Guarantor at the time the
Guaranty or the grant of the security interest under the Loan Documents, in each
case, by any Specified Loan Party, becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under
this Guaranty and the other Loan Documents in respect of such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 28 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.

 

 

[Signature page follows.]

 

 

13

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

 

GUARANTORS:

 

AM GA, LLC

AM REALTY GA, LLC

ANTREV, LLC

ARNGAR, INC.

AUTOBAHN, INC.

ECHOPARK AUTOMOTIVE, INC.

ECHOPARK NC, LLC

ECHOPARK REALTY TX, LLC

ECHOPARK SC, LLC

ECHOPARK TX, LLC

EP REALTY NC, LLC

EP REALTY SC, LLC

FAA BEVERLY HILLS, INC.

FAA CONCORD H, INC.

FAA CONCORD T, INC.

FAA HOLDING CORP.

FAA LAS VEGAS H, INC.

FAA POWAY H, INC.,

FAA SAN BRUNO, INC.

FAA SERRAMONTE H, INC.

FAA SERRAMONTE L, INC.

FIRSTAMERICA AUTOMOTIVE, INC.

FORT MILL FORD, INC.

FRANCISCAN MOTORS, INC.

KRAMER MOTORS INCORPORATED

L DEALERSHIP GROUP, INC.

MARCUS DAVID CORPORATION

ONTARIO L, LLC

PHILPOTT MOTORS, LTD.

SAI AL HC1, INC.

SAI AL HC2, INC.

SAI AM FLORIDA, LLC

SAI ATLANTA B, LLC

SAI CHAMBLEE V, LLC

 

By:



Name:

Title:




 

FOURTH AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

--------------------------------------------------------------------------------

 

GUARANTORS:

 

SAI CHATTANOOGA N, LLC

SAI CLEARWATER T, LLC

SAI CLEVELAND N, LLC

SAI COLUMBUS MOTORS, LLC

SAI COLUMBUS T, LLC

SAI COLUMBUS VWK, LLC

SAI DENVER B, INC.

SAI DENVER M, INC.

SAI FAIRFAX B, LLC

SAI FL HC2, INC.

SAI FL HC3, INC.

SAI FL HC4, INC.

SAI FL HC7, INC.

SAI FORT MYERS B, LLC

SAI FORT MYERS H, LLC

SAI FORT MYERS M, LLC

SAI FORT MYERS VW, LLC

SAI GA HC1, LLC

SAI IRONDALE IMPORTS, LLC

SAI IRONDALE L, LLC

SAI LONG BEACH B, INC.

SAI MCKINNEY M, LLC

SAI MD HC1, INC.

SAI MONROVIA B, INC.

SAI MONTGOMERY B, LLC

SAI MONTGOMERY BCH, LLC

SAI MONTGOMERY CH, LLC

SAI NASHVILLE CSH, LLC

SAI NASHVILLE H, LLC

SAI NASHVILLE M, LLC

SAI NASHVILLE MOTORS, LLC

SAI OK HC1, INC.

SAI ORLANDO CS, LLC

SAI PEACHTREE, LLC

SAI PENSACOLA A, LLC

SAI PHILPOTT T, LLC

SAI ROARING FORK LR, INC.

SAI ROCKVILLE IMPORTS, LLC

 

By:



Name:

Title:




 

FOURTH AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

--------------------------------------------------------------------------------

 

GUARANTORS:

 

SAI ROCKVILLE L, LLC

SAI S. ATLANTA JLR, LLC

SAI STONE MOUNTAIN T, LLC

SAI TN HC1, LLC

SAI TN HC2, LLC

SAI TN HC3, LLC

SAI TYSONS CORNER H, LLC

SAI VA HC1, INC.

SAI WEST HOUSTON B, LLC

SANTA CLARA IMPORTED CARS, INC.

SONIC - 2185 CHAPMAN RD., CHATTANOOGA, LLC

SONIC – CADILLAC D, L.P.

SONIC – DENVER T, INC.

SONIC – FORT WORTH T, L.P.

SONIC – HOUSTON V, L.P.

SONIC - INTEGRITY DODGE LV, LLC

SONIC – LAS VEGAS C WEST, LLC

SONIC – LS CHEVROLET, L.P.

SONIC – LS, LLC

SONIC – LUTE RILEY, L.P.

SONIC – NEWSOME CHEVROLET WORLD, INC.

SONIC – RICHARDSON F, L.P.

SONIC – SHOTTENKIRK, INC.

SONIC – STEVENS CREEK B, INC.

SONIC ADVANTAGE PA, L.P.

SONIC AUTOMOTIVE – 3401 N. MAIN, TX, L.P.

SONIC AUTOMOTIVE – 4701 I-10 EAST, TX, L.P.

SONIC AUTOMOTIVE 2752 LAURENS RD., GREENVILLE, INC.

SONIC AUTOMOTIVE AVIATION, LLC

SONIC AUTOMOTIVE F&I, LLC

SONIC AUTOMOTIVE OF CHATTANOOGA, LLC

SONIC AUTOMOTIVE OF NASHVILLE, LLC

 

By:



Name:

Title:




 

FOURTH AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

--------------------------------------------------------------------------------

 

GUARANTORS:

 

SONIC AUTOMOTIVE OF NEVADA, INC.

SONIC AUTOMOTIVE OF TEXAS, L.P.

SONIC AUTOMOTIVE SUPPORT, LLC

SONIC AUTOMOTIVE WEST, LLC

SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC

SONIC CALABASAS M, INC.

SONIC DEVELOPMENT, LLC

SONIC DIVISIONAL OPERATIONS, LLC

SONIC HOUSTON JLR, LP

SONIC HOUSTON LR, L.P.

SONIC MOMENTUM B, L.P.

SONIC MOMENTUM JVP, L.P.

SONIC MOMENTUM VWA, L.P.

SONIC OF TEXAS, INC.

SONIC RESOURCES, INC.

SONIC SANTA MONICA M, INC.

SONIC WALNUT CREEK M, INC.

SONIC-BUENA PARK H, INC.

SONIC-CAPITOL IMPORTS, INC.

SONIC-CLEAR LAKE VOLKSWAGEN, L.P.

SONIC - HARBOR CITY H, INC.

SONIC-JERSEY VILLAGE VOLKSWAGEN, L.P.

SONIC-VOLVO LV, LLC

SRE ALABAMA-2, LLC

SRE ALABAMA-5, LLC

SRE CALIFORNIA – 1, LLC

SRE CALIFORNIA–2, LLC

SRE CALIFORNIA – 3, LLC

SRE CALIFORNIA – 5, LLC

SRE CALIFORNIA – 6, LLC

SRE CALIFORNIA – 7 SCB, LLC

SRE CALIFORNIA – 8 SCH, LLC

SRE CALIFORNIA – 9 BHB, LLC

SRE CALIFORNIA 10 LBB, LLC

SRE COLORADO – 1, LLC

SRE COLORADO – 2, LLC

 

By:



Name:

Title:




 

FOURTH AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

--------------------------------------------------------------------------------

 

GUARANTORS:

 

SRE COLORADO – 3, LLC

SRE COLORADO – 4 RF, LLC

SRE COLORADO – 5 CC, LLC

SRE FLORIDA – 1, LLC

SRE GEORGIA 4, LLC

SRE HOLDING, LLC

SRE MARYLAND - 1, LLC

SRE NEVADA-2, LLC

SRE NORTH CAROLINA – 2, LLC

SRE NORTH CAROLINA – 3, LLC

SRE OHIO 1, LLC

SRE OHIO 2, LLC

SRE OKLAHOMA-2, LLC

SRE SOUTH CAROLINA-2, LLC

SRE SOUTH CAROLINA – 3, LLC

SRE SOUTH CAROLINA – 4, LLC

SRE TENNESSEE – 1, LLC

SRE TENNESSEE – 2, LLC

SRE TENNESSEE – 3, LLC

SRE TENNESSEE 6, LLC

SRE TENNESSEE-4, LLC

SRE TENNESSEE-5, LLC

SRE TEXAS – 1, L.P.

SRE TEXAS – 2, L.P.

SRE TEXAS – 3, L.P.

SRE TEXAS – 4, L.P.

SRE TEXAS – 5, L.P.

SRE TEXAS – 6, L.P.

SRE TEXAS – 7, L.P.

SRE TEXAS – 8, L.P.

SRE TEXAS – 8, L.P.

SRE TEXAS 9, LLC

SRE TEXAS 11, LLC

SRE TEXAS 12, LLC

SRE TEXAS 13, LLC

SRE TEXAS 14, LLC

SRE TEXAS 15, LLC

 

By:



Name:

Title:




 

FOURTH AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

--------------------------------------------------------------------------------

 

GUARANTORS:

 

SRE VIRGINIA – 1, LLC

SRE VIRGINIA – 2, LLC

STEVENS CREEK CADILLAC, INC.

TOWN AND COUNTRY FORD, INCORPORATED

TT DENVER, LLC

TTRE CO 1, LLC

WINDWARD, INC.

 

By:



Name:

Title:

 

 

FOURTH AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent

 

By:



Name:

Title:

 

 

 

FOURTH AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

--------------------------------------------------------------------------------

 

EXHIBIT F

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: __________, _____

 

 

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to (i) that certain Fourth Amended and Restated Credit
Agreement, dated as of November 30, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Revolving
Credit Agreement”; all terms used herein but not otherwise defined herein have
the respective meanings given thereto in the Revolving Credit Agreement), among
Sonic Automotive, Inc., a Delaware corporation (the “Company”), the lenders from
time to time party thereto, Bank of America, N.A., as Administrative Agent (in
such capacity, the “Revolving Administrative Agent”), Swing Line Lender and an
L/C Issuer and Wells Fargo Bank, National Association, as an L/C Issuer and (ii)
that certain Third Amended and Restated Syndicated New and Used Vehicle
Floorplan Credit Agreement, dated as of November 30, 2016 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Floorplan Credit Agreement”; and collectively with the Revolving Credit
Agreement, the “Credit Agreements”), among the Company, certain Subsidiaries of
the Company from time to time party thereto, the lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent (in such capacity, the
“Floorplan Administrative Agent”, and collectively with the Revolving
Administrative Agent, the “Administrative Agents”), New Vehicle Swing Line
Lender and Used Vehicle Swing Line Lender, and Bank of America, N.A., as
Revolving Administrative Agent (in the capacity of collateral agent for the
Secured Parties (as defined in the Floorplan Credit Agreement).  

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the of the Company, and that, as such, he/she is authorized to execute
and deliver this Certificate to the Administrative Agents on the behalf of the
Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of each Credit Agreement for the fiscal year of the
Company ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of each Credit Agreement for the fiscal quarter of the
Company ended as of the above date.  Such quarterly financial statements fairly
present the financial condition, results of operations and cash flows of the
Company and its Subsidiaries in accordance with GAAP as at

 

 

--------------------------------------------------------------------------------

 

such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.

[Use following paragraph 1 for fiscal month-end financial statements, if
required]

1.Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(c) of each Credit Agreement for the fiscal month of the Company
ended as of the above date.  Such monthly financial statements fairly present
the financial condition, results of operations and cash flows of the Company and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2.The undersigned has reviewed and is familiar with the terms of each Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company and its Subsidiaries during the accounting period covered by the
attached financial statements.

3.A review of the activities of the Loan Parties during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period each Loan Party has performed and observed all
of its Obligations under the Loan Documents, and

[to the best knowledge of the undersigned during such fiscal period, each Loan
Party performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

--or--

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4.A review of the activities of the Loan Parties during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period each Loan Party has performed and observed all
of its Obligations under the Loan Documents (each defined term used in this
Section 4 shall have the meanings set forth for such term in the Floorplan
Credit Agreement), and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, each Loan
Party performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

--or--

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

 

--------------------------------------------------------------------------------

 

5.The representations and warranties of the Company and each Loan Party
contained in Article V of the Revolving Credit Agreement, and any
representations and warranties of any Loan Party that are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Revolving Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a), (b) and (c), respectively, of Section 6.01 of the
Revolving Credit Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

6.The representations and warranties of the Company and each Loan Party
contained in Article V of the Floorplan Credit Agreement, and any
representations and warranties of any Loan Party that are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Floorplan Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a), (b) and (c), respectively, of Section 6.01 of the
Floorplan Credit Agreement, including the statements in connection with which
this Compliance Certificate is delivered (each defined term used in this Section
6 shall have the meanings set forth for such term in the Floorplan Credit
Agreement).

7.The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.

SONIC AUTOMOTIVE, INC.

By: Name:

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1
to the Compliance Certificate


Financial Statements

 

 

 

--------------------------------------------------------------------------------

 

For the Month/Year ended ___________________(“Statement Date”)

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

I.

Section 7.11(a) – Consolidated Liquidity Ratio.

 

A.

Consolidated Current Assets at Statement Date:

 

 

1.

Current assets at Statement Date:$

 

 

2.

All long-term assets of discontinued operations held for sale and included in
current assets at Statement Date:$______________

 

 

3.

Long-term assets of discontinued operations held for sale which are subject to a
non-cancelable purchase and sale agreement  which are to be Disposed of within
60 days of such date of Statement Date:$______________

 

 

4.

Investments made in connection with the Company’s supplemental executive
retirement plan at Statement Date1:$______________

 

 

5.

Temporary Excess Cash at Statement Date:$______________

 

 

6.

Consolidated Current Assets Numerator at Statement Date (Lines I.A.1 – 2 + 3 –
4– 5):$______________

 

 

B.

Revolving Facility Liquidity Amount at Statement Date:

 

 

1.

Revolving Advance Limit:

 

 



(a) Aggregate Commitments at Statement Date:$______________

 

 



(b) The Revolving Borrowing Base at Statement Date:$______________

 

 



(c) Revolving Advance Limit: ((Lesser of Lines I.B.1(a) and I.B.1(b)):$

 

 

2.

Total Outstandings at Statement Date:$______________

 

 

3.

Lines I.B.1(c) – I.B.2:$______________

 

 

4.

The largest principal amount of Loans that may be borrowed under the Credit
Agreement without resulting in an Event of Default under Section 7.11(c) (on a
pro forma basis as of the Statement Date) after giving pro forma effect to such
Loans:$______________

 

 

1 

Not to exceed (A) $5,000,000 in any given calendar year or (B) $15,000,000 in
the aggregate.

 

 

--------------------------------------------------------------------------------

 

 

5.

Revolving Facility Liquidity Amount at Statement Date (Lesser of Lines I.B.3 and
I.B.4):$______________

 

 

C.

Consolidated Current Liabilities at Statement Date:$______________

 

 

D.

Consolidated Current Liabilities consisting of any holder put right, balloon,
bullet or similar final scheduled principal payment that would repay any
Indebtedness permitted by Section 7.03 in full at Statement Date:$

 

 

E.

Consolidated Current Liabilities listed in Line I.D. which are due within ninety
(90) days following Statement Date:$______________

 

 

F.

Temporary Indebtedness at Statement Date:$______________

 

 

G.

Without duplication, Indebtedness (whether or not reflected as a Consolidated
Current Liability) under all floorplan financing arrangements at Statement
Date:$______________

 

 

H.

Consolidated Liquidity Ratio ((Lines I.A.6. + I.B.5) ÷ (Lines I.C. – I.D. + I.E.
– I.F. + I.G.):___________ to 1

 

 



Minimum Required: 1.05:1.00

 

II.

Section 7.11 (b) – Consolidated Fixed Charge Coverage Ratio.

 

A.

Consolidated EBITDAR for four consecutive fiscal quarters ending on above date
(“Subject Period”):

 

 

1.

Consolidated Net Income for Subject Period:$

 

 

2.

Consolidated Interest Expense with respect to non-floorplan Indebtedness
(including interest expense not payable in cash) for Subject Period*:$

 

 

3.

Charges against income for foreign, Federal, state and local income taxes for
Subject Period*:$

 

 

4.

Depreciation expenses for Subject Period*:$

 

 

5.

Amortization expenses (including, without limitation, amortization of other
intangible assets and transaction costs) for Subject Period*:$

 

 

6.

Non-cash charges for Subject Period*:$

 

 

7.

Extraordinary losses for Subject Period*:$

 

 

8.

Legal fees, broker fees and other transaction expenses incurred in connection
with any Permitted Acquisition (not to exceed $1,000,000 in the

 

 

* To the extent deducted in computing Consolidated Net Income in Line II.A.1.
above.



 

 

--------------------------------------------------------------------------------

 

 

aggregate for each such Acquisition) during Subject Period*:$

 

 

9.

Consolidated Rental Expense*:$

 

 

10.

Non-cash lease termination charges, net of amortization*:$

 

 

11.

Extraordinary gains during Subject Period**:$

 

 

12.

Gains on repurchases for long-term Indebtedness during Subject Period**:$

 

 

13.

Consolidated EBITDAR for Subject Period

 

 



(Lines II.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 − 11 −12): $

 

 

B.

Assumed maintenance and capital expenditures during Subject Period:

 

 

1.

$100,000

 

 

2.

Average daily number of physical dealership locations at which the Subsidiaries
operated franchised vehicle dealerships during the Subject Period = _____

 

 

3

Line II.B.1 multiplied by Line II.B.2:$

 

 

C.

Numerator (Line II.A.13 – II.B.3): $

 

 

D.

Consolidated Fixed Charges for Subject Period:

 

 

1.

Consolidated Interest Expense with respect to non-floorplan Indebtedness for
Subject Period:$

 

 

2.

Interest expense not payable in cash included in Line D.1. which is not payable
as a result of any default for Subject Period:$

 

 

3.

Consolidated Principal Payments for Subject Period:$

 

 

4.

Consolidated Rental Expenses for Subject Period:$

 

 

5.

Federal, state, local and foreign income taxes paid on a consolidated basis
during Subject Period:$

 

 

6.

Dividends and distributions made in cash on a consolidated basis made during
Subject Period:$

 

 

7.

Cash refunds of income taxes during the Subject Period:$

 

 

** To the extent included in computing Consolidated Net Income in Line II.A.1.
above.



 

 

 

--------------------------------------------------------------------------------

 

 

8.

Consolidated Fixed Charges for Subject Period (Lines II.D.1 − 2 + 3 + 4 + 5 + 6
− 7):$

 

 

E.

Consolidated Fixed Charge Coverage Ratio ((Line II.C.) ÷ Line II.D.8): to 1

 

 



Minimum Required: 1.20:1.00

 

III.

Section 7.11 (c) – Consolidated Total Lease Adjusted Leverage Ratio.

 

A.

Consolidated Total Outstanding Indebtedness at Statement Date:

 

 

1.

Aggregate outstanding principal amount of Consolidated Funded Indebtedness at
Statement Date: $

 

 

2.

Indebtedness under New Vehicle Floorplan Facility at Statement Date*:$

 

 

3.

Permitted Silo Indebtedness for New Vehicle or Used Vehicle inventory at
Statement Date*:$

 

 

4.

Indebtedness under the Used Vehicle Floorplan Facility at Statement Date:$

 

 

5.

Temporary Indebtedness$

 

 

6.

Permitted Third Party Service Loaner Indebtedness$

 

 

7.

Consolidated Total Outstanding Indebtedness at Statement Date (Lines III.A. 1 −
2 − 3 − 4 – 5 – 6):$

 

 



B.Aggregate amount of unrestricted domestic cash at Statement Date held in:

 

 

1.

Accounts on the consolidated balance sheet of the applicable Person and its
Restricted Subsidiaries as of such date to the extent the use thereof for
application to payment of Indebtedness is not prohibited by law or any contract
to which any such person is a party and such cash is not subject to any Lien: $

 

 

2.

Offset accounts established with Silo Lenders, if any, as an applicable Person
and its Restricted Subsidiaries as of such date to the extent the use thereof is
not prohibited or restricted by law or any contract to which any such Person is
a party and is not subject to any Lien:$

 

 

* To the extent such amounts were included in Consolidated Funded Indebtedness
in Line III.A.1. above.



* To the extent such amounts were included in Consolidated Funded Indebtedness
in Line III.A.1. above.



 

 

--------------------------------------------------------------------------------

 

 

3.

Aggregate amount of unrestricted cash at Statement Date (Lines III.B. 1 + 2):$

 

 

4.

Lesser of Lines I.B.3 and $50,000,000:$

 

 

C.

Consolidated Rental Expense at Statement Date:$

 

D.Consolidated Rental Expense related to any real property acquired during the
Subject Period:$

 

E.To the extent not included in Line B. above, the Rental payments for any real
property Disposed of and leased back during the Subject Period as if such
sale-leaseback transaction had occurred on and such “rental payments” began on
the first day of the Subject Period:$

 

F.Eight (8) times Consolidated Rental Expense (8 x (Line III.C. − III.D. +
III.E)):$

 

G.Consolidated Total Lease Adjusted Indebtedness at Statement Date (Line III.A.7
– III.B.4 + III.F):$

 

H.Consolidated EBITDAR for Subject Period (Line II.A.13):$

 

I.

Consolidated Total Lease Adjusted Leverage Ratio (Line III.G ÷ Line III.H): to 1

 

Maximum permitted:5.75 to 1.00

 



 

 

Applicable Rate – Revolving Credit Agreement

Pricing Level

Consolidated Total Lease Adjusted Leverage Ratio

Commitment Fee

Eurodollar Rate Loans

Letter of Credit Fee

Base

Rate Loans

1

Less than 3.50:1.00

0.25%

1.50%

1.375%

0.50%

2

Less than  4.00:1.00 but greater than or equal to 3.50:1.00

0.30%

1.75%

1.625%

0.75%

3

Less than 4.50:1.00 but greater than or equal to 4.00:1.00

0.35%

2.00%

1.875%

1.00%

4

Less than 5.00:1.00 but greater than or equal to 4.50:1.00

0.40%

2.25%

2.125%

1.25%

5

Less than 5.50:1.00 but greater than or equal to 5.00:1.00

0.45%

2.50%

2.375%

1.50%

6

Greater than or equal to 5.50:1.00

0.50%

2.75%

2.625%

1.75%

 

 




 

 

--------------------------------------------------------------------------------

 

Applicable Rate – Floorplan Credit Agreement

Commitment Fee on New Vehicle Floorplan Facility

Commitment Fee on Used Vehicle Floorplan Facility

Eurodollar Rate Loans + (for New Vehicle Floorplan Facility)

Base Rate Loans + (for New Vehicle Floorplan Facility)

Eurodollar Rate Loans + (for Used Vehicle Floorplan Facility)

Base Rate  Loans + (for Used Vehicle Floorplan Facility)

0.15%

0.15%

1.25%

0.25%

1.50%

0.50%

 

V.Information Regarding Litigation Matters.7

Describe all actions, suits, proceedings, claims or disputes pending, or to the
knowledge of the Company after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority seeking damages or other remedies in excess of the Threshold Amount:

 

 

 

VI.Information Regarding Disposition.8

Describe all asset purchase agreements entered into during Subject Period,
intended closing dates of dispositions thereunder and amounts of discontinued
operations and all new and used vehicle floorplan indebtedness associated
therewith:

 

 

 

 

 

•



 

 

2 

To be included with Compliance Certificates delivered for each March, June,
September and December.

3 

VI. to be completed if Line I.A.3. is included in the Consolidated Liquidity
Ratio or if Consolidated Interest Expense, Consolidated Principal Payments or
Consolidated Rental Expenses attributable to Permitted Dispositions are excluded
from the Consolidated Fixed Charge calculation above

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G

FORM OF REVOLVING JOINDER AGREEMENT

 

THIS REVOLVING JOINDER AGREEMENT (the “Revolving Joinder Agreement”), dated as
of _____________, 20__ is made by _______________________________, a
________________ (the “Joining Subsidiary”), and delivered to BANK OF AMERICA,
N.A., in its capacity as Administrative Agent (the “Administrative Agent”) under
that certain Fourth Amended and Restated Credit Agreement (as amended, revised,
modified, supplemented or amended and restated from time to time, the “Revolving
Credit Agreement”), dated as of November 30, 2016, by and among Sonic
Automotive, Inc., a Delaware corporation (the “Company”), the Lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer and Wells Fargo Bank, National Association, as an
L/C Issuer.  All capitalized terms not otherwise defined herein shall have the
meanings given to such terms in the Revolving Credit Agreement.

 

WHEREAS, certain Subsidiaries of the Company and the Administrative Agent have
entered into a Fourth Amended and Restated Subsidiary Guaranty Agreement dated
as of November 30, 2016 (as amended, revised, modified, supplemented or amended
and restated from time to time, the “Subsidiary Guaranty Agreement”);

 

WHEREAS, the Company, certain Subsidiaries of the Company and the Administrative
Agent have entered into a Fourth Amended and Restated Security Agreement dated
as November 30, 2016 (as amended, revised, modified, supplemented or amended and
restated from time to time, the “Security Agreement”);

 

WHEREAS, the Company, certain Subsidiaries of the Company and the Administrative
Agent have entered into a Fourth Amended and Restated Securities Pledge
Agreement dated as of November 30, 2016 (as amended, revised, modified,
supplemented or amended and restated from time to time, the “Pledge Agreement”);

 

WHEREAS, the Company, certain Subsidiaries of the Company and the Administrative
Agent have entered into a Fourth Amended and Restated Escrow and Security
Agreement dated as of November 30, 2016 (as amended, revised, modified,
supplemented or amended and restated from time to time, the “Escrow and Security
Agreement”);

 

WHEREAS, the Joining Subsidiary [does] [does not] engage in the business of
selling new motor vehicles;

 

[WHEREAS, the Joining Subsidiary is a [Silo Subsidiary][Dual Subsidiary];]

 

WHEREAS, the Joining Subsidiary is required by the terms of the Revolving Credit
Agreement to become a “Guarantor” under the Subsidiary Guaranty Agreement and be
joined as a party to the Subsidiary Guaranty Agreement as a Guarantor (as
defined in the Subsidiary Guaranty Agreement);

 

 

 

--------------------------------------------------------------------------------

 

WHEREAS, the Joining Subsidiary is required by the terms of the Revolving Credit
Agreement to become a “Revolving Subsidiary Grantor” under the Security
Agreement and be joined as a party to the Security Agreement as a Revolving
Subsidiary Grantor (as defined in the Security Agreement); [and]

[WHEREAS, the Joining Subsidiary is required by the terms of the Credit
Agreement to become a “Pledgor” under the Pledge Agreement and be joined as a
party to the Pledge Agreement as a Pledgor (as defined in the Pledge Agreement)]
[and][9]

[WHEREAS, the Joining Subsidiary is required by the terms of the Credit
Agreement to become a “Grantor” under the Escrow and Security Agreement and be
joined as a party to the Escrow and Security Agreement as a Grantor (as defined
in the Escrow and Security Agreement)] [and][10]

WHEREAS, the Joining Subsidiary will materially benefit from the credit
facilities made available and to be made available to the Company by the Lenders
and the L/C Issuers under the Revolving Credit Agreement;

NOW, THEREFORE, the Joining Subsidiary hereby agrees as follows with the
Administrative Agent, for the benefit of the Revolving Secured Parties (as
defined in the Subsidiary Guaranty Agreement, [and] the Security Agreement[,
and] [the Pledge Agreement][the Escrow and Security Agreement]):

1.Subsidiary Guaranty Agreement.

 

a.Joinder.  The Joining Subsidiary hereby irrevocably, absolutely and
unconditionally becomes a party to the Subsidiary Guaranty Agreement as a
“Guarantor” (such term as used in this Section 1 having the meaning set forth in
the Subsidiary Guaranty Agreement) and bound by all the terms, conditions,
obligations, liabilities and undertakings of each Guarantor or to which any
Guarantor is subject thereunder, including without limitation the joint and
several, unconditional, absolute, continuing and irrevocable guarantee to the
Administrative Agent for the benefit of the Revolving Secured Parties of the
payment and performance in full of the Guaranteed Liabilities (as defined in the
Subsidiary Guaranty Agreement) whether now existing or hereafter arising, all
with the same force and effect as if the Joining Subsidiary were a signatory to
the Subsidiary Guaranty Agreement.

 

b.Affirmations.  The Joining Subsidiary hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations, warranties, acknowledgements and certifications applicable
to, and each of the waivers by, any Guarantor contained in the Subsidiary
Guaranty Agreement.

 

 

4 

Insert this provision for each Joining Subsidiary that is the direct parent
entity of any Subsidiary that is not prohibited under any applicable Franchise
Agreement or Framework Agreement from pledging capital stock.  See also Footnote
3 below.

5 

Insert this provision for each Joining Subsidiary that is the direct parent
entity of any Subsidiary that is prohibited under any applicable Franchise
Agreement or Framework Agreement from pledging capital stock.  See also Footnote
4 below.

 

 

--------------------------------------------------------------------------------

 

2.Security Agreement.

 

a.Joinder.  The Joining Subsidiary hereby irrevocably, absolutely and
unconditionally becomes a party to the Security Agreement as a “Revolving
Subsidiary Grantor” (such term as used in this Section 2 having the meaning set
forth in the Security Agreement) and bound by all the terms, conditions,
obligations, liabilities and undertakings of each Revolving Subsidiary Grantor
or to which any Revolving Subsidiary Grantor is subject thereunder, including
without limitation the grant pursuant to Section 2 of the Security Agreement of
a security interest to the Administrative Agent for the benefit of the Revolving
Secured Parties in the property and property rights constituting Collateral (as
defined in Section 2 of the Security Agreement) of the Joining Subsidiary or in
which the Joining Subsidiary has or may have or acquire an interest or the power
to transfer rights therein as security for the payment and performance of the
Revolving Secured Obligations (as defined in the Security Agreement), all with
the same force and effect as if the Joining Subsidiary were a signatory to the
Security Agreement.

 

b.Grant of Security Interest.  Without limiting the generality of the terms of
Section 2(a) above, the Joining Subsidiary hereby grants as collateral security
for (i) the payment, performance and satisfaction of all of its Obligations
(including all of its Guarantor’s Obligations (as defined in the Subsidiary
Guaranty Agreement)), (ii) the payment and performance of its obligations and
liabilities (whether now existing or hereafter arising) under the Security
Agreement or any of the Loan Documents to which it is now or hereafter becomes a
party and (iii) the obligations and liabilities of any Loan Party now existing
or hereafter arising under Related Swap Contracts and Secured Cash Management
Arrangements, to the Administrative Agent for the benefit of the Revolving
Secured Parties, a security interest in all of the Collateral (as defined in
Section 2 of the Security Agreement) of the Joining Subsidiary or in which the
Joining Subsidiary has or may have or acquire an interest or the power to
transfer rights therein, whether now owned or existing or hereafter acquired or
arising and wherever located.

 

c.Affirmations.  The Joining Subsidiary hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations, warranties, acknowledgements and certifications applicable
to, and each of the waivers by, any Revolving Subsidiary Grantor contained in
the Security Agreement.

 

d.Supplemental Schedules.  Attached to this Revolving Joinder Agreement are duly
completed schedules (the “Supplemental Schedules”) supplementing as thereon
indicated the respective Schedules to the Security Agreement.  The Joining
Subsidiary represents and warrants that the information contained on each of the
Supplemental Schedules with respect to the Joining Subsidiary and its properties
and affairs is true, complete and accurate as of the date hereof.

 

[3.Pledge Agreement.

 

a.Joinder.  The Joining Subsidiary hereby irrevocably, absolutely and
unconditionally becomes a party to the Pledge Agreement as a “Pledgor” (such
term as used in

 

 

--------------------------------------------------------------------------------

 

this Section 3 having the meaning set forth in the Pledge Agreement) and bound
by all the terms, conditions, obligations, liabilities and undertakings of each
Pledgor or to which any Pledgor is subject thereunder, including without
limitation the grant pursuant to Section 1 of the Pledge Agreement of a security
interest to the Administrative Agent for the benefit of the Revolving Secured
Parties in and collateral assignment and pledge to the Administrative Agent of,
the Pledged Interests and other property constituting Collateral (as defined in
Section 1 of the Pledge Agreement, after giving effect to the Supplemental
Schedules) of the Joining Subsidiary or in which the Joining Subsidiary has or
may have or acquire an interest or the power to transfer rights therein as
security for the payment and performance of the Secured Obligations (as defined
in the Pledge Agreement), all with the same force and effect as if the Joining
Subsidiary were a signatory to the Pledge Agreement.

 

b.Grant of Security Interest.  Without limiting the generality of the terms of
Section 3(a) above, the Joining Subsidiary hereby grants as collateral security
for (i) the payment, performance and satisfaction of all of the Obligations
(including all of its Guarantor’s Obligations (as defined in the Guaranty
Agreement)), (ii) the payment and performance of its obligations and liabilities
(whether now existing or hereafter arising) under the Pledge Agreement or any of
the Loan Documents to which it is now or hereafter becomes a party and (iii) the
obligations and liabilities of any Loan Party now existing or hereafter arising
under Related Swap Contracts and Secured Cash Management Arrangements, to the
Administrative Agent for the benefit of the Revolving Secured Parties, a
security interest in all of the Collateral (as defined in Section 2 of the
Pledge Agreement, after giving effect to the Supplemental Schedules) of the
Joining Subsidiary or in which the Joining Subsidiary has or may have or acquire
an interest or the power to transfer rights therein, whether now owned or
existing or hereafter acquired or arising and wherever located.

 

c.Affirmations.  The Joining Subsidiary hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations, warranties, acknowledgements and certifications applicable
to, and each of the waivers by, any Pledgor contained in the Pledge Agreement.

 

d.Supplemental Schedules.  Attached to this Revolving Joinder Agreement are duly
completed Supplemental Schedules supplementing as thereon indicated the
respective Schedules to the Pledge Agreement.  The Joining Subsidiary represents
and warrants that the information contained on each of the Supplemental
Schedules with respect to the Joining Subsidiary and its properties and affairs
is true, complete and accurate as of the date hereof.][11]

 

[4.Escrow and Security Agreement.

 

a.Joinder.  The Joining Subsidiary hereby irrevocably, absolutely and
unconditionally becomes a party to the Escrow and Security Agreement as a
“Grantor” (such term as used in this Section 4 having the meaning set forth in
the Escrow and Security Agreement) and bound by all the terms, conditions,
obligations, liabilities and undertakings of

 

6 

Insert this provision for each Joining Subsidiary that is the direct parent
entity of any newly created or acquired Subsidiary that is not prohibited under
any applicable Franchise Agreement or Framework Agreement from pledging capital
stock.  See also Footnote 2 above.

 

 

--------------------------------------------------------------------------------

 

each Grantor or to which any Grantor is subject thereunder, including without
limitation the escrow arrangement pursuant to Article I of the Escrow and
Security Agreement with respect to the Escrowed Shares (as defined in Section
1.1 of the Escrow and Security Agreement, after giving effect to the
Supplemental Schedules) and any and all delivery requirements contained therein
and the grant pursuant to Article II of the Escrow and Security Agreement of a
security interest to the Administrative Agent for the benefit of the Revolving
Secured Parties in and collateral assignment and pledge to the Administrative
Agent of the Disposition Proceeds (as defined in Section 1.1 of the Escrow and
Security Agreement, after giving effect to the Supplemental Schedules) of the
Joining Subsidiary or in which the Joining Subsidiary has or may have or acquire
an interest or the power to transfer rights therein as security for the payment
and performance of the Secured Obligations (as defined in the Escrow and
Security Agreement), all with the same force and effect as if the Joining
Subsidiary were a signatory to the Escrow and Security Agreement.

 

b.Grant of Security Interest.  Without limiting the generality of the terms of
Section 4(a) above, the Joining Subsidiary hereby grants as collateral security
for (i) the payment, performance and satisfaction of all of its Obligations and
(ii) the obligations and liabilities of any Loan Party now existing or hereafter
arising under Related Swap Contracts and Secured Cash Management Arrangements,
to the Administrative Agent for the benefit of the Revolving Secured Parties, a
security interest in and to, and collaterally assigns to the Administrative
Agent for the benefit of the Revolving Secured Parties all of such Grantor’s
rights, title and interest in the Disposition Proceeds (as defined in Section
1.1 of the Escrow and Security Agreement, after giving effect to the
Supplemental Schedules) of the Joining Subsidiary or in which the Joining
Subsidiary has or may have or acquire an interest or the power to transfer
rights therein, whether now owned or existing or hereafter acquired or arising
and wherever located.

 

c.Affirmations.  The Joining Subsidiary hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations, warranties, acknowledgements and certifications applicable
to, and each of the waivers by, any Grantor contained in the Escrow and Security
Agreement.

 

d.Supplemental Schedule.  Attached to this Revolving Joinder Agreement are duly
completed Supplemental Schedules supplementing as thereon indicated
the  Schedule to the Escrow and Security Agreement.  The Joining Subsidiary
represents and warrants that the information contained on the Supplemental
Schedule with respect to the Joining Subsidiary and its properties and affairs
is true, complete and accurate as of the date hereof.][12]

 

[5].Miscellaneous.  

 

a.Notices.  Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of

 

7 

Insert this provision for each Joining Subsidiary that is the direct parent
entity of any newly created or acquired Subsidiary that is prohibited under any
applicable Franchise Agreement or Framework Agreement from pledging capital
stock.  See also Footnote 3 above.

 

 

--------------------------------------------------------------------------------

 

the parties desires to give and serve upon any other party any communication
with respect to this Revolving Joinder Agreement, each such notice, demand,
request, consent, approval, declaration or other communication shall be in
writing and shall be given in the manner, and deemed received, as provided for
in the Revolving Credit Agreement.

 

b.Severability.  Whenever possible, each provision of this Revolving Joinder
Agreement shall be interpreted in a manner as to be effective and valid under
applicable law, but if any provision of this Revolving Joinder Agreement shall
be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Revolving
Joinder Agreement.  This Revolving Joinder Agreement is to be read, construed
and applied together with the Revolving Credit Agreement and the other Loan
Documents, which, taken together, set forth the complete understanding and
agreement of the Administrative Agent and the Lenders and the Joining Subsidiary
with respect to the matters referred to herein and therein.

 

c.Successors and Assigns.  This Revolving Joinder Agreement and all obligations
of the Joining Subsidiary hereunder shall be binding upon the successors and
assigns of the Joining Subsidiary (including any debtor-in-possession on behalf
of the Joining Subsidiary) and shall, together with the rights and remedies of
the Administrative Agent, for the benefit of the Revolving Secured Parties,
hereunder, inure to the benefit of the Administrative Agent and the Revolving
Secured Parties, all future holders of any instrument evidencing any of the
Obligations and their respective successors and assigns.  No sales of
participations, other sales, assignments, transfers or other dispositions of any
agreement governing or instrument evidencing the Obligations or any portion
thereof or interest therein shall in any manner affect the Liens granted to the
Administrative Agent, for the benefit of the Revolving Secured Parties,
hereunder.  The Joining Subsidiary may not assign, sell, hypothecate or
otherwise transfer any interest in or obligation under this Revolving Joinder
Agreement.

 

d.Counterparts.  This Revolving Joinder Agreement may be authenticated in any
number of separate counterparts, each of which shall collectively and separately
constitute one and the same agreement.  This Revolving Joinder Agreement may be
authenticated by manual signature, facsimile or, if approved in writing by the
Administrative Agent, electronic means, all of which shall be equally
valid.  Without limiting the foregoing provisions of this Section 5(d), the
provisions of Section 10.10 of the Revolving Credit Agreement shall be
applicable to this Revolving Joinder Agreement.

 

e.Section Titles.  The Section titles contained in this Revolving Joinder
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

 

f.Delivery.  The Joining Subsidiary hereby irrevocably waives notice of
acceptance of this Revolving Joinder Agreement and acknowledges that the
Obligations are and shall be deemed to be incurred, and credit extensions under
the Loan Documents made and maintained, in reliance on this Revolving Joinder
Agreement and the Joining Subsidiary’s

 

 

--------------------------------------------------------------------------------

 

joinder as a party to the Security Agreement, the Subsidiary Guaranty Agreement,
[and] [the Pledge Agreement][the Escrow and Security Agreement] as herein
provided.  

 

g.Governing Law; Venue; Waiver of Jury Trial.  The provisions of Sections 10.14
and 10.15 of the Credit Agreement are hereby incorporated by reference as if
fully set forth herein.

 

IN WITNESS WHEREOF, the Joining Subsidiary has duly executed and delivered this
Revolving Joinder Agreement as of the day and year first written above.

 

JOINING SUBSIDIARY:

 

[__________________________________________]

 

 

By:

Name:

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL

SCHEDULE 7(f) TO SECURITY AGREEMENT

 

Grantor Information

 

 

I.

II.

III.

IV.

V.

VI.

VII.

Name

Jurisdiction of

Formation/ Form of Equity/State I.D. Number/

Federal Tax I.D. Number

Address of Chief

Executive Office

Trade Names, Trade Styles, Fictitious Names, “d/b/a” Names and brand

Collateral

Locations

(and Type

of Collateral)

Name and address

of Owner of

Collateral Location

(If other than Grantor)

Relationship of

Persons listed in VI to

Grantor (e.g., lessor,

warehousemen)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delivered pursuant to Revolving Joinder Agreement of
_______________________________.

Applicable Date:  __________, 20__

 

 

 

 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL

SCHEDULE I TO PLEDGE AGREEMENT

 

 

 

Name of Pledgor

Name, Jurisdiction of Formation and Type of Entity of Pledged Subsidiary

 

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

 

Total Amount of Class or Type Outstanding

 

 

Total Amount Pledged

 

Certificate Number (if applicable)

 

 

Par Value  (if applicable)

 

 

Name of Transfer Agent (if any)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delivered Pursuant to Revolving Joinder Agreement of:
__________________________________

Applicable Date:  __________, 20__

 

 

 

 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL

SCHEDULE II TO PLEDGE AGREEMENT

 

 

 

Name and Address of Pledgor

 

Type of Person

Jurisdiction of

Formation of Pledgor

Jurisdiction of Formation

Identification Number

Address of Chief

Executive Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delivered Pursuant to Revolving Joinder Agreement of:
__________________________________

Applicable Date:  __________, 20__

 

 

 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL

SCHEDULE I TO ESCROW AND SECURITY AGREEMENT

 

Escrowed Shares and Interests

 

 

Escrow Subsidiaries

No. Of Shares

Type Of Shares

Cert No.(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delivered Pursuant to Revolving Joinder Agreement of:
__________________________________

Applicable Date:  __________, 20__

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT H-1

FORM OF FOURTH AMENDED AND RESTATED

SECURITIES PLEDGE AGREEMENT

See attached.

 

 

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

SECURITIES PLEDGE AGREEMENT

THIS FOURTH AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT (this “Pledge
Agreement”) is made and entered into as of November 30, 2016 by SONIC
AUTOMOTIVE, INC., a Delaware corporation (a “Company” and a “Pledgor”), EACH OF
THE UNDERSIGNED SUBSIDIARIES OF THE COMPANY AND EACH OTHER PERSON WHO SHALL
BECOME A PARTY HERETO BY EXECUTION OF A JOINDER AGREEMENT (each a “Pledgor” and,
collectively with the Company, the “Pledgors”) and BANK OF AMERICA, N.A., a
national banking association, as Administrative Agent (in such capacity, the
“Administrative Agent”) for each of the lenders (the “Lenders”) now or hereafter
party to the Revolving Credit Agreement defined below (collectively with the
Administrative Agent and certain other Persons parties to Related Swap Contracts
and Secured Cash Management Arrangements as more particularly described in
Section 17 hereof, the “Revolving Secured Parties”).  All capitalized terms used
but not otherwise defined herein shall have the respective meanings assigned
thereto in the Revolving Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Company, certain of the Lenders (the “Existing Lenders”) and the
Administrative Agent entered into that certain Third Amended and Restated Credit
Agreement dated as of July 23, 2014 (as amended prior to (but excluding) the
date hereof, the “Existing Credit Agreement”), pursuant to which certain of the
Existing Lenders agreed to make available to the Company a revolving credit
facility, including a letter of credit subfacility and a swingline subfacility;
and

WHEREAS, the Company and certain Subsidiaries of the Company (the “Existing
Pledgors”) entered into a Third Amended and Restated Securities Pledge Agreement
dated as of July 23, 2014 (as amended prior to (but excluding) the date hereof,
the “Existing Pledge Agreement”), pursuant to which the Existing Pledgors have
secured their obligations arising under the Existing Credit Agreement; and

WHEREAS, the Company has requested that the Existing Credit Agreement be amended
and restated in order to, among other things, (a) extend the maturity date of
the revolving credit facility provided therein, (b) increase the maximum
aggregate amount of the revolving credit facility provided therein, and (c) make
certain other amendments to the Existing Credit Agreement on the terms and
conditions set forth in that certain Fourth Amended and Restated Credit
Agreement dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Revolving Credit Agreement”) among
the Company, the Administrative Agent and the Lenders party thereto from time to
time (the “Lenders”); and

WHEREAS, the Administrative Agent and the Lenders have agreed to enter into the
Revolving Credit Agreement, subject to, among other things, a condition that the
parties amend and restate the Existing Pledge Agreement as provided herein; and

WHEREAS, each of (i) the Company, as collateral security for the payment and
performance of the Obligations and the obligations and liabilities of any Loan
Party now existing

 

 

--------------------------------------------------------------------------------

 

or hereafter arising under Related Swap Contracts and Secured Cash Management
Arrangements other than Excluded Swap Obligations, and (ii) each other Pledgor
(including each Subsidiary party to a Joinder Agreement), as collateral security
for the payment and performance of its Guarantor’s Obligations (as defined in
the Subsidiary Guaranty), and the payment and performance of its obligations and
liabilities (whether now existing or hereafter arising) hereunder or under any
of the other Loan Documents to which it is now or hereafter becomes a party
(such obligations and liabilities of the Pledgors described in clauses (i) and
(ii) being referred to as “Secured Obligations”), is willing to pledge and grant
to the Administrative Agent for the benefit of the Revolving Secured Parties a
security interest in all of the Equity Interests of certain of its Subsidiaries
as more particularly described on Schedule I attached hereto (collectively, the
“Pledged Interests”), and certain related property (such Subsidiaries, together
with all other Subsidiaries whose Equity Interests may be required to be subject
to this Pledge Agreement from time to time, are hereinafter referred to
collectively as the “Pledged Subsidiaries”); and

 

WHEREAS, the Company and each Subsidiary party hereto will materially benefit
from the Loans to be made, and the Letters of Credit to be issued, under the
Revolving Credit Agreement and each such Subsidiary is a party (as signatory or
by joinder) to the Subsidiary Guaranty pursuant to which such Subsidiary
guarantees the Obligations of the Company and the other Loan Parties; and

 

WHEREAS, the Revolving Secured Parties are unwilling to make available or
maintain the credit facilities under the Revolving Credit Agreement unless the
Company and each other Pledgor enter into this Pledge Agreement;

NOW, THEREFORE, in order to induce (i) the Lenders to amend and restate the
Existing Credit Agreement and (ii) the Revolving Secured Parties to enter into
the Loan Documents and to make or maintain the credit facilities provided for
therein available to or for the account of the Company and in consideration of
the promises and the mutual covenants contained herein, the parties hereto agree
that the Existing Pledge Agreement is hereby amended and restated as
follows:    

1.Pledge of Pledged Interests; Other Collateral.

(a)As collateral security for the payment and performance by each Pledgor of its
now or hereafter existing Secured Obligations, each Pledgor hereby grants,
pledges and collaterally assigns to the Administrative Agent for the benefit of
the Revolving Secured Parties a first priority security interest in all of the
following items of property in which it now has or may at any time hereafter
acquire an interest or the power to transfer rights therein, and wheresoever
located:

(i)the Pledged Interests; and

(ii)all money, securities, security entitlements and other investment property,
dividends, rights, general intangibles and other property at any time and from
time to time (x) declared or distributed in respect of or in exchange for or on

2

 

 

--------------------------------------------------------------------------------

 

conversion of any Pledged Interest, or (y) by its or their terms exchangeable or
exercisable for or convertible into any Pledged Interest; and

(iii)all other property of whatever character or description, including money,
securities, security entitlements and other investment property, and general
intangibles hereafter delivered to the Administrative Agent in substitution for
or as an addition to any of the foregoing; and

(iv)all securities accounts to which may at any time be credited any or all of
the foregoing or any proceeds thereof and all certificates and instruments
representing or evidencing any of the foregoing or any proceeds thereof; and

(v)all proceeds of any of the foregoing.

All such Pledged Interests, certificates, instruments, cash, securities,
interests, dividends, rights and other property referred to in clauses (i)
through (v) of this Section 1 are herein collectively referred to as the
“Collateral.”

(b)Subject to Section 10(a), each Pledgor agrees to deliver all certificates,
instruments or other documents representing any Collateral to the Administrative
Agent at such location as the Administrative Agent shall from time to time
designate by written notice pursuant to Section 22 for its custody at all times
until termination of this Pledge Agreement, together with such instruments of
assignment and transfer as requested by the Administrative Agent.

(c)Each Pledgor agrees to execute and deliver, or cause to be executed and
delivered by other Persons, at Pledgor’s expense, all share certificates,
documents, instruments, agreements, financing statements (and amendments thereto
and continuations thereof), assignments, control agreements, or other writings
as the Administrative Agent may reasonably request from time to time to carry
out the terms of this Pledge Agreement or to protect or enforce the
Administrative Agent’s Lien and security interest in the Collateral hereunder
granted to the Administrative Agent for the benefit of the Revolving Secured
Parties and further agrees to do and cause to be done upon the Administrative
Agent’s request, at Pledgor’s expense, all things determined by the
Administrative Agent to be necessary or advisable to perfect and keep in full
force and effect the Lien in the Collateral hereunder granted to the
Administrative Agent for the benefit of the Revolving Secured Parties, including
the prompt payment of all out-of-pocket fees and expenses incurred in connection
with any filings made to perfect or continue the Lien and security interest in
the Collateral hereunder granted in favor of the Administrative Agent for the
benefit of the Revolving Secured Parties.

(d)All filing fees, advances, charges, costs and expenses (including fees,
charges and disbursements of counsel (“Attorney Costs”)), incurred or paid by
the Administrative Agent or any Lender in exercising any right, power or remedy
conferred by this Pledge Agreement, or in the enforcement thereof, shall become
a part of the Secured Obligations secured hereunder and shall be paid to the
Administrative Agent for the benefit of the Revolving Secured Parties by the
Pledgor in respect of which the same

3

 

 

--------------------------------------------------------------------------------

 

was incurred immediately upon demand therefor, and any amounts not so paid on
demand (in addition to other rights and remedies resulting from such nonpayment)
shall bear interest from the date of demand until paid in full at the Default
Rate.

(e)

Each Pledgor agrees to register and cause to be registered the interest of the
Administrative Agent, for the benefit of the Revolving Secured Parties, in the
Collateral on its own books and records and the registration books of each of
the Pledged Subsidiaries.

2.Status of Pledged Interests.  Each Pledgor hereby represents, warrants and
covenants to the Administrative Agent for the benefit of the Revolving Secured
Parties, with respect to itself and the Collateral as to which it has or
acquires any interest, that:

(a)All of the Pledged Interests are, as of the date of execution of this Pledge
Agreement or Joinder Agreement by each Pledgor pledging such Pledged Interests
(such date as applicable with respect to each Pledgor, its “Applicable Date”),
and shall at all times thereafter be validly issued and outstanding, fully paid
and non-assessable, are accurately described on Schedule I, and (except as set
forth on Schedule I) constitute all of the issued and outstanding Equity
Interests of each Pledged Subsidiary.

(b)The Pledgor is as at its Applicable Date and shall at all times thereafter
(subject to Dispositions permitted under the Revolving Credit Agreement) be the
sole registered and record and beneficial owner of the Pledged Interests, free
and clear of all Liens, charges, equities, options, hypothecations, encumbrances
and restrictions on pledge or transfer, including transfer of voting rights
(other than the pledge hereunder and applicable restrictions pursuant to federal
and state and applicable foreign securities laws).  Without limiting the
foregoing, the Pledged Interests are not and will not be subject to any voting
trust, shareholders agreement, right of first refusal, voting proxy, power of
attorney or other similar arrangement (other than the rights hereunder in favor
of the Administrative Agent).

(c)At no time shall any Pledged Interests (i) be held or maintained in the form
of a security entitlement or credited to any securities account and (ii) which
constitute a “security” (or as to which the related Pledged Subsidiary has
elected to have treated as a “security”) under Article 8 of the Uniform
Commercial Code of the State of North Carolina or of any other jurisdiction
whose laws may govern (the “UCC”) be maintained in the form of uncertificated
securities.  With respect to Pledged Interests that are “securities” under the
UCC, or as to which the issuer has elected at any time to have such interests
treated as “securities” under the UCC, such Pledged Interests are, and shall at
all times be, represented by the share certificates listed on Schedule I hereto,
which share certificates, with stock powers duly executed in blank by the
Pledgor, have been delivered to the Administrative Agent or are being delivered
to the Administrative Agent simultaneously herewith or, in the case of
Additional Interests as defined in Section 21, shall be delivered pursuant to
Section 21. In addition, with respect to all Pledged Interests, including
Pledged Interests that are not “securities” under the UCC and as to which the
applicable Pledged Subsidiary has not elected to have such interests treated as
“securities” under the UCC, the Pledgor has at its Applicable Date delivered to
the

4

 

 

--------------------------------------------------------------------------------

 

Administrative Agent (or has previously delivered to the Administrative Agent
or, in case of Additional Interests shall deliver pursuant to Section 21)
Uniform Commercial Code financing statements (or appropriate amendments thereto)
duly authorized by the Pledgor and naming the Administrative Agent for the
benefit of the Revolving Secured Parties as “secured party,” in form, substance
and number sufficient in the reasonable opinion of the Administrative Agent to
be filed in all UCC filing offices and in all jurisdictions in which filing is
necessary or advisable to perfect in favor of the Administrative Agent for the
benefit of the Revolving Secured Parties the Lien on such Pledged Interests,
together with all required filing fees.  Without limiting the foregoing
provisions of this Section 2(c), with respect to any Pledged Interests issued by
any Subsidiary organized under the laws of a jurisdiction other than the United
States (a “Foreign Subsidiary”), Pledgor shall deliver or cause to be delivered,
(i) in addition to or in substitution for all or any of the foregoing items, as
the Administrative Agent may elect, such other instruments, certificates,
agreements, notices, filings, and other documents, and take or cause to be taken
such other action, as the Administrative Agent may determine to be necessary or
advisable under the laws of the jurisdiction of formation of such Foreign
Subsidiary, to grant, perfect and protect as a first priority lien in such
Collateral in favor of the Administrative Agent for the benefit of the Revolving
Secured Parties, and (ii) an opinion of counsel acceptable in form and substance
to the Administrative Agent issued by a law firm acceptable to the
Administrative Agent licensed to practice law in such foreign jurisdiction,
addressing with respect to such Pledged Interests the matters described in
Section 6.14 of the Revolving Credit Agreement.

(d)It has full corporate power, legal right and lawful authority to execute this
Pledge Agreement (and any Joinder Agreement applicable to it) and to pledge,
assign and transfer its Pledged Interests in the manner and form hereof.

(e)The pledge, assignment and delivery of its Pledged Interests (along with
undated stock powers executed in blank, financing statements and other
agreements referred to in Section 2(c) hereof) to the Administrative Agent for
the benefit of the Revolving Secured Parties pursuant to this Pledge Agreement
(or any Joinder Agreement) creates or continues, as applicable, a valid and
perfected first priority security interest in such Pledged Interests in favor of
the Administrative Agent for the benefit of the Revolving Secured Parties,
securing the payment of the Secured Obligations, assuming, in the case of the
Pledged Interests which constitute certificated “securities” under the UCC,
continuous and uninterrupted possession by or on behalf of the Administrative
Agent.  The Pledgor will at its own cost and expense defend the Revolving
Secured Parties’ right, title and security interest in and to the Collateral
against the claims and demands of all persons whomsoever.

(f)Except as otherwise expressly provided herein pursuant to a Disposition
permitted under the Revolving Credit Agreement, none of the Pledged Interests
(nor any interest therein or thereto) shall be sold, transferred or assigned
without the Administrative Agent’s prior written consent, which may be withheld
for any reason.

(g)It shall at all times cause the Pledged Interests of such Pledgor that
constitute “securities” (or as to which the issuer elects to have treated as
“securities”)

5

 

 

--------------------------------------------------------------------------------

 

under the UCC to be represented by the certificates now and hereafter delivered
to the Administrative Agent in accordance with Sections 1, 2 and 21 hereof and
that it shall cause each of the Pledged Subsidiaries as to which it is the
Pledgor not to issue any Equity Interests, or securities convertible into, or
exchangeable or exercisable for, Equity Interests, at any time during the term
of this Pledge Agreement unless the Pledged Interests of such Pledge Subsidiary
are issued solely to either (y) such Pledgor who shall immediately comply with
Sections 2 and 21 hereof with respect to such property or (z) the Company or a
Subsidiary Guarantor who shall immediately pledge such additional Equity
Interests to the Administrative Agent for the benefit of the Revolving Secured
Parties pursuant to Section 21 or 23 hereof, as applicable, on substantially
identical terms as are contained herein and deliver or cause to be delivered the
appropriate documents described in Section 2(c) hereof to the Administrative
Agent and take such further actions as the Administrative Agent may deem
necessary in order to perfect a first priority security interest in such Equity
Interests.

(h)The exact legal name and address, type of Person, jurisdiction of formation,
jurisdiction of formation identification number (if any), and location of the
chief executive office of such Pledgor are as specified on Schedule II attached
hereto.  No Pledgor shall change its name, jurisdiction of formation (whether by
reincorporation, merger or otherwise), or the location of its chief executive
office, except upon giving not less than thirty (30) days’ prior written notice
to the Administrative Agent and taking or causing to be taken all such action at
such Pledgor’s expense as may be reasonably requested by the Administrative
Agent to perfect or maintain the perfection of the Lien of the Administrative
Agent in Collateral.

3.Preservation and Protection of Collateral.

(a)The Administrative Agent shall be under no duty or liability with respect to
the collection, protection or preservation of the Collateral, or otherwise,
beyond the use of reasonable care in the custody and preservation thereof while
in its possession.

(b)Each Pledgor agrees to pay when due all taxes, charges, Liens and assessments
against the Collateral in which it has an interest, unless being contested in
good faith by appropriate proceedings diligently conducted and against which
adequate reserves have been established in accordance with GAAP applied on a
basis consistent with that used in preparing the Audited Financial Statements
and evidenced to the satisfaction of the Administrative Agent and provided that
all enforcement proceedings in the nature of levy or foreclosure are effectively
stayed.  Upon the failure of any Pledgor to so pay or contest such taxes,
charges, Liens or assessments, or upon the failure of any Pledgor to pay any
amount pursuant to Section 1(c), the Administrative Agent at its option may pay
or contest any of them (the Administrative Agent having the sole right to
determine the legality or validity and the amount necessary to discharge such
taxes, charges, Liens or assessments) but shall not have any obligation to make
any such payment or contest.  All sums so disbursed by the Administrative Agent,
including Attorney Costs, court costs, expenses and other charges related
thereto, shall be payable on demand by the applicable Pledgor to the
Administrative Agent and shall be additional Secured Obligations secured by the
Collateral, and any amounts not so paid on demand

6

 

 

--------------------------------------------------------------------------------

 

(in addition to other rights and remedies resulting from such nonpayment) shall
bear interest from the date of demand until paid in full at the Default Rate.

(c)Each Pledgor hereby (i) irrevocably authorizes the Administrative Agent to
file (with, or to the extent permitted by applicable law, without the signature
of the Pledgor appearing thereon) financing statements (including amendments
thereto and continuations and copies thereof) showing such Pledgor as “debtor”
at such time or times and in all filing offices as the Administrative Agent may
from time to time reasonably determine to be necessary or advisable to perfect
or protect the rights of the Administrative Agent and the Revolving Secured
Parties hereunder, or otherwise to give effect to the transactions herein
contemplated, and (ii) irrevocably ratifies and acknowledges all such actions
taken by or on behalf of the Administrative Agent prior to the Applicable Date.

4.Default.  Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent is given full power and authority, then or at
any time thereafter, to sell, assign, deliver or collect the whole or any part
of the Collateral, or any substitute therefor or any addition thereto, in one or
more sales, with or without any previous demands or demand of performance or, to
the extent permitted by law, notice or advertisement, in such order as the
Administrative Agent may elect; and any such sale may be made either at public
or private sale at the Administrative Agent’s place of business or elsewhere,
either for cash or upon credit or for future delivery, at such price or prices
as the Administrative Agent may reasonably deem fair; and the Administrative
Agent or any other Revolving Secured Party may be the purchaser of any or all
Collateral so sold and hold the same thereafter in its own right free from any
claim of any Pledgor or right of redemption.  Demands of performance,
advertisements and presence of property and sale and notice of sale are hereby
waived to the extent permissible by law.  Any sale hereunder may be conducted by
an auctioneer or any officer or agent of the Administrative Agent.  Each Pledgor
recognizes that the Administrative Agent may be unable to effect a public sale
of the Collateral by reason of certain prohibitions contained in the Securities
Act of 1933, as amended (the “Securities Act”), and applicable state law, and
may be otherwise delayed or adversely affected in effecting any sale by reason
of present or future restrictions thereon imposed by governmental authorities,
and that as a consequence of such prohibitions and restrictions the
Administrative Agent may be compelled (i) to resort to one or more private sales
to a restricted group of purchasers who will be obliged to agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof, or (ii) to seek regulatory
approval of any proposed sale or sales, or (iii) to limit the amount of
Collateral sold to any Person or group.  Each Pledgor agrees and acknowledges
that private sales so made may be at prices and upon terms less favorable to
such Pledgor than if such Collateral was sold either at public sales or at
private sales not subject to other regulatory restrictions, and that the
Administrative Agent has no obligation to delay the sale of any of the
Collateral for the period of time necessary to permit the Pledged Subsidiary to
register or otherwise qualify the Collateral, even if such Pledged Subsidiary
would agree to register or otherwise qualify such Collateral for public sale
under the Securities Act or applicable state law.  Each Pledgor further agrees,
to the extent permitted by applicable law, that the use of private sales made
under the foregoing circumstances to dispose of the Collateral shall be deemed
to be dispositions in a commercially reasonable manner.  Each Pledgor hereby
acknowledges that a ready market may not exist for the Pledged Interests if they
are not traded

7

 

 

--------------------------------------------------------------------------------

 

on a national securities exchange or quoted on an automated quotation system and
agrees and acknowledges that in such event the Pledged Interests may be sold for
an amount less than a pro rata share of the fair market value of the Pledged
Subsidiary’s assets minus its liabilities.  In addition to the foregoing, the
Revolving Secured Parties may exercise such other rights and remedies as may be
available under the Loan Documents, at law (including without limitation the
UCC) or in equity.

5.Proceeds of Sale.  The net cash proceeds resulting from the collection,
liquidation, sale, or other disposition of the Collateral shall be applied first
to the expenses (including all Attorney Costs) of retaking, holding, storing,
processing and preparing for sale, selling, collecting, liquidating and the
like, and then to the satisfaction of all Secured Obligations in accordance with
the terms of Section 8.03 of the Revolving Credit Agreement.  Each Pledgor shall
be liable to the Administrative Agent, for the benefit of the Revolving Secured
Parties, and shall pay to the Administrative Agent, for the benefit of the
Revolving Secured Parties, on demand any deficiency which may remain after such
sale, disposition, collection or liquidation of the Collateral.

6.Presentments, Demands and Notices.  The Administrative Agent shall not be
under any duty or obligation whatsoever to make or give any presentments,
demands for performances, notices of nonperformance, protests, notice of protest
or notice of dishonor in connection with any obligations or evidences of
indebtedness held thereby as collateral, or in connection with any obligations
or evidences of indebtedness which constitute in whole or in part the Secured
Obligations secured hereunder.

7.Attorney-in-Fact.  Each Pledgor hereby appoints the Administrative Agent as
the Pledgor’s attorney-in-fact for the purposes of carrying out the provisions
of this Pledge Agreement and taking any action and executing any instrument
which the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is irrevocable and coupled with an interest;
provided, that the Administrative Agent shall have and may exercise rights under
this power of attorney only upon the occurrence and during the continuance of an
Event of Default.  Without limiting the generality of the foregoing, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have the right and power to receive, endorse and collect all checks
and other orders for the payment of money made payable to any Pledgor
representing any dividend, interest payment, principal payment or other
distribution payable or distributable in respect to the Collateral or any part
thereof and to give full discharge for the same.

8.

Reinstatement.  The granting of a security interest in the Collateral and the
other provisions hereof shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Revolving Secured Party or is
repaid by any Revolving Secured Party in whole or in part in good faith
settlement of a pending or threatened avoidance claim, whether upon the
insolvency, bankruptcy or reorganization of any Pledgor or any other Loan Party
or otherwise, all as though such payment had not been made. The provisions of
this Section 8 shall survive repayment of all of the Secured Obligations and the
termination or expiration of this Pledge Agreement in any manner, including but
not limited to termination upon occurrence of the Facility Termination Date.

8

 

 

--------------------------------------------------------------------------------

 

9.Waiver by the Pledgors.  Each Pledgor waives to the extent permitted by
applicable law (a) any right to require any Revolving Secured Party or any other
obligee of the Secured Obligations to (i) proceed against any Person or entity,
including without limitation any Loan Party, (ii) proceed against or exhaust any
Collateral or other collateral for the Secured Obligations, or (iii) pursue any
other remedy in its power, (b) any defense arising by reason of any disability
or other defense of any other Person, or by reason of the cessation from any
cause whatsoever of the liability of any other Person or entity, (c) any right
of subrogation, (d) any right to enforce any remedy which any Revolving Secured
Party or any other obligee of the Secured Obligations now has or may hereafter
have against any other Person and any benefit of and any right to participate in
any collateral or security whatsoever now or hereafter held by the
Administrative Agent for the benefit of the Revolving Secured Parties.  Each
Pledgor authorizes each Revolving Secured Party and each other obligee of the
Secured Obligations without notice (except notice required by applicable law) or
demand and without affecting its liability hereunder or under the Loan Documents
from time to time to: (x) take and hold security, other than the Collateral
herein described, for the payment of such Secured Obligations or any part
thereof, and exchange, enforce, waive and release the Collateral herein
described or any part thereof or any such other security; and (y) apply such
Collateral or other security and direct the order or manner of sale thereof as
such Revolving Secured Party or obligee in its discretion may determine.

The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Pledgor and the
receipt thereof by such Pledgor shall be a complete and full acquittance for the
Collateral so delivered, and the Administrative Agent shall thereafter be
discharged from any liability or responsibility therefor.

10.Dividends and Voting Rights.

(a)All dividends and other distributions with respect to any of the Pledged
Interests shall be subject to the pledge hereunder, provided, however, that cash
dividends paid to a Pledgor as record owner of the Pledged Interests, to the
extent permitted by the Revolving Credit Agreement to be declared and paid, may
be retained by such Pledgor so long as no Event of Default shall have occurred
and be continuing, free from any Liens hereunder.

(b)So long as no Event of Default shall have occurred and be continuing, the
registration of the Collateral in the name of a Pledgor as record and beneficial
owner shall not be changed and such Pledgor shall be entitled to exercise all
voting and other rights and powers pertaining to the Collateral for all purposes
not inconsistent with the terms of the Loan Documents.

(c)Upon the occurrence and during the continuance of any Event of Default, all
rights of the Pledgors to receive and retain cash dividends and other
distributions upon the Collateral pursuant to subsection (a) above shall cease
and shall thereupon be vested in the Administrative Agent for the benefit of the
Revolving Secured Parties, and each Pledgor shall promptly deliver, or shall
cause to be promptly delivered, all such cash dividends and other distributions
with respect to the Pledged Interests to the Administrative Agent (together, if
the Administrative Agent shall request, with the documents described in Sections
1(c) and 2(c) hereof or other negotiable documents or

9

 

 

--------------------------------------------------------------------------------

 

instruments so distributed) to be held by it hereunder or, at the option of the
Administrative Agent, to be applied to the Secured Obligations.  Pending
delivery to the Administrative Agent of such property, each Pledgor shall keep
such property segregated from its other property and shall be deemed to hold the
same in trust for the benefit of the Revolving Secured Parties.

(d)Upon the occurrence and during the continuance of any Event of Default, at
the option of the Administrative Agent, all rights of each of the Pledgors to
exercise the voting or consensual rights and powers which it is authorized to
exercise pursuant to subsection (b) above shall cease and the Administrative
Agent may thereupon (but shall not be obligated to), at its request, cause such
Collateral to be registered in the name of the Administrative Agent or its
nominee or agent for the benefit of the Revolving Secured Parties and/or
exercise such voting or consensual rights and powers as appertain to ownership
of such Collateral, and to that end each Pledgor hereby appoints the
Administrative Agent as its proxy, with full power of substitution, to vote and
exercise all other rights as a shareholder with respect to such Pledged
Interests hereunder upon the occurrence and during the continuance of any Event
of Default, which proxy is coupled with an interest and is irrevocable until the
Facility Termination Date, and each Pledgor hereby agrees to provide such
further proxies as the Administrative Agent may request; provided, however, that
the Administrative Agent in its discretion may from time to time refrain from
exercising, and shall not be obligated to exercise, any such voting or
consensual rights or such proxy.

11.Continued Powers.  Until the Facility Termination Date shall have occurred,
the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Revolving Secured Parties hereunder
shall continue to exist and may, at any time after the occurrence and during the
continuance of an Event of Default, be exercised by the Administrative Agent at
any time and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Pledgor may have ceased.

12.Other Rights.  The rights, powers and remedies given to the Administrative
Agent for the benefit of the Revolving Secured Parties by this Pledge Agreement
shall be in addition to all rights, powers and remedies given to the
Administrative Agent or any Revolving Secured Party under any other Loan
Document or by virtue of any statute or rule of law.  Any forbearance or failure
or delay by the Administrative Agent in exercising any right, power or remedy
hereunder shall not be deemed to be a waiver of such right, power or remedy, and
any single or partial exercise of any right, power or remedy hereunder shall not
preclude the further exercise thereof; and every right, power and remedy of the
Revolving Secured Parties shall continue in full force and effect until such
right, power or remedy is specifically waived in accordance with the terms of
the Revolving Credit Agreement.

13.Anti-Marshaling Provisions.  The right is hereby given by each Pledgor to the
Administrative Agent, for the benefit of the Revolving Secured Parties, to make
releases (whether in whole or in part) of all or any part of the Collateral
agreeable to the Administrative Agent without notice to, or the consent,
approval or agreement of other parties and interests, including junior lienors,
which releases shall not impair in any manner the validity of or priority

10

 

 

--------------------------------------------------------------------------------

 

of the Liens and security interests in the remaining Collateral conferred
hereunder, nor release any Pledgor from personal liability for the Secured
Obligations.  Notwithstanding the existence of any other security interest in
the Collateral held by the Administrative Agent, for the benefit of the
Revolving Secured Parties, the Administrative Agent shall have the right to
determine the order in which any or all of the Collateral shall be subjected to
the remedies provided in this Pledge Agreement.  Each Pledgor hereby waives any
and all right to require the marshaling of assets in connection with the
exercise of any of the remedies permitted by applicable law or provided herein
or in any Loan Document.

14.Entire Agreement.  This Pledge Agreement and each Joinder Agreement, together
with the Revolving Credit Agreement and other Loan Documents, constitutes and
expresses the entire understanding between the parties hereto with respect to
the subject matter hereof, and supersedes all prior negotiations, agreements and
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as herein contained.  The express terms hereof and of the
Joinder Agreements control and supersede any course of performance or usage of
the trade inconsistent with any of the terms hereof and thereof.  Neither this
Pledge Agreement nor any Joinder Agreement nor any portion or provision hereof
or thereof may be changed, altered, modified, supplemented, discharged,
canceled, terminated, or amended orally or in any manner other than as provided
in the Revolving Credit Agreement.

15.Further Assurances.  Each Pledgor agrees at its own expense to do such
further acts and things, and to execute and deliver, and cause to be executed
and delivered as may be necessary or advisable to give effect thereto, such
additional conveyances, assignments, financing statements, control agreements,
documents, certificates, stock powers, agreements and instruments, as the
Administrative Agent may at any time reasonably request in connection with the
administration or enforcement of this Pledge Agreement or any Joinder Agreement
or related to the Collateral or any part thereof or in order better to assure
and confirm unto the Administrative Agent its rights, powers and remedies for
the benefit of the Revolving Secured Parties hereunder or thereunder.  Each
Pledgor hereby consents and agrees that the Pledged Subsidiaries and all other
Persons, shall be entitled to accept the provisions hereof and of the Joinder
Agreements as conclusive evidence of the right of the Administrative Agent, on
behalf of the Revolving Secured Parties, to exercise its rights, privileges, and
remedies hereunder and thereunder with respect to the Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by any Pledgor or any other Person to any of such Pledged
Subsidiaries or other Persons.

16.Binding Agreement; Assignment.  This Pledge Agreement and each Joinder
Agreement, and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto, and to their
respective successors and assigns, except that no Pledgor shall be permitted to
assign this Pledge Agreement, any Joinder Agreement or any interest herein or
therein or in the Collateral, or any part thereof or interest therein, or
otherwise pledge, encumber or grant any option with respect to the Collateral,
or any part thereof, or any cash or property held by the Administrative Agent as
Collateral under this Pledge Agreement.  Without limiting the generality of the
foregoing sentence of this Section 16, any Lender may assign to one or more
Persons, or grant to one or more Persons participations in or to, all or any
part of its rights and obligations under the Revolving Credit Agreement (to the
extent permitted by the Revolving Credit Agreement); and to the extent of any
such permitted

11

 

 

--------------------------------------------------------------------------------

 

assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Revolving Credit Agreement, including Article IX thereof
(concerning the Administrative Agent) and Section 10.06 thereof (concerning
assignments and participations).  All references herein to the Administrative
Agent and to the Revolving Secured Parties shall include any successor thereof
or permitted assignee, and any other obligees from time to time of the Secured
Obligations.

17.Related Swap Contracts and Secured Cash Management Arrangements.  All
obligations of any Pledgor under or in respect of Related Swap Contracts and
Secured Cash Management Arrangements other than Excluded Swap Obligations shall
be deemed to be Secured Obligations secured hereby, and each Hedge Bank or Cash
Management Bank party to any such Related Swap Contract or Secured Cash
Management Arrangement shall be deemed to be a Revolving Secured Party hereunder
with respect to such Secured Obligations; provided, however, that such
obligations under or in respect of any Related Swap Contract shall cease to be
Secured Obligations at such time, prior to the Facility Termination Date, as the
applicable Hedge Bank (or Affiliate of such Person) shall cease to be a “Hedge
Bank” under the Revolving Credit Agreement.

No Person who obtains the benefit of any Lien by virtue of the provisions of
this Section shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and only to the extent
expressly provided in the Loan Documents.  Notwithstanding any other provisions
of this Pledge Agreement to the contrary, the Administrative Agent shall only be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, the Secured Obligations arising under Related Swap
Contracts or Secured Cash Management Arrangements to the extent the
Administrative Agent has received written notice of  such Obligations, together
with such supportive documentation as it may request from the applicable Lender
or Affiliate of a Lender.  The Administrative Agent shall not be required to
verify the payment of, or that any other satisfactory arrangements have been
made with respect to, obligations arising under Secured Cash Management
Agreements and Related Swap Contracts in the case of a Facility Termination
Date.  Each Revolving Secured Party not a party to the Revolving Credit
Agreement who obtains the benefit of this Pledge Agreement by virtue of the
provisions of this Section shall be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of the Revolving
Credit Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Revolving Secured Party, the Administrative Agent and each of its
Related Parties shall be entitled to all the rights, benefits and immunities
conferred under Article IX of the Revolving Credit Agreement.

18.Severability.  The provisions of this Pledge Agreement are independent of and
separable from each other.  If any provision hereof shall for any reason be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
the validity or enforceability of any other provision hereof, but this Pledge
Agreement shall be construed as if such invalid or unenforceable provision had
never been contained herein.

12

 

 

--------------------------------------------------------------------------------

 

19.Counterparts.  This Pledge Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Pledge Agreement
to produce or account for more than one such counterpart executed by the Pledgor
against whom enforcement is sought.  Without limiting the foregoing provisions
of this Section 19, the provisions of Section 10.10 of the Revolving Credit
Agreement shall be applicable to this Pledge Agreement.

20.Termination.  Subject to the provisions of Section 8, this Pledge Agreement
and each Joinder Agreement, and all obligations of the Pledgors hereunder
(excluding those obligations and liabilities that expressly survive such
termination) shall terminate without delivery of any instrument or performance
of any act by any party on the Facility Termination Date.  Upon such termination
of this Pledge Agreement, the Administrative Agent shall, at the sole expense of
the Pledgors, promptly deliver to the Pledgors the certificates evidencing its
shares of Pledged Interests (and any other property received as a dividend or
distribution or otherwise in respect of such Pledged Interests to the extent
then held by the Administrative Agent as additional Collateral hereunder),
together with any cash then constituting the Collateral not then sold or
otherwise disposed of in accordance with the provisions hereof, and take such
further actions at the request of the Pledgors as may be necessary to effect the
same.

21.Additional Interests.  If any Pledgor shall at any time acquire or hold any
additional Pledged Interests, including any Pledged Interests issued by any
Subsidiary not listed on Schedule I hereto which are required to be subject to a
Lien pursuant to a Pledge Agreement by the terms hereof or of any provision of
the Revolving Credit Agreement (any such shares being referred to herein as the
“Additional Interests”), such Pledgor shall deliver to the Administrative Agent
for the benefit of the Revolving Secured Parties (i) a Pledge Agreement
Supplement in the form of Exhibit A hereto with respect to such Additional
Interests duly completed and executed by such Pledgor and (iii) any other
document required in connection with such Additional Interests as described in
Section 2(c).  Each Pledgor shall comply with the requirements of this Section
21 concurrently with the acquisition of any such Additional Interests or, in the
case of Additional Interests to which Section 6.14 of the Revolving Credit
Agreement applies, within the time period specified in such Section or elsewhere
in the Revolving Credit Agreement with respect to such Additional Interests;
provided, however, that the failure to comply with the provisions of this
Section 21 shall not impair the Lien on Additional Interests conferred
hereunder.

22.Notices.  Any notice required or permitted hereunder shall be given (a) with
respect to the Company and each Subsidiary which is a Pledgor hereunder, at the
address of the Company indicated in Schedule 10.02 of the Revolving Credit
Agreement, (b) with respect to the Administrative Agent or a Revolving Secured
Party, at the Administrative Agent’s address indicated in Schedule 10.02 of the
Revolving Credit Agreement.  All such addresses may be modified, and all such
notices shall be given and shall be effective, as provided in Section 10.02 of
the Revolving Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.

23.Joinder.  Each Person who shall at any time execute and deliver to the
Administrative Agent a Joinder Agreement and who is identified therein as a
“Pledgor” shall thereupon irrevocably, absolutely and unconditionally become a
party hereto and obligated

13

 

 

--------------------------------------------------------------------------------

 

hereunder as a Pledgor and shall have thereupon pursuant to Section 1 hereof
granted a security interest in and collaterally assigned and pledged to the
Administrative Agent for the benefit of the Revolving Secured Parties all
Pledged Interests which it has at its Applicable Date or thereafter acquires any
interest or the power to transfer, and all references herein and in the other
Loan Documents to the Pledgors or to the parties to this Pledge Agreement shall
be deemed to include such Person as a Pledgor hereunder.  Each such Joinder
Agreement shall be accompanied by the Supplemental Schedules referred to
therein, appropriately completed with information relating to the Pledgor
executing such Joinder Agreement and its property. Each of the applicable
Schedules attached hereto shall be deemed amended and supplemented without
further action by such information reflected on the Supplemental Schedules to
each such Joinder Agreement.

24.Rules of Interpretation.  The rules of interpretation contained in Sections
1.03 and 1.06 of the Revolving Credit Agreement shall be applicable to this
Pledge Agreement and each Joinder Agreement and are hereby incorporated by
reference.  All representations and warranties contained herein shall survive
the delivery of documents and any Credit Extensions referred to herein or
secured hereby.

25.Governing Law; Waivers.

(a)THIS PLEDGE AGREEMENT AND EACH JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE
TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

(b)EACH PLEDGOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS PLEDGE AGREEMENT
OR ANY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN MAY
BE INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING IN MECKLENBURG COUNTY, STATE
OF NORTH CAROLINA, UNITED STATES OF AMERICA AND, BY THE EXECUTION AND DELIVERY
OF THIS PLEDGE AGREEMENT OR A JOINDER AGREEMENT, EXPRESSLY WAIVES ANY OBJECTION
THAT IT MAY HAVE NOW OR HEREAFTER TO THE LAYING OF THE VENUE OR TO THE
JURISDICTION OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND IRREVOCABLY SUBMITS
GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING.

(c)EACH PLEDGOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE
OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO
THE ADDRESS OF SUCH PLEDGOR PROVIDED IN SECTION 22 OR BY ANY OTHER METHOD OF
SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE OF NORTH
CAROLINA.

14

 

 

--------------------------------------------------------------------------------

 

(d)NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS PLEDGE AGREEMENT OR ANY JOINDER AGREEMENT OR THE OTHER LOAN
DOCUMENTS IN THE COURTS OF ANY PLACE WHERE ANY PLEDGOR OR ANY OF SUCH PLEDGOR’S
PROPERTY OR ASSETS MAY BE FOUND OR LOCATED.  TO THE EXTENT PERMITTED BY THE
APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH PLEDGOR HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT
OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF
JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH OTHER COURT OR COURTS WHICH
NOW OR HEREAFTER, BY REASON OF ITS PRESENT OR FUTURE DOMICILE, OR OTHERWISE, MAY
BE AVAILABLE UNDER APPLICABLE LAW.

(e)IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER
OR RELATED TO THIS PLEDGE AGREEMENT OR ANY JOINDER AGREEMENT OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE
DELIVERED IN CONNECTION WITH THE FOREGOING, EACH PARTY HEREBY AGREES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PERSON MAY HAVE TO TRIAL BY
JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.

(f)EACH PLEDGOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY COURT
TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

26.Amendment and Restatement.  The parties hereto agree that the Existing Pledge
Agreement is hereby amended and restated in this Pledge Agreement, and this
Pledge Agreement shall constitute neither a release nor novation of any lien or
security interest arising under the Existing Pledge Agreement nor a refinancing
of any indebtedness or obligations arising thereunder or under the Existing
Credit Agreement or related documents, but rather the liens and security
interests in effect under the Existing Pledge Agreement shall continue in effect
on the terms hereof.

 

[Signature Pages Follow.]

 

15

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Pledge Agreement on the
day and year first written above.

PLEDGORS:

SONIC AUTOMOTIVE, INC.

 

By:



 

Name:



 

Title:



 

ECHOPARK AUTOMOTIVE, INC.

FAA HOLDING CORP.

FIRSTAMERICA AUTOMOTIVE, INC.

L DEALERSHIP GROUP, INC.

SAI AL HC1, INC.

SAI FL HC3, INC.

SAI FL HC4, INC.

SAI FL HC7, INC.

SAI GA HC1, LLC

SAI MD HC1, INC.

SAI PEACHTREE, LLC

SAI TN HC1, LLC

SAI TN HC2, LLC

SONIC – LS, LLC

SONIC AUTOMOTIVE OF NEVADA, INC.

SONIC AUTOMOTIVE WEST, LLC

SONIC OF TEXAS, INC.

SRE HOLDING, LLC

 

By:



 

Name:



 

Title:



 

FOURTH AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT

Signature Page

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent

 

By:



 

Name:



 

Title:



 

 

 

 

 

 

 

 

 

 

 

 

FOURTH AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------

 

SCHEDULE I

 

Pledged Interests

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

EchoPark Automotive, Inc.

AM GA, LLC

 

Georgia

Limited Liability Company

16063806

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

EchoPark Automotive, Inc.

AM Realty GA, LLC

 

Georgia

Limited Liability Company

16063850

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

EchoPark Automotive, Inc.

EchoPark NC, LLC

 

North Carolina

Limited Liability Company

1436923

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 1

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

EchoPark Automotive, Inc.

EchoPark SC, LLC

 

South Carolina

Limited Liability Company

 

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

EchoPark Automotive, Inc.

EchoPark TX, LLC

 

Texas

Limited Liability Company

802448793

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

EchoPark Automotive, Inc.

EchoPark Realty TX, LLC

Texas Limited Liability Company

802302813

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

EchoPark Automotive, Inc.

EP Realty NC, LLC

North Carolina Limited Liability Company

1436919

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

EchoPark Automotive, Inc.

EP Realty SC, LLC

South Carolina Limited Liability Company

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 2

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

EchoPark Automotive, Inc.

SAI AM Florida, LLC

 

Florida

Limited Liability Company

L16000202910111

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

FAA Holding Corp.

L Dealership Group, Inc.

Texas

Corporation

151278900

Common Stock

1,000

1,000

1,000

8

$0.01

 

FirstAmerica Automotive, Inc.

FAA Holding Corp.

California

Corporation

C2174202

Common Stock

100,000

10,000

10,000

2

N/A

 

L Dealership Group, Inc.

Autobahn, Inc.

California

Corporation

C1548941

Common Stock

1,000,000

400,000

400,000

2

N/A

 

Schedule I – Page 3

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SAI AL HC1, Inc.

SAI Montgomery CH, LLC

Alabama

Limited Liability Company

428-747

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SAI AL HC1, Inc.

SAI Montgomery BCH, LLC

Alabama

Limited Liability Company

428-745

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SAI FL HC3, Inc.

SAI Orlando CS, LLC

Florida

Limited Liability Company

L08000116711

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SAI FL HC4, Inc.

SAI Fort Myers VW, LLC

Florida

Limited Liability Company

L08000116709

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 4

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SAI FL HC7, Inc.

SAI Fort Myers M, LLC

Florida

Limited Liability Company

L98000002089

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SAI GA HC1, LLC

SAI Peachtree, LLC

Georgia

Limited Liability Company

4746288

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SAI GA HC1, LLC

SAI S. Atlanta JLR, LLC

 

Georgia Limited Liability Company

16070312

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SAI MD HC1, Inc.

SAI Rockville Imports, LLC

Maryland
Limited Liability Company
W12796074

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 5

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SAI Peachtree, LLC

SAI Chamblee V, LLC

Georgia

Limited Liability Company

1038946

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SAI TN HC1, LLC

SAI Nashville CSH, LLC

Tennessee

Limited Liability Company

0336183

LLC Interest

 

N/A

100.00%

100.00%

N/A

N/A

 

SAI TN HC1, LLC

 

 

SAI Nashville M, LLC

Tennessee

Limited Liability Company

0336182

LLC Interest

 

N/A

100.00%

100.00%

N/A

N/A

 

SAI TN HC2, LLC

SAI Nashville Motors, LLC

Tennessee
Limited Liability Company
0566970

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 6

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

Sonic Automotive, Inc.

Arngar, Inc.

North Carolina

Corporation

0005612

Common Stock

 

100,000

1,333

1,333

14

N/A

 

Sonic Automotive, Inc.

Fort Mill Ford, Inc.

South Carolina

Corporation

Common Stock

10,000

2,700

2,700

13

N/A

 

Sonic Automotive, Inc.

SAI Roaring Fork LR, Inc.

Colorado

Corporation

2014156978

Common Stock

1,000

100

100

1

N/A

 

Sonic Automotive, Inc.

SAI AL HC1, Inc.

Alabama

Corporation

D/C 206-272

Common Stock

1,000

100

100

1

N/A

 

Sonic Automotive, Inc.

SAI Columbus Motors, LLC

Ohio

Limited Liability Company

CP13127

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 7

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

Sonic Automotive, Inc.

SAI Columbus VWK, LLC

Ohio

Limited Liability Company

CP13130

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Sonic Automotive, Inc.

SAI Denver M, Inc.

Colorado
Corporation
20131291339

Common Stock

1,000

100

100

1

N/A

 

Sonic Automotive, Inc.

SAI FL HC3, Inc.

Florida
Corporation
P98000064012

Common Stock

1,000

100

100

2

N/A

 

Sonic Automotive, Inc.

SAI FL HC4, Inc.

Florida
Corporation
P98000064009

Common Stock

1,000

100

100

2

N/A

 

Sonic Automotive, Inc.

SAI FL HC7, Inc.

Florida

Corporation

F86660

Common Stock

500

500

500

22

$1.00

 

Schedule I – Page 8

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

Sonic Automotive, Inc.

 

Sonic Automotive of Nevada, Inc.

SAI OK HC1, Inc.

Oklahoma

Corporation

1900632183

Common Stock

 

Common Stock

1,000

400

100

 

300

 

2

 

5

 

N/A

 

Sonic Automotive, Inc.

Sonic Automotive Aviation, LLC

North Carolina

Limited Liability Company

1320781

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Sonic Automotive, Inc.

Sonic Automotive F&I, LLC

Nevada

Limited Liability Company

LLC8620-1999

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Sonic Automotive, Inc.

Sonic Automotive Support, LLC

Nevada

Limited Liability Company

LLC19412-2003

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 9

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

Sonic Automotive, Inc.

Sonic Automotive West, LLC

Nevada

Limited Liability Company

LLC9139-1999

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Sonic Automotive, Inc.

Sonic Calabasas M, Inc.

California
Corporation
C2975101

Common Stock

1,000

100

100

1

N/A

 

Sonic Automotive, Inc.

Sonic–Capitol Imports, Inc.

South Carolina

Corporation

Common Stock

1,000

100

100

1

N/A

 

Sonic Automotive, Inc.

Sonic Development, LLC

North Carolina Limited Liability Company

0483658

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 10

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

Sonic Automotive, Inc.

Sonic Divisional Operations, LLC

Nevada

Limited Liability Company

LLC26157-2004

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Sonic Automotive, Inc.

Sonic - Las Vegas C West, LLC

Nevada

Limited Liability Company

LLC7434-2000

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Sonic Automotive, Inc.

Sonic - Newsome Chevrolet World, Inc.

South Carolina

Corporation

Common Stock

1,000

100

100

2

N/A

 

Sonic Automotive, Inc.

Sonic of Texas, Inc.

Texas

Corporation

150782300

Common Stock

1,000

100

100

1

N/A

 

Schedule I – Page 11

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

Sonic Automotive, Inc.

Sonic Resources, Inc.

Nevada

Corporation

C24652-2001

Common Stock

1,000

100

100

2

N/A

 

Sonic Automotive, Inc.

Sonic Santa Monica M, Inc.

California

Corporation

C2727452

Common Stock

1,000

100

100

1

N/A

 

Sonic Automotive, Inc.

Sonic-Volvo LV, LLC

Nevada

Limited Liability Company

LLC6829-1999

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Sonic Automotive, Inc.

Sonic Walnut Creek M, Inc.

California

Corporation

C2508517

Common Stock

1,000

100

100

2

N/A

 

Schedule I – Page 12

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

Sonic Automotive, Inc.

SRE Holding, LLC

North Carolina
Limited Liability Company
0551475

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Sonic Automotive, Inc.

EchoPark Automotive, Inc.

Delaware

Corporation

5387434

Common Stock

1,000

100

100

1

N/A

 

Sonic Automotive, Inc.

Town and Country Ford, Incorporated

North Carolina

Corporation

0148959

Common Stock

2,000

471.25

471.25

75

N/A

 

Sonic Automotive of Nevada, Inc.

SAI TN HC1, LLC

Tennessee
Limited Liability Company
0336184

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 13

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

Sonic Automotive of Nevada, Inc.

SAI TN HC2, LLC

Tennessee
Limited Liability Company
0336185

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Sonic Automotive of Nevada, Inc.

SAI TN HC3, LLC

Tennessee
Limited Liability Company
0336184

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Sonic – LS, LLC

Sonic Automotive West, LLC

Sonic – LS Chevrolet, L.P.

Texas

Limited Partnership

11958210

General Partner Interest

Limited Partner Interest

N/A

N/A

 

.10%

99.90%

.10%

99.90%

N/A

N/A

 

Sonic of Texas, Inc.

 

Sonic Automotive of Nevada, Inc.

Sonic Advantage PA, L.P.

Texas

Limited Partnership

800235623

General Partner Interest

 

 

Limited Partner Interest

N/A

 

 

 

N/A

1.00%

 

 

 

99.00%

1.00%

 

 

 

99.00%

N/A

N/A

 

Schedule I – Page 14

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

Sonic of Texas, Inc.

Sonic Automotive of Nevada, Inc.

Sonic Automotive of Texas, L.P.

Texas

Limited Partnership

11324210

General Partner Interest

Limited Partner Interest

 

N/A

N/A

 

1.00%

99.00%

 

1.00%

 

 

 

99.00%

N/A

N/A

 

Sonic of Texas, Inc.

Sonic Automotive of Nevada, Inc.

Sonic Automotive - 3401 N. Main, TX, L.P.

Texas

Limited Partnership

11376510

General Partner Interest

Limited Partner Interest

N/A

N/A

1.00%

99.00%

1.00%

99.00%

N/A

N/A

 

 

Sonic of Texas, Inc.

Sonic Automotive of Nevada, Inc.

Sonic Automotive - 4701 I-10 East, TX, L.P.

Texas

Limited Partnership

11345010

General Partner Interest

Limited Partner Interest

N/A

N/A

1.00%

99.00%

1.00%

99.00%

N/A

N/A

 

 

Schedule I – Page 15

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

Sonic of Texas, Inc.

Sonic Automotive of Nevada, Inc.

Sonic – Cadillac D, L.P.

Texas

Limited Partnership

800061917

General Partner Interest

Limited Partner Interest

 

N/A

N/A

1.00%

99.00%

1.00%

99.00%

N/A

N/A

 

 

Sonic of Texas, Inc.

Sonic Automotive of Nevada, Inc.

Sonic–Clear Lake Volkswagen, L.P.

Texas

Limited Partnership

800207889

General Partner Interest

Limited Partner Interest

N/A

N/A

1.00%

99.00%

1.00%

99.00%

N/A

N/A

 

Sonic of Texas, Inc.

 

 

Sonic Automotive of Nevada, Inc.

Sonic Houston JLR, LP

Texas
Limited Partnership
800735509

General Partner Interest

 

Limited Partner Interest

N/A

1.00%

 

 

99.00%

1.00%

 

 

99.00%

N/A

N/A

 

Sonic of Texas, Inc.

Sonic Automotive of Nevada, Inc.

Sonic Houston LR, L.P.

Texas

Limited Partnership

800236309

General Partner Interest

Limited Partner Interest

N/A

N/A

1.00%

99.00%

1.00%

99.00%

N/A

N/A

 

Schedule I – Page 16

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

Sonic of Texas, Inc.

Sonic Automotive of Nevada, Inc.

Sonic – Houston V, L.P

Texas

Limited Partnership

15286810

General Partner Interest

Limited Partner Interest

N/A

N/A

1.00%

99.00%

1.00%

99.00%

N/A

N/A

 

Sonic of Texas, Inc.

Sonic Automotive of Nevada, Inc.

Sonic–Jersey Village Volkswagen, L.P.

Texas

Limited Partnership

800207902

General Partner Interest

Limited Partner Interest

N/A

N/A

1.00%

99.00%

1.00%

99.00%

N/A

N/A

 

Sonic of Texas, Inc.

Sonic – LS, LLC

Delaware

Limited Liability Company

3440418

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Sonic of Texas, Inc.

Sonic Automotive of Nevada, Inc.

Sonic Momentum JVP, L.P.

Texas

Limited Partnership

800235475

General Partner Interest

Limited Partner Interest

N/A

N/A

1.00%

99.00%

1.00%

99.00%

N/A

N/A

 

Schedule I – Page 17

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

Sonic of Texas, Inc.

Sonic Automotive of Nevada, Inc.

Sonic Momentum VWA, L.P.

Texas

Limited Partnership

800207910

General Partner Interest

Limited Partner Interest

N/A

N/A

1.00%

99.00%

1.00%

99.00%

N/A

N/A

 

Sonic of Texas, Inc.

Sonic Automotive of Nevada, Inc.

Sonic – Richardson F, L.P.

Texas

Limited Partnership

14037410

General Partner Interest

Limited Partner Interest

N/A

N/A

1.00%

99.00%

1.00%

99.00%

N/A

N/A

 

Sonic of Texas, Inc.

 

Sonic Automotive of Nevada, Inc.

SRE Texas - 1, L.P.

Texas

Limited Partnership

13523310

General Partner Interest

 

Limited Partner Interest

N/A

1.00%

 

 

99.00%

1.00%

 

 

99.00%

N/A

N/A

 

Sonic of Texas, Inc.

 

Sonic Automotive of Nevada, Inc.

SRE Texas - 2, L.P.

Texas

Limited Partnership

13523410

General Partner Interest

 

Limited Partner Interest

N/A

1.00%

 

 

99.00%

1.00%

 

 

99.00%

N/A

N/A

 

Schedule I – Page 18

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

Sonic of Texas, Inc.

 

Sonic Automotive of Nevada, Inc.

SRE Texas - 3, L.P.

Texas

Limited Partnership

13523510

General Partner Interest

 

Limited Partner Interest

N/A

1.00%

 

 

99.00%

1.00%

 

 

99.00%

N/A

N/A

 

Sonic of Texas, Inc.

 

Sonic Automotive of Nevada, Inc.

SRE Texas - 4, L.P.

Texas

Limited Partnership

800048705

General Partner Interest

 

Limited Partner Interest

N/A

1.00%

 

 

99.00%

1.00%

 

 

99.00%

N/A

N/A

 

Sonic of Texas, Inc.

 

 

Sonic Automotive of Nevada, Inc.

SRE Texas – 5, L.P.

Texas
Limited Partnership
800048740

General Partner Interest

 

Limited Partner Interest

N/A

1.00%

 

 

99.00%

1.00%

 

 

99.00%

N/A

N/A

 

Sonic of Texas, Inc.

 

Sonic Automotive of Nevada, Inc.

SRE Texas - 6, L.P.

Texas

Limited Partnership

800048741

General Partner Interest

 

Limited Partner Interest

N/A

1.00%

 

 

99.00%

1.00%

 

 

99.00%

N/A

N/A

 

Sonic of Texas, Inc.

 

Sonic Automotive of Nevada, Inc.

SRE Texas – 7, L.P.

Texas
Limited Partnership
800048742

General Partner Interest

Limited Partner Interest

N/A

1.00%

 

 

99.00%

1.00%

 

 

99.00%

N/A

N/A

 

Schedule I – Page 19

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

Sonic of Texas, Inc.

 

Sonic Automotive of Nevada, Inc.

SRE Texas-8, L.P.

Texas

Limited Partnership

800048743

General Partner Interest

 

Limited Partner Interest

N/A

1.00%

 

 

99.00%

1.00%

 

 

99.00%

N/A

N/A

 

SRE Holding, LLC

AnTrev, LLC

North Carolina
Limited Liability Company
0659676

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Alabama–2, LLC

Alabama
Limited Liability Company
670-275

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Alabama-5, LLC

Alabama

Limited Liability Company

DLL691-622

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 20

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SRE Holding, LLC

SRE California – 1, LLC

California
Limited Liability Company
200202910110

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE California-2, LLC

California

Limited Liability Company

200202910111

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE California - 3, LLC

California

Limited Liability Company

200202810141

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE California - 5, LLC

California

Limited Liability Company

200203110006

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 21

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SRE Holding, LLC

SRE California - 6, LLC

California

Limited Liability Company

200203110007

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE California – 7 SCB, LLC

California

Limited Liability Company

201033410181

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE California – 8 SCH, LLC

California

Limited Liability Company

201033510021

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE California – 9 BHB, LLC

California

Limited Liability Company

201126410082

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 22

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SRE Holding, LLC

SRE California 10 LBB, LLC

California

Limited Liability Company

201413910313

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Colorado RF – 1, LLC

Colorado
Limited Liability
Company
20021330518

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Colorado CC – 2, LLC

Colorado
Limited Liability
Company
20021330523

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Colorado – 3, LLC

Colorado
Limited Liability
Company
20021330530

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 23

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SRE Holding, LLC

SRE Colorado – 4, LLC

Colorado
Limited Liability
Company
20141516951

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Colorado – 5, LLC

Colorado
Limited Liability
Company
201415486855

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Georgia 4, LLC

Georgia

Limited Liability Company

4219711

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Florida - 1, LLC

Florida

Limited Liability Company

L00000006050

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 24

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SRE Holding, LLC

SRE Maryland - 1, LLC

 

Maryland Limited Liability Company

200162227

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Nevada-2, LLC

Nevada

Limited Liability Company

LLC5021-2000

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE North Carolina-2, LLC

North Carolina

Limited Liability Company

0682830

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE North Carolina - 3, LLC

 

North Carolina Limited Liability Company

0682833

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 25

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SRE Holding, LLC

SRE Ohio 1, LLC

Ohio

Limited Liability Company

2146293

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Ohio 2, LLC

Ohio

Limited Liability Company

2146292

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Oklahoma–2, LLC

Oklahoma
Limited Liability Company
3500697105

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE South Carolina – 2, LLC

South Carolina
Limited Liability Company

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 26

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SRE Holding, LLC

SRE South Carolina -3, LLC

South Carolina

Limited Liability Company

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE South Carolina – 4, LLC

South Carolina
Limited Liability Company

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Tennessee - 1, LLC

Tennessee
Limited Liability Company
000390360

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Tennessee - 2, LLC

Tennessee
Limited Liability Company
000390358

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 27

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SRE Holding, LLC

SRE Tennessee - 3, LLC

Tennessee
Limited Liability Company
000390359

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Tennessee-4, LLC

Tennessee
Limited Liability Company
000450279

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Tennessee-5, LLC

Tennessee
Limited Liability Company
000450278

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Tennessee - 6, LLC

 

Tennessee Limited Liability Company

000797947

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 28

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SRE Holding, LLC

SRE Virginia - 1, LLC

Virginia
Limited Liability Company
5050246-0

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Virginia - 2, LLC

 

Virginia
Limited Liability Company
S1012154

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Texas 9, LLC

Texas
Limited Liability Company
801419276

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Texas 10, LLC

Texas
Limited Liability Company
801675082

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 29

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SRE Holding, LLC

SRE Texas 11, LLC

Texas
Limited Liability Company
801723757

LLC Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 30

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SRE Holding, LLC

SRE Texas 12, LLC

Texas
Limited Liability Company
801807250

LLC Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 31

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SRE Holding, LLC

SRE Texas 13, LLC

 

Texas
Limited Liability Company
13-802180003

LLC Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 32

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SRE Holding, LLC

SRE Texas 14, LLC

 

Texas
Limited Liability Company
14-802402987

LLC Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Texas 15, LLC

 

Texas
Limited Liability Company
15-802570108

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

EchoPark Automotive, Inc.

TT Denver, LLC

Colorado
Limited Liability Company
20131462193

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 33

 

--------------------------------------------------------------------------------

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

EchoPark Automotive, Inc.

TTRE CO 1, LLC

Colorado
Limited Liability Company
20131504490

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

 

Schedule I – Page 34

 

--------------------------------------------------------------------------------

 

SCHEDULE II

 

Name and Address of Pledgor

Type of Person

Jurisdiction of Formation

of Pledgor

Jurisdiction of Formation

Identification Number

EchoPark Automotive, Inc.

4401 Colwick Rd.

Charlotte, NC

 

Corporation

Delaware

5387434

FAA Holding Corp.

4401 Colwick Road

Charlotte, NC 28211

 

Corporation

California

C2174202

FirstAmerica Automotive, Inc.

4401 Colwick Road

Charlotte, NC 28211

 

Corporation

Delaware

2761294

L Dealership Group, Inc.

4401 Colwick Road

Charlotte, NC 28211

 

Corporation

Texas

151278900

SAI AL HC1, Inc.

4401 Colwick Road

Charlotte, NC 28211

 

Corporation

Alabama

206-272

SAI FL HC3, Inc.

4401 Colwick Road

Charlotte, NC 28211

 

Corporation

Florida

P98000064012

SAI FL HC4, Inc.

4401 Colwick Road

Charlotte, NC 28211

 

Corporation

Florida

P98000064009

SAI FL HC7, Inc.

4401 Colwick Road

Charlotte, NC 28211

 

Corporation

Florida

F86660

SAI GA HC1, LLC

4401 Colwick Road

Charlotte, NC 28211

 

Limited Liability Company

Georgia

4705444

SAI MD HC1, Inc.

4401 Colwick Road

Charlotte, NC 28211

 

Corporation

Maryland

D05310776

SAI Peachtree, LLC

4401 Colwick Road

Charlotte, NC 28211

 

Limited Liability Company

Georgia

4746288

SAI TN HC1, LLC

4401 Colwick Road

Charlotte, NC 28211

 

Limited Liability Company

Tennessee

0336184

Schedule II – Page 1

--------------------------------------------------------------------------------

 

Name and Address of Pledgor

Type of Person

Jurisdiction of Formation

of Pledgor

Jurisdiction of Formation

Identification Number

SAI TN HC2, LLC

4401 Colwick Road

Charlotte, NC 28211

 

Limited Liability Company

Tennessee

0336185

Sonic Automotive, Inc.

4401 Colwick Road

Charlotte, NC 28211

 

Corporation

Delaware

2714319

Sonic Automotive of Nevada, Inc.

4401 Colwick Road

Charlotte, NC 28211

 

Corporation

Nevada

C18014-1997

Sonic Automotive West, LLC

4401 Colwick Road

Charlotte, NC 28211

 

Corporation

Nevada

LLC9139-1999

Sonic – LS, LLC

4401 Colwick Road

Charlotte, NC 28211

 

Limited Liability Company

Delaware

3440418

Sonic Momentum B, Inc.

4401 Colwick Road

Charlotte, NC 28211

 

Corporation

Texas

800235477

Sonic of Texas, Inc.

4401 Colwick Road

Charlotte, NC 28211

 

Corporation

Texas

150782300

SRE Holding, LLC

4401 Colwick Road

Charlotte, NC 28211

 

Limited Liability Company

North Carolina

0551475

 

 

 

 

Schedule II – Page 2

--------------------------------------------------------------------------------

 

EXHIBIT H-2

FORM OF FOURTH AMENDED AND RESTATED

ESCROW AND SECURITY AGREEMENT

See attached.

 

 

--------------------------------------------------------------------------------

EXECUTION VERSION

FOURTH AMENDED AND RESTATED

ESCROW AND SECURITY AGREEMENT

THIS FOURTH AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT (this
“Agreement”) is made and entered into as of November 30, 2016 among SONIC
AUTOMOTIVE, INC., a Delaware corporation (the “Company” and a “Grantor”), EACH
OF THE UNDERSIGNED SUBSIDIARIES OF THE COMPANY AND EACH OTHER PERSON WHO SHALL
BECOME A PARTY HERETO BY EXECUTION OF A JOINDER AGREEMENT (each a “Grantor”, and
collectively with the Company, the “Grantors”), and BANK OF AMERICA, N.A., a
national banking association, as Administrative Agent (the “Administrative
Agent”) for each of the lenders (the “Lenders”) now or hereafter party to the
Revolving Credit Agreement defined below (collectively with the Administrative
Agent, and certain other Persons parties to Related Swap Contracts and Secured
Cash Management Arrangements as more particularly described in Section 4.17
hereof, the “Revolving Secured Parties”).  All capitalized terms used but not
otherwise defined herein shall have the respective meanings assigned thereto in
the Revolving Credit Agreement.

W I T N E S S E T H:

 

WHEREAS, the Company, certain of the Lenders (the “Existing Lenders”) and the
Administrative Agent entered into that certain Third Amended and Restated Credit
Agreement dated July 23, 2014 (as amended prior to (but excluding) the date
hereof, the “Existing Credit Agreement”), pursuant to which certain of the
Existing Lenders agreed to make available to the Company a revolving credit
facility, including a letter of credit subfacility and a swingline subfacility;
and

WHEREAS, the Company and certain Subsidiaries of the Company (the “Existing
Grantors”) entered into a Third Amended and Restated Escrow and Security
Agreement dated as of July 23, 2014 (as amended prior to (but excluding) the
date hereof, the “Existing Escrow and Security Agreement”), pursuant to which
the Existing Grantors have secured their obligations arising under the Existing
Credit Agreement; and

WHEREAS, the Company has requested that the Existing Credit Agreement be amended
and restated in order to, among other things, (a) extend the maturity date of
the revolving credit facility provided therein, (b) increase the maximum
aggregate amount of the revolving credit facility provided therein, and (c) make
certain other amendments to the Existing Credit Agreement on the terms and
conditions set forth in that certain Fourth Amended and Restated Credit
Agreement dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Revolving Credit Agreement”) among
the Company, the Administrative Agent and the Lenders;

WHEREAS, the Administrative Agent and the Lenders have agreed to enter into the
Revolving Credit Agreement, subject to, among other things, a condition that the
parties amend and restate the Existing Escrow and Security Agreement as provided
herein; and

WHEREAS, each Grantor will materially benefit from the Loans to be made, and the
Letters of Credit to be issued, under the Revolving Credit Agreement, and each
Grantor (other

 

 

--------------------------------------------------------------------------------

 

than the Company) is a party (as signatory or by joinder) to the Subsidiary
Guaranty pursuant to which such Grantor guarantees the Obligations of the
Company and the other Subsidiaries;

 

WHEREAS, in order to induce the Revolving Secured Parties to enter into the Loan
Documents and to make Loans and issue Letters of Credit, each Grantor has agreed
to make all shares of capital stock or Equity Interests of the Subsidiaries
described on Schedule I (as such schedule may be supplemented from time to time)
(collectively, the “Escrow Subsidiaries”) of the respective Grantor subject to
the terms and provisions of this Agreement;

WHEREAS, the Equity Interests in the Escrow Subsidiaries are not permitted to be
pledged under the terms of the applicable Franchise Agreements, Framework
Agreements, similar manufacturer agreements or indebtedness agreements of such
Escrow Subsidiaries (the “Restricted Equity Interests”);  

WHEREAS, in lieu of a pledge by the Grantors to the Administrative Agent of the
Restricted Equity Interests, the Grantors shall grant a security interest in
certain Disposition Proceeds (as defined below) of such Restricted Equity
Interests;

WHEREAS, to further protect the Revolving Secured Parties, the Grantors will
continue to deliver the Escrowed Shares (as defined below) into escrow to be
held in accordance with this Agreement;

WHEREAS, as collateral security for payment and performance of the Obligations
and the obligations and liabilities of any Loan Party now existing or hereafter
arising under Related Swap Contracts and Secured Cash Management Arrangements,
each Grantor is willing to grant to the Administrative Agent for the benefit of
the Revolving Secured Parties a security interest in certain of its personal
property and assets pursuant to the terms of this Agreement;

 

WHEREAS, the Revolving Secured Parties are unwilling to make available or
maintain the credit facilities under the Revolving Credit Agreement unless the
Company and each other Grantor enter into this Agreement;

 

NOW, THEREFORE, in order to induce (i) the Lenders to amend and restate the
Existing Credit Agreement and (ii) the Revolving Secured Parties to enter into
the Loan Documents and to make or maintain the credit facilities provided for
therein available to or for the account of the Company and in consideration of
the promises and the mutual covenants contained herein, the parties hereto agree
that the Existing Escrow and Security Agreement is hereby amended and restated
as follows:  

 

ARTICLE I
ESCROW

1.1Escrow.  Upon the terms hereof, each Grantor hereby delivers to the
Administrative Agent, in escrow (the “Escrow”) all of the issued and outstanding
certificated shares of capital stock or other Equity Interests now or hereafter
owned by such Grantor described on Schedule I attached hereto and incorporated
herein, as Schedule I may be amended or supplemented from time to time
(collectively, the “Escrowed Shares”).  In addition, each

2

--------------------------------------------------------------------------------

 

Grantor hereby agrees to deliver to the Administrative Agent, in escrow, any
Restricted Disposition Proceeds (as defined below) as and when received by the
Grantor in respect of such Escrowed Shares.

1.2Terms of Escrow.  (a)  The parties hereby appoint the Administrative Agent as
escrow agent in accordance with the terms and conditions set forth herein, and
the Escrow Agent hereby accepts such appointment as escrow agent.

(b)The Administrative Agent shall disburse all or any part of the Escrowed
Shares as follows: any time the Administrative Agent receives (i) a written
notification executed by a Grantor (or such Grantor’s successor interest to the
Escrowed Shares), advising the Administrative Agent of a proposed Disposition
(as defined below) of Escrowed Shares or other Restricted Disposition Proceeds,
(ii) (subject to Section 4.5(a)(iii)) all Disposition Proceeds (as herein
defined) paid or payable to Grantors in respect of such Escrowed Shares and,
(iii) if other than cash, duly executed instruments of assignment and delivery,
the Administrative Agent shall immediately release such portion of the Escrowed
Shares, subject as herein provided, as is specified in such written notice to
the Persons specified in such written notice.

(c)The Administrative Agent shall not be responsible for the sufficiency or
accuracy of the form of, or the execution, validity, value or genuineness of,
any document or property received, held or delivered by it hereunder, or of any
signature or endorsement thereon, or for any lack of endorsement thereon, or for
any description therein, nor shall the Administrative Agent be responsible or
liable to the other parties hereto or to anyone else in any respect on account
of the identity, authority, or rights of the Persons executing or delivering or
purporting to execute or deliver any document or property or this Agreement.

(d)(i) In its capacity as escrow agent, the Administrative Agent shall have no
duties or responsibilities other than those expressly set forth herein and
except as expressly set forth herein, shall have no duty to enforce any
obligation of any Person, to make any payment or delivery of Disposition
Proceeds, or to direct or cause any payment or delivery thereof, or to direct or
cause any payment or delivery thereof to be made, or to enforce any obligation
of any Person to perform any other act.  The Administrative Agent shall be under
no liability to any Person by reason of any failure on the part of any other
Person to perform such Person’s obligations under any agreement involving or
relating in any way to the Escrowed Shares or the disposition thereof by the
Grantors.  Except as provided in Section 1.2(b), the Administrative Agent shall
not be obligated to recognize any agreement between any or all of the Grantors
and any other Persons.

(ii)The Administrative Agent shall not be liable to the Grantors or to any other
Person for any action taken or omitted by it in good faith and in the exercise
of its own best judgment.  The Administrative Agent may rely conclusively and
shall be protected in acting upon any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by the Administrative
Agent), statement, instrument, report or other paper or document (not only as to
its due execution and the validity and effectiveness of its provisions, but as
to the acceptability and reliability of any information therein contained) which
is believed by the Administrative Agent to be genuine and to be signed or
presented by the proper Person or Persons.

3

--------------------------------------------------------------------------------

 

(e)The Grantors shall pay all income, withholding and any other taxes imposed on
or measured by income which are attributable to income from the Escrowed Shares
and the Disposition Proceeds for the time all or any part thereof are held in
escrow hereunder, and shall file all tax and information returns applicable
thereto.  To the extent that the Administrative Agent becomes liable for the
payment of taxes, including withholding taxes, in respect of income derived from
the Escrowed Shares and Disposition Proceeds, the Administrative Agent may but
shall not be obligated to pay such taxes.  The Administrative Agent may withhold
or offset from any amount payable by the Administrative Agent to the Grantors
such amount as the Administrative Agent determines in its sole discretion to be
sufficient to provide for the payment of such taxes; alternately any such amount
paid by the Administrative Agent shall become a part of the Obligations.  In
addition, the Administrative Agent shall be indemnified and held harmless by the
Grantors from and against any liability for such taxes and for any penalties or
interest in respect of taxes on such investment income or payments in the manner
provided in subparagraph (k) below.

(f)The Administrative Agent is acting as an escrow agent only with respect to
the Escrowed Shares and related Restricted Disposition Proceeds (as defined
below).  If any dispute arises as to whether the Administrative Agent is
obligated to deliver the Escrowed Shares or as to whom the Escrowed Shares are
to be delivered, the Administrative Agent shall not be required to make any
delivery, but in such event the Administrative Agent may hold the Escrowed
Shares until receipt by the Administrative Agent of the Disposition Proceeds and
(i) instructions in writing, signed by all parties which have, or claim to have,
an interest in the Escrowed Shares, directing the disposition of the Escrowed
Shares, or (ii) in the absence of such writing, a final judgment from a court of
competent jurisdiction or final binding arbitration award providing for the
disposition of the Escrowed Shares.

(g)The Administrative Agent shall be entitled to reimbursement from the Grantors
for all expenses paid or incurred by the Administrative Agent in the
administration of its duties hereunder, including, but not limited to, all
attorneys’ fees, advisors’ and consultants’ fees and disbursements and all taxes
or other governmental charges.

(h)The Administrative Agent may resign as escrow agent at any time and be
discharged from its duties as escrow agent hereunder by giving the Grantors at
least 30 days’ notice thereof.  As soon as practicable after its resignation,
the Administrative Agent shall turn over to a successor escrow agent appointed
by it and the Grantors all Escrowed Shares held hereunder upon presentation of a
document appointing the new escrow agent and its acceptance thereof.  If no new
escrow agent is so appointed within the 60-day period following such notice of
resignation, the Administrative Agent may deposit the Escrowed Shares with any
court it deems appropriate.

(i)From time to time on and after the date hereof, including without limitation
concurrently with the delivery of a written notice as provided in Section
1.02(b), the Grantors shall deliver or cause to be delivered to the
Administrative Agent such further documents and instruments and shall do and
cause to be done such further acts as the Administrative Agent shall reasonably
request to carry out more effectively the provisions and purposes of this
Agreement, to evidence compliance herewith or to assure itself that it is
protected in acting hereunder.

4

--------------------------------------------------------------------------------

 

(j)It is agreed that the Grantor shall retain all rights to dividends, all
rights to vote and all other rights in respect of ownership of the Escrowed
Shares, subject only to the Security Interest in the Disposition Proceeds
Collateral (each as defined below); provided, that any certificated Restricted
Equity Interests received as a dividend or other distribution in respect of
Escrowed Shares shall be delivered to the Administrative Agent in escrow to be
held pursuant to the terms of this Agreement.  

(k)EACH GRANTOR SHALL AND DOES HEREBY JOINTLY AND SEVERALLY INDEMNIFY AND HOLD
THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS AND OTHER REVOLVING SECURED
PARTIES AND THEIR RESPECTIVE SHAREHOLDERS, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ATTORNEYS-IN-FACT AND AFFILIATES (EACH AN “INDEMNITEE” AND COLLECTIVELY,
THE “INDEMN1TEES”) HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, COSTS,
DAMAGES, JUDGMENTS, ATTORNEYS FEES, EXPENSES, OBLIGATIONS AND LIABILITIES OF ANY
KIND OR NATURE INCLUDING REASONABLE ATTORNEYS FEES AND EXPENSES INCURRED IN
CONNECTION THEREWITH (“LIABILITIES”) WHICH ANY INDEMNITEE INCURS OR SUSTAINS,
DIRECTLY OR INDIRECTLY, IN WHOLE OR IN PART, ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE SERVICES OF THE ADMINISTRATIVE AGENT HEREUNDER, THE ACTIONS OR
OMISSIONS OF ANY INDEMNITEE IN CONNECTION WITH THIS AGREEMENT, THE ESCROWED
SHARES AND/OR THE DISPOSITION PROCEEDS HELD BY THE ADMINISTRATIVE AGENT
HEREUNDER OR ANY INCOME EARNED THEREFROM INCLUDING, WITHOUT LIMITATION,
LIABILITIES WHICH ARISE IN WHOLE OR IN PART FROM THE NEGLIGENCE, WHETHER SOLE OR
CONCURRENT ON THE PART OF ANY INDEMNITEE BUT EXPRESSLY EXCLUDING THEREFROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY SUCH INDEMNITEE.  THE FOREGOING
INDEMNITY SHALL SURVIVE SATISFACTION OF THE OBLIGATIONS AND TERMINATION OF THIS
AGREEMENT.

ARTICLE II
GRANT OF SECURITY iNTEREST

2.1Assignment and Grant of Security.  Each Grantor hereby grants as collateral
security for the payment, performance and satisfaction of all of its Obligations
and the obligations and liabilities of any Loan Party now existing or hereafter
arising under Related Swap Contracts and Secured Cash Management Arrangements
other than Excluded Swap Obligations (such Obligations, obligations and
liabilities referred to collectively as the “Secured Obligations”), to the
Administrative Agent for the benefit of the Revolving Secured Parties a
continuing first priority security interest in and to, and collaterally assigns
to the Administrative Agent for the benefit of the Revolving Secured Parties
(collectively, the “Security Interest”) all rights, titles and interests which
such Grantor now has or at any time in the future may acquire in the following
(collectively, the “Disposition Proceeds”): (i) all purchase and sale agreements
relating to any of the Restricted Equity Interests and all rights to secure
payment thereunder; (ii) the net cash proceeds and all securities, general
intangibles, contract rights, or any other proceeds whatsoever (other than
shares of a Subsidiary which the Grantor is not obligated to pledge)

5

--------------------------------------------------------------------------------

 

which are received or from time to time receivable or otherwise distributed in
respect of the transfer, sale, assignment, conveyance or other disposition of
any kind (each, a “Disposition”) of the Escrowed Shares or other Restricted
Equity Interests and any other property substituted or exchanged therefor (other
than Restricted Disposition Proceeds (as hereinafter defined) and other shares
of a Subsidiary which the Grantor is not obligated to pledge) including without
limitation proceeds from any foreclosure sale or any other forced sale or
liquidation or any sale or disposition arising or occurring pursuant to a plan
in bankruptcy; and (iii) any and all proceeds or other sums payable and/or
distributable with respect to, all or any of the Escrowed Shares or other
Restricted Equity Interests and the other interests described in the preceding
clauses (i), (ii) and (iii) hereof.  Disposition Proceeds which constitute
Restricted Equity Interests shall be referred to herein as “Restricted
Disposition Proceeds” and shall not be included within the property subject to
the Security Interest.  The Disposition Proceeds subject to the Security
Interest are referred to herein as the “Disposition Proceeds Collateral”.

2.2Delivery of Disposition Proceeds.  Upon any Disposition of all or a part of
the Escrowed Shares or other Restricted Equity Interests (including without
limitation any foreclosure sale, any other forced sale or any sale or
disposition arising or occurring pursuant to a plan in bankruptcy), subject to
Section 4.5(a)(iii), the Grantors shall deliver to the Administrative Agent the
Disposition Proceeds, including (with respect to any certificated Disposition
Proceeds) duly executed instruments of transfer, all in form and substance
satisfactory to the Administrative Agent.  The term “certificated” when used
with the term “Disposition Proceeds” shall mean any such Disposition Proceeds
which are evidenced or represented by a note, certificate, instrument, chattel
paper or other written evidence of ownership or entitlement.  All Restricted
Disposition Proceeds shall be held by the Administrative Agent as part of the
Escrow.  All Disposition Proceeds Collateral shall be held by the Administrative
Agent in its capacity as Administrative Agent under the Loan Documents and the
Administrative Agent shall be deemed to have possession thereof for purposes of
perfecting the Security Interest in any such property.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

3.1Representations and Warranties.  Each Grantor represents and warrants as
follows:

(a)This Agreement and the grant of the Security Interest pursuant hereto creates
a valid first priority security interest in the Disposition Proceeds securing
the payment of the Obligations, and upon taking possession thereof, the filing
of financing statements in accordance with the UCC, and/or any other necessary
actions to perfect such security interest, such first priority security interest
in such Disposition Proceeds will be duly perfected; and all filings and other
actions necessary or desirable to perfect and protect such security interest and
such priority have been duly taken (or will be taken).

(b)No consent of any other Person and no authorization, approval or other action
by, and no notice to or filing with, any Governmental Authority is required (i)
for the grant by Grantors of the Security Interest in the Disposition Proceeds
or for the execution, delivery, performance or enforceability of this Agreement
by the Grantors, (ii) for the perfection

6

--------------------------------------------------------------------------------

 

or maintenance of the Security Interest in the Disposition Proceeds created
hereby (including the first priority nature of such Security Interest) except
for the taking of possession thereof, the UCC filings or any other action
required by the UCC or other applicable perfection statutes, or (iii) for the
exercise by the Administrative Agent or any Revolving Secured Party of the
rights provided for in this Agreement or the remedies in respect of the
Disposition Proceeds pursuant to this Agreement.

(c)The Grantors are, individually or collectively, as applicable, the legal and
beneficial owners of the Escrowed Shares and other Restricted Equity Interests;
all of the Escrowed Shares and other Restricted Equity Interests currently
outstanding and described on Schedule I are duly authorized and issued, fully
paid and non-assessable, and all documentary, stamp or other taxes or fees owing
in connection with the issuance thereof have been paid; to the knowledge of the
Grantors, no dispute, right of setoff, counterclaim or defense exists with
respect to all or any part of the Escrowed Shares or other Restricted Equity
Interests; the Escrowed Shares and other Restricted Equity Interests are free
and clear of all Liens, mortgages, pledges, charges, security interests or other
encumbrances, options, warrants, puts, calls and other rights of third persons,
and restrictions, other than restrictions on transferability imposed by this
Agreement, the Revolving Credit Agreement, the other Loan Documents and the
applicable Franchise Agreement and applicable state and federal securities laws;
neither this Agreement, the Revolving Credit Agreement nor any of the other Loan
Documents creates or requires the creation or the granting by any Grantor of a
Security Interest in the Escrowed Shares and other Restricted Equity Interests.

(d)The original certificates representing all of the certificated Escrowed
Shares and other certificated Restricted Equity Interests have been delivered to
the Administrative Agent, in escrow; the Restricted Equity Interests described
on Schedule I constitute (i) all of the issued and outstanding capital stock of
each of the Escrow Subsidiaries as of the date hereof and (ii) the indicated
number of shares and/or ownership interest percentages of the entities as shown
on Schedule I; none of the Escrow Subsidiaries have issued, nor are there
outstanding, any options, warrants or other rights in favor of any Grantor or
any other Person to acquire the Escrowed Shares or other Restricted Equity
Interests or any capital stock of any of the Escrow Subsidiaries.

(e)This Agreement constitutes a legal, valid and binding obligation of each
Grantor enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally and general principals of equity; each Grantor
has the corporate or partnership, as the case may be, power and authority and
the legal right to execute and deliver, to perform its obligations under, and to
(i) deliver the Escrowed Shares into the Escrow, and (ii) to grant the Security
Interest in the Disposition Proceeds Collateral pursuant to this Agreement; and
each Grantor has taken all necessary, corporate, limited liability company or
partnership, as the case may be, action to authorize its execution, delivery and
performance of, the delivery of the Escrowed Shares into the Escrow, and the
grant of the security interest in the Disposition Proceeds Collateral pursuant
to this Agreement.

(f)The execution, delivery and performance of this Agreement will not (i)
conflict with or result in any breach or contravention of any Contractual
Obligation of any

7

--------------------------------------------------------------------------------

 

Grantor, including any agreement between a Grantor and any manufacturer or
distributor, (ii) violate any Law, or (iii) result in the creation or imposition
of any Lien on any of the properties or revenues of any Grantor pursuant to any
applicable Law or Contractual Obligation of any Grantor, except as contemplated
hereby.

(g)No action, suit or proceeding of or before any Governmental Authority is
pending or, to the knowledge of Grantors, threatened by or against any Grantor
or against any of its properties or revenues with respect to this Agreement or
any of the transactions contemplated hereby.

(h)There are no conditions precedent to the effectiveness of this Agreement that
have not been satisfied or waived.

ARTICLE IV
COVENANTS

Grantors covenant and agree as follows:

4.1Further Assurances.  (a) Each Grantor agrees that, where any agreement
existing as of the date hereof or hereafter to which such Grantor is a party
contains any restriction prohibiting such Grantor from (i) transferring the
Escrowed Shares into the Escrow, or (ii) granting the Security Interest in the
Disposition Proceeds Collateral, such Grantor will obtain or use its best
efforts to obtain the necessary consent to or waiver of such restriction from
any Person so as to enable such Grantor to effectively transfer the Escrowed
Shares into the Escrow and grant to Administrative Agent such Security Interest
in the Disposition Proceeds Collateral.

(b)Each Grantor will from time to time at its expense promptly execute and
deliver all further instruments and documents, and take all further action, that
may be reasonably necessary or desirable, or that Administrative Agent may
reasonably request, in order to perfect and protect the Security Interest
granted or purported to be granted hereby or in any Joinder Agreement, in the
Disposition Proceeds Collateral, in the priority thereof, or to create or
preserve the full benefits of this Agreement and the rights and powers of
Administrative Agent herein or in any Joinder Agreement, or to enable
Administrative Agent to exercise and enforce its rights and remedies hereunder
or thereunder with respect to any of the Disposition Proceeds
Collateral.  Without limiting the generality of the foregoing, upon written
request by Administrative Agent, each Grantor will: (i) if the Disposition
Proceeds Collateral are certificated, deliver to Administrative Agent such
certificated Disposition Proceeds Collateral duly endorsed and accompanied by
duly executed instruments of transfer or assignment, all in form and substance
satisfactory to the Administrative Agent; and (ii) execute and file such
financing or continuation statements, or amendments thereto, and such other
instruments or notices, as may be necessary, or as Administrative Agent may
request, in order to perfect and preserve the Security Interest granted or
purported to be granted hereby with respect to any and all such Disposition
Proceeds Collateral.

(c)Each Grantor hereby authorizes Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relating to all or
any part of the Disposition Proceeds Collateral without the signature of such
Grantor where and to the extent

8

--------------------------------------------------------------------------------

 

permitted by applicable law.  A photocopy or other reproduction of this
Agreement or any financing statement covering the Disposition Proceeds
Collateral or any part thereof shall be sufficient as a financing statement
where and to the extent permitted by applicable law.

(d)Each Grantor will furnish to Administrative Agent from time to time, upon the
written request of Administrative Agent, statements and schedules further
identifying and describing the Disposition Proceeds Collateral, and such other
reports in connection with the Disposition Proceeds Collateral, as
Administrative Agent may reasonably request.

(e)In addition to such other information as shall be specifically provided for
herein, Grantors shall furnish to Administrative Agent such other information
with respect to the Disposition Proceeds Collateral as Administrative Agent may
reasonably request from time to time in connection with the Disposition Proceeds
Collateral, or the protection, preservation, maintenance or enforcement of the
Security Interest or the Disposition Proceeds Collateral, including, without
limitation, all documents and things in Grantors’ possession, or subject to its
demand for possession, related to the Disposition Proceeds Collateral.

(f)Subject to Section 4.5(a)(iii), each Grantor shall, if any of the Disposition
Proceeds Collateral are received by such Grantor, (i) in the case of Disposition
Proceeds Collateral, forthwith transfer and deliver to Administrative Agent all
such Disposition Proceeds Collateral either in cash or if certificated, duly
endorsed and accompanied by duly executed instruments of transfer, all in form
satisfactory to the Administrative Agent, all of which thereafter shall be held
by Administrative Agent as collateral security for payment and performance of
the Obligations, pursuant to the terms of this Agreement, and (ii) in the case
of Restricted Disposition Proceeds, forthwith deliver such Restricted
Disposition Proceeds in escrow to the Administrative Agent to be held as
Escrowed Shares.

(g)Each Grantor agrees that if such Grantor shall at any time acquire any
additional Restricted Equity Interests of any Escrow Subsidiary, such Grantor
shall, as soon as practically possible, (and without the necessity for any
request or demand by Administrative Agent) deliver the certificates representing
such shares or interests to Administrative Agent, in escrow in the same manner
and with the same effect as described in Article 1 hereof.  Upon delivery, such
shares or evidences of ownership shall thereupon constitute Escrowed Shares for
the purposes and upon the terms and conditions set forth in this Agreement.

(h)No Grantor will make any Disposition of the Escrowed Shares or other
Restricted Equity Interests (whether certificated or uncertificated) or any part
thereof, or create directly or indirectly any security interest or otherwise
encumber (other than any restriction imposed by any Franchise Agreement to which
the Grantor is a party)  any of the Escrowed Shares or other Restricted Equity
Interests, or permit any of the Escrowed Shares or other Restricted Equity
Interests to ever be or become subject to any warrant, put, option or other
rights of third Persons or any attachment, execution, sequestration or other
legal or equitable process, or any security interest or encumbrance of any kind,
in each case, unless and until any Disposition Proceeds Collateral are paid
and/or delivered to the Administrative Agent in accordance with the Agreement,
or are received and retained by the requisite Grantor in accordance with Section
4.5(a)(iii), and any Restricted Disposition Proceeds are delivered in escrow to
the Administrative Agent to be held as Escrowed Shares.

9

--------------------------------------------------------------------------------

 

(i)The Grantors shall enforce or secure in the name of Administrative Agent, for
the benefit of the Revolving Secured Parties, the performance of each and every
obligation, term, covenant, condition and agreement relating to any Disposition
Proceeds Collateral, and the Grantors shall appear in and defend any action or
proceeding arising under, occurring out of or in any manner connected therewith
and upon request by the Administrative Agent, the Grantors will do so in the
name of the Administrative Agent and on behalf of the Revolving Secured Parties,
but at the expense of the Grantors, and the Grantors shall pay all costs and
expenses of the Administrative Agent and the Revolving Secured Parties,
including, but not limited to, attorneys’ fees and disbursements, in any action
or proceeding in which the Revolving Secured Parties may appear.

(j)Each Grantor shall allow the Administrative Agent to inspect all records of
such Grantor relating to the Escrowed Shares and/or the Disposition Proceeds
Collateral, and to make and take away copies of such records.

(k)Each Grantor shall promptly notify the Administrative Agent of any material
change in any fact or circumstance warranted or represented by such Grantor in
this Agreement or in any other writing furnished by such Grantor to the
Administrative Agent in connection with the Escrowed Shares or this Agreement.

(l)Each Grantor shall promptly notify the Administrative Agent of any claim,
action or proceeding affecting title to the Escrowed Shares, or any part
thereof, the Disposition Proceeds Collateral, or the Security Interest, and at
the request of the Administrative Agent, appear in and defend, at the Grantors’
expense, any such action or proceeding.

(m)The Grantors (jointly and severally) shall promptly pay to the Administrative
Agent the amount of all reasonable costs and expenses of the Administrative
Agent and/or the Revolving Secured Parties, including, but not limited to,
reasonable attorneys’ fees, incurred by the Administrative Agent or the
Revolving Secured Parties in connection with this Agreement and the enforcement
of the rights of the Administrative Agent or the Revolving Secured Parties
hereunder, in accordance with Section 10.05 of the Revolving Credit Agreement.

(n)At no time shall any Escrowed Shares or other Restricted Equity Interests (i)
be held or maintained in the form of a security entitlement or credited to any
securities account and (ii) which constitute a “security” (or as to which the
related Escrow Subsidiary has elected to have treated as a “security”) under
Article 8 of the Uniform Commercial Code of the State of North Carolina or of
any other jurisdiction whose laws may govern (the “UCC”) be maintained in the
form of uncertificated securities.  

(o)Each Grantor and each issuer of any Escrowed Shares or other Restricted
Equity Interests shall mark each register or other ownership or transfer record
relating to any of the Escrowed Shares or other Restricted Equity Interests with
a notation indicating that (a) such securities, if Escrowed Shares, are subject
to this Agreement and the Escrow hereunder, (b) any Disposition of any Escrowed
Shares or other Restricted Equity Interests is subject to this Agreement, and
(c) any Disposition Proceeds Collateral are subject to the Security Interest and
Escrow hereunder.

10

--------------------------------------------------------------------------------

 

4.2Conversions; etc.  Should the Escrowed Shares, or any part thereof, ever be
in any manner converted by any of the Escrow Subsidiaries into another property
of the same or another type or any money or other proceeds ever be paid or
delivered to any Grantor as a result of such Grantor’s rights in the Escrowed
Shares, then in any such event (except as otherwise provided herein), (i) (in
the case of property other than Restricted Equity Interests) all such property,
money and other proceeds shall be and/or become part of the Disposition Proceeds
Collateral, and each Grantor covenants forthwith to pay or deliver to the
Administrative Agent all of the same which is susceptible of delivery; and at
the same time, if the Administrative Agent deems it necessary and so requests,
such Grantors will properly endorse or assign the same to the Administrative
Agent for the benefit of the Revolving Secured Parties, and (ii) (in the case of
Restricted Equity Interests) such property shall be delivered in escrow to the
Administrative Agent to be held as Escrowed Shares.  Without limiting the
generality of the foregoing, each Grantor hereby agrees that the shares of
capital stock of the surviving corporation in any merger or consolidation
involving any of the Escrow Subsidiaries or any of the Escrowed Shares shall be
deemed to constitute Disposition Proceeds Collateral (or, if applicable,
Restricted Disposition Proceeds) if the surviving Escrow Subsidiary ceases to be
either a direct or indirect wholly owned Subsidiary of the Company.

4.3Preservation of Escrowed Shares.  Neither the Administrative Agent nor the
Revolving Secured Parties shall have any responsibility for or obligation or
duty with respect to all or any part of the Escrowed Shares or other Restricted
Equity Interests or any Disposition Proceeds Collateral or any matter or
proceeding arising out of or relating thereto, including, without limitation,
beyond the use of reasonable care in the custody and preservation thereof while
in its possession, any obligation or duty to collect any sums due in respect
thereof or to protect or preserve any rights against prior parties or any other
rights pertaining thereto, it being understood and agreed that the Grantors
shall be responsible generally for the preservation of all rights in the
Escrowed Shares, the other Restricted Equity Interests and the Disposition
Proceeds Collateral.

4.4Collection of the Loan.  Neither the Administrative Agent nor any Revolving
Secured Party shall ever be liable for any failure to use due diligence in the
collection of any and all amounts due and owing under the Notes, the Revolving
Credit Agreement or any other Loan Documents, or any part thereof.

4.5Rights of Parties Before the Occurrence of an Event of Default.

(a)Exercising Rights and Receipt of Cash Proceeds Prior to an Event of
Default.  Unless and until an Event of Default shall occur and be continuing:

(i)With respect to all Disposition Proceeds Collateral, subject to the other
provisions of this Agreement, the Grantors shall be entitled to receive all cash
dividends or interest paid in respect of or attributable to such Disposition
Proceeds Collateral and any and all other Distributions.  As used herein
“Distributions” shall mean the declaration or payment of any dividend or other
distribution on or with respect to such Disposition Proceeds Collateral, and any
other payment made with respect to such Disposition Proceeds Collateral other
than in respect of a Disposition thereof.  All such Distributions shall if
received by any Person other than the Administrative Agent, be held

11

--------------------------------------------------------------------------------

 

in trust for the benefit of the Administrative Agent and the Revolving Secured
Parties and shall forthwith be delivered to the Administrative Agent duly
endorsed and accompanied by duly executed instruments of transfer, all in form
and substance satisfactory to the Administrative Agent to be held subject to the
Security Interest and the other provisions of this Agreement.

(ii)With respect to all Disposition Proceeds Collateral, each Grantor shall have
the right to vote and give consents with respect to all such Disposition
Proceeds Collateral owned by it and to consent to, ratify, or waive notice of
any and all meetings and take such other action as it deems appropriate to
protect or further its interests in respect thereof; provided that such right
shall in no case be exercised for any purpose contrary to, or in violation of,
any of the terms or provisions of this Agreement, the Notes, the Revolving
Credit Agreement, or any other Loan Document.

(iii)The requisite Grantor shall be entitled to receive and retain the cash
purchase price for any sale of Restricted Equity Interests that is a Permitted
Disposition (the “Retained Cash”) and shall not be required to deliver the
Retained Cash to the Administrative Agent pursuant to Section 4.1(f) or any
other provision hereof.

(b)Exercising Rights in Disposition Proceeds Collateral After the  Occurrence of
an Event of Default.  Upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent, without the consent of any Grantor, may:

(i)At any time vote or consent in respect of any Disposition Proceeds Collateral
and authorize any such Disposition Proceeds Collateral to be voted and such
consents to be given, ratify and waive notice of any and all meetings, and take
such other action as shall seem desirable to the Administrative Agent, in its
sole discretion, to protect or further the interests of the Administrative Agent
and the Revolving Secured Parties in respect of any such Disposition Proceeds
Collateral as though it were the outright owner thereof, and, each Grantor
hereby irrevocably constitutes and appoints the Administrative Agent, after the
occurrence and during the continuance of an Event of Default, its sole proxy and
attorney-in-fact, with full power of substitution to vote and act with respect
to any and all such Disposition Proceeds Collateral standing in the name of such
Grantor or with respect to which such Grantor is entitled to vote and act.  The
proxy and power of attorney herein granted are coupled with interests, are
irrevocable, and shall continue throughout the term of this Agreement;

(ii)In respect of any Disposition Proceeds Collateral, join in and become a
party to any plan of recapitalization, reorganization or readjustment (whether
voluntary or involuntary) as shall seem desirable to the Administrative Agent in
respect of any such Disposition Proceeds Collateral, and deposit any such
Disposition Proceeds Collateral under any such plan; make any exchange,
substitution, cancellation or surrender of such Disposition Proceeds Collateral
required by any such plan and take such action with respect to any such
Disposition Proceeds Collateral as may be required by any such plan or for the
accomplishment thereof; and no such disposition, exchange, substitution,
cancellation or surrender shall be deemed to constitute a release of such
Disposition Proceeds Collateral from the Security Interest of this Agreement;

12

--------------------------------------------------------------------------------

 

(iii)Receive for application as provided in Section 8.03 of the Revolving Credit
Agreement all payments of whatever kind made upon or with respect to any
Disposition Proceeds Collateral; and

(iv)Subject to the provisions of Section 4.5(c) hereof, transfer or endorse into
its name, or into the name or names of its nominee or nominees, all or any of
the Disposition Proceeds Collateral.

(c)Right of Sale of Disposition Proceeds Collateral After the Occurrence of an
Event of Default.  Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may sell, without recourse to judicial
proceedings, by way of one or more contracts, with the right (except at private
sale) to bid for and buy, free from any right of redemption, any Disposition
Proceeds Collateral upon five (5) days’ notice (which notice is agreed to be
reasonable notice for the purposes hereof) to the Grantors of the time and place
of sale, for cash, upon credit or for future delivery, at the Administrative
Agent’s option and in the Administrative Agent’s complete discretion:

(i)At public sale, including a sale at any broker’s board or exchange; or

(ii)At private sale in any manner which will not require the Disposition
Proceeds Collateral, or any part thereof, to be registered in accordance with
the Securities Act of 1933, as amended, or the rules and regulations promulgated
thereunder, or any other law or regulation, at the best price reasonably
obtainable by the Administrative Agent at any such private sale or other
disposition in the manner mentioned above.

The Administrative Agent is also hereby authorized, but not obligated, to take
such actions, give such notices, obtain such consents, and do such other things
as the Administrative Agent may deem required or appropriate in the event of
sale or disposition of such Disposition Proceeds Collateral.  Each Grantor
understands that the Administrative Agent may in its sole discretion approach a
restricted number of potential purchasers and that a sale under such
circumstances may yield a lower price for such Disposition Proceeds Collateral,
or any portion thereof, than would otherwise be obtainable if the same were
registered and sold in the open market.  Each Grantor agrees (A) that in the
event the Administrative Agent shall so sell such Disposition Proceeds
Collateral, or any portion thereof, at such private sale or sales, the
Administrative Agent shall have the right to rely upon the advice and opinion of
any member firm of a national securities exchange as to the best price
reasonably obtainable upon such a private sale thereof (any expense borne by the
Administrative Agent in obtaining such advice to be paid by the Grantors as an
expense related to the exercise by the Administrative Agent of its rights
hereunder), and (B) that such reliance shall be conclusive evidence that the
Administrative Agent handled such matter in a commercially reasonable
manner.  No Revolving Secured Party shall be under any obligation to take any
steps to permit such Disposition Proceeds Collateral to be sold at a public sale
or to delay a sale to permit the Escrow Subsidiaries to register such
Disposition Proceeds Collateral for public sale under the Securities Act of 1933
or applicable state securities law.  In ease of any sale by the Administrative
Agent of the Disposition Proceeds Collateral on credit or for future delivery,
the Disposition Proceeds Collateral sold may be retained by the

13

--------------------------------------------------------------------------------

 

Administrative Agent until the selling price is paid by the purchaser, but the
Administrative Agent shall incur no liability in case of failure of the
purchaser to take up and pay for the Disposition Proceeds Collateral so
sold.  In case of any such failure, such Disposition Proceeds Collateral so sold
may be again similarly sold.  In connection with the sale of the Disposition
Proceeds Collateral, the Administrative Agent is authorized, but not obligated,
to limit prospective purchasers to the extent deemed necessary or desirable by
the Administrative Agent to render such sale exempt from the registration
requirements of the Securities Act of 1933, as amended, and any applicable state
securities laws, and no sale so made in good faith by the Administrative Agent
shall be deemed not to be “commercially reasonable” because so made.  In no
event, however, shall the Administrative Agent or any Revolving Secured Party
have any right to sell, foreclose upon, or compel the sale of, any Escrowed
Shares.

(d)Other Rights After an Event of Default.  Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent, at its election,
may with respect to all Disposition Proceeds Collateral exercise any and all
rights available to a secured party under the Uniform Commercial Code as enacted
in the State of North Carolina or other applicable jurisdiction, as amended, in
addition to any and all other rights afforded hereunder, under the Revolving
Credit Agreement, the Notes, under the other Loan Documents, at law, in equity
or otherwise.

(e)Application of Proceeds.  Any and all Disposition Proceeds Collateral
including cash proceeds and the proceeds from the disposition as hereinabove
provided of Disposition Proceeds Collateral received by Lenders or any part
thereof shall be applied as provided in Section 8.03 of the Revolving Credit
Agreement.

4.6Right to File as Financing Statement.  The Administrative Agent shall have
the right at any time to execute and file this Agreement as a financing
statement, but the failure of the Administrative Agent to do so shall not impair
the validity or enforceability of this Agreement or the Security Interest.

4.7Restricted Disposition Shares; No Control by Administrative Agent or Lenders.

(a)Notwithstanding anything herein or in any other Loan Document to the
contrary, the Administrative Agent shall not have, or be deemed to have, a
security interest in any Restricted Disposition Proceeds or the Escrowed Shares,
but the Administrative Agent shall have, and is hereby granted, a security
interest in Disposition Proceeds Collateral (the “Subsequent Proceeds”) of
Restricted Disposition Proceeds so long as such Subsequent Proceeds are not
themselves Restricted Disposition Proceeds.  Any Restricted Disposition Proceeds
delivered to the Administrative Agent to be held in escrow by the Administrative
Agent and will be deemed to be Escrowed Shares for purposes of this Agreement.  

(b)Notwithstanding anything herein or in any other Loan Document to the
contrary, this Agreement, the Revolving Credit Agreement and the other Loan
Documents, and the transactions contemplated hereby and thereby, do not and will
not, constitute, create or have the effect of constituting or creating, directly
or indirectly, the actual or practical ownership of any of the Escrow
Subsidiaries by the Administrative Agent or any Revolving Secured Party, or
control, affirmative or negative, direct or indirect, by the Administrative
Agent or any Revolving

14

--------------------------------------------------------------------------------

 

Secured Party over the management or any other aspect of the day-to-day
operation of the Escrow Subsidiaries, which ownership and control remains
exclusively and at all times in each of the Escrow Subsidiaries.

4.8Agreement to Supplement.  Each Grantor acknowledges and agrees that this
Agreement shall be amended and supplemented from time to time to specifically
include a description of all Escrowed Shares subject hereto subsequent to the
date hereof, and the Administrative Agent shall be entitled to supplement
Schedule I from time to time, without any action or joinder of the Grantors to
reflect the addition of all such additional Escrowed Shares.  The Administrative
Agent shall have a valid first priority security interest in all additional
Disposition Proceeds which come into existence after the date hereof, whether or
not reflected on a supplement to Schedule I.  The Grantor hereby agrees to
execute, deliver and cause the filing of all stock powers, financing statements
and other documents and to take such further action as deemed necessary in the
Administrative Agent’s reasonable discretion with respect to each such
additional Escrowed Shares and Disposition Proceeds to ensure each Grantor’s
compliance hereunder with respect thereto.

4.9Reinstatement.  The granting of a security interest in the Disposition
Proceeds Collateral and the other provisions hereof shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
any of the Obligations is rescinded or must otherwise be returned by any
Revolving Secured Party or is repaid by any Revolving Secured Party in whole or
in part in good faith settlement of a pending or threatened avoidance claim,
whether upon the insolvency, bankruptcy or reorganization of any Grantor or any
other Loan Party or otherwise, all as though such payment  had not been
made.  The provisions of this Section 4.9 shall survive repayment of all of the
Secured Obligations and the termination or expiration of this Agreement in any
manner, including but not limited to termination upon occurrence of the Facility
Termination Date.

4.10Certain Waivers by the Grantors.  Each Grantor waives to the extent
permitted by applicable law (a) any right to require any Revolving Secured Party
or any other obligee of the Secured Obligations to (x) proceed against any
Person or entity, including without limitation any Loan Party, (y) proceed
against or exhaust the Disposition Proceeds Collateral or other collateral for
the Secured Obligations, or (z) pursue any other remedy in its power; (b) any
defense arising by reason of any disability or other defense of any other
Person, or by reason of the cessation from any cause whatsoever of the liability
of any other Person or entity, (c) any right of subrogation, and (d) any right
to enforce any remedy which any Revolving Secured Party or any other obligee of
the Secured Obligations now has or may hereafter have against any other Person
and any benefit of and any right to participate in any collateral or security
whatsoever now or hereafter held by the Administrative Agent for the benefit of
the Revolving Secured Parties.  Each Grantor authorizes each Revolving Secured
Party and each other obligee of the Secured Obligations without notice (except
notice required by applicable law) or demand and without affecting its liability
hereunder or under the Loan Documents from time to time to: (i) take and hold
security, other than the Disposition Proceeds Collateral herein described, for
the payment of such Secured Obligations or any part thereof, and exchange,
enforce, waive and release the Disposition Proceeds Collateral herein described
or any part thereof or any such other security; and (ii) apply such Disposition
Proceeds Collateral or other security and direct the order

15

--------------------------------------------------------------------------------

 

or manner of sale thereof as such Revolving Secured Party or obligee in its
discretion may determine.

The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Disposition Proceeds Collateral or any part thereof to
a Grantor and the receipt thereof by such Grantor shall be a complete and full
acquittance for the Disposition Proceeds Collateral so delivered, and the
Administrative Agent shall thereafter be discharged from any liability or
responsibility therefor.

4.11Continued Powers.  Until the Facility Termination Date shall have occurred,
the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Revolving Secured Parties hereunder
shall continue to exist and may be exercised by the Administrative Agent at any
time and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Grantor may have ceased.

4.12Other Rights.  The rights, powers and remedies given to the Administrative
Agent for the benefit of the Revolving Secured Parties by this Agreement shall
be in addition to all rights, powers and remedies given to the Administrative
Agent or any Revolving Secured Party under any other Loan Document or by virtue
of any statute or rule of law.  Any forbearance or failure or delay by the
Administrative Agent in exercising any right, power or remedy hereunder shall
not be deemed to be a waiver of such right, power or remedy, and any single or
partial exercise of any right, power or remedy hereunder shall not preclude the
further exercise thereof; and every right, power and remedy of the Revolving
Secured Parties shall continue in full force and effect until such right, power
or remedy is specifically waived in accordance with the terms of the Revolving
Credit Agreement.

4.13Anti-Marshaling Provisions.  The right is hereby given by each Grantor to
the Administrative Agent, for the benefit of the Revolving Secured Parties, to
make releases (whether in whole or in part) of all or any part of the
Disposition Proceeds Collateral agreeable to the Administrative Agent without
notice to, or the consent, approval or agreement of other parties and interests,
including junior lienors, which releases shall not impair in any manner the
validity of or priority of the Liens and security interests in the remaining
Disposition Proceeds conferred hereunder, nor release any Grantor from personal
liability for the Secured Obligations.  Notwithstanding the existence of any
other security interest in the Disposition Proceeds held by the Administrative
Agent, for the benefit of the Revolving Secured Parties, the Administrative
Agent shall have the right to determine the order in which any or all of the
Disposition Proceeds shall be subjected to the remedies provided in this
Agreement.  Each Grantor hereby waives any and all right to require the
marshaling of assets in connection with the exercise of any of the remedies
permitted by applicable law or provided herein or in any Loan Document.

4.14Entire Agreement.  This Agreement and each Joinder Agreement, together with
the Revolving Credit Agreement and other Loan Documents, constitutes and
expresses the entire understanding between the parties hereto with respect to
the subject matter hereof, and supersedes all prior negotiations, agreements and
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as herein contained.  The express terms hereof and of the
Joinder Agreements control and supersede any course of performance or usage

16

--------------------------------------------------------------------------------

 

of the trade inconsistent with any of the terms hereof and thereof.  Neither
this Agreement nor any Joinder Agreement nor any portion or provision hereof or
thereof may be changed, altered, modified, supplemented, discharged, canceled,
terminated, or amended orally or in any manner other than as provided in the
Revolving Credit Agreement.

4.15Reliance.  Each Grantor hereby consents and agrees that all Persons shall be
entitled to accept the provisions hereof and of the Joinder Agreements as
conclusive evidence of the right of the Administrative Agent, on behalf of the
Revolving Secured Parties, to exercise its rights, privileges, and remedies
hereunder and thereunder with respect to the Disposition Proceeds,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by any Grantor or any other Person to any Persons.

4.16Binding Agreement; Assignment.  This Agreement and each Joinder Agreement,
and the terms, covenants and conditions hereof and thereof, shall be binding
upon and inure to the benefit of the parties hereto, and to their respective
successors and assigns, except that no Grantor shall be permitted to assign this
Agreement, any Joinder Agreement or any interest herein or therein or in the
Disposition Proceeds, or any part thereof or interest therein, or otherwise
pledge, encumber or grant any option with respect to the Disposition Proceeds,
or any part thereof, or any cash or property held by the Administrative Agent as
the Disposition Proceeds under this Agreement.  Without limiting the generality
of the foregoing sentence of this Section 4.16, any Lender may assign to one or
more Persons, or grant to one or more Persons participations in or to, all or
any part of its rights and obligations under the Revolving Credit Agreement (to
the extent permitted by the Revolving Credit Agreement); and to the extent of
any such assignment or participation such other Person shall, to the fullest
extent permitted by law, thereupon become vested with all the benefits in
respect thereof granted to such Lender herein or otherwise, subject however, to
the provisions of the Revolving Credit Agreement, including Article IX thereof
(concerning the Administrative Agent) and Section 10.06 thereof (concerning
assignments and participations).  All references herein to the Administrative
Agent and to the Revolving Secured Parties shall include any successor thereof
or permitted assignee, and any other obligees from time to time of the Secured
Obligations.

4.17Related Swap Contracts.  All obligations of any Grantor under or in respect
of Related Swap Contracts and Secured Cash Management Arrangements other than
Excluded Swap Obligations shall be deemed to be Secured Obligations secured
hereby, and each Hedge Bank or Cash Management Bank party to any such Related
Swap Contract or Secured Cash Management Arrangement shall be deemed to be a
Revolving Secured Party hereunder with respect to such Secured Obligations;
provided, however, that such obligations under or in respect of any Related Swap
Contract shall cease to be Secured Obligations at such time, prior to the
Facility Termination Date, as the applicable Hedge Bank (or Affiliate of such
Person) shall cease to be a “Hedge Bank” under the Revolving Credit Agreement.

No Person who obtains the benefit of any Lien by virtue of the provisions of
this Section shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Disposition Proceeds (including the release or
impairment of any Disposition Proceeds) other than in its capacity as a Lender
and only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provisions of this Agreement to the
contrary, the Administrative Agent shall only be

17

--------------------------------------------------------------------------------

 

required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, the Secured Obligations arising under Related Swap
Contracts or Secured Cash Management Arrangements to the extent the
Administrative Agent has received written notice of  such Obligations, together
with such supportive documentation as it may request from the applicable Lender
or Affiliate of a Lender.  The Administrative Agent shall not be required to
verify the payment of, or that any other satisfactory arrangements have been
made with respect to, obligations arising under Secured Cash Management
Agreements and Related Swap Contracts in the case of a Facility Termination
Date.  Each Revolving Secured Party not a party to the Revolving Credit
Agreement who obtains the benefit of this Agreement by virtue of the provisions
of this Section shall be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of the Revolving
Credit Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Revolving Secured Party, the Administrative Agent and each of its
Related Parties shall be entitled to all the rights, benefits and immunities
conferred under Article IX of the Revolving Credit Agreement.

4.18Severability.  The provisions of this Agreement are independent of and
separable from each other.  If any provision hereof shall for any reason be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
the validity or enforceability of any other provision hereof, but this Agreement
shall be construed as if such invalid or unenforceable provision had never been
contained herein.

4.19Counterparts.  This Agreement may be executed in any number of counterparts
each of which when so executed and delivered shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart executed by the Grantor against whom
enforcement is sought.  Without limiting the foregoing provisions of this
Section 4.19, the provisions of Section 10.10 of the Revolving Credit Agreement
shall be applicable to this Agreement.

4.20Termination.  Subject to the provisions of Section 4.9, this Agreement and
each Joinder Agreement, and all obligations of the Grantors hereunder (excluding
those obligations and liabilities that expressly survive such termination) shall
terminate without delivery of any instrument or performance of any act by any
party on the Facility Termination Date.  Upon such termination of this
Agreement, the Administrative Agent shall, at the sole expense of the Grantors,
promptly deliver to the Grantors the Escrowed Shares, all other certificated
Restricted Equity Interests and the Disposition Proceeds Collateral and take
such actions at the request of the Grantors as may be necessary to effect the
same.

4.21Notices.  Any notice required or permitted hereunder shall be given (a) with
respect to any Grantor hereunder, at the address of the Company indicated in
Schedule 10.02 of the Revolving Credit Agreement, (b) with respect to the
Administrative Agent or a Lender, at the Administrative Agent’s address
indicated in Schedule 10.02 of the Revolving Credit Agreement.  All such
addresses may be modified, and all such notices shall be given and shall be
effective, as provided in Section 10.02 of the Revolving Credit Agreement for
the giving and effectiveness of notices and modifications of addresses
thereunder.

18

--------------------------------------------------------------------------------

 

4.22Joinder.  Each Person who shall at any time execute and deliver to the
Administrative Agent a Joinder Agreement who is identified therein as a
“Grantor” (as such term is defined in this Agreement) shall thereupon
irrevocably, absolutely and unconditionally become a party hereto and obligated
hereunder to the extent required pursuant to such Joinder Agreement as a Grantor
and shall have thereupon pursuant to Section 1 hereof granted a security
interest in and collaterally assigned and pledged to the Administrative Agent
for the benefit of the Revolving Secured Parties all Disposition Proceeds which
it has at its applicable date of execution of its respective Joinder Agreement
or thereafter acquires any interest or the power to transfer, and all references
herein and in the other Loan Documents to the Grantors or to the parties to this
Agreement shall be deemed to include such Person as a Grantor hereunder.  Each
such Joinder Agreement shall be accompanied by the Supplemental Schedules
referred to therein, appropriately completed with information relating to the
Grantor executing such Joinder Agreement and its property. Each of the
applicable Schedules attached hereto shall be deemed amended and supplemented
without further action by such information reflected on the Supplemental
Schedules to each such Joinder Agreement.

4.23Rules of Interpretation.  The rules of interpretation contained in Sections
1.03 and 1.06 of the Revolving Credit Agreement shall be applicable to this
Agreement and each Joinder Agreement and are hereby incorporated by
reference.  All representations and warranties contained herein shall survive
the delivery of documents and any Credit Extensions referred to herein or
secured hereby.

4.24Governing Law; Waivers.

(a)THIS AGREEMENT AND EACH JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

(b)EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN MAY BE
INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING IN MECKLENBURG COUNTY, STATE OF
NORTH CAROLINA, UNITED STATES OF AMERICA AND, BY THE EXECUTION AND DELIVERY OF
THIS AGREEMENT OR A JOINDER AGREEMENT, EXPRESSLY WAIVES ANY OBJECTION THAT IT
MAY HAVE NOW OR HEREAFTER TO THE LAYING OF THE VENUE OR TO THE JURISDICTION OF
ANY SUCH SUIT, ACTION OR PROCEEDING, AND IRREVOCABLY SUBMITS GENERALLY AND
UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION
OR PROCEEDING.

(c)EACH GRANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE
OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO
THE ADDRESS OF SUCH GRANTOR PROVIDED IN SECTION 4.21 OR BY ANY

19

--------------------------------------------------------------------------------

 

OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE
STATE OF NORTH CAROLINA.

(d)NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY JOINDER AGREEMENT OR THE OTHER LOAN
DOCUMENTS IN THE COURTS OF ANY PLACE WHERE ANY GRANTOR OR ANY OF SUCH GRANTOR’S
PROPERTY OR ASSETS MAY BE FOUND OR LOCATED.  TO THE EXTENT PERMITTED BY THE
APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH GRANTOR HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT
OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF
JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH OTHER COURT OR COURTS WHICH
NOW OR HEREAFTER, BY REASON OF ITS PRESENT OR FUTURE DOMICILE, OR OTHERWISE, MAY
BE AVAILABLE UNDER APPLICABLE LAW.

(e)IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER
OR RELATED TO THIS AGREEMENT OR ANY JOINDER AGREEMENT OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE
DELIVERED IN CONNECTION WITH THE FOREGOING, EACH PARTY HEREBY AGREES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PERSON MAY HAVE TO TRIAL BY
JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.

(f)EACH GRANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY COURT
TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

4.25Amendment and Restatement.  The parties hereto agree that the Existing
Escrow and Security Agreement is hereby amended and restated in this Escrow and
Security Agreement, and this Escrow and Security Agreement shall constitute
neither a release nor novation of any lien or security interest arising under
the Existing Escrow and Security Agreement nor a refinancing of any indebtedness
or obligations arising thereunder or under the Existing Credit Agreement or
related documents, but rather the liens and security interests in effect under
the Existing Escrow and Security Agreement shall continue in effect on the terms
hereof.

 

[Signature page follows.]

 

20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement on the day and
year first written above.

GRANTORS:

SONIC AUTOMOTIVE, INC.

 

By:



 

Name:



 

Title:



 

 

FAA HOLDING CORP.

FIRSTAMERICA AUTOMOTIVE, INC.

L DEALERSHIP GROUP, INC.

SAI AL HC1, INC.

SAI AL HC2, INC.

SAI FL HC2, INC.

SAI FL HC4, INC.

SAI GA HC1, LLC

SAI MD HC1, INC.

SAI OK HC1, INC.

SAI TN HC1, LLC

SAI TN HC3, LLC

SAI VA HC1, INC.

SONIC AUTOMOTIVE OF NEVADA, INC.

SONIC MOMENTUM B, L.P.

SONIC OF TEXAS, INC.

 

By:



 

Name:



 

Title:



 




FOURTH AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

 



BANK OF AMERICA, N.A., as Administrative Agent

 

 

By:



 

Name:



 

Title:



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOURTH AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

SCHEDULE I

 

Escrowed Shares

 

grantor

escrow subsidiaries

type of shares

no. of shares

cert. no.(s)

FAA Holding Corp.

1.FAA Las Vegas H, Inc.

Nevada

Corporation

C13186-1999

Common Stock

10,000

2

FAA Holding Corp.

2.Kramer Motors Incorporated

California

Corporation

C0392185

Common Stock

250

10

FirstAmerica Automotive, Inc.

3.FAA Beverly Hills, Inc.

California

Corporation

C2069519

Common Stock

10,000

2

FirstAmerica Automotive, Inc.

4.FAA Concord H, Inc.

California

Corporation

C2004304

Common Stock

10,000

2

FirstAmerica Automotive, Inc.

5.FAA Concord T, Inc.

California

Corporation

C0613543

Common Stock

1,000

5

FirstAmerica Automotive, Inc.

6.FAA Poway H, Inc.

California

Corporation

C2006230

Common Stock

10,000

2

Schedule I – Page 1

--------------------------------------------------------------------------------

 

grantor

escrow subsidiaries

type of shares

no. of shares

cert. no.(s)

FirstAmerica Automotive, Inc.

7.FAA San Bruno, Inc.

California

Corporation

C2004303

Common Stock

10,000

2

FirstAmerica Automotive, Inc.

8.FAA Serramonte H, Inc.

California

Corporation

C2069465

Common Stock

10,000

2

FirstAmerica Automotive, Inc.

9.FAA Serramonte L, Inc.

California

Corporation

C2004222

Common Stock

10,000

2

L Dealership Group, Inc.

10.Franciscan Motors, Inc.

California

Corporation

C1532758

Common Stock

700,000

10

L Dealership Group, Inc.

11.Santa Clara Imported Cars, Inc.

California

Corporation

C0587296

Common Stock

1,082

10

L Dealership Group, Inc.

12.Stevens Creek Cadillac, Inc.

California

Corporation

 

Common Stock

 

 

L Dealership Group, Inc.

13.Sonic - Stevens Creek B, Inc.

California

Corporation

C0723787

Common Stock

300,000

10

Schedule I – Page 2

--------------------------------------------------------------------------------

 

grantor

escrow subsidiaries

type of shares

no. of shares

cert. no.(s)

L Dealership Group, Inc.

14.Windward, Inc.

Hawaii

Corporation

41788D1FPD

Common Stock

140,500

10

SAI AL HC1, Inc.

15.SAI Montgomery B, LLC

Alabama
Limited Liability Company
428-746

LLC Interest

100.00%

N/A

SAI AL HC2, Inc.

16.SAI Irondale Imports, LLC

Alabama

Limited Liability Company

428-744

Common Stock

100.00%

N/A

SAI AL HC2, Inc.

17.SAI Irondale L, LLC

Alabama

Limited Liability Company

662-073

LLC Interest

100.00%

N/A

SAI GA HC1, Inc.

18.SAI Stone Mountain T, LLC

Georgia

Limited Liability Company

4746287

LLC Interest

100.00%

N/A

SAI FL HC2, Inc.

19.SAI Clearwater T, LLC

Florida

Limited Liability Company

L08000116713

LLC Interest

100.00%

N/A

SAI FL HC2, Inc.

20.SAI Fort Myers B, LLC

Florida

Limited Liability Company

L08000116712

LLC Interest

100.00%

N/A

Schedule I – Page 3

--------------------------------------------------------------------------------

 

grantor

escrow subsidiaries

type of shares

no. of shares

cert. no.(s)

SAI FL HC2, Inc.

21.SAI Pensacola A , LLC

Florida

Limited Liability Company

 

LLC Interest

100.00%

N/A

SAI FL HC4, Inc.

22.SAI Fort Myers H, LLC

Florida

Limited Liability Company

L08000116710

LLC Interest

100.00%

N/A

SAI MD HC1, Inc.

23.SAI Rockville L, LLC

Maryland
Limited Liability Company
W12791083

LLC Interest

100.00%

N/A

SAI OK HC1, Inc.

24.SAI Atlanta B, LLC

Georgia
Limited Liability Company
08083814

LLC Interest

100.00%

N/A

SAI TN HC1, LLC

 

 

25.SAI Chattanooga N, LLC

Tennessee

Limited Liability Company

000767923

 

LLC Interest

100.00%

N/A

SAI TN HC1, LLC

 

 

26.SAI Cleveland N, LLC

Tennessee

Limited Liability Company

000770235

 

LLC Interest

100.00%

N/A

SAI TN HC3, LLC

 

27.SAI Nashville H, LLC

Tennessee

Limited Liability Company

0336180

LLC Interest

100.00%

N/A

Schedule I – Page 4

--------------------------------------------------------------------------------

 

grantor

escrow subsidiaries

type of shares

no. of shares

cert. no.(s)

SAI HC VA1, Inc.

28.SAI Fairfax B, LLC

Virginia

Limited Liability Company

S4346344

LLC Interest

100.00%

N/A

SAI VA HC1, Inc.

29.SAI Tysons Corner H, LLC

Virginia

Limited Liability Company

S4346369

LLC Interest

100.00%

N/A

Sonic Automotive, Inc.

30.FirstAmerica Automotive, Inc.

Delaware

Corporation

2761294

Common Stock

100.00%

2

Sonic Automotive, Inc.

31.Sonic – Integrity Dodge LV, LLC

Nevada

Limited Liability Company

LLC4879-1999

LLC Interest

100%

N/A

Sonic Automotive, Inc.

32.Marcus David Corporation

North Carolina

Corporation

0272880

Common Stock

579,000

8

Sonic Automotive, Inc.

33.Ontario L, LLC

California

Limited Liability Company

200330110050

LLC Interest

100.00%

N/A

Sonic Automotive, Inc.

34.SAI AL HC2, Inc.

Alabama

Corporation

D/C 199-217

Common Stock

100

1

Schedule I – Page 5

--------------------------------------------------------------------------------

 

grantor

escrow subsidiaries

type of shares

no. of shares

cert. no.(s)

Sonic Automotive, Inc.

35.SAI Columbus T, LLC

Ohio

Limited Liability Company

CP13128

LLC Interest

100.00%

N/A

Sonic Automotive, Inc.

36.SAI Denver B, Inc.

Colorado

Corporation

20131294528

Common Stock

100

1

Sonic Automotive, Inc.

37.SAI FL HC2, Inc.

Florida

Corporation

P98000016038

Common Stock

100

2

Sonic Automotive, Inc.

38.SAI Long Beach B, Inc.

California
Corporation
C2998588

Common Stock

100

1

Sonic Automotive, Inc.

39.SAI McKinney M, LLC

Texas

Limited Liability Company

LLC Interest

100.00%

N/A

Sonic Automotive, Inc.

40.SAI MD HC1, Inc.

Maryland
Corporation
D05310776

Common Stock

100

2

Sonic Automotive, Inc.

41.SAI Monrovia B, Inc.

California
Corporation
C2979304

Common Stock

100

1

Sonic Automotive, Inc.

42.SAI Philpott T, LLC

Texas

Limited Liability Company

802278062

LLC Interest

100.00%

 

Schedule I – Page 6

--------------------------------------------------------------------------------

 

grantor

escrow subsidiaries

type of shares

no. of shares

cert. no.(s)

Sonic Automotive, Inc.

43.SAI VA HC1, Inc.

Virginia
Corporation
07019870

Common Stock

100

1

Sonic Automotive, Inc.

44.Sonic Automotive of Nevada, Inc.

Nevada
Corporation
C18014-1997

Common Stock

1,000

1

Sonic Automotive, Inc.

45.Sonic Automotive 2752 Laurens Rd., Greenville, Inc.

South Carolina

Corporation

Common Stock

100

1

Sonic Automotive, Inc.

46.Sonic Automotive - 9103 E. Independence, NC, LLC

North Carolina

Limited Liability Company

0470751

LLC Interest

100.00%

N/A

Sonic Automotive, Inc.

47.Sonic–Buena Park H, Inc.

California

Corporation

C2356456

Common Stock

100

1

Sonic Automotive, Inc.

48.Sonic – Denver T, Inc.

Colorado

Corporation

20021350687

Common Stock

100

1

Sonic Automotive, Inc.

49.Sonic – Harbor City H, Inc.

California

Corporation

C2356454

Common Stock

100

1

Schedule I – Page 7

--------------------------------------------------------------------------------

 

grantor

escrow subsidiaries

type of shares

no. of shares

cert. no.(s)

Sonic Automotive, Inc.

50.Sonic - Shottenkirk, Inc.

Florida

Corporation

P99000043291

Common Stock

100

1

Sonic Automotive of Nevada, Inc.

51.SAI GA HC1, LLC

Georgia

Limited Liability Company

4705444

LLC Interest

100.00%

N/A

Sonic Automotive of Nevada, Inc.

Sonic Automotive of Nevada, Inc.

52.Sonic Automotive of Chattanooga, LLC

Tennessee

Limited Liability Company

0336188

LLC Interest (Class A Units)

LLC Interest (Class B Units)

1

 

 

 

 

99

N/A

Sonic Automotive of Nevada, Inc.

53.Sonic Automotive of Nashville, LLC

Tennessee

Limited Liability Company

0336186

LLC Interest

100.00%

N/A

Sonic Automotive of Nevada, Inc.

Sonic Automotive of Nevada, Inc.

54.Sonic – 2185 Chapman Rd., Chattanooga, LLC

Tennessee

Limited Liability Company

0366281

LLC Interest (Class A Units)

LLC Interest (Class B Units)

1

 

99

N/A

Sonic of Texas, Inc.

Sonic Automotive of Nevada, Inc.

55.Philpott Motors, Ltd.

Texas

Limited Partnership

12223010

General Partner Interest

 

Limited Partner Interest

1.00%

 

 

 

99.00%

N/A

Schedule I – Page 8

--------------------------------------------------------------------------------

 

grantor

escrow subsidiaries

type of shares

no. of shares

cert. no.(s)

Sonic Momentum B, L.P.

56.SAI West Houston B, LLC

Texas

Limited Liability Company

802152114

LLC Interest

100.00%

N/A

Sonic of Texas, Inc.

Sonic Automotive of Nevada, Inc.

57.Sonic – Fort Worth T, L.P.

Texas

Limited Partnership

13920710

General Partner Interest

Limited Partner Interest

1.00%

 

99.00%

N/A

Sonic of Texas, Inc.

 

Sonic Automotive of Nevada, Inc.

58.Sonic - Lute Riley, L.P.

Texas

Limited Partnership

11869810

General Partner Interest

Limited Partner Interest

1.00%

 

99.00%

N/A

Sonic of Texas, Inc.

Sonic Automotive of Nevada, Inc.

59.Sonic Momentum B, L.P.

Texas

Limited Partnership

800235477

General Partner Interest

Limited Partner Interest

1.00%

99.00%

N/A

 

 

 

Schedule I – Page 9

--------------------------------------------------------------------------------

 

EXHIBIT I

FORM OF REVOLVING

BORROWING BASE CERTIFICATE

Date:  ___________, _____

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of November 30, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Sonic Automotive, Inc., a Delaware corporation (the “Company”), the Lenders from
time to time party thereto, Bank of America, N.A., as Administrative Agent,
Swing Line Lender and an L/C Issuer and Wells Fargo Bank, National Association,
as an L/C Issuer.  Terms used herein not otherwise defined herein have the
respective meanings given thereto in the Credit Agreement.

The undersigned Responsible Officer of the Company hereby certifies as of the
date hereof that at the close of business on _________________ (the “Calculation
Date”) the Revolving Borrowing Base13 was $_____________, computed as set forth
on the schedule attached hereto.

SONIC AUTOMOTIVE, INC.

By: Name:

Title:

 

 




 

8 

See definition of Revolving Borrowing Base in the Credit Agreement.

 

 

--------------------------------------------------------------------------------

 

REVOLVING BORROWING BASE SCHEDULE

 

 

 

Available Revolving

Borrowing Base Amount

Column 1

Column 2

I.Eligible Accounts

Factory Receivables, Net of Holdback:

 

 

A.Net Book Value of factory receivables

$__________

 

B.Net Book Value of warranty claims receivables – factory

$__________

 

C.Net Book Value of warranty claims receivables – other

$__________

 

D.2210 – A/R factory holdback

$__________

 

E.Net Book Value of Accounts which constitute factory receivables, net of
holdback (Lines I.A + B + C – D)

 

$__________

 

F.Net Book Value of Accounts described in Line I.E which are subject to any Lien
(other than the Administrative Agent’s Lien or Liens permitted by Section
7.01(j) and (m) of the Credit Agreement so long as such Liens are subject to the
Master Intercreditor Agreement)14

 

 

 

 

 

$__________

 

G.Net Book Value of any other Accounts described in Line I.E which fail to
satisfy any of the requirements set forth in the definition of “Eligible
Accounts” in the Credit Agreement

 

 

 

$__________

 

H.Lines I.F + G

$__________

 

I.Net Book Value of Eligible Accounts which constitute factory receivables, net
of holdback (Lines I.E – H)

 

 

$__________

 

J.Line I.I x 80%

 

$__________

Finance Receivables:

 

 

K.Net Book Value of Accounts which constitute current finance receivables

 

$__________

 

L.Net Book Value of Accounts described in Line I.K which are subject to any Lien
(other than the Administrative Agent’s Lien or Liens permitted by Section
7.01(j) and (m) of the Credit Agreement so long as such Liens are subject to the
Master Intercreditor Agreement)

 

 

 

 

 

$__________

 

M.Net Book Value of any other Accounts described In Line I.K which fail to
satisfy any of the requirements set forth in the definition of “Eligible
Accounts” in the Credit Agreement

 

 

 

$__________

 

N.Lines I.L + M

$__________

 

 

 

9 

Administrative Agent’s Lien means a perfected Lien of the Administrative Agent
(for the benefit of the Secured Parties) pursuant to the Loan Documents with the
priority referenced in the Master Intercreditor Agreement.

 

 

--------------------------------------------------------------------------------

 

 

 

 

Available Revolving

Borrowing Base Amount

Column 1

Column 2

O.Net Book Value of Eligible Accounts which constitute current finance
receivables (Lines I.K – N)

 

$__________

 

P.Line I.O x 80%

 

$__________

Parts & Service Receivables:

 

 

Q.Net Book Value of Accounts which constitute  receivables for parts and
services

 

$__________

 

R.Allowance for doubtful Accounts described in Line I.Q

 

$__________

 

S.Amounts payable in connection with parts and services related to the Accounts
described in Line I.Q

 

$__________

 

T.Lines I.R + S

$__________

 

U.Lines I.Q – T

$__________

 

V.Net Book Value of Accounts described in Line I.U which are subject to any Lien
(other than the Administrative Agent’s Lien or Liens permitted by Section
7.01(j) and (m) of the Credit Agreement so long as such Liens are subject to the
Master Intercreditor Agreement)Lien

 

$__________

 

W.Net Book Value of any other Accounts described in Line I.U which fail to
satisfy any of the requirements set forth in the definition of “Eligible
Accounts” in the Credit Agreement

 

$__________

 

X.Lines I.V + W

$__________

 

Y.Net Book Value of Eligible Accounts which constitute receivables for parts and
services (after netting any amounts payable in connection with such parts and
services) (Lines I.U – X)

 

$__________

 

Z.Line I.Y x 80%

 

$__________

 

II.Eligible Inventory

 

 

A.Net Book Value of parts Inventory

$__________

 

B.Net Book Value of accessories Inventory

$__________

 

C.Net Book Value of parts and accessories Inventory (Lines II.A + B)

 

$__________

 

D.Net Book Value of parts and accessories Inventory described in Line II.C which
is subject to any Lien (other than the Administrative Agent’s Lien or Liens
permitted by Section 7.01(j) and (m) of the Credit Agreement so long as such
Liens are subject to the Master Intercreditor Agreement)

 

$__________

 

E.Net Book Value of any other parts and accessories Inventory described in Line
II.C which fails to satisfy any of the requirements set forth in the definition
of “Eligible Inventory” in the Credit Agreement

 

$__________

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Available Revolving

Borrowing Base Amount

Column 1

Column 2

F.Lines II.D + E

$__________

 

G.Net Book Value of Eligible Inventory which constitutes parts and accessories
(Lines II.C – F)

 

$__________

 

H.Line II.G x 65%

 

$__________

 

III.Eligible Equipment

 

 

A.Gross Book Value of equipment – machinery and shop

 

$__________

 

B.Gross Book Value of equipment – parts and accessories

 

$__________

 

C.Gross Book Value of furniture and trade fixtures (signage)

 

$__________

 

D.Gross Book Value of computer equipment

$__________

 

E.Gross Book Value of company Vehicles (excluding Inventory and any other
Vehicles financed by the New Vehicle Floorplan Facility, Permitted Silo
Indebtedness, Permitted Third Party Service Loaner Indebtedness or included in
the Used Vehicle Borrowing Base (as defined in the Floorplan Credit Agreement))

 

$__________

 

F.Lines III.A + B +C + D + E

$__________

 

G.Accumulated depreciation – machinery and shop

$__________

 

H.Accumulated depreciation – parts and accessories

$__________

 

I.Accumulated depreciation – furniture and trade fixtures (signage)

 

$__________

 

J.Accumulated depreciation – computer equipment

$__________

 

K.Accumulated depreciation – company vehicles

$__________

 

L.Lines III.F - G - H - I - J - K

$__________

 

M.Amount of Equipment Notes payable

$__________

 

N.Net Book Value of Equipment, less Equipment Notes payable (Lines III.L - M)

 

$__________

 

O.Net Book Value of Equipment described in Line III.N which is subject to any
Lien (other than the Administrative Agent’s Lien or Liens permitted by Section
7.01(j) and (m) of the Credit Agreement so long as such Liens are subject to the
Master Intercreditor Agreement)

 

$__________

 

P.Net Book Value of any other Equipment described in Line III.N which fails to
satisfy any of the requirements set forth in the definition of “Eligible
Equipment” in the Credit Agreement

$__________

 

Q.Lines III.O + P

$__________

 

R.Net Book Value of Eligible Equipment (Lines III.N – Q)

$__________

 

S.Line III.R. x 40%

$__________

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Available Revolving

Borrowing Base Amount

Column 1

Column 2

IV.Eligible Borrowing Base Real Estate

A.Appraised value of Eligible Borrowing Base Real Estate (that is listed in the
attached Schedule I)

$__________

 

B.Line IV.A x 75%

$__________

 

C.Personal Property Portion of Revolving Borrowing Base (Lines I.J + I.P + I.Z +
II.H + III.S)

$__________

 

D.Line IV.C x 25%

$__________

 

 

 

 

E.Lesser of Line IV.B and Line IV.D

 

$__________

V.Revolving Borrowing Base

A. Total of Column 2

 

 

$__________

 

VI.      Revolving Advance Limit

 

 

A.Lesser of (i) Aggregate Commitments and (ii) Line V.A.

$__________

 

 

 

 

VII.Amount Available to be Drawn under Revolving

Credit Facility

 

 

A.Revolving Advance Limit (Line VI.A.)

$__________

 

B.Outstanding Amount of all Committed Loans

$__________

 

C.Outstanding Amount of all Swing Line Loans

$__________

 

D.Outstanding Amount of all L/C Obligations

$__________

 

E.Lines VII.B + C + D

$__________

 

F.Amount available to be drawn under revolving credit facility provided for by
the Credit Agreement (Lines VII.A – E)

 

 

$__________

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE I

TO REVOLVING BORROWING BASE CERTIFICATE

 

Property in Revolving Borrowing Base Certificate:

 

Name

Address

Tenant

Effective Value per Credit Agreement

Date Included in Revolving Borrowing Base

Property in Flood Zone [Yes/No]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT J

FORM OF FOURTH AMENDED AND RESTATED

SECURITY AGREEMENT

See attached.

 

 

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

SECURITY AGREEMENT

THIS FOURTH AMENDED AND RESTATED SECURITY AGREEMENT (this “Security Agreement”)
is made and entered into as of November 30, 2016 by and among SONIC AUTOMOTIVE,
INC., a Delaware corporation (the “Company” and a “Grantor”), EACH OF THE
UNDERSIGNED SUBSIDIARIES OF THE COMPANY IDENTIFIED ON THE SIGNATURE PAGES HERETO
AS A “REVOLVING SUBSIDIARY GRANTOR” AND EACH OTHER PERSON WHO SHALL BECOME A
PARTY HERETO BY EXECUTION OF A REVOLVING JOINDER AGREEMENT WHICH IDENTIFIES SUCH
PERSON AS A “REVOLVING SUBSIDIARY GRANTOR” (each a “Revolving Subsidiary
Guarantor” and a “Revolving Subsidiary Grantor”, and collectively with the
Company, the “Revolving Grantors” and each a “Revolving Grantor”), EACH OF THE
UNDERSIGNED SUBSIDIARIES OF THE COMPANY IDENTIFIED ON THE SIGNATURE PAGES HERETO
AS A “FLOORPLAN SUBSIDIARY GRANTOR” AND EACH OTHER PERSON WHO SHALL BECOME A
PARTY HERETO BY EXECUTION OF A FLOORPLAN JOINDER AGREEMENT WHICH IDENTIFIES SUCH
PERSON AS A “FLOORPLAN SUBSIDIARY GRANTOR” (each a “Floorplan Subsidiary
Guarantor” and a “Floorplan Subsidiary Grantor” and collectively with the
Revolving Grantors, the “Grantors”), BANK OF AMERICA, N.A., a national banking
association, as Administrative Agent (in such capacity, the “Revolving
Administrative Agent”) for each of the lenders (the “Revolving Lenders”) now or
hereafter party to the Revolving Credit Agreement defined below (the Revolving
Lenders, the Revolving Administrative Agent, and certain other Persons parties
to Related Swap Contracts and Secured Cash Management Arrangements as more
particularly described in Section 21 hereof, being referred to collectively as
the “Revolving Secured Parties”), and the Revolving Administrative Agent in its
capacity as the collateral agent for each of the lenders (the “Floorplan
Lenders”) now or hereafter party to the Floorplan Credit Agreement defined
below.  (The Floorplan Lenders and the Floorplan Administrative Agent, defined
below, are referred to collectively as the “Floorplan Secured Parties.”  The
Floorplan Secured Parties and Revolving Secured Parties are referred to
collectively as the “Secured Parties.”)  All capitalized terms used but not
otherwise defined herein or pursuant to Section 1 hereof shall have the
respective meanings assigned thereto in the Revolving Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Company, the lenders party thereto (the “Existing Revolving
Lenders”) and the Revolving Administrative Agent entered into that certain Third
Amended and Restated Credit Agreement dated July 23, 2014, as amended prior to
(but excluding) the date hereof (the “Existing Revolving Credit Agreement”),
pursuant to which certain of the Existing Revolving Lenders agreed to make
available to the Company a revolving credit facility, including a letter of
credit subfacility and a swingline subfacility; and

 

WHEREAS, the Company, certain Subsidiaries of the Company party thereto (each an
“Existing New Vehicle Borrower”), the lenders party thereto (the “Existing
Floorplan Lenders”) and Bank of America, N.A., as administrative agent (in such
capacity, the “Floorplan Administrative Agent”) for the Existing Floorplan
Lenders, entered into that certain Second

 

 

 

--------------------------------------------------------------------------------

 

Amended and Restated Syndicated New and Used Vehicle Floorplan Credit Agreement
dated July 23, 2014, as amended prior to (but excluding) the date hereof, the
“Existing Floorplan Credit Agreement” and together with the Existing Revolving
Credit Agreement, the “Existing Credit Agreements”), pursuant to which certain
of the Existing Floorplan Lenders agreed to make available (a) to the Existing
New Vehicle Borrowers a revolving new vehicle floorplan facility, including a
new vehicle swingline subfacility and (b) to the Company a revolving used
vehicle floorplan facility, including a used vehicle swingline subfacility; and

 

WHEREAS, the Company and certain Subsidiaries of the Company (the “Existing
Grantors”) entered into a Third Amended and Restated Security Agreement dated as
of July 23, 2014 (as amended prior to (but excluding) the date hereof, the
“Existing Security Agreement”), pursuant to which the Existing Grantors have
secured their obligations arising under the Existing Credit Agreements; and

 

WHEREAS, the Company has requested that the Existing Revolving Credit Agreement
be amended and restated in order to, among other things, (a) extend the maturity
date of the revolving credit facility provided therein, (b) increase the maximum
aggregate amount of the revolving credit facility provided therein and (c) make
certain other amendments to the Existing Revolving Credit Agreement on the terms
and conditions set forth in that certain Fourth Amended and Restated Credit
Agreement dated as of the date hereof (as amended, supplemented or otherwise
modified from time to time, the “Revolving Credit Agreement”) among the Company,
the Revolving Administrative Agent and the Revolving Lenders; and

 

WHEREAS, the Revolving Administrative Agent and the Revolving Lenders have
agreed to enter into the Revolving Credit Agreement, subject to, among other
things, a condition that the parties amend and restate the Existing Security
Agreement as provided herein; and

 

WHEREAS, as collateral security for payment and performance of the Revolving
Obligations, the Company and each Revolving Subsidiary Guarantor is willing to
grant to the Revolving Administrative Agent for the benefit of the Revolving
Secured Parties a security interest in certain of its personal property and
assets pursuant to the terms of this Security Agreement; and

 

WHEREAS, the Company and each Revolving Subsidiary Grantor will materially
benefit from the Revolving Loans to be made, and the Letters of Credit to be
issued, under the Revolving Credit Agreement; and

 

WHEREAS, each Revolving Subsidiary Guarantor is a party (as signatory or by
joinder) to the Revolving Subsidiary Guaranty pursuant to which such Revolving
Subsidiary Guarantor guarantees the Revolving Obligations of the other Revolving
Loan Parties; and

 

WHEREAS, the Revolving Secured Parties are unwilling to enter into the Revolving
Loan Documents unless the Company and the Revolving Subsidiary Guarantors enter
into this Security Agreement; and

 

2

 

--------------------------------------------------------------------------------

 

WHEREAS, the Company and the Existing New Vehicle Borrowers have requested that
the Existing Floorplan Credit Agreement be amended and restated in order to,
among other things, (a) extend the maturity date of the floorplan credit
facility provided therein, (b) increase the maximum aggregate amount of the
revolving new vehicle floorplan facility and the revolving used vehicle
floorplan facility provided therein and (c) make certain other amendments to the
Existing Floorplan Credit Agreement on the terms and conditions set forth in
that certain Third Amended and Restated Syndicated New and Used Vehicle
Floorplan Credit Agreement dated as of the date hereof (as amended, supplemented
or otherwise modified from time to time, the “Floorplan Credit Agreement”) among
the Company, certain Subsidiaries of the Company (each a “New Vehicle Borrower”
and together with the Company, the “Floorplan Borrowers” and each individually a
“Floorplan Borrower”), the Floorplan Lenders and the Floorplan Administrative
Agent; and

 

WHEREAS, the Floorplan Administrative Agent and the Floorplan Lenders have
agreed to enter into the Floorplan Credit Agreement, subject to, among other
things, a condition that the parties amend and restate the Existing Security
Agreement as provided herein; and

 

WHEREAS, as collateral security for payment and performance of the Floorplan
Obligations, each Floorplan Borrower and each other Floorplan Subsidiary
Guarantor is willing to grant to the Revolving Administrative Agent (as
collateral agent for the benefit of the Floorplan Secured Parties) a security
interest in certain of its personal property and assets pursuant to the terms of
this Security Agreement; and

 

WHEREAS, each Floorplan Borrower and each other Floorplan Subsidiary Grantor
will materially benefit from the Floorplan Loans to be made under the Floorplan
Credit Agreement; and

 

WHEREAS, each New Vehicle Borrower and each other Floorplan Subsidiary Guarantor
is a party (as signatory or by joinder) to the Floorplan Subsidiary Guaranty
pursuant to which such New Vehicle Borrower or such Floorplan Subsidiary
Guarantor guarantees the Floorplan Obligations of the other Floorplan Loan
Parties; and

 

WHEREAS, the Floorplan Secured Parties are unwilling to enter into the Floorplan
Loan Documents unless each Floorplan Borrower and each other Floorplan
Subsidiary Guarantor enters into this Security Agreement;

 

NOW, THEREFORE, in order to:

(i) induce the Revolving Lenders to amend and restate the Existing Revolving
Credit Agreement;

(ii)  induce the Revolving Secured Parties to make available to the Company, or
maintain, the credit facilities provided for in the Revolving Credit Agreement;

3

 

--------------------------------------------------------------------------------

 

(iii) induce the Floorplan Lenders to amend and restate the Existing Floorplan
Credit Agreement; and

(iv) induce the Floorplan Secured Parties to make available to the New Vehicle
Borrowers, or maintain the credit facilities provided for in the Floorplan
Credit Agreement;

the parties hereto agree as follows:

1.Certain Definitions.  Terms used in this Security Agreement, not otherwise
expressly defined herein or in the Revolving Credit Agreement, and for which
meanings are provided in the Uniform Commercial Code of the State of North
Carolina (the “UCC”), shall have such meanings.  In addition, for purposes of
this Security Agreement, the following terms have the following definitions:  

 

“Collateral” has the meaning specified in Section 2(c).

 

“Credit Agreements” means collectively the Floorplan Credit Agreement and the
Revolving Credit Agreement.  

 

“Default” means a Revolving Default or a Floorplan Default.  

 

“Event of Default” means a Revolving Event of Default or a Floorplan Event of
Default.  

 

“Facilities Termination Date” means the later of the Facility Termination Date
(as defined in the Revolving Credit Agreement) and the Facility Termination Date
(as defined in the Floorplan Credit Agreement).  

 

“Floorplan Administrative Agent” has the meaning specified in the Recitals
hereto.

 

“Floorplan Collateral” has the meaning specified in Section 2(c).

 

“Floorplan Credit Agreement” has the meaning specified in the Recitals hereto.  

 

“Floorplan Default” has the meaning specified for the term “Default” in the
Floorplan Credit Agreement.  

 

“Floorplan Event of Default” has the meaning specified for the term “Event of
Default” in the Floorplan Credit Agreement.  

 

“Floorplan Joinder Agreement” has the meaning specified for the term “Joinder
Agreement” in the Floorplan Credit Agreement.  

 

“Floorplan Lenders” has the meaning set forth in the preamble hereto.  

 

“Floorplan Loan” has the meaning specified for the term “Loan” in the Floorplan
Credit Agreement.  

 

4

 

--------------------------------------------------------------------------------

 

“Floorplan Loan Documents” has the meaning specified for the term “Loan
Documents” in the Floorplan Credit Agreement.

 

“Floorplan Loan Parties” has the meaning specified for the term “Loan Parties”
in the Floorplan Credit Agreement.  

 

“Floorplan Obligations” has the meaning specified for the term “Obligations” in
the Floorplan Credit Agreement.  

 

“Floorplan Secured Obligations” has the meaning specified in Section 2(b).  

 

“Floorplan Secured Parties” has the meaning specified in the preamble
hereto.    

 

“Floorplan Security Instruments” has the meaning specified for the term
“Security Instruments” in the Floorplan Credit Agreement.  

 

“Floorplan Subsidiary Grantors” has the meaning specified in the preamble
hereto.  

 

“Floorplan Subsidiary Guarantors” has the meaning specified in the preamble
hereto.    

 

“Floorplan Subsidiary Guaranty” has the meaning specified for the term
“Subsidiary Guaranty” in the Floorplan Credit Agreement.  

 

“Joinder Agreements” means collectively the Revolving Joinder Agreements and the
Floorplan Joinder Agreements.  

 

“Lenders” means collectively the Revolving Lenders and the Floorplan Lenders.  

 

“Loan Parties” means collectively the Revolving Loan Parties and the Floorplan
Loan Parties.  

 

“Qualifying Control Agreement” shall have the meaning set forth on Schedule 1
hereto.

 

“Revolving Administrative Agent” has the meaning specified in the preamble
hereto.  

 

“Revolving Collateral” has the meaning specified in Section 2(c).

 

“Revolving Credit Agreement” has the meaning specified in the Recitals hereto.  

 

“Revolving Default” has the meaning specified for the term “Default” in the
Revolving Credit Agreement.  

 

“Revolving Event of Default” has the meaning specified for the term “Event of
Default” in the Revolving Credit Agreement.  

 

5

 

--------------------------------------------------------------------------------

 

“Revolving Joinder Agreement” has the meaning specified for the term “Joinder
Agreement” in the Revolving Credit Agreement.  

 

“Revolving Lenders” has the meaning set forth in the preamble hereto.  

 

“Revolving Loan” has the meaning specified for the term “Loan” in the Revolving
Credit Agreement.  

“Revolving Loan Documents” has the meaning specified for the term “Loan
Documents” in the Revolving Credit Agreement.  

 

“Revolving Loan Parties” has the meaning specified for the term “Loan Parties”
in the Revolving Credit Agreement.

 

“Revolving Obligations” has the meaning specified for the term “Obligations” in
the Revolving Credit Agreement.

 

“Revolving Secured Obligations” has the meaning specified in Section 2(a).

  

“Revolving Secured Parties” has the meaning specified in the preamble hereto.  

 

“Revolving Security Instruments” has the meaning specified for the term
“Security Instruments” in the Revolving Credit Agreement.  

 

“Revolving Subsidiary Grantors” has the meaning specified in the preamble
hereto.  

 

“Revolving Subsidiary Guarantors” has the meaning specified in the preamble
hereto.

 

“Revolving Subsidiary Guaranty” has the meaning specified for the term
“Subsidiary Guaranty” in the Revolving Credit Agreement.  

 

“Secured Obligations” means collectively the Floorplan Secured Obligations and
the Revolving Secured Obligations.  

 

“Secured Parties” has the meaning specified in the preamble hereto.  

 

“Security Instruments” means the Revolving Security Instruments and the
Floorplan Security Instruments.  

 

“SRE” means any Revolving Subsidiary Grantor whose sole business activity is the
ownership and leasing of real property and businesses substantially related or
incidental thereto (each an “SRE”).

 

2.Grant of Security Interest.  

 

(a) The Company hereby grants as collateral security for the payment,
performance and satisfaction of all of its Revolving Obligations and the
obligations and

6

 

--------------------------------------------------------------------------------

 

liabilities of any Revolving Loan Party now existing or hereafter arising under
Related Swap Contracts and Secured Cash Management Arrangements other than
Excluded Swap Obligations, and each Revolving Subsidiary Grantor hereby grants
as collateral security for the payment, performance and satisfaction of all of
its Guarantor’s Obligations (as defined in the Revolving Subsidiary Guaranty)
and the payment and performance of its obligations and liabilities (whether now
existing or hereafter arising) hereunder or under any of the other Revolving
Loan Documents to which it is now or hereafter becomes a party (such obligations
and liabilities of the Company and the Revolving Subsidiary Grantors referred to
collectively as the “Revolving Secured Obligations”), to the Revolving
Administrative Agent for the benefit of the Revolving Secured Parties a
continuing security interest in and to, and collaterally assigns to the
Revolving Administrative Agent for the benefit of the Revolving Secured Parties,
all of the personal property and trade fixtures of such Grantor or in which such
Grantor has or may have or acquire an interest or the power to transfer rights
therein, whether now owned or existing or hereafter created, acquired or arising
and wheresoever located, including the Collateral (as defined below).

 

(b) Each New Vehicle Borrower hereby grants as collateral security for the
payment, performance and satisfaction of all of its Floorplan Obligations, and
each other Floorplan Subsidiary Grantor hereby grants as collateral security for
the payment, performance and satisfaction of all of its Guarantor’s Obligations
(as defined in the Floorplan Subsidiary Guaranty) and the payment and
performance of its obligations and liabilities (whether now existing or
hereafter arising) hereunder or under any of the other Floorplan Loan Documents
to which it is now or hereafter becomes a party (such obligations and
liabilities of the New Vehicle Borrowers and the other Floorplan Subsidiary
Grantors referred to collectively as the “Floorplan Secured Obligations”), to
the Revolving Administrative Agent for the benefit of the Floorplan Secured
Parties a continuing first priority security interest in and to, and
collaterally assigns to the Revolving Administrative Agent for the benefit of
the Floorplan Secured Parties, all of the personal property and trade fixtures
of such Grantor or in which such Grantor has or may have or acquire an interest
or the power to transfer rights therein, whether now owned or existing or
hereafter created, acquired or arising and wheresoever located, including the
Collateral (as defined below).

 

(c)All of the property and interests in property described in subsections (i)
through (xv) below are herein referred to as the “Collateral”:  

 

(i)All accounts, and including accounts receivable, contracts, bills,
acceptances, choses in action, and other forms of monetary obligations at any
time owing to such Grantor arising out of property sold, leased, licensed,
assigned or otherwise disposed of, or for services rendered or to be rendered by
such Grantor, and all of such Grantor’s rights to payment of money from any
Secured Party under any Swap Contract to the extent permitted under any such
Swap Contract and all of such Grantor’s rights with respect to any property
represented thereby, whether or not delivered, property returned by customers
and all rights as an unpaid vendor or lienor, including rights of stoppage in
transit and of recovering

7

 

--------------------------------------------------------------------------------

 

possession by proceedings including replevin and reclamation (collectively
referred to hereinafter as “Accounts”);

 

(ii)All new and used vehicle inventory (including all inventory consisting of
new or used automobiles or trucks with a gross vehicle weight of less than
16,000 pounds) in which such Grantor now or at any time hereafter may have an
interest, whether or not the same is in transit or in the constructive, actual
or exclusive occupancy or possession of such Grantor or is held by such Grantor
or by others for such Grantor’s account (all of the foregoing, collectively
referred to hereinafter as “Vehicle Inventory”);

 

(iii)All other inventory, including all goods manufactured or acquired for sale
or lease, and any piece goods, raw materials, work in process and finished
merchandise, component materials, and all supplies, goods, incidentals, office
supplies, packaging materials and any and all items used or consumed in the
operation of the business of such Grantor or which may contribute to the
finished product or to the sale, promotion and shipment thereof, in which such
Grantor now or at any time hereafter may have an interest, whether or not the
same is in transit or in the constructive, actual or exclusive occupancy or
possession of such Grantor or is held by such Grantor or by others for such
Grantor’s account, (together with the Vehicle Inventory, collectively referred
to hereinafter as “Inventory”);

 

(iv)All goods, including all machinery, equipment, motor vehicles, parts,
supplies, apparatus, appliances, tools, patterns, molds, dies, blueprints,
fittings, furniture, furnishings, trade fixtures and articles of tangible
personal property of every description, and all computer programs embedded in
any of the foregoing and all supporting information relating to such computer
programs (collectively referred to hereinafter as “Equipment”);

 

(v)Any right of such Grantor in (i) contracts in transit relating to any Vehicle
Inventory (including any Vehicle Inventory that has been sold, leased or
otherwise disposed of by such Grantor), (ii) any written or oral agreement of
any finance company or other Person to provide financing for, or to pay all or
any portion of the purchase price of any Vehicle Inventory (including any
Vehicle Inventory that has been sold, leased or otherwise disposed of by such
Grantor) or (iii) any amount to be received under such contracts or agreements
(collectively referred to hereinafter as “Contracts In Transit”);

 

(vi)All other general intangibles, including all rights now or hereafter
accruing to such Grantor under contracts, leases, agreements or other
instruments, including all contracts or contract rights to perform or receive
services, to purchase or sell goods (including the Vehicle Inventory) or to hold
or use land or facilities, and to enforce all rights thereunder, all causes of
action, corporate or business records, inventions, patents and patent rights,
rights in mask works, designs, trade names and trademarks and all goodwill
associated therewith, trade

8

 

--------------------------------------------------------------------------------

 

secrets, trade processes, copyrights, licenses, permits, franchises, customer
lists, computer programs and software, all internet domain names and
registration rights thereto, all internet websites and the content thereof, all
payment intangibles, all claims under guaranties, tax refund claims, all rights
and claims against carriers and shippers, leases, all claims under insurance
policies, all interests in general and limited partnerships, limited liability
companies, and other Persons not constituting Investment Property (as defined
below), all rights to indemnification and all other intangible personal property
and intellectual property of every kind and nature, (together with the
Contracts-In-Transit, collectively referred to hereinafter as “General
Intangibles”);

 

(vii)All deposit accounts, including demand, time, savings, passbook, or other
similar accounts maintained with any bank by or for the benefit of such Grantor
(collectively referred to hereinafter as “Deposit Accounts”);

 

(viii)All chattel paper, including tangible chattel paper, electronic chattel
paper, or any hybrid thereof (collectively referred to hereinafter as “Chattel
Paper”);

 

(ix)All investment property, including all securities, security entitlements,
securities accounts, commodity contracts and commodity accounts of or maintained
for the benefit of such Grantor, but excluding (A) Pledged Interests subject to
any Pledge Agreement, (B) the Equity Interests of Sonic FFC 1, Inc., Sonic FFC
2, Inc. or Sonic FFC 3, Inc., so long as such Person has no operations other
than serving as a special purpose entity for the repayment of Indebtedness
identified on Schedule 7.03 of the Revolving Credit Agreement as of the Closing
Date as “Falcon Indebtedness” with proceeds of rental payments received by such
Person in the amount of such payments, and (C) the other property excluded by
the last sentence of this Section 2 (collectively referred to hereinafter as
“Investment Property”);

 

(x)All instruments, including all promissory notes (collectively referred to
hereinafter as “Instruments”);

 

(xi)All documents, including manufacturer statements of origin, certificates or
origin, and certificates of title or ownership relating to any Vehicle
Inventory, warehouse receipts, bills of lading and other documents of title
(collectively referred to hereinafter as “Documents”);

 

(xii)All rights to payment or performance under letters of credit including
rights to proceeds of letters of credit (“Letter-of-Credit Rights”), and all
guaranties, endorsements, Liens, other Guarantee obligations or supporting
obligations of any Person securing or supporting the payment, performance, value
or liquidation of any of the foregoing (collectively, with Letter-of-Credit
Rights, referred to hereinafter as “Supporting Obligations”);

 

9

 

--------------------------------------------------------------------------------

 

(xiii)The commercial tort claims identified on Schedule 9(i) hereto, as such
Schedule may be supplemented from time to time in accordance with the terms
hereof (collectively referred to hereinafter as “Commercial Tort Claims”);

 

(xiv)All books and records relating to any of the forgoing (including customer
data, credit files, ledgers, computer programs, printouts, and other computer
materials and records (and all media on which such data, files, programs,
materials and records are or may be stored)); and

 

(xv)All proceeds, products and replacements of, accessions to, and substitutions
for, any of the foregoing, including without limitation, proceeds of insurance
policies insuring any of the foregoing.

 

All of the Collateral granted as collateral security for the Revolving Secured
Obligations is herein collectively referred to as the “Revolving
Collateral”.  All of the Collateral granted as collateral security for the
Floorplan Secured Obligations is herein referred to as the “Floorplan
Collateral”.  Notwithstanding the foregoing, the grant of a security interest
and collateral assignment under this Section 2 shall not extend to (A) any
Franchise Agreement, Framework Agreement or similar manufacturer agreement to
the extent that any such Franchise Agreement, Framework Agreement or similar
manufacturer agreement is not assignable or capable of being encumbered as a
matter of law or by the terms applicable thereto (unless any such restriction on
assignment or encumbrance is ineffective under the UCC or other applicable law),
without the consent of the applicable party thereto, (B) the “Restricted Equity
Interests” as such term is defined in that certain Fourth Amended and Restated
Escrow and Security Agreement dated as of even date among the Revolving
Administrative Agent, the Company and the other Revolving Grantors from time to
time party thereto to the extent that applicable law or terms of the applicable
Franchise Agreement, Framework Agreement or similar manufacturer agreement would
prohibit the pledge or encumbrance thereof (except, in the case of the Revolving
Collateral, to the extent that any such restriction on assignment or encumbrance
would be ineffective under the UCC or other applicable law), without the consent
of the applicable party thereto, or (C) the interests of any SRE in any
Permitted Real Estate Indebtedness Collateral.

 

3. Perfection.  As of the date of execution of this Security Agreement or a
Revolving Joinder Agreement or Floorplan Joinder Agreement by each Grantor, as
applicable (with respect to each Grantor, its “Applicable Date”), or prior
thereto, such Grantor shall have:

 

(a)furnished the Revolving Administrative Agent with duly authorized financing
statements in form, number and substance suitable for filing, sufficient under
applicable law, and satisfactory to the Revolving Administrative Agent in order
that upon the filing of the same the Revolving Administrative Agent, for the
benefit of the Secured Parties, shall have a duly perfected security interest in
all Collateral in which a security interest can be perfected by the filing of
financing statements;

 

(b)to the extent the Revolving Administrative Agent may request, made
commercially reasonable efforts to obtain and deliver to the Revolving
Administrative Agent with properly executed Qualifying Control Agreements,
issuer acknowledgments

10

 

--------------------------------------------------------------------------------

 

of the Revolving Administrative Agent’s interest in Letter-of-Credit Rights,
and, to the extent expressly required by either Credit Agreement, evidence of
the placement of a restrictive legend on tangible chattel paper (and the
tangible components of electronic Chattel Paper), and, to the extent expressly
required by either Credit Agreement, taken appropriate action acceptable to the
Revolving Administrative Agent sufficient to establish the Revolving
Administrative Agent’s control of electronic Chattel Paper (and the electronic
components of hybrid Chattel Paper), as appropriate, with respect to Collateral
in which either (i) a security interest can be perfected only by control or such
restrictive legending, or (ii) a security interest perfected by control or
accompanied by such restrictive legending shall have priority as against a lien
creditor, a purchaser of such Collateral from the applicable Grantor, or a
security interest perfected by Persons not having control or not accompanied by
such restrictive legending, in each case in form and substance acceptable to the
Revolving Administrative Agent and sufficient under applicable law so that the
Revolving Administrative Agent, for the benefit of the Secured Parties, shall
have a security interest in all such Collateral perfected by control; and

 

(c)to the extent the Revolving Administrative Agent may request, made
commercially reasonable efforts to deliver to the Revolving Administrative Agent
or, if the Revolving Administrative Agent shall specifically consent in each
instance, an agent or bailee of the Revolving Administrative Agent who has
acknowledged such status in a properly executed Qualifying Control Agreement
possession of all Collateral with respect to which either a security interest
can be perfected only by possession or a security interest perfected by
possession shall have priority as against Persons not having possession, and
including in the case of Instruments, Documents, and Investment Property in the
form of certificated securities, duly executed endorsements or stock powers in
blank, as the case may be, affixed thereto in form and substance acceptable to
the Revolving Administrative Agent and sufficient under applicable law so that
the Revolving Administrative Agent, for the benefit of the Secured Parties,
shall have a security interest in all such Collateral perfected by possession;

 

with the effect that the Liens conferred in favor of the Revolving
Administrative Agent shall be and remain duly perfected and of first priority,
subject only, to the extent applicable, to Liens allowed to exist under Section
7.01 of both Credit Agreements (“Permitted Liens”) and allowed to have priority
under Section 7.01 of the applicable Credit Agreement or the Master
Intercreditor Agreement. All financing statements (including all amendments
thereto and continuations thereof), control agreements, certificates,
acknowledgments, stock powers and other documents, electronic identification,
restrictive legends, and instruments furnished in connection with the creation,
enforcement, protection, perfection or priority of the Revolving Administrative
Agent’s security interest in Collateral, including such items as are described
above in this Section 3, are sometimes referred to herein as “Perfection
Documents”.  The delivery of possession of items of or evidencing Collateral,
causing other Persons to execute and deliver Perfection Documents as
appropriate, the filing or recordation of Perfection Documents, the
establishment of control over items of Collateral, and the taking of such other
actions as may be necessary or advisable in the determination of the Revolving
Administrative Agent to create, enforce, protect, perfect, or establish or
maintain the priority of, the security interest of the

11

 

--------------------------------------------------------------------------------

 

Revolving Administrative Agent for the benefit of the Secured Parties in the
Collateral is sometimes referred to herein as “Perfection Action”.

 

4.Maintenance of Security Interest; Further Assurances.

 

(a)Each Grantor will from time to time at its own expense, deliver specific
assignments of Collateral or such other Perfection Documents, and take such
other or additional Perfection Action, as may be required by the terms of the
Loan Documents or as the Revolving Administrative Agent may reasonably request
in connection with the administration or enforcement of this Security Agreement
or related to the Collateral or any part thereof in order to carry out the terms
of this Security Agreement, to perfect, protect, maintain the priority of or
enforce the Revolving Administrative Agent’s security interest in the
Collateral, subject only to Permitted Liens, or otherwise to better assure and
confirm unto the Revolving Administrative Agent its rights, powers and remedies
for the benefit of the Secured Parties hereunder. Without limiting the
foregoing, each Grantor hereby irrevocably authorizes the Revolving
Administrative Agent to file (with, or to the extent permitted by applicable
law, without the signature of the Grantor appearing thereon) financing
statements (including amendments thereto and initial financing statements in
lieu of continuation statements) or other Perfection Documents (including copies
thereof) showing such Grantor as “debtor” at such time or times and in all
filing offices as the Revolving Administrative Agent may from time to time
determine to be necessary or advisable to perfect or protect the rights of the
Revolving Administrative Agent and the Secured Parties hereunder, or otherwise
to give effect to the transactions herein contemplated, any of which Perfection
Documents may describe the Collateral as or including all assets of the
Grantor.  Each Grantor hereby irrevocably ratifies and acknowledges the
Revolving Administrative Agent’s authority to have effected filings of
Perfection Documents made by the Revolving Administrative Agent prior to its
Applicable Date.

 

(b)With respect to any and all Collateral, each Grantor agrees to do and cause
to be done all things necessary to perfect, maintain the priority of and keep in
full force the security interest granted in favor of the Revolving
Administrative Agent for the benefit of the Secured Parties, including, but not
limited to, the prompt payment upon demand therefor by the Revolving
Administrative Agent of all fees and expenses (including documentary stamp,
excise or intangibles taxes) incurred in connection with the preparation,
delivery, or filing of any Perfection Document or the taking of any Perfection
Action to perfect, protect or enforce a security interest in Collateral in favor
of the Revolving Administrative Agent for the benefit of the Secured Parties,
subject only to Permitted Liens.  All amounts not so paid when due shall
constitute additional Secured Obligations and (in addition to other rights and
remedies resulting from such nonpayment) shall bear interest from the date of
demand until paid in full at the Default Rate.

 

(c)Each Grantor agrees to maintain among its books and records appropriate
notations or evidence of, and to make or cause to be made appropriate disclosure
upon its

12

 

--------------------------------------------------------------------------------

 

financial statements of, the security interest granted hereunder to the
Revolving Administrative Agent for the benefit of the Secured Parties.

 

(d)Each Grantor agrees that, in the event any proceeds (other than goods) of
Collateral shall be or become commingled with other property not constituting
Collateral, then such proceeds may, to the extent permitted by law, be
identified by application of the lowest intermediate balance rule to such
commingled property.

 

5.Receipt of Payment.  

 

(a) In the event a Revolving Event of Default shall occur and be continuing and
a Revolving Grantor (or any of its Affiliates, subsidiaries, stockholders,
directors, officers, employees or agents) shall receive any proceeds of
Revolving Collateral, including without limitation monies, checks, notes, drafts
or any other items of payment, each Revolving Grantor shall hold all such items
of payment in trust for the Revolving Administrative Agent for the benefit of
the Revolving Secured Parties, and as the property of the Revolving
Administrative Agent for the benefit of the Revolving Secured Parties, separate
from the funds and other property of such Grantor, and no later than the first
Business Day following the receipt thereof, at the election of the Revolving
Administrative Agent, such Grantor shall cause such Revolving Collateral to be
forwarded to the Revolving Administrative Agent for its custody, possession and
disposition on behalf of the Revolving Secured Parties in accordance with the
terms hereof and of the other Revolving Loan Documents.

 

(b)In the event a Floorplan Event of Default shall occur and be continuing and a
Floorplan Subsidiary Grantor (or any of its Affiliates, subsidiaries,
stockholders, directors, officers, employees or agents) shall receive any
proceeds of Floorplan Collateral, including without limitation monies, checks,
notes, drafts or any other items of payment, each Floorplan Subsidiary Grantor
shall hold all such items of payment in trust for the Revolving Administrative
Agent for the benefit of the Floorplan Secured Parties, and as the property of
the Revolving Administrative Agent for the benefit of the Floorplan Secured
Parties, separate from the funds and other property of such Grantor, and no
later than the first Business Day following the receipt thereof, at the election
of the Revolving Administrative Agent, such Grantor shall cause such Floorplan
Collateral to be forwarded to the Revolving Administrative Agent for its
custody, possession and disposition on behalf of the Floorplan Secured Parties
in accordance with the terms hereof and of the other Floorplan Loan Documents.

 

6.Preservation and Protection of Collateral.

 

(a)The Revolving Administrative Agent shall be under no duty or liability with
respect to the collection, protection or preservation of the Collateral, or
otherwise.  Each Grantor shall be responsible for the safekeeping of its
Collateral, and in no event shall the Revolving Administrative Agent have any
responsibility for (i) any loss or damage thereto or destruction thereof
occurring or arising in any manner or fashion from any cause, (ii) any
diminution in the value thereof, or (iii) any act or default of any

13

 

--------------------------------------------------------------------------------

 

carrier, warehouseman, bailee or forwarding agency thereof or other Person in
any way dealing with or handling such Collateral.

 

(b)Each Grantor shall keep and maintain its tangible personal property
Collateral in good operating condition and repair, ordinary wear and tear
excepted.  No Grantor shall permit any such items having an aggregate value in
excess of $1,000,000 to become a fixture to real property (unless such Grantor
has granted the Revolving Administrative Agent for the benefit of the Revolving
Secured Parties a Lien on such real property having a priority acceptable to the
Revolving Administrative Agent or the Grantor has excluded such fixtures from
the Revolving Borrowing Base) or accessions to other personal property.

(c)Each Grantor agrees (i) to pay prior to delinquency all taxes, charges and
assessments against the Collateral in which it has any interest, unless being
contested in good faith by appropriate proceedings diligently conducted and
against which adequate reserves have been established in accordance with GAAP
applied on a basis consistent with the application of GAAP in the Audited
Financial Statements and evidenced to the satisfaction of the Revolving
Administrative Agent and provided that all enforcement proceedings in the nature
of levy or foreclosure are effectively stayed, and (ii) to cause to be
terminated and released all Liens (other than Permitted Liens) on the
Collateral.  Upon the failure of any Grantor to so pay or contest such taxes,
charges, or assessments, or cause such Liens to be terminated, the Revolving
Administrative Agent at its option may pay or contest any of them or amounts
relating thereto (the Revolving Administrative Agent having the sole right to
determine the legality or validity and the amount necessary to discharge such
taxes, charges, Liens or assessments) but shall not have any obligation to make
any such payment or contest.  All sums so disbursed by the Revolving
Administrative Agent, including fees, charges and disbursements of counsel
(“Attorney Costs”), court costs, expenses and other charges related thereto,
shall be payable on demand by the applicable Grantor to the Revolving
Administrative Agent and shall be additional Secured Obligations secured by the
Collateral, and any amounts not so paid on demand (in addition to other rights
and remedies resulting from such nonpayment) shall bear interest from the date
of demand until paid in full at the Default Rate.

 

7.Status of Grantors and Collateral Generally.  Each Grantor represents and
warrants to, and covenants with, the Revolving Administrative Agent for the
benefit of the Secured Parties, with respect to itself and the Collateral as to
which it has or acquires any interest, that:

 

(a)It is at its Applicable Date (or as to Collateral acquired after its
Applicable Date will be upon the acquisition of the same) and, except as
permitted by both Credit Agreements and subsection (b) of this Section 7, will
continue to be, the owner of the Collateral, free and clear of all Liens, other
than the security interest hereunder in favor of the Revolving Administrative
Agent for the benefit of the Secured Parties and Permitted Liens, and that it
will at its own cost and expense defend such Collateral and any products and
proceeds thereof against all claims and demands of all Persons (other than
holders of Permitted Liens) to the extent of their claims permitted under both
Credit Agreements at any time claiming the same or any interest therein adverse
to the Secured

14

 

--------------------------------------------------------------------------------

 

Parties. Upon the failure of any Grantor to so defend, the Revolving
Administrative Agent may do so at its option but shall not have any obligation
to do so.  All sums so disbursed by the Revolving Administrative Agent,
including reasonable Attorney Costs, court costs, expenses and other charges
related thereto, shall be payable on demand by the applicable Grantor to the
Revolving Administrative Agent and shall be additional Secured Obligations
secured by the Collateral, and any amounts not so paid on demand (in addition to
other rights and remedies resulting from such nonpayment) shall bear interest
from the date of demand until paid in full at the Default Rate.

 

(b)It shall not (i) sell, assign, transfer, lease, license or otherwise dispose
of any of, or grant any option with respect to, the Collateral, except for
Dispositions permitted under both Credit Agreements, (ii) create or suffer to
exist any Lien upon or with respect to any of the Collateral except for the
security interests created by this Security Agreement and Permitted Liens, or
(iii) take any other action in connection with any of the Collateral that would
materially impair the value of the interest or rights of such Grantor in the
Collateral taken as a whole or that would materially impair the interest or
rights of the Revolving Administrative Agent for the benefit of the Secured
Parties.

 

(c)It has full power, legal right and lawful authority to enter into this
Security Agreement (and any Revolving Joinder Agreement or Floorplan Joinder
Agreement applicable to it) and to perform its terms, including the grant of the
security interests in the Collateral herein provided for.

 

(d)No authorization, consent, approval or other action by, and no notice to or
filing with, any Governmental Authority or any other Person which has not been
given or obtained, as the case may be, is required either (i) for the grant by
such Grantor of the security interests granted hereby or for the execution,
delivery or performance of this Security Agreement (or any Revolving Joinder
Agreement or Floorplan Joinder Agreement) by such Grantor, or (ii) for the
perfection of or the exercise by the Revolving Administrative Agent, on behalf
of the Secured Parties, of its rights and remedies hereunder, except for action
required by the Uniform Commercial Code to perfect and exercise remedies with
respect to the security interest conferred hereunder.

 

(e)No effective financing statement or other Perfection Document similar in
effect, nor any other Perfection Action, covering all or any part of the
Collateral purported to be granted or taken by or on behalf of such Grantor (or
by or on behalf of any other Person and which remains effective as against all
or any part of the Collateral) has been filed in any recording office, delivered
to another Person for filing (whether upon the occurrence of a contingency or
otherwise), or otherwise taken, as the case may be, except such as pertain to
Permitted Liens and such as may have been filed for the benefit of, delivered
to, or taken in favor of, the Revolving Administrative Agent for the benefit of
the Secured Parties in connection with the security interests conferred
hereunder.

 

15

 

--------------------------------------------------------------------------------

 

(f)Schedule 7(f) attached hereto contains true and complete information as to
each of the following: (i) the exact legal name of each Grantor as it appears in
its Organization Documents as of its Applicable Date and at any time during the
five (5) year period ending as of its Applicable Date (the “Covered Period”),
(ii) the jurisdiction of formation and form of organization of each Grantor, and
the identification number of such Grantor in its jurisdiction of formation (if
any), (iii) each address of the chief executive office of each Grantor as of its
Applicable Date and at any time during the Covered Period, (iv) all trade names
or trade styles used by such Grantor as of its Applicable Date and at any time
during the Covered Period, (v) the address of each location of such Grantor at
which any tangible personal property Collateral (including Account Records and
Account Documents) is located at its Applicable Date or has been located at any
time during the Covered Period, (vi) with respect to each location described in
clause (v) that is not owned beneficially and of record by such Grantor, the
name and address of the owner thereof; and (vii) the name of each Person other
than such Grantor and the address of such Person at which any tangible personal
property Collateral of such Grantor is held under any warehouse, consignment,
bailment or other arrangement as of its Applicable Date.  No Grantor shall
change its name, change its jurisdiction of formation (whether by
reincorporation, merger or otherwise), change the location of its chief
executive office, or utilize any additional location where tangible personal
property Collateral (including Account Records and Account Documents) may be
located, except in each case upon giving not less than thirty (30) days’ prior
written notice to the Revolving Administrative Agent and taking or causing to be
taken at such Grantor’s expense all such Perfection Action, including the
delivery of such Perfection Documents, as may be reasonably requested by the
Revolving Administrative Agent to perfect or protect, or maintain the perfection
and priority of, the Lien of the Revolving Administrative Agent for the benefit
of the Secured Parties in Collateral contemplated hereunder.

 

(g)No Grantor shall engage in any consignment transaction in respect of any of
the Collateral, whether as consignee or consignor.

 

(h)No Grantor shall cause, suffer or permit any of the tangible personal
property Collateral (i) to be evidenced by any document of title (except for
shipping documents as necessary or customary to effect the receipt of such
Collateral or the delivery of such Collateral to such Grantor or to customers,
in each case in the ordinary course of business, and motor vehicle certificates
of title) or (ii) to be in the possession, custody or control of any
warehouseman or other bailee (except pursuant to Section 6.13 of both Credit
Agreements) unless (x) such location and Person are set forth on Schedule 7(f)
or the Revolving Administrative Agent shall have received not less than thirty
(30) days’ prior written notice of each such transaction, (y) the Revolving
Administrative Agent shall have received, upon its request, a duly executed
Qualifying Control Agreement from such warehouseman or bailee, and (z) the
Grantor shall have caused at its expense to be prepared and executed such
additional Perfection Documents and to be taken such other Perfection Action as
the Revolving Administrative Agent may deem necessary or advisable to carry out
the transactions contemplated by this Security Agreement.

16

 

--------------------------------------------------------------------------------

 

 

(i)No tangible personal property Collateral is or shall be located at any
location that is leased by such Grantor from any other Person, unless (x) such
location and lessor is set forth on Schedule 6.13 of both Credit Agreements (as
such Schedule may be revised from time to time in accordance with the applicable
Credit Agreement), (y) at the request of the Revolving Administrative Agent,
such Grantor uses commercially reasonable efforts (and provides evidence of such
efforts) to cause such lessor within 90 days of the Applicable Date to
acknowledge the Lien in favor of the Revolving Administrative Agent for the
benefit of the Secured Parties conferred hereunder and waives its statutory and
consensual liens and rights with respect to such Collateral in form and
substance acceptable to the Revolving Administrative Agent and delivered in
writing to the Revolving Administrative Agent prior to any Collateral being
located at any such location, and (z) the Grantor shall have caused at its
expense to be prepared and executed such additional Perfection Documents and to
be taken such other Perfection Action as the Revolving Administrative Agent may
deem necessary or advisable to carry out the transactions contemplated by this
Security Agreement.

 

8.Inspection.  The Revolving Administrative Agent (by any of its officers,
employees and agents), on behalf of the Secured Parties, shall have the right
upon prior notice to an executive officer of any Grantor, and at any reasonable
times during such Grantor’s usual business hours, to inspect the Collateral
(including inspecting Vehicles and conducting random samples of the Net Book
Value of the Used Vehicles), all records related thereto (and to make extracts
or copies from such records), and the premises upon which any of the Collateral
is located, to discuss such Grantor’s affairs and finances with any Person
(other than Persons obligated on any Accounts (“Account Debtors”) except as
expressly otherwise permitted in the Loan Documents) and to verify with any
Person other than (except as expressly otherwise permitted in the Loan
Documents) Account Debtors the amount, quality, quantity, value and condition
of, or any other matter relating to, the Collateral and, if an Event of Default
has occurred and is continuing, to discuss such Grantor’s affairs and finances
with such Grantor’s Account Debtors and to verify the amount, quality, value and
condition of, or any other matter relating to, the Collateral with such Account
Debtors.  Upon or after the occurrence and during the continuation of an Event
of Default, the Revolving Administrative Agent may at any time and from time to
time employ and maintain on such Grantor’s premises a custodian selected by the
Revolving Administrative Agent who shall have full authority to do all acts
necessary to protect the Revolving Administrative Agent’s (for the benefit of
the Secured Parties) interest.  All expenses incurred by the Revolving
Administrative Agent, on behalf of the Secured Parties, by reason of the
employment of such custodian shall be paid by such Grantor on demand from time
to time and shall be added to the Secured Obligations secured by the Collateral,
and any amounts not so paid on demand (in addition to other rights and remedies
resulting from such nonpayment) shall bear interest from the date of demand
until paid in full at the Default Rate.

 

9.Specific Collateral.

 

(a)Accounts.  With respect to its Accounts whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and

17

 

--------------------------------------------------------------------------------

 

covenants to the Revolving Administrative Agent for the benefit of the Secured
Parties that:

 

(i)Such Grantor shall keep accurate and complete records of its Accounts
(“Account Records”) and from time to time, at the Revolving Administrative
Agent’s request, the Company shall provide the Revolving Administrative Agent
with a schedule of Accounts in excess of $1,000,000 in form and substance
acceptable to the Revolving Administrative Agent describing all Accounts created
or acquired by all Grantors (“Schedule of Accounts”); provided, however, that
the Company’s failure to execute and deliver any such Schedule of Accounts shall
not affect or limit the Revolving Administrative Agent’s security interest or
other rights in and to any Accounts for the benefit of the Secured Parties.  If
requested by the Revolving Administrative Agent, each Grantor shall furnish the
Revolving Administrative Agent with copies of proof of delivery and other
documents relating to the Accounts so scheduled, including without limitation
repayment histories and present status reports (collectively, “Account
Documents”) and such other matter and information relating to the status of then
existing Accounts as the Revolving Administrative Agent shall request.

(ii) All Account Records and Account Documents are and shall at all times be
located only at such Grantor’s current chief executive office as set forth on
Schedule 7(f) attached hereto, such other locations as are specifically
identified on Schedule 7(f) attached hereto as an “Account Documents location,”
or as to which the Grantor has complied with Section 7(f) hereof.

 

(iii)The Accounts are genuine, are in all respects what they purport to be, are
not evidenced by an instrument or document or, if evidenced by an instrument or
document, are only evidenced by one original instrument or document.

 

(iv)The Accounts cover bona fide sales and deliveries of Inventory or sales,
leases, licenses or other dispositions of property usually dealt in by such
Grantor, or the rendition by such Grantor of services, to an Account Debtor in
the ordinary course of business.

 

(v)The amounts of the face value of any Account shown or reflected on any
Schedule of Accounts, invoice statement, or certificate delivered to the
Revolving Administrative Agent, are actually owing to the applicable Grantor and
are not contingent for any reason; and there are no setoffs, discounts,
allowances, claims, counterclaims or disputes of any kind or description in an
amount greater than $1,000,000 in the aggregate for all the Grantors, or greater
than $250,000 per Account, existing or asserted with respect thereto and such
Grantor has not made any agreement with any Account Debtor thereunder for any
deduction therefrom, except as may be stated in the Schedule of Accounts and
reflected in the calculation of the face value of each respective invoice
related thereto.

 

18

 

--------------------------------------------------------------------------------

 

(vi)Except for conditions generally applicable to such Grantor’s industry and
markets, there are no facts, events, or occurrences known to such Grantor
pertaining particularly to any Accounts which are reasonably expected to
materially impair in any way the validity, collectibility or enforcement of
Accounts that would reasonably be likely, in the aggregate, to be of material
economic value, or in the aggregate materially reduce the amount payable
thereunder from the amount of the invoice face value shown on any Schedule of
Accounts, or on any certificate, contract, invoice or statement delivered to the
Revolving Administrative Agent with respect thereto.

 

(vii)The property or services giving rise thereto are not, and were not at the
time of the sale or performance thereof, subject to any Lien, claim, encumbrance
or security interest, except those of the Revolving Administrative Agent for the
benefit of Secured Parties and Permitted Liens.

 

(viii)In the event any amounts due and owing in excess of $1,000,000 in the
aggregate, are in dispute between any Account Debtor and a Grantor (which shall
include without limitation any dispute in which an offset claim or counterclaim
may result), such Grantor shall provide the Revolving Administrative Agent with
written notice thereof as soon as practicable, explaining in detail the reason
for the dispute, all claims related thereto and the amount in controversy.

 

(b)Inventory.  With respect to its Inventory whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Revolving Administrative Agent for the benefit of the
Secured Parties that:

 

(i)Such Grantor shall (A) keep accurate and complete records itemizing and
describing (1) with respect to its Vehicle Inventory, each new and used vehicle,
including the year, make, model, cost, price, location and Vehicle
Identification Number, (2) with respect to all Inventory, the kind, type,
location and quantity of such Inventory, its cost therefor and the selling price
of Inventory held for sale, and the daily withdrawals therefrom and additions
thereto, and (B) furnish to the Revolving Administrative Agent from time to
time, at the Revolving Administrative Agent’s request, a current schedule of
Inventory (including Vehicle Inventory) based upon its most recent physical
inventory and its daily inventory records.  Each Grantor shall conduct a
physical inventory no less frequently than annually, and shall furnish to the
Revolving Administrative Agent such other documents and reports thereof as the
Revolving Administrative Agent shall reasonably request with respect to the
Inventory.

 

(ii) All Inventory (other than Vehicle Inventory) is and shall at all times be
located only at such Grantor’s locations as set forth on Schedule 7(f) attached
hereto, or at such other locations as to which such Grantor has complied with
Section 7(f) hereof.  No Grantor shall, other than in the ordinary course of

19

 

--------------------------------------------------------------------------------

 

business in connection with its sale, lease, license or other permitted
Disposition, remove any Inventory from such locations.

 

(iii)All Vehicle Inventory is and shall (except as set forth in Section 6.13 of
both Credit Agreements) at all times be located only at such Grantor’s locations
as set forth on Schedule 6.13 of both Credit Agreements (as such Schedule may be
revised from time to time in accordance with the terms of the applicable Credit
Agreement).  No Grantor shall, other than in the ordinary course of business in
connection with its sale, lease, license or other permitted Disposition, or as
set forth in Section 6.13 of both Credit Agreements, remove any Vehicle
Inventory from such locations.

 

(iv)If any Account Debtor returns any Inventory to a Grantor after shipment
thereof, and such return generates a credit in excess of $1,000,000 in the
aggregate on any Accounts of such Account Debtor, such Grantor shall notify the
Revolving Administrative Agent in writing of the same as soon as practicable.  

 

(c)Equipment. With respect to its Equipment whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Revolving Administrative Agent for the benefit of the
Secured Parties that:

 

(i)Such Grantor, as soon as practicable following a request therefor by the
Revolving Administrative Agent during the continuance of an Event of Default,
shall deliver to the Revolving Administrative Agent any and all evidence of
ownership of any of the Equipment (including without limitation certificates of
title and applications for title).

 

(ii)Such Grantor shall maintain accurate, itemized records describing the kind,
type, quality, quantity and value of its Equipment and shall furnish the
Revolving Administrative Agent upon request during the continuance of an Event
of Default with a current schedule containing the foregoing information, but,
other than during the continuance of an Event of Default, not more often than
once per fiscal quarter.

 

(iii)All Equipment is and shall at all times be located only at such Grantor’s
locations as set forth on Schedule 7(f) attached hereto or at such other
locations as to which such Grantor has complied with Section 7(f) hereof.  No
Grantor shall, other than as expressly permitted under the Credit Agreements,
sell, lease, transfer, dispose of or, other than for repairs in the ordinary
course of such Grantor’s business, remove any Equipment from such locations.

 

(d)Supporting Obligations. With respect to its Supporting Obligations whether
now existing or hereafter created or acquired and wheresoever located, each
Grantor represents, warrants and covenants to the Revolving Administrative Agent
for the benefit of the Secured Parties that:

20

 

--------------------------------------------------------------------------------

 

 

(i)Such Grantor shall (i) furnish to the Revolving Administrative Agent from
time to time at the Revolving Administrative Agent’s request, a current list
identifying in reasonable detail each Supporting Obligation relating to any
Collateral from a single obligor in excess of $1,000,000, and (ii) upon the
request of the Revolving Administrative Agent from time to time following the
occurrence and during the continuance of any Default or Event of Default,
deliver to the Revolving Administrative Agent the originals of all documents
evidencing or constituting Supporting Obligations, together with such other
documentation (executed as appropriate by the Grantor) and information as may be
necessary to enable the Revolving Administrative Agent to realize upon the
Supporting Obligations in accordance with their respective terms or transfer the
Supporting Obligations as may be permitted under the Loan Documents or by
applicable law.

 

(ii)With respect to each letter of credit giving rise to Letter-of-Credit Rights
that has an aggregate stated amount available to be drawn in excess of $500,000,
such Grantor shall, at the request of the Revolving Administrative Agent cause
the issuer thereof to execute and deliver to the Revolving Administrative Agent
a Qualifying Control Agreement.

(iii)With respect to each transferable letter of credit giving rise to
Letter-of-Credit Rights that has an aggregate stated amount available to be
drawn in excess of $500,000, such Grantor shall, at the Revolving Administrative
Agent’s request upon and during the continuance of any Default or Event of
Default, deliver to the Revolving Administrative Agent a duly executed, undated
transfer form in blank sufficient in form and substance under the terms of the
related letter of credit to effect, upon completion and delivery to the letter
of credit issuer together with any required fee, the transfer of such letter of
credit to the transferee identified in such form.  Each Grantor hereby expressly
authorizes the Revolving Administrative Agent following the occurrence and
during the continuance of any Event of Default to complete and tender each such
transfer form as transferor in its own name or in the name, place and stead of
the Grantor in order to effect any such transfer, either to the Revolving
Administrative Agent or to another transferee, as the case may be, in connection
with any sale or other disposition of Collateral or for any other purpose
permitted under the Loan Documents or by applicable law.

 

(e)Investment Property.  With respect to its Investment Property whether now
existing or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Revolving Administrative Agent for the
benefit of the Secured Parties that:

 

(i) Schedule 9(e) attached hereto contains a true and complete description of
(x) the name and address of each securities intermediary with which such Grantor
maintains a securities account in which Investment Property is or may at any
time be credited or maintained, and (y) all other Investment Property of such
Grantor other than interests in Subsidiaries in which such

21

 

--------------------------------------------------------------------------------

 

Grantor has granted a Lien to the Revolving Administrative Agent for the benefit
of the Secured Parties pursuant to the Pledge Agreement; provided that, the
Equity Interests in Unrestricted Subsidiaries are not required to be disclosed
on Schedule 9(e).

 

(ii)Except with the express prior written consent of the Revolving
Administrative Agent in each instance, all Investment Property other than
interests in Subsidiaries in which such Grantor has granted a Lien to the
Revolving Administrative Agent for the benefit of the Revolving Secured Parties
pursuant to the Pledge Agreement shall be maintained at all times in the form of
(a) certificated securities, which certificates shall have been delivered to the
Revolving Administrative Agent together with duly executed undated stock powers
endorsed in blank pertaining thereto (provided that, with respect to
Unrestricted Subsidiaries, such certificates and stock powers shall not be
required to be so delivered unless requested by the Revolving Administrative
Agent from time to time in its sole discretion) or (b) security entitlements
credited to one or more securities accounts as to each of which the Revolving
Administrative Agent has received (1) copies of the account agreement between
the applicable securities intermediary and the Grantor and the most recent
statement of account pertaining to such securities account (each certified to be
true and correct by an officer of the Grantor) and (2) upon the request of the
Revolving Administrative Agent, a Qualifying Control Agreement from the
applicable securities intermediary which remains in full force and effect and as
to which the Revolving Administrative Agent has not received any notice of
termination.  Without limiting the generality of the foregoing, no Grantor shall
cause, suffer or permit any Investment Property to be credited to or maintained
in any securities account not listed on Schedule 9(e) attached hereto except in
each case upon giving not less than thirty (30) days’ prior written notice to
the Revolving Administrative Agent and taking or causing to be taken at such
Grantor’s expense all such Perfection Action, including the delivery of such
Perfection Documents, as may be reasonably requested by the Revolving
Administrative Agent to perfect or protect, or maintain the perfection and
priority of, the Lien of the Revolving Administrative Agent for the benefit of
the Secured Parties in Collateral contemplated hereunder.

 

(iii)All dividends and other distributions with respect to any of the Investment
Property shall be subject to the security interest conferred hereunder,
provided, however, that cash dividends paid to a Grantor as record owner of the
Investment Property may be disbursed to and retained by such Grantor so long as
no Default or Event of Default shall have occurred and be continuing, free from
any Lien hereunder.

 

(iv)So long as no Default or Event of Default shall have occurred and be
continuing, the registration of Investment Property in the name of a Grantor as
record and beneficial owner shall not be changed and such Grantor shall be
entitled to exercise all voting and other rights and powers pertaining to
Investment

22

 

--------------------------------------------------------------------------------

 

Property for all purposes not inconsistent with the terms hereof or of any
Qualifying Control Agreement relating thereto.

 

(v)Upon the occurrence and during the continuance of any Default or Event of
Default, at the option of the Revolving Administrative Agent, all rights of the
Grantors to exercise the voting or consensual rights and powers which it is
authorized to exercise pursuant to clause (iv) immediately above shall cease and
the Revolving Administrative Agent may thereupon (but shall not be obligated
to), at its request, cause such Collateral to be registered in the name of the
Revolving Administrative Agent or its nominee or agent for the benefit of the
Secured Parties and/or exercise such voting or consensual rights and powers as
appertain to ownership of such Collateral, and to that end each Grantor hereby
appoints the Revolving Administrative Agent as its proxy, with full power of
substitution, to vote and exercise all other rights as a shareholder with
respect to such Investment Property upon the occurrence and during the
continuance of any Default or Event of Default, which proxy is coupled with an
interest and is irrevocable until the Facilities Termination Date, and each
Grantor hereby agrees to provide such further proxies as the Revolving
Administrative Agent may request; provided, however, that the Revolving
Administrative Agent in its discretion may from time to time refrain from
exercising, and shall not be obligated to exercise, any such voting or
consensual rights or such proxy.

 

(vi)Upon the occurrence and during the continuance of any Default or Event of
Default, all rights of the Grantors to receive and retain cash dividends and
other distributions upon or in respect to Investment Property pursuant to clause
(iii) above shall cease and shall thereupon be vested in the Revolving
Administrative Agent for the benefit of the Secured Parties, and each Grantor
shall, or shall cause, all such cash dividends and other distributions with
respect to the Investment Property to be promptly delivered to the Revolving
Administrative Agent (together, if the Revolving Administrative Agent shall
request, with any documents related thereto) to be held, released or disposed of
by it hereunder or, at the option of the Revolving Administrative Agent, to be
applied to the Secured Obligations.

 

(f)Deposit Accounts.  With respect to its Deposit Accounts whether now existing
or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Revolving Administrative Agent for the
benefit of the Secured Parties that, in the discretion and upon the request of
the Revolving Administrative Agent, all Deposit Accounts in which collected
balances or deposits in excess of $500,000 are or are reasonably expected by the
Company at any time to be credited or maintained shall be maintained at all
times with depositary institutions as to which the Revolving Administrative
Agent for the benefit of the Revolving Secured Parties shall have received a
Qualifying Control Agreement.  Without limiting the generality of the foregoing,
no Grantor shall cause, suffer or permit (x) any deposit in excess of $500,000
to be evidenced by a certificate of deposit, or (y) any Deposit Account opened
after the Closing Date in which collected balances or deposits in excess

23

 

--------------------------------------------------------------------------------

 

of $500,000 are or are reasonably expected by the Company at any time to be
credited or maintained to be opened or maintained, except in the case of each of
clauses (x) and (y), (A) upon giving not less than thirty (30) days’ prior
written notice to the Revolving Administrative Agent and (B) taking or causing
to be taken at such Grantor’s expense all such Perfection Action, including the
delivery of such Perfection Documents, as may be requested by the Revolving
Administrative Agent in its reasonable discretion for the benefit of the
Revolving Secured Parties to perfect or protect, or maintain the perfection and
priority of, the Lien of the Revolving Administrative Agent for the benefit of
the Revolving Secured Parties in Collateral contemplated hereunder.  Without
limiting the generality of the foregoing, in the case of a certificate of
deposit described in clause (x) above, such Perfection Action may (in the
reasonable discretion of, and upon request by, the Revolving Administrative
Agent) include a requirement that such certificate of deposit be issued as or
converted to a negotiable instrument and that such certificate be delivered to
the Revolving Administrative Agent together with a duly executed undated
assignment in blank affixed thereto.  Nothing contained herein shall be deemed
to require the Revolving Administrative Agent to request any Perfection Action
with respect to any Deposit Account or certificate of deposit.

 

(g)Chattel Paper.   With respect to its Chattel Paper whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Revolving Administrative Agent for the benefit of
the Secured Parties that to the extent so expressly required by the Credit
Agreements:

 

(i)Such Grantor shall at all times retain sole physical possession of the
originals of all Chattel Paper (other than electronic Chattel Paper and the
electronic components of hybrid Chattel Paper); provided, however, that (x) upon
the request of the Revolving Administrative Agent upon the occurrence and during
the continuance of any Default or Event of Default, such Grantor shall
immediately deliver physical possession of such Chattel Paper to the Revolving
Administrative Agent or its designee, and (y) in the event that there shall be
created more than one original counterpart of any physical document that alone
or in conjunction with any other physical or electronic document constitutes
Chattel Paper, then such counterparts shall be numbered consecutively starting
with “1” and such Grantor shall retain the counterpart numbered “1”.

 

(ii)At the request of the Revolving Administrative Agent or upon the occurrence
and during the continuance of an Event of Default, such Grantor shall promptly
and conspicuously legend all counterparts of all tangible Chattel Paper as
follows: “A SECURITY INTEREST IN THIS CHATTEL PAPER HAS BEEN GRANTED TO BANK OF
AMERICA, N.A., FOR ITSELF AND AS REVOLVING ADMINISTRATIVE AGENT FOR CERTAIN
SECURED PARTIES PURSUANT TO A FOURTH AMENDED AND RESTATED SECURITY AGREEMENT
DATED AS OF NOVEMBER 30, 2016, AS AMENDED FROM TIME TO TIME.  NO SECURITY
INTEREST OR OTHER INTEREST IN FAVOR OF ANY OTHER PERSON MAY BE CREATED BY THE
TRANSFER OF PHYSICAL POSSESSION OF THIS CHATTEL PAPER

24

 

--------------------------------------------------------------------------------

 

OR OF ANY COUNTERPART HEREOF EXCEPT BY OR WITH THE CONSENT OF THE AFORESAID
REVOLVING ADMINISTRATIVE AGENT AS PROVIDED IN SUCH SECURITY AGREEMENT.”  Upon
the occurrence or during the continuance of an Event of Default, such Grantor
shall not create or acquire any electronic Chattel Paper (including the
electronic components of hybrid Chattel Paper), unless, prior to such
acquisition or creation, it shall have taken such Perfection Action as the
Revolving Administrative Agent may require to perfect by control the security
interest of the Revolving Administrative Agent for the benefit of the Secured
Parties in such Collateral.

 

(iii)Other than in the ordinary course of business and in keeping with
reasonable and customary practice, no Grantor shall amend, modify, waive or
terminate any provision of, or fail to exercise promptly and diligently each
material right or remedy conferred under or in connection with, any Chattel
Paper, in any case in such a manner as could reasonably be expected to
materially adversely affect the value of affected Chattel Paper as collateral.

 

(h)Instruments.  With respect to its Instruments whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Revolving Administrative Agent for the benefit of
the Secured Parties that:

 

(i)Such Grantor shall (A) maintain at all times, and, upon request of the
Revolving Administrative Agent, furnish to the Revolving Administrative Agent a
current list identifying in reasonable detail Instruments of which such Grantor
is the payee or holder and having a face amount payable in excess of $1,000,000
in the aggregate from any single Person, and (B) upon the request of the
Revolving Administrative Agent from time to time, deliver to the Revolving
Administrative Agent the originals of all such Instruments, together with duly
executed undated endorsements in blank affixed thereto and such other
documentation and information as may be necessary to enable the Revolving
Administrative Agent to realize upon the Instruments in accordance with their
respective terms or transfer the Instruments as may be permitted under the Loan
Documents or by applicable law.

 

(ii)Other than in the ordinary course of business and in keeping with reasonable
and customary practice, no Grantor shall amend, modify, waive or terminate any
provision of, or fail to exercise promptly and diligently each material right or
remedy conferred under or in connection with, any Instrument, in any case in
such a manner as could reasonably be expected to materially adversely affect the
value of affected Instrument as collateral.

 

(i)Commercial Tort Claims.  With respect to its Commercial Tort Claims whether
now existing or hereafter created or acquired and wheresoever located, each
Grantor represents, warrants and covenants to the Revolving Administrative Agent
for the benefit of the Secured Parties that:

25

 

--------------------------------------------------------------------------------

 

 

(i)Schedule 9(i) attached hereto contains a true and complete list of all
Commercial Tort Claims in which any Grantor has an interest and which have been
identified by a Grantor as of its Applicable Date, and as to which the Grantor
believes in good faith there exists the possibility of recovery (including by
way of settlement) of monetary relief in excess of $1,000,000 (“Grantor
Claims”).  Each Grantor shall furnish to the Revolving Administrative Agent from
time to time upon its request a certificate of an officer of such Grantor
referring to this Section 9(i) and (x) identifying all Grantor Claims that are
not then described on Schedule 9(i) attached hereto and stating that each of
such additional Grantor Claims shall be deemed added to such Schedule 9(i) and
shall constitute a Commercial Tort Claim, a Grantor Claim, and additional
Collateral hereunder, and (y) summarizing the status or disposition of any
Grantor Claims that have been settled, or have been made the subject of any
binding mediation, judicial or arbitral proceeding, or any judicial or arbitral
order on the merits, or that have been abandoned.  With respect to each such
additional Grantor Claim, such Grantor Claim shall be and become part of the
Collateral hereunder from the date such claim is identified to the Revolving
Administrative Agent as provided above without further action, and (ii) the
Revolving Administrative Agent is hereby authorized at the expense of the
applicable Grantor to execute and file such additional financing statements or
amendments to previously filed financing statements, and take such other action
as it may deem necessary or advisable, to perfect the Lien on such additional
Grantor Claims conferred hereunder, and the Grantor shall, if required by
applicable law or otherwise at the request of the Revolving Administrative
Agent, execute and deliver such Perfection Documents and take such other
Perfection Action as the Revolving Administrative Agent may determine to be
necessary or advisable to perfect or protect the Lien of the Revolving
Administrative Agent for the benefit of the Secured Parties in such additional
Grantor Claims conferred hereunder.

 

10.Casualty and Liability Insurance Required.

 

(a)Each Grantor will keep the Collateral continuously insured against such risks
as are customarily insured against by businesses of like size and type engaged
in the same or similar operations including:

 

(i)property insurance on the Inventory and the Equipment in an amount not less
than the full insurable value thereof, against loss or damage by theft, fire,
lightning, hail, wind, flooding and other hazards ordinarily included under
uniform broad form standard extended coverage policies, limited only as may be
provided in the standard broad form of extended coverage endorsement at the time
in use in the states in which the Collateral is located, in each case as are
customarily maintained by Persons engaged in the same or similar business,
owning similar properties in locations where such Grantor operates and otherwise
similarly situated to such Grantor;

 

26

 

--------------------------------------------------------------------------------

 

(ii)false pretense insurance in amounts as are customary for Persons engaged in
the same or similar business, owning similar properties in locations where such
Grantor operates and otherwise similarly situated to such Grantor;

 

(iii)garage liability and comprehensive general liability insurance against
claims for bodily injury, death or property damage occurring with or about such
Collateral (such coverage to include provisions waiving subrogation against the
Secured Parties), with the Revolving Administrative Agent and the Lenders as
additional insureds thereunder, in amounts as are customary for Persons engaged
in the same or similar business, owning similar properties in locations where
such Grantor operates and otherwise similarly situated to such Grantor;

 

(iv)liability insurance with respect to the operation of its facilities under
the workers’ compensation laws of the states in which such Collateral is located
as are customarily maintained by Persons engaged in the same or similar
business, owning similar properties in locations where such Grantor operates and
otherwise similarly situated to such Grantor, but in no event less than the
amount required by the states where such Collateral is located; and

 

(v)business interruption insurance in amounts as are customarily maintained by
Persons engaged in the same or similar business, owning similar properties in
locations where such Grantor operates and otherwise similarly situated to such
Grantor.

(b)Each insurance policy obtained in satisfaction of the requirements of Section
10(a):

 

(i)may be provided by blanket policies now or hereafter maintained by each or
any Grantor or by the Company;

 

(ii)shall be issued by such insurer (or insurers) as shall be financially
responsible, of recognized standing and reasonably acceptable to the Revolving
Administrative Agent;

 

(iii)shall be in such form and have such provisions (including without
limitation the loss payable clause, the waiver of subrogation clause, the
deductible amount, if any, and the standard mortgagee endorsement clause) as are
generally considered standard provisions for the type of insurance involved and
are reasonably acceptable in all respects to the Revolving Administrative Agent;

 

(iv)shall prohibit cancellation or substantial modification, termination or
lapse in coverage by the insurer without at least thirty (30) days’ prior
written notice to the Revolving Administrative Agent, except for non-payment of
premium, as to which such policies shall provide for at least ten (10) days’
prior written notice to the Revolving Administrative Agent;

 

27

 

--------------------------------------------------------------------------------

 

(v)without limiting the generality of the foregoing, all insurance policies
where applicable under Section 10(a)(i) carried on the Collateral shall name the
Revolving Administrative Agent, for the benefit of the Secured Parties, as loss
payee and the Revolving Administrative Agent and Lenders as parties insured
thereunder in respect of any claim for payment.

 

(c)Prior to expiration of any such policy, such Grantor shall furnish the
Revolving Administrative Agent with evidence satisfactory to the Revolving
Administrative Agent that the policy or certificate has been renewed or replaced
or is no longer required by this Security Agreement.

 

(d)Each Grantor hereby makes, constitutes and appoints the Revolving
Administrative Agent (and all officers, employees or agents designated by the
Revolving Administrative Agent), for the benefit of the Secured Parties, as such
Grantor’s true and lawful attorney (and agent-in-fact) for the purpose of
making, settling and adjusting claims under such policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
or payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect to such policies of insurance, which
appointment is coupled with an interest and is irrevocable; provided, however,
that the powers pursuant to such appointment shall be exercisable only upon the
occurrence and during the continuation of an Event of Default.

 

(e)In the event such Grantor shall fail to maintain, or fail to cause to be
maintained, the full insurance coverage required hereunder or shall fail to keep
any of its Collateral in good repair and good operating condition, the Revolving
Administrative Agent may (but shall be under no obligation to), without waiving
or releasing any Secured Obligation or Default or Event of Default by such
Grantor hereunder, contract for the required policies of insurance and pay the
premiums on the same or make any required repairs, renewals and replacements;
and all sums so disbursed by Revolving Administrative Agent, including
reasonable Attorneys’ Costs, court costs, expenses and other charges related
thereto, shall be payable on demand by such Grantor to the Revolving
Administrative Agent, shall be additional Secured Obligations secured by the
Collateral, and (in addition to other rights and remedies resulting from such
nonpayment) shall bear interest from the date of demand until paid in full at
the Default Rate.

 

(f)Each Grantor agrees that to the extent that it shall fail to maintain, or
fail to cause to be maintained, the full insurance coverage required by Section
10(a), it shall in the event of any loss or casualty pay promptly to the
Revolving Administrative Agent, for the benefit of the Secured Parties, to be
held in a separate account for application in accordance with the provisions of
Sections 10(h), such amount as would have been received as Net Proceeds (as
hereinafter defined) by the Revolving Administrative Agent, for the benefit of
the Secured Parties, under the provisions of Section 10(h) had such insurance
been carried to the extent required.

 

28

 

--------------------------------------------------------------------------------

 

(g)The Net Proceeds of the insurance carried pursuant to the provisions of
Sections 10(a)(ii) and 10(a)(iii) shall be applied by such Grantor toward
satisfaction of the claim or liability with respect to which such insurance
proceeds may be paid.

 

(h)The Net Proceeds of the insurance carried with respect to the Collateral
pursuant to the provisions of Section 10(a)(i) hereof shall be paid to such
Grantor and held by such Grantor in a separate account and applied, as long as
no Event of Default shall have occurred and be continuing, as follows:  after
any loss under any such insurance and payment of the proceeds of such insurance,
each Grantor shall have a period of thirty (30) days after payment of the
insurance proceeds with respect to such loss to elect to either (x) repair or
replace, or such repair or replacement cannot reasonably be completed in such
thirty (30) day period, commence the repair or replacement and diligently
prosecute the same to completion, the Collateral so damaged, (y) deliver such
Net Proceeds to the Revolving Administrative Agent, for the benefit of the
Secured Parties, as additional Collateral or (z) apply such Net Proceeds to the
acquisition of tangible assets constituting Collateral used or useful in the
conduct of the business of such Grantor, subject to the provisions of this
Security Agreement.  If such Grantor elects to repair or replace the Collateral
so damaged, such Grantor agrees the Collateral shall be repaired to a condition
substantially similar to or of better quality or higher value than its condition
prior to damage or replaced with Collateral in a condition substantially similar
to or of better quality or higher value than the condition of the Collateral so
replaced prior to damage.  At all times during which an Event of Default shall
have occurred and be continuing, the Revolving Administrative Agent shall be
entitled to receive direct and immediate payment of the proceeds of such
insurance and such Grantor shall take all action as the Revolving Administrative
Agent may reasonably request to accomplish such payment.  Notwithstanding the
foregoing, in the event such Grantor shall receive any such proceeds, such
Grantor shall immediately deliver such proceeds to such Revolving Administrative
Agent for the benefit of the Secured Parties as additional Collateral, and
pending such delivery shall hold such proceeds in trust for the benefit of the
Secured Parties and keep the same segregated from its other funds.

 

(i)“Net Proceeds” when used with respect to any insurance proceeds shall mean
the gross proceeds from such proceeds, award or other amount, less all taxes,
fees and expenses (including Attorney Costs) incurred in the realization
thereof.

 

(j)In case of any material damage to, destruction or loss of, or claim or
proceeding against, all or any material part of the Collateral pledged hereunder
by a Grantor, such Grantor shall give prompt notice thereof to the Revolving
Administrative Agent.  Each such notice shall describe generally the nature and
extent of such damage, destruction, loss, claim or proceeding.  Subject to
Section 10(d), each Grantor is hereby authorized and empowered to adjust or
compromise any loss under any such insurance other than losses relating to
claims made directly against any Secured Party as to which the insurance
described in Section 10(a)(ii) or (iii) is applicable.

 

(k)The provisions contained in this Security Agreement pertaining to insurance
shall be cumulative with any additional provisions imposing additional

29

 

--------------------------------------------------------------------------------

 

insurance requirements with respect to the Collateral or any other property on
which a Lien is conferred under any Security Instrument.

 

11.Rights and Remedies Upon Event of Default.  Upon the occurrence and during
the continuance of a Revolving Event of Default or a Floorplan Event of Default,
as the case may be, the Revolving Administrative Agent shall have the following
rights and remedies on behalf of the Revolving Secured Parties or the Floorplan
Secured Parties, as applicable, in addition to any rights and remedies set forth
elsewhere in this Security Agreement or the other Loan Documents, all of which
may be exercised with or, if allowed by law, without notice to a Grantor:

 

(a)All of the rights and remedies of a secured party under the UCC or under
other applicable law, all of which rights and remedies shall be cumulative, and
none of which shall be exclusive, to the extent permitted by law, in addition to
any other rights and remedies contained in this Security Agreement or any other
Loan Document;

 

(b)The right to foreclose the Liens and security interests created under this
Security Agreement by any available judicial procedure or without judicial
process;

 

(c)The right to (i) enter upon the premises of a Grantor through self-help and
without judicial process, without first obtaining a final judgment or giving
such Grantor notice or opportunity for a hearing on the validity of the
Revolving Administrative Agent’s claim and without any obligation to pay rent to
such Grantor, or any other place or places where any Collateral is located and
kept, and remove the Collateral therefrom to the premises of the Revolving
Administrative Agent or any agent of the Revolving Administrative Agent, for
such time as the Revolving Administrative Agent may desire, in order effectively
to collect or liquidate the Collateral, (ii) require such Grantor or any bailee
or other agent of such Grantor to assemble the Collateral and make it available
to the Revolving Administrative Agent at a place to be designated by the
Revolving Administrative Agent that is reasonably convenient to both parties,
and (iii) notify any or all Persons party to a Qualifying Control Agreement or
who otherwise have possession of or control over any Collateral of the
occurrence of an Event of Default and other appropriate circumstances, and
exercise control over and take possession or custody of any or all Collateral in
the possession, custody or control of such other Persons;

 

(d)The right to (i) exercise all of a Grantor’s rights and remedies with respect
to the collection of Accounts, Chattel Paper, Instruments, Supporting
Obligations and General Intangibles (collectively, “Payment Collateral”),
including the right to demand payment thereof and enforce payment, by legal
proceedings or otherwise; (ii) settle, adjust, compromise, extend or renew all
or any Payment Collateral or any legal proceedings pertaining thereto; (iii)
discharge and release all or any Payment Collateral; (iv) take control, in any
manner, of any item of payment or proceeds referred to in Section 5 above; (v)
prepare, file and sign a Grantor’s name on any Proof of Claim in bankruptcy,
notice of Lien, assignment or satisfaction of Lien or similar document in any
action or proceeding adverse to any obligor under any Payment Collateral or
otherwise in connection with any Payment Collateral; (vi) endorse the name of a
Grantor upon any

30

 

--------------------------------------------------------------------------------

 

chattel paper, document, instrument, invoice, freight bill, bill of lading or
similar document or agreement relating to any Collateral; (vii) use the
information recorded on or contained on a Grantor’s internet website or
otherwise in any data processing equipment and computer hardware and software
relating to any Collateral to which a Grantor has access; (viii) open such
Grantor’s mail and collect any and all amounts due to such Grantor from any
Account Debtors or other obligor in respect of Payment Collateral; (ix) take
over such Grantor’s post office boxes or make other arrangements as the
Revolving Administrative Agent, on behalf of the applicable Secured Parties,
deems necessary to receive such Grantor’s mail, including notifying the post
office authorities to change the address for delivery of such Grantor’s mail to
such address as the Revolving Administrative Agent, on behalf of the applicable
Secured Parties, may designate; (x) notify any or all Account Debtors or other
obligor on any Payment Collateral that such Payment Collateral has been assigned
to the Revolving Administrative Agent for the benefit of the Secured Parties and
that Revolving Administrative Agent has a security interest therein for the
benefit of the Secured Parties (provided that the Revolving Administrative Agent
may at any time give such notice to an Account Debtor that is a department,
agency or authority of the United States government); each Grantor hereby agrees
that any such notice, in the Revolving Administrative Agent’s sole discretion,
may (but need not) be sent on such Grantor’s stationery, in which event such
Grantor shall co-sign such notice with the Revolving Administrative Agent if
requested to do so by the Revolving Administrative Agent; and (xi) do all acts
and things and execute all documents necessary, in Revolving Administrative
Agent’s sole discretion, to collect the Payment Collateral; and

 

(e)The right to sell all or any Collateral in its then existing condition, or
after any further manufacturing or processing thereof, at such time or times, at
public or private sale or sales, with such notice as may be required by law, in
lots or in bulk, for cash or on credit, with or without representations and
warranties, all as the Revolving Administrative Agent, in its sole discretion,
may deem advisable.  The Revolving Administrative Agent shall have the right to
conduct such sales on a Grantor’s premises or elsewhere and shall have the right
to use a Grantor’s premises without charge for such sales for such time or times
as the Revolving Administrative Agent may see fit.  The Revolving Administrative
Agent may, if it deems it reasonable, postpone or adjourn any sale of the
Collateral from time to time by an announcement at the time and place of such
postponed or adjourned sale, and such sale may, without further notice, be made
at the time and place to which it was so adjourned.  Each Grantor agrees that
the Revolving Administrative Agent has no obligation to preserve rights to the
Collateral against prior parties or to marshal any Collateral for the benefit of
any Person.  The Revolving Administrative Agent for the benefit of the Secured
Parties is hereby granted an irrevocable fully paid license or other right
(including each Grantor’s rights under any license or any franchise agreement),
each of which shall remain in full force and effect until the Facilities
Termination Date, to use, without charge, each of the labels, patents,
copyrights, names, trade secrets, trade names, trademarks and advertising
matter, or any property of a similar nature owned or licensed by any Grantor, as
it pertains to the Collateral, in completing production of, advertising for sale
and selling any Collateral.  If any of the Collateral shall require repairs,
maintenance, preparation or the like, or is in

31

 

--------------------------------------------------------------------------------

 

process or other unfinished state, the Revolving Administrative Agent shall have
the right, but shall not be obligated, to perform such repairs, maintenance,
preparation, processing or completion of manufacturing for the purpose of
putting the same in such saleable form as the Revolving Administrative Agent
shall deem appropriate, but the Revolving Administrative Agent shall have the
right to sell or dispose of the Collateral without such processing and no
Grantor shall have any claim against the Revolving Administrative Agent for the
value that may have been added to such Collateral with such processing.  In
addition, each Grantor agrees that in the event notice is necessary under
applicable law, written notice mailed to such Grantor in the manner specified
herein ten (10) days prior to the date of public sale of any of the Collateral
or prior to the date after which any private sale or other disposition of the
Collateral will be made shall constitute commercially reasonable notice to such
Grantor.  All notice is hereby waived with respect to any of the Collateral
which threatens to decline speedily in value or is of a type customarily sold on
a recognized market.  The Revolving Administrative Agent may purchase all or any
part of the Collateral at public or, if permitted by law, private sale, free
from any right of redemption which is hereby expressly waived by such Grantor
and, in lieu of actual payment of such purchase price, may set off the amount of
such price against the Secured Obligations.  Each Grantor recognizes that the
Revolving Administrative Agent may be unable to effect a public sale of certain
of the Collateral by reason of certain prohibitions contained in the Securities
Act of 1933, as amended (the “Securities Act”), and applicable state law, and
may be otherwise delayed or adversely affected in effecting any sale by reason
of present or future restrictions thereon imposed by governmental authorities
(“Affected Collateral”), and that as a consequence of such prohibitions and
restrictions the Revolving Administrative Agent may be compelled (i) to resort
to one or more private sales to a restricted group of purchasers who will be
obliged to agree, among other things, to acquire Affected Collateral for their
own account, for investment and not with a view to the distribution or resale
thereof, or (ii) to seek regulatory approval of any proposed sale or sales, or
(iii) to limit the amount of Affected Collateral sold to any Person or group.
Each Grantor agrees and acknowledges that private sales so made may be at prices
and upon terms less favorable to such Grantor than if such Affected Collateral
was sold either at public sales or at private sales not subject to other
regulatory restrictions, and that the Revolving Administrative Agent has no
obligation to delay the sale of any Affected Collateral for the period of time
necessary to permit the Grantor or any other Person to register or otherwise
qualify them under or exempt them from any applicable restriction, even if such
Grantor or other Person would agree to register or otherwise qualify or exempt
such Affected Collateral so as to permit a public sale under the Securities Act
or applicable state law.  Each Grantor further agrees, to the extent permitted
by applicable law, that the use of private sales made under the foregoing
circumstances to dispose of Affected Collateral shall be deemed to be
dispositions in a commercially reasonable manner.  Each Grantor hereby
acknowledges that a ready market may not exist for Affected Collateral that is
not traded on a national securities exchange or quoted on an automated quotation
system.

 

The net cash proceeds resulting from the collection, liquidation, sale, or other
disposition of the Collateral shall be applied first to the expenses (including
all Attorneys’ Costs) of retaking, holding, storing, processing and preparing
for sale, selling, collecting, liquidating and

32

 

--------------------------------------------------------------------------------

 

the like, and then to the satisfaction of all Secured Obligations in accordance
with the terms of Section 8.03 of the Revolving Credit Agreement or Section 8.06
of the Floorplan Credit Agreement as applicable, or, if such application is
contrary to the application specified in the Master Intercreditor Agreement,
then such net cash proceeds shall be applied as required pursuant to the Master
Intercreditor Agreement.  Each Grantor shall be liable to the Revolving
Administrative Agent, for the benefit of the Secured Parties, and shall pay to
the Revolving Administrative Agent, for the benefit of the Secured Parties, on
demand any deficiency which may remain after such sale, disposition, collection
or liquidation of the Collateral.

 

The Revolving Administrative Agent in its capacity as collateral agent for the
Floorplan Secured Parties, shall have no liability or responsibility for the
method or manner, or any failure, of application of funds to the Floorplan
Secured Obligations by the Floorplan Administrative Agent under the Loan
Documents, and the Revolving Administrative Agent shall be fully acquitted as to
any net proceeds upon delivery of same to the Floorplan Administrative Agent.  

 

12.Attorney-in-Fact.  Each Grantor hereby appoints the Revolving Administrative
Agent as the Grantor’s attorney-in-fact for the purposes of carrying out the
provisions of this Security Agreement and taking any action and executing any
instrument which the Revolving Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest; provided, that the Revolving Administrative Agent
shall have and may exercise rights under this power of attorney only upon the
occurrence and during the continuance of an Event of Default.  Without limiting
the generality of the foregoing, upon the occurrence and during the continuance
of an Event of Default, the Revolving Administrative Agent shall have the right
and power:

 

(a)to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

 

(b)to receive, endorse and collect any drafts or other instruments, documents
and chattel paper in connection with clause (a) above;

 

(c)to endorse such Grantor’s name on any checks, notes, drafts or any other
payment relating to or constituting proceeds of the Collateral which comes into
the Revolving Administrative Agent’s possession or the Revolving Administrative
Agent’s control, and deposit the same to the account of the Revolving
Administrative Agent, for the benefit of the Secured Parties, on account and for
payment of the Secured Obligations.

 

(d)to file any claims or take any action or institute any proceedings that the
Revolving Administrative Agent may deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce the rights of the
Revolving Administrative Agent, for the benefit of the Secured Parties, with
respect to any of the Collateral; and

 

33

 

--------------------------------------------------------------------------------

 

(e)to execute, in connection with any sale or other disposition of Collateral
provided for herein, any endorsement, assignments, or other instruments of
conveyance or transfer with respect thereto.

 

13.Reinstatement.  The granting of a security interest in the Collateral and the
other provisions hereof shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Secured Party or is repaid by any
Secured Party in whole or in part in good faith settlement of a pending or
threatened avoidance claim, whether upon the insolvency, bankruptcy or
reorganization of any Grantor or any other Loan Party or otherwise, all as
though such payment  had not been made. The provisions of this Section 13 shall
survive repayment of all of the Secured Obligations and the termination or
expiration of this Security Agreement in any manner, including but not limited
to termination upon occurrence of the Facilities Termination Date.

 

14.Certain Waivers by the Grantors.  Each Grantor waives to the extent permitted
by applicable law (a) any right to require any Secured Party or any other
obligee of the Secured Obligations to (x) proceed against any Person or entity,
including without limitation any Loan Party, (y) proceed against or exhaust any
Collateral or other collateral for the Secured Obligations, or (z) pursue any
other remedy in its power; (b) any defense arising by reason of any disability
or other defense of any other Person, or by reason of the cessation from any
cause whatsoever of the liability of any other Person or entity, (c) any right
of subrogation, and (d) any right to enforce any remedy which any Secured Party
or any other obligee of the Secured Obligations now has or may hereafter have
against any other Person and any benefit of and any right to participate in any
collateral or security whatsoever now or hereafter held by the Revolving
Administrative Agent for the benefit of the Secured Parties.  Each Grantor
authorizes each Secured Party and each other obligee of the Secured Obligations
without notice (except notice required by applicable law) or demand and without
affecting its liability hereunder or under the Loan Documents from time to time
to: (i) take and hold security, other than the Collateral herein described, for
the payment of such Secured Obligations or any part thereof, and exchange,
enforce, waive and release the Collateral herein described or any part thereof
or any such other security; and (ii) apply such Collateral or other security and
direct the order or manner of sale thereof as such Secured Party or obligee in
its discretion may determine.

The Revolving Administrative Agent may at any time deliver (without
representation, recourse or warranty) the Collateral or any part thereof to a
Grantor and the receipt thereof by such Grantor shall be a complete and full
acquittance for the Collateral so delivered, and the Revolving Administrative
Agent shall thereafter be discharged from any liability or responsibility
therefor.

 

15.Continued Powers.  Until the Facilities Termination Date shall have occurred,
the power of sale and other rights, powers and remedies granted to the Revolving
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may, after the occurrence and during the continuance of an
Event of Default, be exercised by the Revolving Administrative Agent at any time
and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Grantor may have ceased.

 

34

 

--------------------------------------------------------------------------------

 

16.Other Rights.  The rights, powers and remedies given to the Revolving
Administrative Agent for the benefit of the Secured Parties by this Security
Agreement shall be in addition to all rights, powers and remedies given to the
Revolving Administrative Agent or any Secured Party under any other Loan
Document or by virtue of any statute or rule of law.  Any forbearance or failure
or delay by the Revolving Administrative Agent in exercising any right, power or
remedy hereunder shall not be deemed to be a waiver of such right, power or
remedy, and any single or partial exercise of any right, power or remedy
hereunder shall not preclude the further exercise thereof; and every right,
power and remedy of the Secured Parties shall continue in full force and effect
until such right, power or remedy is specifically waived in accordance with the
terms of the Credit Agreements.

 

17.Anti-Marshaling Provisions.  The right is hereby given by each Grantor to the
Revolving Administrative Agent, for the benefit of the Secured Parties, to make
releases (whether in whole or in part) of all or any part of the Collateral
agreeable to the Revolving Administrative Agent without notice to, or the
consent, approval or agreement of other parties and interests, including junior
lienors, which releases shall not impair in any manner the validity of or
priority of the Liens and security interests in the remaining Collateral
conferred hereunder, nor release any Grantor from personal liability for the
Secured Obligations.  Notwithstanding the existence of any other security
interest in the Collateral held by the Revolving Administrative Agent, for the
benefit of the Secured Parties, the Revolving Administrative Agent shall have
the right to determine the order in which any or all of the Collateral shall be
subjected to the remedies provided in this Security Agreement.  Each Grantor
hereby waives any and all right to require the marshaling of assets in
connection with the exercise of any of the remedies permitted by applicable law
or provided herein or in any other Loan Document.

 

18.Entire Agreement.  This Security Agreement and each Joinder Agreement,
together with each Credit Agreement and other Loan Documents, constitutes and
expresses the entire understanding between the parties hereto with respect to
the subject matter hereof, and supersedes all prior negotiations, agreements and
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as contained in the Loan Documents.  The express terms hereof
and of the Joinder Agreements control and supersede any course of performance or
usage of the trade inconsistent with any of the terms hereof or
thereof.  Neither this Security Agreement nor any Joinder Agreement nor any
portion or provision hereof or thereof may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in any
manner other than in a writing that is (a) signed by the Grantors and the
“Required Lenders” (as defined in the Revolving Credit Agreement), (b)
acknowledged by the Revolving Administrative Agent (such acknowledgement not to
be unreasonably withheld or delayed) and (c) if such change, alteration,
modification, supplement, discharge, cancellation, termination or amendment
would be adverse in any way to any Floorplan Lender or the Floorplan
Administrative Agent, signed by the “Required Lenders” (as defined in the
Floorplan Credit Agreement) and acknowledged by the Floorplan Administrative
Agent (such acknowledgement not to be unreasonably withheld or delayed).

 

19.Third Party Reliance.  Each Grantor hereby consents and agrees that all
issuers of or obligors in respect of any Collateral, and all securities
intermediaries, warehousemen, bailees, public officials and other Persons having
any interest in, possession of, control over or

35

 

--------------------------------------------------------------------------------

 

right, privilege, duty or discretion in respect of, any Collateral shall be
entitled to accept the provisions hereof and of the Joinder Agreements as
conclusive evidence of the right of the Revolving Administrative Agent, on
behalf of the Secured Parties, to exercise its rights hereunder or thereunder
with respect to the Collateral, notwithstanding any other notice or direction to
the contrary heretofore or hereafter given by any Grantor or any other Person to
any of such Persons.

 

20.Binding Agreement; Assignment.  This Security Agreement and each Joinder
Agreement, and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto, and to their
respective successors and assigns, except that no Grantor shall be permitted to
assign this Security Agreement, any Joinder Agreement or any interest herein or
therein or, except as expressly permitted herein or in the applicable Credit
Agreement, in the Collateral or any part thereof or interest therein.  Without
limiting the generality of the foregoing sentence of this Section 20, any Lender
may assign to one or more Persons, or grant to one or more Persons
participations in or to, all or any part of its rights and obligations under the
applicable Credit Agreement (to the extent permitted by such Credit Agreement);
and to the extent of any such permitted assignment or participation such other
Person shall, to the fullest extent permitted by law, thereupon become vested
with all the benefits in respect thereof granted to such Lender herein or
otherwise, subject however, to the provisions of the applicable Credit
Agreement, including Article IX thereof (concerning the Revolving Administrative
Agent) and Section 10.06 thereof (concerning assignments and
participations).  All references herein to the Revolving Administrative Agent
and to the Secured Parties shall include any successor thereof or permitted
assignee, and any other obligees from time to time of the Secured Obligations.

 

21.Related Swap Contracts and Secured Cash Management Arrangements.  All
obligations of each Revolving Grantor under or in respect of Related Swap
Contracts and Secured Cash Management Arrangements other than Excluded Swap
Obligations shall be deemed to be Revolving Secured Obligations secured hereby,
and each Hedge Bank or Cash Management Bank party to any such Related Swap
Contract or Secured Cash Management Arrangements shall be deemed to be a
Revolving Secured Party hereunder with respect to such Revolving Secured
Obligations; provided, however, that such obligations under or in respect of any
Related Swap Contract shall cease to be Revolving Secured Obligations at such
time, prior to the Facility Termination Date (as defined in the Revolving Credit
Agreement), as the applicable Hedge Bank (or Affiliate of such Person) shall
cease to be a “Hedge Bank” under the Revolving Credit Agreement.

 

No Person who obtains the benefit of any Lien by virtue of the provisions of
this Section shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Revolving Loan
Document or otherwise in respect of the Revolving Collateral (including the
release or impairment of any Revolving Collateral) other than in its capacity as
a Revolving Lender and only to the extent expressly provided in the Revolving
Loan Documents.  Notwithstanding any other provision of this Security Agreement
to the contrary, the Revolving Administrative Agent shall only be required to
verify the payment of, or that other satisfactory arrangements have been with
respect to, the Revolving Secured Obligations arising under Related Swap
Contracts or Secured Cash Management Arrangements

36

 

--------------------------------------------------------------------------------

 

to the extent the Revolving Administrative Agent has received written notice of
such Revolving Secured Obligations together with such supportive documentation
as it may request from the applicable Revolving Lender or Affiliate of a
Revolving Lender.  The Administrative Agent shall not be required to verify the
payment of, or that any other satisfactory arrangements have been made with
respect to, obligations arising under Secured Cash Management Agreements and
Related Swap Contracts in the case of a Facility Termination Date.  Each
Revolving Secured Party not a party to the either Revolving Credit Agreement who
obtains the benefit of this Security Agreement by virtue of the provisions of
this Section shall be deemed to have acknowledged and accepted the appointment
of the Revolving Administrative Agent pursuant to the terms of the Revolving
Credit Agreement, and that with respect to the actions and omissions of the
Revolving Administrative Agent hereunder or otherwise relating hereto that do or
may affect such Revolving Secured Party, the Revolving Administrative Agent and
each of its Related Parties shall be entitled to all the rights, benefits and
immunities conferred under Article IX of the Revolving Credit Agreement.

 

22.Severability.  The provisions of this Security Agreement are independent of
and separable from each other.  If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Security Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

 

23.Counterparts.  This Security Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Security
Agreement to produce or account for more than one such counterpart executed by
the Grantor against whom enforcement is sought.  Without limiting the foregoing
provisions of this Section 23, the provisions of Section 10.10 of both Credit
Agreements shall be applicable to this Security Agreement.

 

24.Termination.  Subject to the provisions of Section 13, this Security
Agreement and each Joinder Agreement, and all obligations of the Grantors
hereunder (excluding those obligations and liabilities that expressly survive
such termination) shall terminate without delivery of any instrument or
performance of any act by any party on the Facilities Termination Date.  Upon
such termination of this Security Agreement, the Revolving Administrative Agent
shall, at the request and sole expense of the Grantors, promptly deliver to the
Grantors such termination statements and take such further actions as the
Grantors may reasonably request to terminate of record, or otherwise to give
appropriate notice of the termination of, any Lien conferred hereunder.

 

25.Notices.  Any notice required or permitted hereunder shall be given (a) with
respect to any Grantor, at the address then in effect for the giving of notices
to the Company under the Revolving Credit Agreement, and (c) with respect to the
Revolving Administrative Agent or a Secured Party, at the Revolving
Administrative Agent’s address indicated in Schedule 10.02 of the Revolving
Credit Agreement.  All such addresses may be modified, and all such notices
shall be given and shall be effective, as provided in Schedule 10.02 of the
Revolving Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.

37

 

--------------------------------------------------------------------------------

 

 

26.Joinder.  Each Person who shall at any time execute and deliver to the
Revolving Administrative Agent a Revolving Joinder Agreement and who is
identified therein as a “Revolving Subsidiary Grantor” and each Person who shall
at any time execute and deliver a Floorplan Joinder Agreement and who is
identified therein as a “Floorplan Subsidiary Grantor” shall thereupon
irrevocably, absolutely and unconditionally become a party hereto and obligated
hereunder as a Grantor and shall have thereupon pursuant to Section 2 hereof
granted a security interest in and collaterally assigned to the Revolving
Administrative Agent for the benefit of the respective Secured Parties all
respective Collateral in which it has at its Applicable Date or thereafter
acquires any interest or the power to transfer, and all references herein and in
the other Loan Documents to the Grantors or to the parties to this Security
Agreement shall be deemed to include such Person as a Grantor hereunder.  Each
Joinder Agreement shall be accompanied by the Supplemental Schedules referred to
therein, appropriately completed with information relating to the Grantor
executing such Joinder Agreement and its property. Each of the applicable
Schedules attached hereto shall be deemed amended and supplemented without
further action by such information reflected on the Supplemental Schedules
attached to each Joinder Agreement.

 

27.Rules of Interpretation.  The rules of interpretation contained in Sections
1.03 and 1.06 of the Revolving Credit Agreement shall be applicable to this
Security Agreement and each Joinder Agreement and are hereby incorporated by
reference.  All representations and warranties contained herein shall survive
the delivery of documents and any Credit Extensions (as defined in the
“Revolving Credit Agreement) or Loans (as defined in the Floorplan Credit
Agreement) as referred to herein or secured hereby.

 

28.Governing Law; Waivers.

 

(a)THIS SECURITY AGREEMENT AND EACH JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE
TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE; PROVIDED THAT
(i) WITH RESPECT TO THOSE INSTANCES IN WHICH THE APPLICABLE CHOICE OF LAWS RULES
OF SUCH STATE, INCLUDING SECTION 9-301 OF THE UCC, REQUIRE THAT THE MANNER OF
CREATION OF A SECURITY INTEREST IN SPECIFIC COLLATERAL OR THE MANNER OR EFFECT
OF PERFECTION OR NONPERFECTION OR THE RULES GOVERNING PRIORITY OF SECURITY
INTERESTS ARE TO BE GOVERNED BY THE LAWS OF ANOTHER JURISDICTION, THEN THE LAWS
OF SUCH OTHER JURISDICTION SHALL GOVERN SUCH MATTERS, (ii) EACH CONTROL
AGREEMENT (INCLUDING EACH QUALIFYING CONTROL AGREEMENT) APPLICABLE TO ANY
SECURITIES ACCOUNT OR DEPOSIT ACCOUNT SHALL BE GOVERNED BY THE LAWS OF THE
JURISDICTION SPECIFIED IN SUCH CONTROL AGREEMENT, OR OTHERWISE BY THE LAWS OF
THE JURISDICTION THAT GOVERN THE SECURITIES ACCOUNT OR DEPOSIT ACCOUNT TO WHICH
SUCH CONTROL AGREEMENT RELATES, AND (iii) IN THOSE INSTANCES IN WHICH THE LAWS
OF THE JURISDICTION IN

38

 

--------------------------------------------------------------------------------

 

WHICH COLLATERAL IS LOCATED GOVERN MATTERS PERTAINING TO THE METHODS AND EFFECT
OF REALIZING ON COLLATERAL, SUCH LAWS SHALL BE GIVEN EFFECT WITH RESPECT TO SUCH
MATTERS.

 

(b)EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT
OR ANY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN MAY
BE INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING IN MECKLENBURG COUNTY, STATE
OF NORTH CAROLINA, UNITED STATES OF AMERICA AND, BY THE EXECUTION AND DELIVERY
OF THIS SECURITY AGREEMENT OR A JOINDER AGREEMENT, EXPRESSLY WAIVES ANY
OBJECTION THAT IT MAY HAVE NOW OR HEREAFTER TO THE LAYING OF THE VENUE OR TO THE
JURISDICTION OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND IRREVOCABLY SUBMITS
GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING.

 

(c)EACH GRANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE
OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO
THE ADDRESS OF SUCH PARTY PROVIDED IN SECTION 25 OR BY ANY OTHER METHOD OF
SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE OF NORTH
CAROLINA.

 

(d)NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE THE
REVOLVING ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY JOINDER AGREEMENT
OR THE OTHER LOAN DOCUMENTS IN THE COURTS OF ANY PLACE WHERE ANY OTHER PARTY OR
ANY OF SUCH PARTY’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED.  TO THE EXTENT
PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH GRANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES,
IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING, THE JURISDICTION OF ANY OTHER
COURT OR COURTS WHICH NOW OR HEREAFTER, BY REASON OF ITS PRESENT OR FUTURE
DOMICILE, OR OTHERWISE, MAY BE AVAILABLE UNDER APPLICABLE LAW.

 

(e)IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER
OR RELATED TO THIS SECURITY AGREEMENT OR ANY JOINDER AGREEMENT OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY

39

 

--------------------------------------------------------------------------------

 

IN THE FUTURE BE DELIVERED IN CONNECTION WITH THE FOREGOING, EACH PARTY HEREBY
AGREES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY
EXPRESSLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH
PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.

 

(f)EACH GRANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY COURT
TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

 

29.Amendment and Restatement.  The parties hereto agree that the Existing
Security Agreement is hereby amended and restated in this Security Agreement,
and this Security Agreement shall constitute neither a release nor novation of
any lien or security interest arising under the Existing Security Agreement nor
a refinancing of any indebtedness or obligations arising thereunder or under
either of the Existing Credit Agreements or related documents, but rather the
liens and security interests in effect under the Existing Security Agreement
shall continue in effect on the terms hereof.

 

 

[Signature pages follow.]

 

40

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Security Agreement on
the day and year first written above.

 

COMPANY:

SONIC AUTOMOTIVE, INC.

 

By:



 

Name:



 

Title:



 




 

FOURTH AMENDED AND RESTATED SECURITY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

REVOLVING SUBSIDIARY GRANTORS:

 

AM GA, LLC

AM REALTY GA, LLC

ANTREV, LLC

ARNGAR, INC.

AUTOBAHN, INC.

ECHOPARK AUTOMOTIVE, INC.

ECHOPARK NC, LLC

ECHOPARK REALTY TX, LLC

ECHOPARK SC, LLC

ECHOPARK TX, LLC

EP REALTY NC, LLC

EP REALTY SC, LLC

FAA BEVERLY HILLS, INC.

FAA CONCORD H, INC.

FAA CONCORD T, INC.

FAA HOLDING CORP.

FAA LAS VEGAS H, INC.

FAA POWAY H, INC.,

FAA SAN BRUNO, INC.

FAA SERRAMONTE H, INC.

FAA SERRAMONTE L, INC.

FIRSTAMERICA AUTOMOTIVE, INC.

FORT MILL FORD, INC.

FRANCISCAN MOTORS, INC.

KRAMER MOTORS INCORPORATED

L DEALERSHIP GROUP, INC.

MARCUS DAVID CORPORATION

ONTARIO L, LLC

PHILPOTT MOTORS, LTD.

SAI AL HC1, INC.

SAI AL HC2, INC.

SAI AM FLORIDA, LLC

SAI ATLANTA B, LLC

SAI CHAMBLEE V, LLC

 

By:



 

Name:



 

Title:






 

FOURTH AMENDED AND RESTATED SECURITY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

REVOLVING SUBSIDIARY GRANTORS:

 

SAI CHATTANOOGA N, LLC

SAI CLEARWATER T, LLC

SAI CLEVELAND N, LLC

SAI COLUMBUS MOTORS, LLC

SAI COLUMBUS T, LLC

SAI COLUMBUS VWK, LLC

SAI DENVER B, INC.

SAI DENVER M, INC.

SAI FAIRFAX B, LLC

SAI FL HC2, INC.

SAI FL HC3, INC.

SAI FL HC4, INC.

SAI FL HC7, INC.

SAI FORT MYERS B, LLC

SAI FORT MYERS H, LLC

SAI FORT MYERS M, LLC

SAI FORT MYERS VW, LLC

SAI GA HC1, LLC

SAI IRONDALE IMPORTS, LLC

SAI IRONDALE L, LLC

SAI LONG BEACH B, INC.

SAI MCKINNEY M, LLC

SAI MD HC1, INC.

SAI MONROVIA B, INC.

SAI MONTGOMERY B, LLC

SAI MONTGOMERY BCH, LLC

SAI MONTGOMERY CH, LLC

SAI NASHVILLE CSH, LLC

SAI NASHVILLE H, LLC

SAI NASHVILLE M, LLC

SAI NASHVILLE MOTORS, LLC

SAI OK HC1, INC.

SAI ORLANDO CS, LLC

SAI PEACHTREE, LLC

SAI PENSACOLA A, LLC

SAI PHILPOTT T, LLC

SAI ROARING FORK LR, INC.

SAI ROCKVILLE IMPORTS, LLC

 

By:



 

Name:



 

Title:






 

FOURTH AMENDED AND RESTATED SECURITY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

REVOLVING SUBSIDIARY GRANTORS:

 

SAI ROCKVILLE L, LLC

SAI S. ATLANTA JLR, LLC

SAI STONE MOUNTAIN T, LLC

SAI TN HC1, LLC

SAI TN HC2, LLC

SAI TN HC3, LLC

SAI TYSONS CORNER H, LLC

SAI VA HC1, INC.

SAI WEST HOUSTON B, LLC

SANTA CLARA IMPORTED CARS, INC.

SONIC - 2185 CHAPMAN RD., CHATTANOOGA, LLC

SONIC – CADILLAC D, L.P.

SONIC – DENVER T, INC.

SONIC – FORT WORTH T, L.P.

SONIC – HOUSTON V, L.P.

SONIC - INTEGRITY DODGE LV, LLC

SONIC – LAS VEGAS C WEST, LLC

SONIC – LS CHEVROLET, L.P.

SONIC – LS, LLC

SONIC – LUTE RILEY, L.P.

SONIC – NEWSOME CHEVROLET WORLD, INC.

SONIC – RICHARDSON F, L.P.

SONIC – SHOTTENKIRK, INC.

SONIC – STEVENS CREEK B, INC.

SONIC ADVANTAGE PA, L.P.

SONIC AUTOMOTIVE – 3401 N. MAIN, TX, L.P.

SONIC AUTOMOTIVE – 4701 I-10 EAST, TX, L.P.

SONIC AUTOMOTIVE 2752 LAURENS RD., GREENVILLE, INC.

SONIC AUTOMOTIVE AVIATION, LLC

SONIC AUTOMOTIVE F&I, LLC

SONIC AUTOMOTIVE OF CHATTANOOGA, LLC

SONIC AUTOMOTIVE OF NASHVILLE, LLC

 

By:



 

Name:



 

Title:






 

FOURTH AMENDED AND RESTATED SECURITY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

REVOLVING SUBSIDIARY GRANTORS:

 

SONIC AUTOMOTIVE OF NEVADA, INC.

SONIC AUTOMOTIVE OF TEXAS, L.P.

SONIC AUTOMOTIVE SUPPORT, LLC

SONIC AUTOMOTIVE WEST, LLC

SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC

SONIC CALABASAS M, INC.

SONIC DEVELOPMENT, LLC

SONIC DIVISIONAL OPERATIONS, LLC

SONIC HOUSTON JLR, LP

SONIC HOUSTON LR, L.P.

SONIC MOMENTUM B, L.P.

SONIC MOMENTUM JVP, L.P.

SONIC MOMENTUM VWA, L.P.

SONIC OF TEXAS, INC.

SONIC RESOURCES, INC.

SONIC SANTA MONICA M, INC.

SONIC WALNUT CREEK M, INC.

SONIC-BUENA PARK H, INC.

SONIC-CAPITOL IMPORTS, INC.

SONIC-CLEAR LAKE VOLKSWAGEN, L.P.

SONIC - HARBOR CITY H, INC.

SONIC-JERSEY VILLAGE VOLKSWAGEN, L.P.

SONIC-VOLVO LV, LLC

SRE ALABAMA-2, LLC

SRE ALABAMA-5, LLC

SRE CALIFORNIA – 1, LLC

SRE CALIFORNIA–2, LLC

SRE CALIFORNIA – 3, LLC

SRE CALIFORNIA – 5, LLC

SRE CALIFORNIA – 6, LLC

SRE CALIFORNIA – 7 SCB, LLC

SRE CALIFORNIA – 8 SCH, LLC

SRE CALIFORNIA – 9 BHB, LLC

SRE CALIFORNIA 10 LBB, LLC

SRE COLORADO – 1, LLC

SRE COLORADO – 2, LLC

 

By:



 

Name:



 

Title:






 

FOURTH AMENDED AND RESTATED SECURITY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

REVOLVING SUBSIDIARY GRANTORS:

 

SRE COLORADO – 3, LLC

SRE COLORADO – 4 RF, LLC

SRE COLORADO – 5 CC, LLC

SRE FLORIDA – 1, LLC

SRE GEORGIA 4, LLC

SRE HOLDING, LLC

SRE MARYLAND - 1, LLC

SRE NEVADA-2, LLC

SRE NORTH CAROLINA – 2, LLC

SRE NORTH CAROLINA – 3, LLC

SRE OHIO 1, LLC

SRE OHIO 2, LLC

SRE OKLAHOMA-2, LLC

SRE SOUTH CAROLINA-2, LLC

SRE SOUTH CAROLINA – 3, LLC

SRE SOUTH CAROLINA – 4, LLC

SRE TENNESSEE – 1, LLC

SRE TENNESSEE – 2, LLC

SRE TENNESSEE – 3, LLC

SRE TENNESSEE 6, LLC

SRE TENNESSEE-4, LLC

SRE TENNESSEE-5, LLC

SRE TEXAS – 1, L.P.

SRE TEXAS – 2, L.P.

SRE TEXAS – 3, L.P.

SRE TEXAS – 4, L.P.

SRE TEXAS – 5, L.P.

SRE TEXAS – 6, L.P.

SRE TEXAS – 7, L.P.

SRE TEXAS – 8, L.P.

SRE TEXAS 9, LLC

SRE TEXAS 10, LLC

SRE TEXAS 11, LLC

SRE TEXAS 12, LLC

SRE TEXAS 13, LLC

SRE TEXAS 14, LLC

SRE TEXAS 15, LLC

 

By:



 

Name:



 

Title:






 

FOURTH AMENDED AND RESTATED SECURITY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

REVOLVING SUBSIDIARY GRANTORS:

 

SRE VIRGINIA – 1, LLC

SRE VIRGINIA – 2, LLC

STEVENS CREEK CADILLAC, INC.

TOWN AND COUNTRY FORD, INCORPORATED

TT DENVER, LLC

TTRE CO 1, LLC

WINDWARD, INC.

 

By:



 

Name:



 

Title:



 

 




 

FOURTH AMENDED AND RESTATED SECURITY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

FLOORPLAN SUBSIDIARY GRANTORS:

 

AM GA, LLC

ARNGAR, INC.

ECHOPARK NC, LLC

ECHOPARK SC, LLC

ECHOPARK TX, LLC

FAA CONCORD H, INC.

FAA LAS VEGAS H, INC.

FAA POWAY H, INC.

FAA SERRAMONTE H, INC.

FRANCISCAN MOTORS, INC.

KRAMER MOTORS INCORPORATED

PHILPOTT MOTORS, LTD.

SAI AM FLORIDA, LLC

SAI CHAMBLEE V, LLC

SAI CHATTANOOGA N, LLC

SAI CLEVELAND N, LLC

SAI COLUMBUS MOTORS, LLC

SAI COLUMBUS VWK, LLC

SAI FORT MYERS H, LLC

SAI IRONDALE IMPORTS, LLC

SAI MONTGOMERY BCH, LLC

SAI MONTGOMERY CH, LLC

SAI NASHVILLE CSH, LLC

SAI NASHVILLE H, LLC

SAI NASHVILLE MOTORS, LLC

SAI ORLANDO CS, LLC

SAI ROARING FORK LR, INC.

SAI ROCKVILLE IMPORTS, LLC

SAI TYSONS CORNER H, LLC

SANTA CLARA IMPORTED CARS, INC.

SONIC – CADILLAC D, L.P.

SONIC – LAS VEGAS C WEST, LLC

SONIC – LS CHEVROLET, L.P.

SONIC – LUTE RILEY, L.P.

SONIC – NEWSOME CHEVROLET WORLD, INC.

SONIC – SHOTTENKIRK, INC.

SONIC ADVANTAGE PA, L.P.

 

By:



 

Name:



 

Title:






 

FOURTH AMENDED AND RESTATED SECURITY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

FLOORPLAN SUBSIDIARY GRANTORS:

 

SONIC AUTOMOTIVE – 3401 N. MAIN, TX, L.P.

SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC

SONIC HOUSTON JLR, LP

SONIC HOUSTON LR, L.P.

SONIC MOMENTUM JVP, L.P.

SONIC MOMENTUM VWA, L.P.

SONIC-2185 CHAPMAN RD., CHATTANOOGA, LLC

SONIC–BUENA PARK H, INC.

SONIC–CAPITOL IMPORTS, INC.

SONIC–HARBOR CITY H, INC.

SONIC–VOLVO LV, LLC

STEVENS CREEK CADILLAC, INC.

TT DENVER, LLC

WINDWARD, INC.

 

By:



 

Name:



 

Title:



 

 




 

FOURTH AMENDED AND RESTATED SECURITY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By:



 

Name:



 

Title:



 



 

 

 

 

FOURTH AMENDED AND RESTATED SECURITY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

Schedule 1

 

For purposes of this Security Agreement, a “Qualifying Control Agreement” shall
mean each of the following, as applicable to the respective items or types of
property in which the Grantor now has or may hereafter acquire an interest:

 

(a)With respect to Investment Property credited to any securities account, an
agreement executed by the applicable securities intermediary substantially in a
form satisfactory to the Revolving Administrative Agent in its discretion;

 

(b)With respect to Deposit Accounts or tangible personal property Collateral in
the possession, custody or control of any warehouseman or other bailee, an
acknowledgment and agreement executed by the depositary institution or bailee
(each, a “Custodian”), as the case may be, and (as to Deposit Accounts) the
applicable Grantor, in form and substance acceptable to the Revolving
Administrative Agent and such Custodian;

 

(c)With respect to Letter-of-Credit Rights, an acknowledgment and agreement of
the issuer or other applicable person nominated to accept drafts and or effect
payment thereunder (the “Issuer”) of the related letter of credit in form and
substance acceptable to the Revolving Administrative Agent and in which the
Issuer (i) consents to and acknowledges the Lien in favor of the Revolving
Administrative Agent conferred hereunder in proceeds of drawings under the
related letter of credit, (ii) agrees that it will not acknowledge any Lien in
favor of any other Person on Letter-of-Credit Rights until it receives notice
from the Revolving Administrative Agent that all Liens on such Collateral in
favor of the Secured Parties have been released or terminated, and (iii) to the
extent not inconsistent with the express terms of the related letter of credit,
agrees that upon receipt of notice from the Revolving Administrative Agent that
an Event of Default has occurred and is continuing, it will make all payments of
drawings honored by it under the related letter of credit to the Revolving
Administrative Agent, notwithstanding any contrary instruction received from the
Grantor; and

 

(d)With respect to any Investment Property in the form of uncertificated
securities, an agreement of the issuer of such Investment Property in form and
substance acceptable to the Revolving Administrative Agent and such issuer
sufficient to confer control (within the meaning of Section 9-106 of the UCC)
over such property and containing such other terms and provisions as the
Revolving Administrative Agent may reasonably request.

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 7(f)

GRANTOR INFORMATION

See attached.

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

GRANTOR INFORMATION

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

1.Sonic Automotive, Inc.

Delaware

Corporation

2714319

The chief executive office for all entities is 4401 Colwick Rd., Charlotte, NC

 

4401 Colwick Rd.

Charlotte, NC

 

In addition to the locations listed below, books and records for all entities
are located at 4401 Colwick Rd., Charlotte, NC.

 

 

 

2.AM GA, LLC

Georgia Limited Liability Company

16063806

 

AutoMatch

8805 Abercorn Street

Savannah GA  31406

 

 

3.AM Realty GA, LLC

Georgia Limited Liability Company

16063850

 

N/A

 

 

 

 

 

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

4.AnTrev, LLC

North Carolina

Limited Liability

Company

0659676

 

 

4401 Colwick Rd.

Charlotte, NC  

 

 

5.EchoPark NC, LLC

North Carolina Limited Liability Company

1436923

 

EchoPark

13231 Statesville Road

Huntersville, NC  28078

 

 

6.EchoPark SC, LLC

South Carolina Limited Liability Company

 

EchoPark

107 Duvall Drive

Greenville, SC  29067

 

 

7.EchoPark TX, LLC

Texas Limited Liability Company

802448793

 

EchoPark

N/A

 

 

8.EchoPark Realty TX, LLC

Texas Limited Liability Company

802302813

 

 

N/A

 

 

2

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

9.EP Realty NC, LLC

North Carolina Limited Liability Company

1436919

 

 

N/A

 

 

10.EP Realty SC, LLC

South Carolina Limited Liability Company

 

 

N/A

 

 

11.Arngar, Inc.

North Carolina

Corporation

0005612

 

Cadillac of South Charlotte

 

 

10725 Pineville Rd.

Pineville, NC

 

CAR SON MAS, L.P.

 

All Owners of Collateral Locations (if other than Grantor) are unrelated
lessors, except where noted.

3

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

12.Autobahn, Inc.

 

 

 

 

 

 




California

Corporation

C1548941

 

Autobahn Motors

Main Facility

Airspace Lease

 



Remnant Parcel


 

 

Autobahn Motors-Service / Storage


Autobahn Motors Vehicle Storage/Detailing

 

 

 

 

 

 

 

 

 

 

 

 

 

Autobahn Motors – Lot Parking

 

700 Island Pkwy.

Belmont, CA

Beneath Island Pkwy. north of Ralston Ave.

Belmont, CA

 

East of Island Pkwy. and north of Ralston Ave.
Belmont, CA

 

500-510 Harbor Blvd.
Belmont, CA

 

1315 Elmer St.
Belmont, CA

 

 

 

 

 

 

 

 

 

 

 

 

 

Elmer Street Lot

Belmont, CA

SRE California – 3, LLC



City of Belmont, CA



 

SRE California – 3, LLC


 

 

David S. Lake Trust

 

 

George W. Williams III, Co-Trustee, George W. Williams III G.S. Trust

 

George W. Williams III and Borel Bank, Co-Trustees, Hortense Williams Trust

 

Lois Hortense Rosebrook Trust

 

Katherine B. Woodlard, Robert P. Berryman and  Mark A. Berryman

 

G.W. Williams Co.

SRE California – 3, LLC is an indirect subsidiary of Sonic Automotive, Inc.

4

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

13.FAA Beverly Hills, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FAA Beverly Hills, Inc.
(continued)

California

Corporation

C2069519

 

Beverly Hills BMW

Sales

 

 

Service

 

 

 

Service & CPO Facility

 

 

8850 Wilshire Blvd. (BMW Beverly Hills – Storage and Service Overflow

 

8844 Wilshire Blvd. (BMW Beverly Hills Storage & Service Overflow)


Parking Lot

 

 

5050 – 5070 Wilshire Blvd.

Beverly Hills, CA

 

5151 Wilshire Blvd.

Beverly Hills, CA

 

 

8833 Wilshire Blvd.

Beverly Hills, CA

 

8850 Wilshire Blvd.

Beverly Hills, CA

 

 

8844 Wilshire Blvd.

Beverly Hills, CA


 

NE Corner Citrus Ave. & Carling Way

Beverly Hills, CA

 

 

Ehlers Enterprises, Ltd.

 

 

Ehlers Investment Co.

 

 

 

Duesenberg Investment Company

 

8850 Wilshire Partners, LLC

 

 

 

Illoulian Properties



 

DSG Wilshire LLC and

JW Wilshire LLC

 

 

 

14.FAA Concord H, Inc.

California

Corporation

C2004304

 

Concord Honda

 

 

Main

 

 

Parking

1300 Concord Ave.

Concord, CA

 

1461 Concord Ave.

Concord, CA

 

2655 Stanwell Drive

Concord, CA

Rosewood Village Associates

 

SRE California – 6, LLC

 

 

SVC Properties, LLC

 

 

 

 

SRE California – 6, LLC is an indirect subsidiary of Sonic Automotive, Inc.

5

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

15.FAA Concord T, Inc.

California

Corporation

C0613543

 

 

Concord Toyota

Concord Scion

 

Parking

1090 Concord Ave.

Concord, CA

 

Buchanan Field Airport, Area 7 West of Solano Way

1090 Concord Associates, LLC

 

County of Contra Costa

 

16.FAA Holding Corp.

California

Corporation

C2174202

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

17.FAA Las Vegas H, Inc.

Nevada

Corporation

C13186-1999

 

Honda West

7615 W. Sahara Ave.

Las Vegas, NV

CARS CNI-2 L.P.

 

18.FAA Poway H, Inc.

California

Corporation

C2006230

 

Poway Honda

 

 

Parking

13747 Poway Rd.

Poway, CA

 

13875 Kirkham Way

Poway, CA

Bay Automotive Properties, LLC

 

Poway Auto Dealers Association LLC

 

6

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

19.FAA San Bruno, Inc.

 

 

 

 

 




 

 

California

Corporation

C2004303

 

Melody Toyota

Melody Scion

(Main Facility)

 

 

(Service and Parts Facility)

 

 

(Parking Lot – New and Used)

 

 

(Main Facility)

 

 

(Used Car Facility)

 

 

 

(Parking – Used Cars)

 

 

 

(Used Cars)

 

 

 

(Parking Lot)

 

 

 

750 El Camino Real

San Bruno, CA

 

222 E. San Bruno Ave.

San Bruno, CA

 

732 El Camino Real

San Bruno, CA

 

750 El Camino Real

San Bruno, CA

 

650 El Camino Real

San Bruno, CA

 

 

650 and 660 El Camino Real

San Bruno, CA

 

650 and 660 El Camino Real

San Bruno, CA

 

692 El Camino Real

San Bruno, CA

 

 

Bill & Sylvia Wilson

 

 

L & P Kaplan

 

 

Peter J. Mandell and Susan Gootnick

 

Chapman Hui California, LLC

 

Martha E. Bishop, Helen J.

Carey,  The Mary Colter McDonald Trust

 

Bill Malkason

 

 

 

Sonic Development, LLC

 

 

 

Tommie Carol Ann Mobley and Larry Malasoma

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sonic Development, LLC is a direct subsidiary of Sonic Automotive, Inc

20.FAA Serramonte H, Inc.

California

Corporation

C2069465

 

Honda of Serramonte

485 Serramonte Blvd.

Colma, CA

Price Trust

 

7

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

21.FAA Serramonte L, Inc.

California

Corporation

C2004222

 

Lexus of Serramonte

Lexus of Marin

 

Main

 

 

Used Car

 

700 Serramonte Blvd.

Colma, CA

 

513 Francisco Blvd. E.

San Rafael, CA

 

535 Francisco Blvd. E.

San Rafael, CA

Price Trust

 

 

CAR FAA II LLC

 

 

Hendrickson Development, Inc.

 

22.FirstAmerica Automotive, Inc.

Delaware

Corporation

2761294

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

23.Fort Mill Ford, Inc.

South Carolina

Corporation

 

 

Fort Mill Ford

801 Gold Hill Rd.

Fort Mill, SC

SRE South Carolina-1, LLC

SRE South Carolina-1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

24.Franciscan Motors, Inc.

California

Corporation

C1532758

 

Acura of Serramonte

 

465/475 Serramonte Blvd.

Colma, CA

Price Trust

 

8

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

25.Kramer Motors Incorporated

California

Corporation

C0392185

 

Honda of Santa Monica

 

 

Honda of Santa Monica

 

 

 

Honda of Santa Monica (other)

 

 

Honda of Santa Monica (storage)

 

Honda of Santa Monica (Fleet)

 

 

Parking

1720 – 1726 Santa Monica Blvd. Santa Monica, CA

 

1801 Santa Monica Blvd. and 1347 - 18th St.

Santa Monica CA

 

1411 - 17th St.

Santa Monica, CA

 

1819 Santa Monica Blvd.

Santa Monica, CA

 

1714 Santa Monica Blvd.

Santa Monica, CA

 

1718 Santa Monica Blvd.

Santa Monica, CA

 

1205 Colorado Ave.

Santa Monica, CA

Lone Eagle Partners, LLC

 

 

Sully Three SM, LLC

 

 

 

Sully Three SM, LLC

 

 

Sully Three SM, LLC

 

 

Adele Coury and Lucille Almir

 

Alley Properties, LLC

 

26.L Dealership Group, Inc.

Texas

Corporation

151278900

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

9

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

27.Marcus David Corporation

North Carolina

Corporation

0272880

 

Town and Country Toyota Certified Used Cars

Lot

 

CPO and Truck Sales

 

 

Town and Country Toyota-Scion

Town and Country Toyota

9900 South Blvd.
Charlotte, NC  

 

 

1300 Cressida Dr.

Charlotte, NC

 

9101 South Blvd.

Charlotte, NC

Jessco Ltd.

 

 

 

National Retail Properties, LP

 

MMR Holdings, LLC

 

 

28.Ontario L, LLC

California

Limited Liability Company

200330110050

 

Crown Lexus

1125 Kettering Dr.

Ontario, CA

M.F. Salta Co., Inc.

 

29.Philpott Motors, Ltd.

Texas

Limited Partnership

12223010

 

Philpott Motors Hyundai

 

 

(Hangar Lease)

 

 

Philpott Ford

Philpott Toyota

 

Philpott Ford-Toyota (Fleet/Body Shop)

1900 U.S. Hwy. 69

Nederland, TX

 

4605 Third St. Airport

Beaumont, TX

 

1400 U.S. Hwy. 69

Nederland, TX

 

2727 Nall St.

Port Neches, TX

Rustin B. Penland

 

 

Jefferson County, Texas

 

 

Philpott Properties, Ltd.

 

 

Philpott Properties, Ltd.

 

 

10

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

30.SAI AL HC1, Inc.

Alabama

Corporation

D/C 206-272

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

31.SAI AL HC2, Inc.

Alabama

Corporation

D/C 199-217

 

Tom Williams Collision Center

1874 Grants Mill Rd.

Irondale, AL

SRE Alabama–2, LLC

 

SRE Alabama–2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

11

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

32.SAI AM Florida, LLC

Florida Limited Liability Company

L16000202910111

 

AutoMatch

AutoMatch Jacksonville MAIN BUILDING:

9012 Beach Boulevard

Jacksonville, FL 32216

 

PARKING LOT:

9020 Beach Boulevard

Jacksonville, FL  32216

                

AutoMatch Fort Myer    8900 Colonial Center Drive

Fort Meyers, FL  33905

 

                

AutoMatch Ocala             MAIN BUILDING:

3550 S. Pine Avenue

Ocala, FL  34471

 

PARKING LOT:

3620 S. Pine Avenue

Ocala, FL  34471

 

 

12

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

33.SAI Atlanta B, LLC

Georgia
Limited Liability Company
08083814

 

Global Imports BMW

Global Imports MINI

 

 

 

 

Parking (BMW)

 

 

Collision Center (MINI)

500 Interstate North Pkwy. SE
Atlanta, GA

 

 

 

2100-2120 Powers Ferry Rd

Atlanta, GA

 

5925 Peachtree Industrial Blvd.

Atlanta, GA

MMR Holdings, LLC
c/o Capital Automotive REIT
McLean, VA 22102
Attn: Portfolio Manager

 

Shadowood Office Park, LLC

 

SRE Georgia 4, LLC

 

 

 

 

 

 

 

 

 

SRE Georgia 4, LLC is an indirect subsidiary of Sonic Automotive, Inc.

34.SAI Chattanooga N, LLC

Tennessee Limited Liability Company

000767923

 

Nissan of Chattanooga East

2121 Chapman Road

Chattanooga TN  37421

 

 

35.SAI Chamblee V, LLC

Georgia

Limited Liability Company

K734665

 

Dyer and Dyer Volvo

(Chamblee location)

5260 Peacthree Industrial Blvd., Chamblee, GA

D & R Investments

200 Branch Hill Lane

Columbia, SC 29223

 

13

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

36.SAI Clearwater T, LLC

Florida Limited Liability Company

L08000116713

 

Clearwater Toyota

Clearwater Scion

21799 U.S. Hwy. 19 N.

Clearwater, FL                      

 

 

37.SAI Cleveland N, LLC

Tennessee Limited Liability Company

000770235

 

Nissan of Cleveland

131 Pleasant Grove Road

McDonald, TN 37353

 

 

38.SAI Columbus Motors, LLC

Ohio Limited Liability Company

CP13127

 

 

Hatfield Subaru

Hatfield Hyundai

 

1400 Auto Mall Dr.

Columbus, OH

 

1395 Auto Mall Dr.

Columbus, OH

SRE Ohio – 2, LLC

SRE Ohio - 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

39.SAI Columbus T, LLC

Ohio Limited Liability Company

CP13128

 

 

Toyota West

Scion West

Hatfield Automall

 

1500 Auto Mall Dr.

Columbus, OH

SRE Ohio - 1, LLC

SRE Ohio - 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

40.SAI Columbus VWK, LLC

Ohio Limited Liability Company

CP13130

 

 

Hatfield Kia

 

 

Hatfield Volkswagen

1455 Auto Mall Drive

Columbus, OH

 

1495 Auto Mall Drive

Columbus, OH

SRE Ohio -2, LLC

 

 

CARS CNI-2, LLC

SRE Ohio – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

14

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

41.SAI Denver B, Inc.

Colorado Corporation

20131294528

 

Murray BMW of Denver

Bodyworks

Murray Motorworks

 

 

 

 

 

 

 

 

 

Sales - Used

 

 

Parking

900 S. Colorado Blvd.

Denver, CO

 

2201 S. Wabash St.

Denver, CO

 

4300 E. Kentucky Ave.

Denver, CO

 

7750 E. Cherry Creek South Dr. Denver, CO

 

4677 S. Broadway

Denver, CO

 

4651 S. Broadway

Denver, CO

SRE Colorado – 2, LLC

 

 

SRE Colorado – 2, LLC

 

 

SRE Colorado – 2, LLC

 

 

SRE Colorado – 2, LLC

 

 

Moreland Properties, LLC

 

 

William J. Markel

SRE Colorado – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

42.SAI Denver M, Inc.

Colorado Corporation

20131291339

 

Mercedes-Benz of Denver

 

CPO & Service

 

 

 

Sales

 

 

4300 E. Kentucky Ave.

4677 S. Broadway

 

 

940 S. Colorado Blvd.

4677 S. Broadway

 

 

SRE Colorado 2, LLC

 

 

 

SRE Colorado 2, LLC

SRE Colorado – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

15

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

43.SAI Fairfax B, LLC

Virginia

Limited Liability Company

S4346344

 

 

BMW of Fairfax

 

Main

 

 

Body Shop

 

 

Service

 

 

Parking

 

 

Parking

 

 

Body Shop

 

 

8427 Lee Hwy.

Fairfax, VA

 

2730 Dorr Avenue

Fairfax, VA

 

2805 Old Lee Hwy.

Fairfax, VA

 

8431 Lee Hwy.

Fairfax, VA

 

8111 Gatehouse Rd.

Falls Church, VA

 

8504 Lee Hwy.

Fairfax, VA

 

 

MMR Holdings, LLC

 

 

Craven, LLC

 

 

Holman @ Merrifield, LLC

 

 

8431 Lee Highway, LLC

 

 

8111 Gatehouse Road Investors, LLC

 

Euridiki and Nicholas Myseros

 

44.SAI FL HC2, Inc.

Florida
Corporation
P98000016038

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

45.SAI FL HC3, Inc.

Florida
Corporation
P98000064012

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

16

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

46.SAI FL HC4, Inc.

Florida
Corporation
P98000064009

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

47.SAI FL HC7, Inc.

Florida

Corporation

F86660

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

48.SAI Fort Myers B, LLC

Florida Limited Liability Company

L08000116712

 

BMW of Fort Myers

 

 

 

MINI of Fort Myers

 

15421 S. Tamiami Tr.

Fort Myers, FL

 

 

13880 S. Tamiami Tr.

Fort Myers, FL

SRE Florida – 1, LLC

 

 

 

CARS (SON-064)

SRE Florida – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc..

49.SAI Fort Myers H, LLC

Florida Limited Liability Company

L08000116710

 

Honda of Fort Myers

14020 S. Tamiami Tr.

Fort Myers, FL

CAR SONFREE, LLC

(also tenant for VW of Fort Myers)

 

50.SAI Fort Myers M, LLC

Florida

Limited Liability Company

L98000002089

 

Mercedes-Benz of Fort Myers

 

 

 

15461 S. Tamiami Tr.

Fort Myers, FL

 

 

SRE Florida – 1, LLC

 

 

 

SRE Florida – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

51.SAI Fort Myers VW, LLC

Florida Limited Liability Company

L08000116709

 

Volkswagen of Fort Myers

14060 S. Tamiami Tr.

Fort Myers, FL

CAR SONFREE, LLC

 

17

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

52.SAI GA HC1, LLC

Georgia

Limited Partnership

0224680

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

53.SAI Irondale Imports, LLC

Alabama Limited Liability Company

428-744

 

Tom Williams Imports (BMW)

 

 

Tom Williams Audi

Tom Williams Porsche

 

Land Rover Birmingham

 

 

MINI of Birmingham

 

 

Jaguar Birmingham

1000 Tom Williams Way

Irondale, AL

 

3001 Tom Williams Way

Irondale, AL

 

3000 Tom Williams Way

Irondale, AL

 

2001 Tom Williams Way

Irondale, AL

 

1001 Tom Williams Way

Irondale, AL

 

1314 Grants Mill Way

Irondale, AL

SRE Alabama–2, LLC

 

 

SRE Alabama–2, LLC

 

 

SRE Alabama–2, LLC

 

 

SRE Alabama–2, LLC

SRE Alabama–2, LLC is an indirect subsidiary of Sonic Automotive, Inc..

54.SAI Irondale L, LLC

Alabama

Corporation

DLL 662-073

 

Tom Williams Lexus

1001 Tom Williams Way

Irondale, AL

SRE Alabama–2, LLC

 

 

18

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

55.SAI Long Beach B, Inc.

California Corporation C2998588

 

 

Long Beach BMW

Long Beach MINI

 

 

 

 

2998 Cherry Ave.

Signal Hill, CA 90755

 

1660 E. Spring Street

Signal Hill, CA  90756

 

 

Velma M. Robinett, Trustee of the Alda C. Jones Trust

c/o Signal Hill Redevelopment Agency

2175 Cherry Ave.

Signal Hill, CA 90806

 

56.SAI McKinney M, LLC

Texas Limited Liability Company

 

Mercedes-Benz of McKinney

2080 North Central Expressway

McKinney, TX 75069

 

 

57.SAI MD HC1, Inc.

Maryland
Corporation
D05310776


 

 

4401 Colwick Rd.

Charlotte, NC

 

 

58.SAI Monrovia B, Inc.

California Corporation C2979304


 

BMW of Monrovia

MINI of Monrovia

 

 

 

 

Parking

1425-1451 South Mountain Ave.

Monrovia, CA

 

 

 

550 E. Huntington Drive

Monrovia, CA

DMSA, LLC

c/o Dennis D. and Charyl A. Assael, Trustees

222 Heliotrope Ave.

Corona del Mar, CA 92625

 

Foothill Technology Center, LLC

 

 

 

 

 

 

 

19

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

59.SAI Montgomery B, LLC

Alabama Limited Liability Company

428-746

 

BMW of Montgomery

731 Eastern Blvd.

Montgomery, AL

CARS – DB5, LP

 

60.SAI Montgomery BCH, LLC

Alabama Limited Liability Company

428-745

 

Classic Buick GMC Cadillac

 

 

833 Eastern Blvd.

Montgomery, AL

 

 

Rouse Bricken, LLC

 

 

 

 

61.SAI Montgomery CH, LLC

Alabama Limited Liability Company

428-747

 

Capitol Chevrolet

 

 

 

Capitol Hyundai

711 Eastern Blvd.

Montgomery, AL

 

 

2820 Eastern Blvd.

Montgomery, AL

CARS-DB5, LP

 

 

 

CAR BSC L.L.C.

 

62.SAI Nashville CSH, LLC

Tennessee

Limited Liability Company

0336183

 

Crest Cadillac

Crest Saab

2121 Rosa L. Parks Blvd.

Nashville, TN

CAR SON MAS TN L.L.C.

 

63.SAI Nashville H, LLC

Tennessee

Limited Liability Company

0336180

 

Crest Honda

 

2215 Rosa L. Parks Blvd.

Nashville, TN

CAR SON MAS TN L.L.C.

 

20

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

64.SAI Nashville M, LLC

Tennessee

Limited Liability Company

0336182

 

Mercedes-Benz of Nashville

smart center of Nashville

630 Bakers Bridge Ave.

Franklin, TN

BKB Properties LLC

 

65.SAI Nashville Motors, LLC

Tennessee Limited Liability Company 0566970

 

Audi Nashville

 

 

Porsche of Nashville

1576 Mallory Lane

Brentwood, TN

 

1580 Mallory Lane

Brentwood, TN

SRE Tennessee – 1, LLC

 

 

SRE Tennessee – 2, LLC

SRE Tennessee – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

 

SRE Tennessee – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

66.SAI OK HC1, Inc.

Oklahoma
Corporation
1900632183


 

 

4401 Colwick Rd.

Charlotte, NC

 

 

21

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

67.SAI Orlando CS, LLC

Florida Limited Liability Company

L08000116711

 

 

Massey Cadillac [North]

Massey Saab of Orlando

 

 

Massey Cadillac South

 

 

 

(Vehicle storage)

4241 N. John Young Pkwy.

Orlando, FL

 

 

8819 S. Orange Blossom Tr.

Orlando, FL

 

1851 Landstreet Rd.

Orlando, FL

CAR SON MAS, L.P.

 

 

 

CAR SON MAS, L.P.

 

 

 

Sonic Development, LLC

 

 

 

 

 

 

 

 

 

Sonic Development, LLC is a direct subsidiary of Sonic Automotive, Inc.

68.SAI Peachtree, LLC

Georgia

Limited Liability Company

12101436

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

69.SAI Pensacola A, LLC

Florida Limited Liability Company

L15000038068

 

Audi Pensacola

6303 Pensacola Blvd.

Penscaola FL

 

 

70.SAI Philpott T, LLC

Texas Limited Liability Company

802278062

 

Philpott Toyota

Philpott Scion

2229 Highway 69

Nederland TX  77627

 

 

22

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

71.SAI Rockville Imports, LLC

Maryland
Limited Liability
Company
W12791083

 

Rockville Audi

Rockville Porsche-Audi

Porsche of Rockville

 

(Parking Lot)

 

 

 

Vehicle Storage

1125 Rockville Pike
Rockville, MD

 

 

1542 & 1550 Rockville Pike

Rockville, MD

 

1190 Rockville Pike

Rockville, MD

SRE-Virginia 1, LLC


 

 

1500 Rockville Pike, LLC

 

 

 

Everett A. Hellmuth, III

SRE-Virginia 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

72.SAI Roaring Fork LR, Inc.

Colorado Corporation

2014156978

 

Land Rover Roaring Fork

52876 Two Rivers Plaza Road

Glenwood Springs CO

 

 

73.SAI Rockville L, LLC

Maryland
Limited Liability Company
W12796074

 

Lexus of Rockville

 

 

 

 

 

15501 & 15515 Frederick Rd.
Rockville, MD


15814-A and B Paramount Dr.
Rockville, MD

Royco, Inc.
8121 Georgia Ave.
Suite 500
Silver Spring, MD 20910

Beltway Cable Services Inc.
15815 Paramount Dr.
Rockville, MD 20855

 

74.SAI Stone Mountain T, LLC

Georgia

Limited Liability Company

0342795

 

Stone Mountain Toyota

Stone Mountain Scion

4400 Stone Mountain Hwy

Stone Mountain, GA

National Retail Properties, LP

 

23

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

75.SAI S. Atlanta JLR, LLC

Georgia Limited Liability Company

16070312

 

 

 

 

 

76.SAI TN HC1, LLC

Tennessee
Limited Liability Company
0336184


 

 

4401 Colwick Rd.

Charlotte, NC

 

 

77.SAI TN HC2, LLC

Tennessee Limited Liability Company 0336185

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

78.SAI TN HC3, LLC

Tennessee
Limited Liability Company
0336181

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

24

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

79.SAI Tysons Corner H, LLC

Virginia

Limited Liability Company

S4346369

 

Honda of Tysons Corner

 

 

(Body Shop)

 

 

(Storage Lot)

 

 

 

 

(Storage Lot)

 

 

(Parking)

 

 

 

(Parking)

1580 Spring Hill Rd.

Vienna, VA

 

1548 Spring Hill Rd.

Vienna, VA

 

1596 Spring Hill Rd. - Two acres adjacent to 1592 Spring Hill Rd.

Vienna, VA

 

8521 Leesburg Pike

Vienna, VA

 

8401-8405 Greensboro Dr.

McLean, VA

 

 

1593-1595 Spring Hill Rd.

Vienna, VA

CARS-DB1, LLC

 

 

CARS-DB1, LLC

 

 

CARS-DB1, LLC

 

 

 

 

Brandywine Realty Trust

 

 

Greensboro Center Limited Partnership

 

 

California State Teachers’ Retirement System

 

80.SAI VA HC1, Inc.

Virginia Corporation

07019870

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

81.SAI West Houston B, LLC

Texas Limited Liability Company

802152114

 

BMW of West Houston

20822 Katy Freeway

Katy TX

 

 

25

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

82.Santa Clara Imported Cars, Inc.

California

Corporation

C0587296

 

 

Honda of Stevens Creek

 

 

Stevens Creek Honda – Offsite Vehicle Storage

4590 Stevens Creek Blvd.

San Jose, CA

 

1507 South 10th St.

San Jose, CA

SRE California – 8 SCH, LLC

 

10th Street Land Management

SRE California – 8 SCH, LLC is an indirect subsidiary of Sonic Automotive, Inc.

83.Sonic – 2185 Chapman Rd., Chattanooga, LLC

Tennessee

Limited Liability Company

0366281

 

 

Economy Honda Superstore

2135 Chapman Rd.

Chattanooga, TN

Standefer Investment Company

 

84.Sonic Advantage PA, L.P.

Texas

Limited Partnership

800235623

 

 

Porsche of West Houston

 

 

Audi West Houston

 

 

Momentum Luxury Cars

11890 Katy Fwy.

Houston, TX

 

11850 Katy Fwy., Houston, TX

 

15865 Katy Fwy.

Houston, TX

SRE Texas – 2, L.P.

 

 

SRE Texas – 2, L.P.

 

 

 

SRE Texas – 2, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

26

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

85.Sonic Automotive 2752 Laurens Rd., Greenville, Inc.

South Carolina

Corporation

 

 

Century BMW

Century MINI

 

(Parking Lot)

 

 

 

Century BMW Mini

2750 Laurens Rd.

Greenville, SC

 

17 Duvall and 2758 Laurens Rd.

Greenville, SC

 

2930-2934 Laurens Rd.

Greenville, SC

MMR Holdings, LLC

 

 

Brockman Real Estate, LLC

 

 

 

SRE South Carolina – 2, LLC

 

 

 

 

 

 

 

SRE South Carolina-2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

86.Sonic Automotive – 3401 N. Main, TX, L.P.

Texas

Limited Partnership

11376510

 

Ron Craft Chevrolet Cadillac

Baytown Auto Collision Center

4114 Hwy. 10 E.

Baytown, TX

CAR SON BAY, L.P.

 

87.Sonic Automotive – 4701 I-10 East, TX, L.P.

Texas

Limited Partnership

11345010

 

Baytown Ford

4110 Hwy. 10 E.

Baytown, TX

CAR SON BAY, L.P.

 

88.Sonic Automotive – 9103 E. Independence, NC, LLC

North Carolina

Limited Liability Company

0470751

 

Infiniti of Charlotte

 

 

 

Infiniti of Charlotte Parking Lot

9103 E. Independence Blvd.

Matthews, NC

 

 

9009 E. Independence Blvd.

Matthews, NC

MMR Holdings, LLC

 

 

 

CAR SON CHAR L.L.C.

 

27

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

89.Sonic Automotive Aviation, LLC

North Carolina Limited Liability Company

1320781

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

90.Sonic Automotive F&I, LLC

Nevada

Limited Liability Company

LLC8620-1999

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

 

 

91.Sonic Automotive of Chattanooga, LLC

Tennessee

Limited Liability Company

0336188

 

BMW of Chattanooga

6806 E. Brainerd Rd.

Chattanooga, TN

75 Pointe Centre Partners, LLC

 

92.Sonic Automotive of Nashville, LLC

Tennessee

Limited Liability Company

0336186

 

BMW of Nashville

MINI of Nashville

 

Parking

 

4040 Armory Oaks Dr.

Nashville, TN

 

4010 Armory Oaks Dr.

Nashville, TN

 

1572 Mallory Lane

Brentwood, TN  37027

H.G. Hill Realty Company, LLC

 

H.G. Hill Realty Company, LLC

 

93.Sonic Automotive of Nevada, Inc.

Nevada

Corporation

C18014-1997

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

28

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

94.Sonic Automotive of Texas, L.P.

Texas

Limited Partnership

11324210

 

Lone Star Ford

8477 North Fwy.

Houston, TX

MMR Viking Investment Associates, LP

 

95.Sonic Automotive Support, LLC

Nevada

Limited Liability Company

LLC19412-2003

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

 

 

96.Sonic Automotive West, LLC

Nevada

Limited Liability Company

LLC9139-1999

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

 

 

97.Sonic-Buena Park H, Inc.

California

Corporation

C2356456

 

Buena Park Honda

- Employee Parking

 

Buena Park Honda – Main

 

 

Parking

 

 

Vehicle Storage

7697 Beach Blvd.

Buena Park, CA

 

6411 Beach Blvd.

Buena Park, CA

 

6841 Western Avenue

Buena Park, CA

 

6291 Auto Center Drive

Buena Park, CA

Abbott Investments

 

 

Saltalamacchia Land Company

 

Buena Park Masonic Temple Board

 

Orange County Transportation Authority

 

29

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

98.Sonic – Integrity Dodge LV, LLC

Nevada Limited Liability Company

LLC4879-1999

 

N/A

N/A

N/A

 

99.Sonic – Cadillac D, L.P.

Texas

Limited Partnership

800061917

 

Massey Cadillac

11675 LBJ Fwy.

Dallas, TX

CAR SON MAS GAR, L.P.

 

100.Sonic Calabasas M, Inc.

California Corporation C2975101

 

Mercedes-Benz of Calabasas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parking

24181 Calabasas Rd.

Calabasas, CA 91302

 

 

 

 

 

 

 

 

Parking lot north of and abutting above address containing 20,036 square feet,
more or less

 

21800 Oxnard Street

Woodland Hills, CA

Arthur D’Egidio and Assunta D’Egidio, as Trustees of the D’Egidio Trust dated
May 13, 1985 and Maria A. D’Egidio, as Trustee of the D’Egidio Trust dated April
29, 1985

17401 Gresham St.

Northridge, CA 91325

 

City of Calabasas, California

26135 Mureau Rd.

Calabasas, CA 91302

Attn: City Manager

 

Ampco System Parking

 

30

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

101.Sonic-Capitol Imports, Inc.

South Carolina

Corporation

 

 

Capitol Imports

Capitol Hyundai

101 Newland Rd.

Columbia, SC

CAR SON NEWSOME II L.L.C.

 

102.Sonic-Clear Lake Volkswagen, L.P.

Texas

Limited Partnership

800207889

 

Momentum Volkswagen of Clear Lake

 

15100 Gulf Fwy.

Houston, TX

CARS-DB4, LP

 

103.Sonic – Denver T, Inc.

Colorado

Corporation

20021350687

 

Mountain States Toyota and Scion

 

Mountain States Toyota

201 W. 70th Ave.

Denver, CO

SRE Colorado – 1, LLC

SRE Colorado – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

104.Sonic Development, LLC

North Carolina Limited Liability Company

0483658

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

105.Sonic Divisional Operations, LLC

Nevada

Limited Liability Company

LLC26157-2004

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

Nevada Speedway, LLC

 

31

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

106.Sonic - Fort Worth T, L.P.

Texas

Limited Partnership

13920710

 

 

Toyota of Fort Worth

Scion of Fort Worth

 

Main

 

 

Used Car

 

 

 

9001 Camp Bowie W.

Fort Worth, TX

 

8901 US Hwy 80 West

Fort Worth, TX

 

 

 

SON MCKNY II, L.P.

 

 

SON MCKNY II, L.P.

 

107.Sonic - Harbor City H, Inc.

California

Corporation

C2356454

 

Carson Honda

 

1435 E. 223rd St.

Carson, CA

ENRI 2, LLC

 

 

 

108.Sonic Houston JLR, LP

Texas Limited Partnership 800735509

 

Jaguar Houston North

Land Rover Houston North

18205 Interstate 45 N

Houston, TX  

SRE Texas – 1, L.P.

SRE Texas – 1, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

109.Sonic Houston LR, L.P.

Texas

Limited Partnership

800236309

 

Land Rover Houston Central

 

 

Jaguar Houston Central

 

7019 Old Katy Rd.

Houston, TX

 

7025 Old Katy Rd.

Houston, TX

Capital Automotive, LP

 

 

SRE Texas – 7, L.P.

SRE Texas – 7, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

110.Sonic - Houston V, L.P.

Texas

Limited Partnership

15286810

 

Volvo of Houston

 

 

(Body Shop)

11950 Old Katy Rd.

Houston, TX

 

1321 Sherwood Forest Dr.

Houston, TX

Mark Miller, Trustee

 

 

Mark Miller, Trustee

 

 

32

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

111.Sonic-Jersey Village Volkswagen, L.P.

Texas

Limited Partnership

800207902

 

Momentum Volkswagen of Jersey Village

 

Parking

19550 Northwest Fwy.

Houston, TX

 

11411 FM 1960 Road West

Houston, TX

CAR 2 MOM, LP

 

 

Cyfair Developments, LP

 

112.Sonic - Las Vegas C West, LLC

Nevada

Limited Liability Company

LLC7434-2000

 

Cadillac of Las Vegas

Cadillac of Las Vegas - West

5185 W. Sahara Ave.

Las Vegas, NV

SRE Nevada – 2, LLC

 

SRE Nevada – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

113.Sonic - LS Chevrolet, L.P.

Texas

Limited Partnership

11958210

 

Lone Star Chevrolet

 

 

 

Lone Star Chevrolet Parking Lot

18800 & 18900 North Fwy. and 9110 N. Eldridge Parkway, Houston, TX

 

18990 Northwest Fwy.

Houston, TX

CARS-DB4, L.P.

 

 

 

CAR SON STAR, L.P.

 

 

114.Sonic - LS, LLC

Delaware

Limited Liability Company

3440418

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

33

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

115.Sonic - Lute Riley, L.P.

Texas

Limited Partnership

11869810

 

 

Lute Riley Honda

 

 

(Body Shop)

 

 

Storage

 

 

Storage

 

 

Service/Car Wash

1331 N. Central Expy.

Richardson, TX

 

13561 Goldmark Dr.

Richardson, TX

 

331 Melrose Drive

Richardson, TX

 

816 S. Sherman Street

Richardson, TX

 

820 S. Sherman Street

Richardson, TX

MMR Viking Investment Associates, LP

 

CARS (SON-105)

 

 

CCI-Melrose 1, L.P.

 

 

HLN Enterprises, Inc.

 

 

A. Kenneth Moore

 

34

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

116.Sonic Momentum B, L.P.

Texas

Limited Partnership

800235477

 

Momentum BMW

Momentum MINI

 

(Momentum BMW/MINI  Body Shop)

 

 

Momentum BMW (West)

 

 

Momentum BMW West - Parking

 

 

Momentum Collision Center

10000 Southwest Fwy.

Houston, TX

 

10002 Southwest Fwy.

Houston, TX

 

9911 Centre Pkwy.

Houston, TX

 

 

15865 Katy Fwy.

Houston, TX

 

11777 Katy Fwy.

Houston, TX

 

 

CARS CNI-2, LP

 

 

CARS CNI-2, L.P.

 

 

 

RMC AutoSonic BMWN, L.P.

 

Kirkwood Partners, LP

 

 

117.Sonic Momentum JVP, L.P.

Texas

Limited Partnership

800235475

 

Jaguar Southwest Houston

Land Rover Southwest Houston

Momentum Volvo

 

Momentum Porsche

10150 Southwest Fwy.

Houston, TX

 

 

 

10155 Southwest Fwy.

Houston, TX

CARS CNI-2, LP

 

 

 

 

SRE Texas – 3, L.P.

 

 

 

 

 

SRE Texas – 3, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

35

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

118.Sonic Momentum VWA, L.P.

Texas

Limited Partnership

800207910

 

Momentum Volkswagen

 

 

Audi Central Houston Certified Pre-Owned Sales

 

 

Momentum Audi

 

 

Momentum Audi Back Lot (Storage)

 

Momentum Audi – Parking

 

 

Momentum Audi – Garage Parking

 

 

Momentum Audi - Parking

 

2405 Richmond Ave.

Houston, TX

 

 

2309 Richmond Ave.

Houston, TX

 

2315 Richmond Ave.

Houston, TX

 

3717-3725 Revere St.

Houston, TX

 

2401 Portsmouth

Houston, TX

 

2211 Norfolk Street

Houston, TX

 

 

2600 Southwest Fwy.

Houston, TX

 

2120 Southwest Fwy.

Houston, TX

RMC Auto Sonic VWA, LP

 

 

 

RMC Auto Sonic VWA, LP

 

 

CAR 2 MOM, LP

 

 

La Mesa Properties Limited

 

 

La Mesa Properties Limited

 

 

The Realty Associates Fund IX, LP

 

 

Yarico, Inc.

 

119.Sonic - Newsome Chevrolet World, Inc.

South Carolina

Corporation

 

 

 

Capitol Chevrolet

 

111 Newland Rd.

Columbia, SC

CAR SON NEWSOME II L.L.C.

 

36

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

120.Sonic of Texas, Inc.

Texas

Corporation

150782300

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

121.Sonic Resources, Inc.

Nevada

Corporation

C24652-2001

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

 

 

122.Sonic - Richardson F, L.P.

Texas

Limited Partnership

14037410

 

North Central Ford

1819 N. Central Expy.

Richardson, TX

SRE Texas 10, LLC

SRE Texas 10, LLC is an indirect subsidiary of Sonic Automotive, Inc.

37

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

123.Sonic Santa Monica M, Inc.

 

 

 

 

 

 

 

California

Corporation

C2727452

 

W.I. Simonson

 

 

 

 

 

(Service)

 

 

(Parking)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parking

 

 

Office

 

 

Parts/Service

 

1626 Wilshire Blvd.

Santa Monica, CA

 

1330 Colorado Ave.

Santa Monica, CA

 

1215 – 17th St.

Santa Monica, CA

 

1415 Euclid & 1308 Santa Monica Blvd.

Santa Monica, CA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11766 Wilshire Blvd.

Santa Monica, CA

 

1301 Santa Monica Blvd.

Santa Monica, CA

 

1337 Euclid Street

Santa Monica, CA

17th & Wilshire Partnership

 

 

Investment Co. of Santa Monica

 

7R Apartments

 

 

Frances M. Rehwald, Trustee, Frances M. Rehwald Family Trust

 

Judith A. Richards, Trustee, Judity a. Richards Separate Property Trust

 

William J.S. Rehwald, Trustee, William J.S. Rehwald Separate Property Trust

 

Frances M. Rehwald, Judith a. Richards, William J.S. Rehwald, Trustees, Mary F.
Rehwald Separate Property Trust

 

Ampco System Parking

 

 

Sully Three SM, LLC

 

 

Sully Three SM, LLC

 

124.Sonic - Shottenkirk, Inc.

Florida

Corporation

P99000043291

 

Pensacola Honda

5600 Pensacola Blvd.

Pensacola, FL

MMR Holdings, LLC

 

38

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

125.Sonic - Stevens Creek B, Inc.

California

Corporation

C0723787

 

Stevens Creek BMW

 

 

 

 

4343 Stevens Creek Blvd.

San Jose, CA

 

 

4333 Stevens Creek Blvd.

San Jose, CA

SRE California – 7 SCB, LLC

 

 

SRE California – 7 SCB, LLC

SRE California – 7 SCB, LLC is an indirect subsidiary of Sonic Automotive, Inc.

126.Sonic-Volvo LV, LLC

Nevada

Limited Liability Company

LLC6829-1999

 

Volvo of Las Vegas

7705 W. Sahara Ave.

Las Vegas, NV

Berberian Properties, LLC

 

127.Sonic Walnut Creek M, Inc.

California

Corporation

C2508517

 

 

Mercedes-Benz of Walnut Creek

 

(Jensen Lease - Service)

 

 

 

 

 

(Parking Lot)

 

 

Parking

 

 

Parking

1301 Parkside Dr.

Walnut Creek, CA

 

1360 Pine St.

Walnut Creek, CA

 

 

 

 

1300 Pine St.

Walnut Creek, CA

 

2650 Cloverdale Avenue

Concord, CA

 

2198 N. Main Street

Walnut Creek, CA

Stead Leasing, Inc.

 

 

Peter C. Jensen, Trustee of the Peter Cole Jensen and Sharon A. Jensen Living
Trust dated December 23, 1986

 

Testamentary Trust of Paul W. Muller

 

Robert M. Sherman

 

 

2002 Frederick D. Wertheim Revocable Trust

 

39

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

128.SRE Alabama - 2, LLC

Alabama Limited Liability Company

670-275

 

N/A

N/A

N/A

N/A

129.SRE Alabama-5, LLC

Alabama  Limited Liability Company

DLL 691-622  

 

N/A

N/A

N/A

N/A

130.SRE California - 1, LLC

California Limited Liability Company

200202910110

 

N/A

N/A

N/A

N/A

131.SRE California – 2, LLC

California Limited Liability Company

 

 

N/A

N/A

N/A

N/A

132.SRE California – 3, LLC

California Limited Liability Company

200202810141

 

N/A

N/A

N/A

N/A

40

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

133.SRE California – 5, LLC

California Limited Liability Company

200203110006

 

N/A

N/A

N/A

N/A

134.SRE California – 6, LLC

California Limited Liability Company

200203110007

 

N/A

N/A

N/A

N/A

135.SRE California -7 SCB, LLC

California Limited Liability Company

201033410181

 

N/A

N/A

N/A

N/A

136.SRE California – 8 SCH, LLC

California Limited Liability Company

201033510021

 

N/A

N/A

N/A

N/A

137.SRE California – 9 BHB, LLC

California Limited Liability Company

201126410082

 

N/A

N/A

N/A

N/A

41

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

138.SRE California 10 LBB, LLC

California Limited Liability Company

201413910313

 

N/A

N/A

N/A

N/A

139.SRE Colorado - 1, LLC

Colorado Limited Liability Company

20021330518

 

N/A

N/A

N/A

N/A

140.SRE Colorado – 2, LLC

Colorado Limited Liability Company

20021330523

 

N/A

N/A

N/A

N/A

141.SRE Colorado – 3, LLC

Colorado Limited Liability Company

20021330530

 

 

N/A

N/A

N/A

N/A

42

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

142.SRE Colorado – 4 RF, LLC

Colorado Limited Liability Company

20141516951

 

 

N/A

N/A

N/A

N/A

143.SRE Colorado – 5 CC, LLC

Colorado Limited Liability Company

2014154868552876 Two Rivers Plaza Road

Glenwood Springs CO

 

N/A

N/A

N/A

N/A

144.SRE Florida - 1, LLC

Florida Limited Liability Company

L00000006050

 

N/A

N/A

N/A

N/A

145.SRE Georgia – 4, LLC

Georgia Limited Liability Company

11091238

 

N/A

N/A

N/A

N/A

43

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

146.SRE Holding, LLC

North Carolina Limited Liability Company

0551475

 

N/A

N/A

N/A

N/A

147.SRE Maryland – 1, LLC

Maryland Limited Liability Company

200162227

 

N/A

N/A

N/A

N/A

148.SRE Nevada – 2, LLC

Nevada Limited Liability Company

LLC5021-2000

 

N/A

N/A

N/A

N/A

149.SRE North Carolina – 2, LLC

North Carolina Limited Liability Company

0682830

 

N/A

N/A

N/A

N/A

150.SRE North Carolina – 3, LLC

North Carolina Limited Liability Company

0682833

 

N/A

N/A

N/A

N/A

44

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

151.SRE Ohio 1, LLC

Ohio Limited Liability Company

2146293

 

N/A

N/A

N/A

N/A

152.SRE Ohio 2, LLC

Ohio Limited Liability Company

2146292

 

N/A

N/A

N/A

N/A

153.SRE Oklahoma -2, LLC

Oklahoma Limited Liability Company 3500697105

 

N/A

N/A

N/A

N/A

154.SRE South Carolina – 2, LLC

South Carolina Limited Liability Company

N/A

 

N/A

N/A

N/A

N/A

155.SRE South Carolina-3, LLC

South Carolina Limited Liability Company

N/A

 

N/A

N/A

N/A

N/A

45

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

156.SRE South Carolina – 4, LLC

South Carolina Limited Liability Company

N/A

 

N/A

N/A

N/A

N/A

157.SRE Tennessee – 1, LLC

Tennessee Limited Liability Company

000390360

 

N/A

N/A

N/A

N/A

158.SRE Tennessee – 2, LLC

Tennessee Limited Liability Company

000390358

 

N/A

N/A

N/A

N/A

159.SRE Tennessee – 3, LLC

Tennessee Limited Liability Company

000390359

 

N/A

N/A

N/A

N/A

160.SRE Tennessee-4, LLC

Tennessee Limited Liability Company 0450279

 

N/A

N/A

N/A

N/A

46

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

161.SRE Tennessee – 5, LLC

Tennessee Limited Liability Company

000450278

 

N/A

N/A

N/A

N/A

162.SRE Tennessee – 6, LLC

Tennessee Limited Liability Company

000797947

 

 

N/A

N/A

N/A

N/A

163.SRE Texas – 1, L.P.

Texas Limited Partnership

00135233-10

 

N/A

N/A

N/A

N/A

164.SRE Texas – 2, L.P.

Texas Limited Partnership

00135234-10

 

N/A

N/A

N/A

N/A

165.SRE Texas – 3, L.P.

Texas Limited Partnership

00135235-10

 

N/A

N/A

N/A

N/A

166.SRE Texas – 4, L.P.

Texas Limited Partnership

800048705

 

N/A

N/A

N/A

N/A

47

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

167.SRE Texas – 5, L.P.

Texas Limited Partnership 800048740

 

N/A

N/A

N/A

N/A

168.SRE Texas – 6, L.P.

Texas Limited Partnership

800048741

 

N/A

N/A

N/A

N/A

169.SRE Texas – 7, L.P.

Texas Limited Partnership

800048742 

 

N/A

N/A

N/A

N/A

170.SRE Texas – 8, L.P.

Texas Limited Partnership

800048743

 

N/A

N/A

N/A

N/A

171.SRE Texas 9, LLC

Texas Limited Liability Company

801419276

 

N/A

N/A

N/A

N/A

172.SRE Texas 10, LLC

Texas Limited Liability Company

801675082

 

N/A

N/A

N/A

N/A

48

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

173.SRE Texas 11, LLC

Texas Limited Liability Company

801723757

 

N/A

N/A

N/A

N/A

174.SRE Texas 12, LLC

Texas Limited Liability Company

801807250

 

N/A

N/A

N/A

N/A

175.SRE Texas 13, LLC

Texas Limited Liability Company

13-802180003

 

 

N/A

N/A

N/A

N/A

176.SRE Texas 14, LLC

Texas Limited Liability Company

14-802402987

 

 

N/A

N/A

N/A

N/A

177.SRE Texas 15, LLC

Texas Limited Liability Company

15-802570108

 

 

N/A

N/A

N/A

N/A

49

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

178.SRE Virginia – 1, LLC

Virginia Limited Liability Company 5050246-0

 

N/A

N/A

N/A

N/A

179.SRE Virginia – 2, LLC

Virginia Limited Liability Company

S1012154

 

 

N/A

N/A

N/A

N/A

180.Stevens Creek Cadillac, Inc.

California

Corporation

C1293380

 

 

St. Claire Cadillac

3737 Stevens Creek Blvd.

Santa Jose, CA

SRE California – 5, LLC

SRE California – 5, LLC is an indirect subsidiary of Sonic Automotive, Inc.

181.Town and Country Ford, Incorporated

North Carolina

Corporation

0148959

 

Town and County Ford

5401 E. Independence Blvd.

Charlotte, NC

SRE North Carolina - 2, LLC

SRE North Carolina - 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

182.EchoPark Automotive, Inc.

Delaware Corporation

5387434

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

50

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

183.TT Denver, LLC

Colorado Limited Liability Company

20131462193

 

 

500 E. 104th Ave

Thornton, CO

 

10330 Grant Ave

Thornton, CO  80229

 

10401 E. Arapahoe Rd Centennial, CO

 

1500 E. County Line Rd Highlands Ranch, CO

 

13412 West Coal Mine Ave.

Littleton, CO  80127

 

9575 E. 40th Ave.

Denver, CO  80230

TTRE CO 1, LLC

 

 

TTRE CO 1, LLC

 

 

TTRE CO 1, LLC

 

 

TTRE CO 1, LLC

TTRE CO 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

184.TTRE CO 1, LLC

Colorado Limited Liability Company

20131504490

 

N/A

N/A

N/A

N/A

51

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

185.Windward, Inc.

Hawaii

Corporation

41788D1

 

Honda of Hayward

(Service)

 

Ground Lease

(Sales)

 

 

(Vehicle Display)

 

 

(Vehicle Storage)

 

 

Ground Lease

(Sales)

24895 Mission Blvd.

Hayward, CA

 

24947-24975 Mission Blvd.

Hayward, CA

 

 

24919 Mission Blvd.

Hayward, CA

 

900 Fletcher Ln.

Hayward, CA

 

24933 Mission Blvd.

Hayward, CA

SRE California – 2, LLC

 

 

Barbara Harrison and Marie Hinton, Trustee of the Marie Hinton Revocable Trust

 

SRE California – 2, LLC

 

 

SRE California – 2, LLC

 

 

Paul Y. Fong

 

SRE California – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

 

 

52

 

--------------------------------------------------------------------------------

Schedule 9(e)

INVESTMENT PROPERTY

1.

North Point Imports, L.L.C. (50% noncontrolling joint venture interest with
unrelated party)

2.

Restricted Equity Interests (as defined in the Escrow and Security Agreement)

 

 

 

--------------------------------------------------------------------------------

 

Schedule 9(i)

COMMERCIAL TORT CLAIMS

None.

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT K

OPINION MATTERS

See attached.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT L

FORM OF MASTER

INTERCREDITOR AGREEMENT

See attached.

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT M

FORM OF REPORT OF

LETTER OF CREDIT INFORMATION

 

To:

Bank of America, N.A. as Administrative Agent

 

 

Attention:

 

 

 

Telephone No.:

 

 

 

Facsimile No.:

 

 

 

Reference:

Letters of Credit Issued for the account of Sonic Automotive, Inc. or any
Subsidiary thereof under the Fourth Amended and Restated Credit Agreement
November 30, 2016

 

 

Reporting Period:

___/___/20__ through___/___/20__

 

 

 

 

 

 

L/C No.

Maximum Face Amount

Current Face Amount

Currency of L/C

Escalating Y/N(?)

If “Y" Provide Schedule*

Beneficiary Name

Issuance Date

Expiry Date

Auto Renewal

Auto Renewal Period/

Notice

Date

of Amendment

Amount

of Amendment

Type

of Amendment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT N-1

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of November 30, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among Sonic
Automotive, Inc., a Delaware corporation (the “Company”), the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, an
L/C Issuer and Swing Line Lender, and Wells Fargo Bank, National Association, as
an L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Sections 871(h)(3)(B) and 881(c)(3)(B) of
the Code and (iv) it is not a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as
applicable).  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

Name:

Title:

 

Date: ___________ ____, 20[___]

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT N-2

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fourth Amended and Restated Credit Agreement,
dated as of November 30, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among Sonic
Automotive, Inc., a Delaware corporation (the “Company”), the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, an
L/C Issuer and Swing Line Lender, and Wells Fargo Bank, National Association, as
an L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Company within the meaning of
Sections 871(h)(3)(B) and 881(c)(3)(B) of the Code, and (iv) it is not a
controlled foreign corporation related to the Company as described in Section
881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as applicable).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  

Name:

Title:

 

Date: ___________ ____, 20[___]

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT N-3

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Fourth Amended and Restated Credit Agreement, dated as
of November 30, 2016 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among Sonic Automotive, Inc., a
Delaware corporation (the “Company”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an L/C Issuer and
Swing Line Lender, and Wells Fargo Bank, National Association, as an L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Sections 871(h)(3)(B) and 881(c)(3)(B) of the Code
and (v) none of its direct or indirect partners/members is a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN (or W-8BEN-E, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  

Name:

Title:

 

Date: ___________ ____, 20[___]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT N-4

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Fourth Amended and Restated Credit Agreement, dated as
of November 30, 2016 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among Sonic Automotive, Inc., a
Delaware corporation (the “Company”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an L/C Issuer and
Swing Line Lender, and Wells Fargo Bank, National Association, as an L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Company within
the meaning of Sections 871(h)(3)(B) and 881(c)(3)(B) of the Code and (v) none
of its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN (or W-8BEN-E, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

By:  

Name:

Title:

 

Date: ___________ ____, 20[___]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT O

FORM OF
NOTICE OF LOAN PREPAYMENT

TO:

Bank of America, N.A., as Administrative Agent

RE:

Fourth Amended and Restated Credit Agreement, dated as of November 30, 2016, by
and among Sonic Automotive, Inc., a Delaware corporation (the “Company”), the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer and Wells Fargo Bank,
National Association, as an L/C Issuer (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement)

DATE:

[Date]

 

The Company hereby notifies the Administrative Agent that on
_____________15  pursuant to the terms of Section 2.05 (Prepayments) of the
Credit Agreement, the Borrower intends to prepay/repay the following Loans as
more specifically set forth below:

☐  Optional prepayment of Committed Loan in the following amount(s):

☐  Eurodollar Rate Loans: $___________________16

Applicable Interest Period: ___________________

 

☐  Base Rate Loans:  $__________________17

 

 

☐

Optional prepayment of Swingline Loans in the following
amount:  $__________________18

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[Signature page follows]

 

10

Specify date of such prepayment.

11

Any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).

12

Any prepayment of Base Rate Loans shall be in a principal amount of $500,000 or
a whole multiple of $100,000 in excess thereof (or if less, the entire principal
amount thereof outstanding).

13

Any prepayment of Swingline Loans shall be in a principal amount of $100,000 (or
if less, the entire principal amount thereof outstanding).

 

 

--------------------------------------------------------------------------------

 

SONIC AUTOMOTIVE, INC.

By:Name:

Title:

 

 

 

 

 

 

 